Exhibit 10.1

 

 

CREDIT AGREEMENT

 

DATED AS OF DECEMBER 20, 2007

 

Among

 

ROYAL ISLAND BAHAMAS LTD.,
ROYAL ISLAND GOLF CLUB BAHAMAS LTD.
and
RIBL US BORROWER LLC

as the Borrower,

 

THE LENDERS LISTED HEREIN,

as the Lenders,

 

and

 

iSTAR FINANCIAL INC.

as Agent

 

 

$60,000,000 SECURED CREDIT FACILITY

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

Section 1. DEFINITIONS

 

1

 

 

 

 

 

1.1

 

Certain Defined Terms

 

1

1.2

 

Defined Terms; Accounting Terms; Utilization of GAAP for Purposes of
Calculations Under Agreement

 

31

 

 

 

 

 

Section 2. AMOUNTS AND TERMS OF LOAN COMMITMENTS AND LOANS

 

32

 

 

 

 

 

2.1

 

Loan Commitment

 

32

2.2

 

Required Payments; Termination

 

32

2.3

 

Disbursement Procedures for Loans

 

32

2.4

 

Lender Loans

 

33

2.5

 

Interest on the Loans

 

33

2.6

 

Fees

 

33

2.7

 

Repayments and Prepayments; General Provisions Regarding Payments

 

34

2.8

 

Use of Proceeds

 

37

2.9

 

Deliberately Omitted

 

38

2.10

 

Increased Costs; Taxes

 

38

2.11

 

Mitigation Obligations; Replacement of Lenders

 

40

2.12

 

Releases of Collateral

 

40

 

 

 

 

 

Section 3. CONDITIONS TO EFFECTIVENESS

 

41

 

 

 

 

 

3.1

 

Conditions to Effectiveness on the Closing Date

 

41

3.2

 

Subsequent Advances

 

46

3.3

 

Conditions to Final Development Advance for Construction

 

52

3.4

 

Intentionally Omitted

 

53

3.5

 

Performance of Development

 

53

3.6

 

Intentionally Omitted

 

54

3.7

 

Other Remedies of Lender

 

54

3.8

 

Protection Against Liens

 

54

3.9

 

Nonliability of Agent and Lenders

 

55

3.10

 

Conditions to Each Borrowing

 

55

3.11

 

Conditions to Disbursements from the Company’s Operating Account

 

56

 

 

 

 

 

Section 4. REPRESENTATIONS AND WARRANTIES

 

56

 

 

 

 

 

4.1

 

Organization and Qualification

 

57

4.2

 

Power and Authority

 

57

4.3

 

Legally Enforceable Agreement

 

57

4.4

 

No Conflict

 

57

4.5

 

Capital Structure

 

58

4.6

 

Special Purpose Entity

 

58

4.7

 

Corporate Names

 

58

4.8

 

Business Locations; Agent for Process

 

58

4.9

 

Title to Properties

 

58

 

i

--------------------------------------------------------------------------------


 

4.10

 

Priority of Liens; UCC-1 Financing Statements

 

59

4.11

 

No Subordination

 

59

4.12

 

Intentionally Deleted

 

59

4.13

 

Indebtedness

 

59

4.14

 

Financial Condition; Projections

 

59

4.15

 

Disclosure

 

60

4.16

 

Solvent Financial Condition

 

60

4.17

 

Surety Obligations

 

60

4.18

 

Taxes

 

60

4.19

 

Brokers

 

61

4.20

 

Intellectual Property

 

61

4.21

 

Governmental Authorization

 

61

4.22

 

Compliance with Laws

 

61

4.23

 

Ground Leases

 

62

4.24

 

Litigation

 

62

4.25

 

No Defaults

 

63

4.26

 

Leases

 

63

4.27

 

Employee Benefit Plans

 

63

4.28

 

Labor Relations

 

64

4.29

 

Not a Regulated Entity

 

64

4.30

 

Margin Stock

 

64

4.31

 

No Material Adverse Change

 

64

4.32

 

Environmental Matters

 

64

4.33

 

Material Contracts

 

66

4.34

 

Utilities

 

66

4.35

 

Licenses and Permits

 

66

4.36

 

Entitlements

 

67

4.37

 

Intentionally Deleted

 

67

4.38

 

Insurance Coverage

 

67

4.39

 

Master Declarations

 

68

 

 

 

 

 

Section 5. AFFIRMATIVE COVENANTS

 

68

 

 

 

 

 

5.1

 

Visits and Inspections

 

68

5.2

 

Notices

 

68

5.3

 

Financial Statements and Other Reports

 

69

5.4

 

Corporate Existence

 

73

5.5

 

Payment of Taxes and Claims; Tax Consolidation

 

73

5.6

 

Maintenance of Properties; Insurance

 

73

5.7

 

Lender Meeting

 

74

5.8

 

Compliance with Laws

 

74

5.9

 

Environmental Compliance, Disclosure and Equator Principles

 

74

5.10

 

The Borrower’s Remedial Action Regarding Hazardous Materials

 

76

5.11

 

Subsidiaries

 

76

5.12

 

Deliberately Omitted

 

77

5.13

 

Further Assurances; Additional Real Property Collateral

 

77

5.14

 

Title

 

77

5.15

 

Estoppels

 

78

5.16

 

SPE Covenants

 

78

5.17

 

Maintenance of Entitlements

 

79

5.18

 

Asset Sales

 

79

 

ii

--------------------------------------------------------------------------------


 

5.19

 

Control

 

79

5.20

 

Deliberately Omitted

 

79

5.21

 

Accounts

 

79

5.22

 

Development Milestones

 

80

5.23

 

Maintenance of Ground Leases

 

80

5.24

 

Material Contracts; Sale Leasebacks

 

81

5.25

 

Use of Insurance Proceeds Upon the Occurrence of a Recovery Event

 

82

5.26

 

Master Declarations

 

84

 

 

 

 

 

Section 6. NEGATIVE COVENANTS

 

84

 

 

 

 

 

6.1

 

Indebtedness

 

84

6.2

 

Liens and Related Matters

 

85

6.3

 

Investments

 

86

6.4

 

Contingent Obligations

 

86

6.5

 

Restricted Payments

 

87

6.6

 

Deliberately Omitted

 

87

6.7

 

Restriction on Fundamental Changes

 

87

6.8

 

Asset Sales

 

87

6.9

 

Transactions with Shareholders and Affiliates

 

89

6.10

 

Conduct of Business

 

90

6.11

 

Amendments or Waivers of Certain Agreements

 

90

6.12

 

Fiscal Year

 

90

 

 

 

 

 

Section 7. EVENTS OF DEFAULT

 

90

 

 

 

 

 

7.1

 

Payment of Obligations

 

90

7.2

 

Misrepresentations

 

90

7.3

 

Breach of Certain Covenants

 

90

7.4

 

Breach of Other Covenants

 

90

7.5

 

Default Under Loan Documents

 

91

7.6

 

Other Defaults

 

91

7.7

 

Prescribed Laws

 

91

7.8

 

Solvency

 

91

7.9

 

Insolvency Proceedings

 

91

7.10

 

Business Disruption; Condemnation

 

92

7.11

 

ERISA

 

92

7.12

 

Challenge to Loan Documents

 

92

7.13

 

Judgment

 

92

7.14

 

Change in Control

 

92

7.15

 

Criminal Forfeiture

 

93

7.16

 

Development Milestones

 

93

 

 

 

 

 

Section 8. AGENT

 

93

 

 

 

 

 

8.1

 

Appointment

 

93

8.2

 

Rights as a Lender

 

94

8.3

 

Exculpatory Provisions

 

94

8.4

 

Reliance by the Agent

 

95

8.5

 

Delegation of Duties

 

95

8.6

 

Resignation of Agent

 

96

 

iii

--------------------------------------------------------------------------------


 

8.7

 

Collateral Documents; Successor Agent

 

96

8.8

 

Non-Reliance on Agent and Other Lenders

 

97

8.9

 

Withholding Taxes

 

97

8.10

 

Agent and Tranche B Holder

 

97

 

 

 

 

 

Section 9.  MISCELLANEOUS

 

98

 

 

 

 

 

9.1

 

Assignments and Participations in Loans

 

98

9.2

 

Expenses; Indemnity; Damage Waiver

 

101

9.3

 

Right of Set-Off

 

102

9.4

 

Sharing of Payments by Lenders

 

103

9.5

 

Amendments and Waivers

 

103

9.6

 

Independence of Covenants

 

104

9.7

 

Notices

 

104

9.8

 

Survival of Representations, Warranties and Agreements

 

106

9.9

 

Failure or Indulgence Not Waiver; Remedies Cumulative

 

106

9.10

 

Marshalling; Payments Set Aside

 

107

9.11

 

Severability

 

107

9.12

 

Obligations Several; Independent Nature of the Lenders’ Rights

 

107

9.13

 

Maximum Amount

 

107

9.14

 

Headings

 

108

9.15

 

Applicable Law

 

108

9.16

 

Successors and Assigns

 

108

9.17

 

Consent to Jurisdiction and Service of Process

 

108

9.18

 

Waiver of Jury Trial

 

109

9.19

 

Confidentiality

 

109

9.20

 

Limitation of Liability

 

110

9.21

 

Counterparts; Integration; Effectiveness; Electronic Execution

 

110

9.22

 

USA Patriot Act Notification

 

110

9.23

 

Lender Disclosure

 

111

 

iv

--------------------------------------------------------------------------------


 

APPENDIX

 

Appendix A

 

Applicable Margin

 

 

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(c)

 

Initial Amounts of Loan Commitments

Schedule 1.1(d)

 

Permitted Equipment Financing

Schedule 1.1 (e)

 

List of Contractors

Schedule 1.4(A)

 

Plans and Specifications

Schedule 1.4(C)

 

Request for Advance

Schedule 2.9

 

List of Existing Accounts Payable (to be extinguished)

Schedule 3.1D

 

List of Required Consents & Estoppels

Schedule 3.1F

 

Real Property Collateral

Schedule 3.1O

 

Capital Structure and Ownership of Borrower

Schedule 4.1

 

Organization and Qualification

Schedule 4.5

 

Capital Stock Options

Schedule 4.7

 

Corporate Names

Schedule 4.8

 

Business Locations

Schedule 4.9C

 

Taxes Related to Project

Schedule 4.17

 

Surety Obligations

Schedule 4.18

 

Borrower’s and Subsidiaries’ EINs

Schedule 4.19

 

Brokers

Schedule 4.20

 

Intellectual Property

Schedule 4.22

 

Noncompliance with Applicable Laws

Schedule 4.24

 

Litigation

Schedule 4.26

 

Leases

Schedule 4.27

 

Employee Benefit Plan

Schedule 4.28

 

Labor Relations

Schedule 4.32

 

Environmental Matters

Schedule 4.33

 

Material Contracts

Schedule 4.36

 

List of Current Entitlements

Schedule 4.38

 

Insurance Coverage

Schedule 4.39

 

Master and Supplemental Declarations

Schedule 5.11

 

Borrower’s Subsidiaries

Schedule 6.9

 

Permitted Investor Sales

Schedule 12.1

 

Development Budget

Schedule 12.2

 

Development Draw Schedule

Schedule 12.3

 

Development Schedule

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Legal Description

Exhibit G-1

 

Form of Bailment Letter

Exhibit G-2

 

Form of Bailment Letter

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is dated as of December 20, 2007 and
entered into by and among ROYAL ISLAND BAHAMAS LTD., a Bahamian company (“RIBL”)
ROYAL ISLAND GOLF CLUB BAHAMAS LTD., a Bahamian company (“RI Club”) and RIBL US
BORROWER LLC, a Delaware limited liability company (“RIBL/US”), jointly and
severally (together with their permitted successors and assigns, the
“Borrower”), THE BANKS, FINANCIAL INSTITUTIONS AND OTHER ENTITIES LISTED ON THE
SIGNATURE PAGES HEREOF (together with their respective successors and permitted
assigns, each individually referred to herein as a “Lender” and collectively as
the “Lenders”), iSTAR FINANCIAL INC., a Maryland corporation, as administrative
agent, collateral agent and documentation agent (together with its successors
and assigns in such capacities, the “Agent”) for the Lenders.

 

R E C I T A L S

 

A.            WHEREAS, the Borrower desires that the Lenders extend certain
loans to the Borrower hereunder, the proceeds of which, may be used to provide
bridge financing to pay costs of a portion of the development, construction and
other costs associated with the Project, to pay fees and expenses incurred in
connection with the transactions contemplated by this Agreement, and to fund
general company and working capital needs of the Borrower; and

 

B.            WHEREAS, the Agent and the Lenders party hereto desire to enter
into this Agreement to provide for such loans to the Borrower subject to the
terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for ten dollars and other good and valuable
consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto agree to enter into this Credit Agreement as
follows:

 


SECTION 1.


DEFINITIONS


 

1.1          Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Account Holder” means Scotiabank (Bahamas) Ltd., The Bank of Nova Scotia, or
such other financial institutions reasonably acceptable to the Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” has the meaning assigned to that term in the Preamble of this
Agreement.  Whenever the term “Agent” is used, it is intended to be read as
“Agent as agent on behalf of the Lenders”.

 

“Agent’s Construction Consultant” means such consultant as may be named by Agent
in such capacity from time to time, and any of Agent’s internal representatives
responsible for the review of the Construction, and design and development
thereof, and compliance with the covenants set forth in this Agreement.

 

--------------------------------------------------------------------------------


 

“Agent’s Consultant’s Report” means a report addressed to Agent regarding the
Plans and Specifications, Development Budget, and such other matters pertaining
to the applicable Construction (or portion thereof) as Lender may require.

 

“Agreement” means this Credit Agreement dated as of December 20, 2007 as it may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

 

“Applicable Laws” means, collectively, all statutes, laws, rules, regulations,
ordinances, decisions, writs, judgments, decrees, and injunctions of any
Governmental Authority applicable to the Borrower, any of its Subsidiaries, the
Sponsor Guarantor, the Project or any Collateral, or any of the other assets of
the Borrower and its Subsidiaries, whether now or hereafter enacted and in
force, and all Governmental Authorizations relating thereto.

 

“Applicable Margin” means with respect to the applicable Tranche and the
applicable period (whether (i) from the Closing Date to the Maturity Date, or
(ii) during the Extension Period), the applicable rate margins set forth in the
definition of ‘Base Rate” below and in Appendix A attached hereto.

 

“Applicable Percentage” means, with respect to any Lender for purposes of
Section 2, or with respect to any Lender in respect of any indemnity claim
arising out of an action or omission of the Agent under this Agreement, the
percentage of the total of the Loan Commitments and the aggregate principal
amount of the Loans represented by the respective aggregate amounts thereof held
by such Lender.  If the Loan Commitments have been reduced to zero, the
Applicable Percentages shall be determined based upon the Loan Commitments most
recently in effect, giving effect to any assignments.  If the Loans have been
paid in full, the Applicable Percentages shall be determined based upon the
principal amounts of the Loans outstanding immediately before their payment in
full, giving effect to any assignments.

 

“Appraiser” means (i) Cushman & Wakefield of Georgia, Inc., or (ii) such other
independent appraisal firm selected by the Agent in consultation with Borrower.

 

“Approved Escrow Account” means, with respect to any Earnest Money received by
the Escrow Agent made pursuant to a Qualified Sales Agreement, that certain
escrow trust account at a commercial bank or trust company selected by Borrower
and acceptable to Agent, provided that the escrow agent for each consummation of
a Qualified Sales Agreement (the “Escrow Agent”) and such bank or trust company
shall have acknowledged and agreed in a writing that, upon the disbursement of
the Earnest Money by the Escrow Agent to or for the benefit of the Borrower,
pursuant to the terms of the applicable Qualified Sales Agreement (in accordance
with the terms of such Qualified Sales Agreement), the Earnest Money on deposit
in such escrow account pursuant to the applicable Qualified Sales Agreement will
be paid directly to the Company’s Operating Account, in accordance with the
terms and provisions of this Agreement.  The escrow account maintained with
Chicago Title Insurance Company is hereby approved by Agent as the Approved
Escrow Account, and Chicago Title Insurance Company is hereby approved as the
Escrow Agent.

 

“Approved Fund” means any Fund or similar investment vehicle that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Approved Sales Price” means the approved sales price as determined/set forth on
Schedule 2.4.

 

“Architect” means an architect or engineer, as applicable, which Architect’s
Agreement has been approved by Agent.

 

2

--------------------------------------------------------------------------------


 

“Architect’s Agreement” means from time to time each agreement between Borrower
and an Architect including as modified by Change Orders, for the performance of
architectural or engineering services as the Architect of record which is
responsible for sealing all plans and drawings for its portion of Construction.

 

“Asset Sale” means the sale, lease, sale and leaseback, assignment, conveyance,
transfer or other voluntary disposition (other than Operating Leases entered
into in the Ordinary Course of Business, Required Dedications or Specified
Encumbrances) by the Borrower or any of its Subsidiaries to any Person (other
than the Loan Parties or any other Subsidiary that may become a Loan Party) of
any right or interest in or to property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, including, without
limitation, any Capital Stock of the Borrower’s Subsidiaries.

 

“Assignment(s)” means individually and collectively, the Assignment of
Architect’s Agreement, Assignment of Civil Engineer’s Agreement, if any,
Assignment of Construction Contracts, the assignments of management agreement,
if any, the Assignment of Development Management Agreement, if any, the
assignment of trademarks, trade names and copyrights, if any, and such other
assignments from Borrower to or for the benefit of Agent, each granting a
security interest in collateral for the Loan.

 

“Assignment Agreement” means an assignment and assumption agreement in
substantially the form as may be approved by the Agent.

 

“Assignments of Architect’s Agreements” means all Assignments of Architect’s
Agreements from Borrower to Agent collaterally assigning each Architect’s
Agreement to Agent, and each such assignment is herein called an “Assignment of
Architect’s Agreement.”

 

“Assignments of Civil Engineer’s Agreements” means all Assignments of Civil
Engineer’s Agreements from Borrower to Agent collaterally assigning each Civil
Engineer’s Agreement to Lender, and each such assignment is herein called an
“Assignment of Civil Engineer’s Agreement.”

 

“Assignments of Construction Contracts” means all Assignments of Construction
Contracts from Borrower to Agent collaterally assigning each Construction
Contract to Agent, and each such assignment is herein called an “Assignment of
Construction Contract.”

 

“Assignments of Development Management Agreements” means all Assignments of
Development Management Agreements from Borrower to Agent collaterally assigning
each Development Management Agreement to Agent, and each such assignment is
herein called an “Assignment of Development Management Agreement.”

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, as applicable: (a) with respect to Tranche A-1, a variable
rate per annum equal to sum of the LIBOR Rate, plus five percent (5.0%)
increasing or decreasing with each increase or decrease in the LIBOR Rate (as
and when the LIBOR Rate changes as described herein, provided that the
Applicable Margin shall increase from five percent (5.0%) to seven percent
(7.0%) during the Extension Period); (b) with respect to Tranche A-2, a variable
rate per annum equal to the sum of the LIBOR Rate, plus six and one-half percent
(6.5%), increasing or decreasing with each increase or decrease in the LIBOR
Rate (as and when such LIBOR Rate changes as described herein, provided that the
Applicable Margin shall increase from six and one-half percent (6.5%) to eight
and one-half percent (8.5%) during the Extension Period); and (c) with respect
to Tranche B, a variable rate per annum equal to the sum of the LIBOR Rate, plus
eight percent (8.0%) increasing or decreasing with each increase or decrease in
the

 

3

--------------------------------------------------------------------------------


 

LIBOR Rate (as and when the LIBOR Rate changes, as described herein, provided
that the Applicable Margin shall increase from eight percent (8.0%) to ten
percent (10.0%) during the Extension Period.  Additionally, the LIBOR Rate shall
never be less than the LIBOR Rate established at the Closing Date for the first
Interest Period).

 

“Behringer” means Behringer Harvard RI Lender, LLC, a Delaware limited liability
company.

 

“Borrower” means individually and collectively, jointly and severally, RIBL, RI
Club and RIBL/US.

 

“Borrower Pension Plan” means any pension plan, as defined in Section 3(2) of
ERISA, other than a Pension Plan or Multiemployer Plan, which is intended to be
qualified under Section 401(a) of the Internal Revenue Code and which is, or was
within the past six years, maintained or contributed to by Borrower or its
Subsidiaries.

 

“Borrower’s Knowledge” shall mean the actual knowledge, after due inquiry, of
the Responsible Officers of the Borrower.

 

“Borrowing” means all Loans made on the same date.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or London, England, are authorized or required
by law to close.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, common stock, preferred stock, partnership
interests (general and limited) and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.  It is agreed that golf course memberships and
marina memberships do not constitute Capital Stock.

 

“Cash” means all monetary items treated as cash in accordance with GAAP,
consistently applied.

 

“Cash Collateral” means the Cash and/or Cash Equivalents held in the Company’s
Operating Account.

 

“Cash EBITDA” means the sum during any period, without duplication, of (i) Net
Cash from Project Sales, plus (ii) Net Cash from Operations, plus (iii) any
interest earned on Cash held by the Borrower or any of its Subsidiaries and
invested in Cash Equivalents (including interest earned on funds held in the
Company’s Operating Account).

 

“Cash Equivalents” means (a) marketable securities issued or directly and
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having the highest rating obtainable
from either S&P or Moody’s; (c) commercial paper maturing no more than one year
from the date of creation thereof and,

 

4

--------------------------------------------------------------------------------


 

at the time of acquisition, having a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (d) certificates of deposit or bankers’ acceptances maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, issued by any Lender or any commercial bank organized under the laws of
the United States of America or any state thereof or the District of Columbia
having unimpaired capital and surplus of not less than $500,000,000 (each Lender
and each such commercial bank being herein called a “Cash Equivalent Bank”);
(e) money market funds administered by the Account Holder with a rating of at
least AAA from S&P, and (f) Eurodollar time deposits having a maturity of less
than one year purchased directly from any Cash Equivalent Bank (provided such
deposit is with such bank or any other Cash Equivalent Bank).

 

“Cash From Project Sales” means, with respect to Borrower and its Subsidiaries,
for any period and without duplication, (a) Cash Proceeds received during such
period attributable to real estate transactions which occurred during or prior
to such period as either (i) a sale or conveyance of real property (including
any Permitted Collateral Asset Sale), (ii) an option for the purchase of real
property, or (iii) a transfer of real property (i.e., title has been
transferred) that would be recognized as a sale of real property for GAAP
purposes if a sufficient Cash payment at the closing of such sale had been
received on account of such transfer (all amounts described in (i) through
(iii) above included only if the Cash received with respect such transaction is
nonrefundable); (b) principal and interest collected in Cash on receivables
arising from real estate transactions; (c) deposits or Cash previously received
in connection with a transaction described in (a)(i) through (iii) above which
was previously refundable, but became nonrefundable during the current period;
provided that any deposits received by Borrower prior to the closing of any
Asset Sale shall be deemed to be Cash from Project Sales only upon the closing
of such Asset Sale or, if no such closing occurs and Borrower is entitled to
retain such deposit, as of the date on which Borrower is so entitled; and
(d) Cash Proceeds received from sales of golf and club memberships and marina
memberships relating to the Project less (e) Permitted Transaction Costs
properly allocable to such transactions.  For purposes of the foregoing, the
sale of the Capital Stock of any Subsidiaries (to the extent permitted by this
Agreement) that own any Real Property Collateral shall be treated as a sale of
such Real Property Collateral.

 

“Cash Proceeds” means, with respect to any Asset Sale, Cash payments (including
any Cash received by way of deferred payment pursuant to, or monetization of, a
note receivable or otherwise, but only as and when so received) received from
such Asset Sale.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty by any Governmental Authority, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (having the force of law) by any Governmental
Authority.

 

“Change of Control” means any breach of the covenant contained in Section 5.19.

 

“Change Order” means any amendment, waiver, or modification to the Plans and
Specifications, any Construction Contract, any Architect’s Agreement, any Civil
Engineer’s Agreement, any Development Management Agreement, any of the
Entitlements or the Development Budget which has been approved in writing by
Agent; provided, however, that no Agent approval is required for any Change
Order which is a Permitted Construction Change Order.

 

“Civil Engineer” means a civil engineer which has entered into a Civil
Engineer’s Agreement have been approved by Agent.

 

5

--------------------------------------------------------------------------------


 

“Civil Engineer’s Agreement” means from time to time each agreement between
Borrower and a Civil Engineer, providing for compensation for civil engineering
services as the engineer of record which is responsible for sealing all plans
and drawings for its portion of the Construction.

 

“Cleanup” means all actions required under Applicable Laws affecting Borrower or
the Project to:  (a) cleanup, remove, treat or remediate Hazardous Materials in
the indoor or outdoor environment; (b) prevent the Release of Hazardous
Materials so that they do not migrate, endanger or threaten public health or
welfare or the physical condition of the Project or any adjacent real property
(including adjacent seabed and waters); or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care.

 

“Closing Date” means such date on or prior to December 20, 2007, on which the
conditions to effectiveness set forth in Section 3.1 are satisfied.

 

“Club Transfer Agreement” means the Club Transfer Agreement, dated as of
November 1, 2007, by and between RIBC and RI Club.

 

“Collateral” means all of the properties and assets in which Liens are purported
to be granted by the Collateral Documents.

 

“Collateral Assignment of Declarant’s Rights” means the Collateral Assignment of
Declarant’s Rights executed and delivered by the declarant under the Master
Declarations in favor of the Agent for the benefit of the Lenders.

 

“Collateral Documents” means the Security Agreement, the Mortgage, the
Assignments, the Recognition and Estoppel Agreements, the Collateral Assignment
of Declarant’s Rights, the Guaranties, the Pledge Agreement, the Environmental
Indemnity and any other documents, instruments or agreements delivered by any
Loan Party, Shareholder Pledgor, or the Sponsor Guarantor pursuant to this
Agreement or any of the other Loan Documents from time to time in order to
grant, protect or perfect liens on any assets of such Loan Party, Shareholder
Pledgor, or the Sponsor Guarantor as security for all or any of the Obligations.

 

“Company’s Operating Account” means one or more Deposit Accounts or securities
accounts to be established by the Borrower pursuant to and in accordance with
Section 3.3A, which shall at all times be subject to a Control Agreement in
favor of the Agent.

 

“Condemnation Proceeds” has the meaning assigned to that term in
Section 2.7A(ii)(c).

 

“Construction” means all labor, materials and equipment required for the
construction, equipping, fixturing and furnishing of the Project (or any
portion, including all fees, expenses and other related soft costs thereof) all
as set forth in more detail in the Development Budget and the Plans and
Specifications and any other construction, equipping, fixturing and furnishing,
including all fees, expenses and other related soft costs approved by Agent.

 

“Construction Contract” means from time to time each agreement between Borrower
and a Contractor, including as modified by Change Orders, for performance of the
Construction, or any portion thereof.

 

“Construction Legal Compliance” means Borrower’s satisfaction of all of the
following:  (A) (i) of the Construction (or any portion thereof) through the
applicable date of determination, has been constructed substantially in
accordance with the applicable Plans and Specifications; and (ii) the

 

6

--------------------------------------------------------------------------------


 

Construction (or any portion thereof) has been, or will be, constructed in
substantial compliance with all applicable Legal Requirements; (B) all
applicable material, Licenses and Permits required through the then-current
stage of Construction have been obtained from all appropriate Governmental
Authorities; (C) all conditions to the issuance of, and the requirements under,
all Licenses and Permits required through the then-current stage of Construction
have been satisfied; and (D) no appeals, suits or other actions are pending or
to Borrower’s knowledge threatened in writing by any Governmental Authority
which, if determined adversely to the interests of Borrower or the Mortgaged
Property, would result in the revocation, suspension or qualification of any of
such Licenses and Permits.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, or
(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings. 
Contingent Obligations shall include, without limitation, (i) the direct or
indirect guaranty, endorsement (other than for collection or deposit in the
Ordinary Course of Business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another, (ii) the obligation to
make take-or-pay or similar payments if required regardless of non-performance
by any other party or parties to an agreement, and (iii) any liability of such
Person for the obligation of another through any agreement (contingent or
otherwise) (A) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (B) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (A) or (B) of this sentence, the primary
purpose or intent thereof is as described in the preceding sentence.  The amount
of any Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if less, the amount to which such
Contingent Obligation is specifically limited.

 

“Contractor” means the contractor(s) or construction manager(s) duly licensed
locally where the Land is located, which has entered into a Construction
Contract, which contractor(s) or construction manager(s) and applicable
Construction Contract have been approved by Agent and are listed on Schedule
1.1(e).

 

“Contracts” means all contracts, agreements, warranties and representations
relating to or governing the use, occupancy, design, construction, operation,
management, hotel group, name or chain affiliation and/or guest reservation,
repair and service of any other component of the Mortgaged Property, as amended,
modified or supplemented from time to time.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means an account control agreement in form and substance
acceptable to the Agent.

 

“Debt Service” means, for any period, all payments of interest, fees (including,
inter alia, the Exit Fee, Origination Fee and the Non-Use Fee) and all scheduled
mandatory and voluntary prepayments of principal made during such period for all
Indebtedness of the Borrower and its Subsidiaries (including, without
limitation, the Indebtedness evidenced by the Loan Documents).

 

7

--------------------------------------------------------------------------------


 

“Default” means a condition or event that, after notice or after any applicable
grace period has lapsed, or both, would constitute an Event of Default.

 

“Default Rate” means, at any time, the per annum rate of interest equal to the
Base Rate, then in effect, plus five percent (5.0%) per annum; provided,
however, that the Default Rate shall in no event exceed the Maximum Rate.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Development Advance” means an advance of Loan proceeds by Agent in connection
with the design, development or Construction made pursuant to Section 3.

 

“Development Budget” means the detailed line item budget, including all
Construction, Design and Land acquisition costs, setting forth Borrower’s
estimate of all costs to be incurred in connection with and to complete
Construction.  The Development Budget attached hereto as Schedule 12.1.  The
Development Budget covers the acquisition, development, design, construction and
furnishing and the fees, expenses and other soft costs related to the
Construction of the Project in accordance with the Plans and Specifications, the
marketing of the Residential Units and the Unimproved Lots, and including a
portion of sales or brokerage commissions and closing costs associated with the
sales of such Residential Units, the Unimproved Lots, marina slips and
non-resident golf memberships, and the development, maintenance and operation of
the Project, and includes cash flow projections for the duration of the
Construction.  Except in connection with Permitted Deviations, Permitted
Construction Change Orders and updates in accordance with Section 5.3(xi) below,
all amendments to the Development Budget shall be subject to Agent’s prior
written approval.  The Development Budget shall include any and all approved
amendments and Change Orders (including Permitted Construction Change Orders). 
The Development Budget includes a line item for each Architect’s Agreement, each
Civil Engineer’s Agreement, each Development Management Agreement, including
separately itemizing the Development Manager’s Fee applicable thereto, and each
Construction Contract.  The Development Budget includes projections of all costs
of materials, equipment, fixtures, furnishings, personal property, labor, fees,
expenses and other costs to be incurred in the Construction, including the
provision of all utilities to the Project.  The Development Budget (and any
amendment thereto) shall, among other things, consist of the following:  (a) a
description of each line item satisfactory to Agent for the building and other
improvements of the Construction for such Construction Contract; and (b) an
allocation to each line item of a scheduled portion of the Contract price in
such Construction Contract, together with a scheduled portion of Loan proceeds
to be allocated therefor from the Holdbacks listed in Section 3.2E herein,
consistent with the Development Draw Schedule.  Borrower shall have the right to
update the Development Budget in accordance with Section 5.3(xi) below, and
after any such update, “Development Budget” shall refer to the Development
Budget as so updated.

 

“Development Draw Schedule” means a detailed projected schedule of advances,
including all line items in the Development Budget, setting forth Borrower’s
estimate of such chronological advances, which draw schedule for the Project is
attached hereto as Schedule 12.2.  Agent and Borrower recognize and agree that
the Development Draw Schedule, when and as approved by Agent, is solely a means
for estimating the timing of payments and shall not be approval for any payments
which would be inconsistent with the remaining terms and conditions of the Loan
Documents.  All payments and disbursements shall be made in accordance with the
terms and conditions of the Loan Documents (and not based on the estimates in
any approved Development Draw Schedule).

 

8

--------------------------------------------------------------------------------


 

“Development Management Agreement” means the Development Services Agreement
dated as of May 2, 2007 between Borrower and Development Manager, including as
modified by Change Orders, for performance of development management services
for the Construction and providing for payment of the Development Manager’s Fee.

 

“Development Manager” means Cypress Equities I, LP, which development manager
and its Development Management Agreement have been approved by Agent.

 

“Development Manager’s Fee” means the compensation agreed to between Borrower
and Development Manager pursuant to the Development Management Agreement. 
During the term of this Agreement, the amount of funds actually paid to the
Development Manager with the proceeds of a Development Advance shall not exceed
an amount equal to the lesser of (i) three percent (3.0%) of construction costs
and (ii) $2,000,000, during the term of the Loan, payable, so long as no Event
of Default then exists and subject to the other terms and conditions for
advances of the Loan set forth in this Agreement to Development Manager.  The
preceding sentence will not prevent the accrual of the Development Manager’s Fee
to the extent that it exceeds the amount permitted to be actually paid or the
payment of the Development Manager’s Fee from sources other than a Development
Advance (e.g. from proceeds from sales of Residential Units or Unimproved Lots).

 

“Development Milestones” has the meaning set forth in Section 5.22 hereof.

 

“Development Schedule” means the projected schedule for the progress of
development, design, construction and equipping of the Project reflecting, among
other things, the anticipated completion dates of certain portions of
Construction and/or Development Milestones comprising particular line items in
the Development Budget, together with such supporting schedules for each line
item therein as Agent may request, all in such form and containing such details
as Agent shall require, as the same may be amended from time to time by the
Borrower.  The Development Schedule for the Project is attached hereto as
Schedule 12.3.

 

“Disqualified Preferred Stock” means preferred stock which is not mandatorily
redeemable by the issuer thereof at any time prior to the Maturity Date.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Earnest Money” means the cash earnest money deposit made by a purchaser of a
Residential Unit or Unimproved Lot in connection with a Pre-Sold Qualified Sales
Agreement.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) a commercial bank organized under the laws of the United
States, or any State thereof, and having a combined capital and surplus of at
least $250,000,000; (e) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having a combined
capital and surplus of at least $250,000,000; (f) a commercial bank organized
under the laws of any other country that is a member of the OECD or has
concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow or a political subdivision of
any such country, and having a combined capital and surplus of at least
$250,000,000, so long as such bank is acting through a branch or agency located
in the United States; (g) a finance company, insurance company or other
financial institution or fund (whether a corporation, partnership, trust or
other entity) that is engaged in making, purchasing or otherwise holding
commercial loans in the ordinary course of its business and having a combined
capital and surplus of at least $250,000,000 or an Approved Fund thereof and
(h) any other Person (other than a natural person) approved by the Requisite
Lenders (such approval not to be unreasonably withheld or delayed) and so long
as no Default or Event of Default has occurred

 

9

--------------------------------------------------------------------------------


 

and is continuing, approved by the Borrower (such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of its Subsidiaries.

 

“Entitlement Documents” has the meaning assigned to that term in Section 4.36.

 

“Entitlements” shall mean those certain Governmental Authorizations which are
required to be obtained and maintained (as applicable), or may be required to be
obtained and maintained in the future, including, without limitation, the Heads
of Agreement, in order to allow the completion of the development work for the
Project and the sale of the Residential Units and Unimproved Lots, all as
contemplated by the Master Plans and the Development Budget, and including,
without limitation, all Governmental Authorizations necessary to permit the
legal subdivision and sale of the Residential Units and Unimproved Lots (to the
extent the same are to be legally subdivided to achieve the Development Budget)
and the development of the Residential Units, the Hotel, the Golf Course, the
Spa and the Marina as well as completion of the Infrastructure and all
applicable earthwork, grading, improvements, equipment, drainage, storm water
and sewer systems, roadways and other work, utilities, labor or materials
required to be furnished or actions to be taken by or in connection with the
Heads of Agreement or the amending, modifying, maintaining and perpetuating all
of the foregoing, and the documents, agreements and instruments relating
thereto.  The Entitlements currently in effect with respect to the Real Property
Collateral are set forth in the Heads of Agreement.

 

“Environmental Claim” means any claim, action, investigation or written notice
by any Person alleging potential liability (including, without limitation,
potential liability for investigatory costs, Cleanup costs, governmental
response costs, natural resources damages, property damages, personal injuries,
or penalties) arising out of, based on or resulting from (a) the presence, or
Release of any Hazardous Materials at any location, whether or not owned, leased
or operated by the Borrower or any of its Subsidiaries, or (b) circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law.

 

“Environmental Impact Assessment” means, (i) the “Royal Island Environmental
Impact Assessment,” prepared by Applied Technology & Management and dated
September 2006; (ii) the “Baseline Ecological Report,” prepared by Turrell &
Associates, Inc. and dated April 2007; and (iii) any future Environmental Impact
Assessments or Equator Principles Review Reports prepared pursuant to the terms
of this Agreement.

 

“Environmental Indemnity” means the Environmental Indemnity executed and
delivered by the Sponsor Guarantor to Agent as of the Closing Date, as amended,
amended and restated, supplemented or otherwise Modified from time to time.

 

“Environmental Laws” means (i) all Applicable Laws relating to pollution,
management or use of natural resources, or protection of human health or the
environment, including, without limitation, laws relating to Releases or
threatened Releases of Hazardous Materials or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, Release,
disposal, transport or handling of Hazardous Materials, record keeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials, and (ii) the Equator Principles.

 

“Environmental Liabilities” means all liabilities, obligations,
responsibilities, obligations to conduct Cleanup, and all Environmental Claims
pending or threatened against any Loan Party or its Subsidiaries or against any
Person whose liability for any Environmental Claim any Loan Party or its
Subsidiaries may have retained or assumed either contractually or by operation
of law, arising from (a) environmental, health or safety conditions, (b) the
presence, Release or threatened Release of Hazardous

 

10

--------------------------------------------------------------------------------


 

Materials at any location, whether or not owned, leased or operated by the
Borrower or its Subsidiaries, or (c) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law.

 

“Environmental Management Plan” means an Environmental Management Plan to be
entered into by the Borrower and approved by the Government of the Commonwealth
of The Bahamas and Agent, such approval not to be unreasonably withheld, as the
same may be amended from time to time pursuant to the requirements of applicable
Environmental Law or as otherwise reasonably acceptable to the Agent.

 

“Equator Principles” means those certain principles and standards (including the
preamble, materials incorporated by reference and exhibits thereto) voluntarily
adopted by certain banks and other financial institutions, all as set forth more
fully at www.equator-principles.com/principles.shtml, as the same exist on the
date of this Agreement, including without limitation, the applicable World Bank
and International Finance Corporation (“IFC”) performance standards and
environmental health and safety guidelines as referenced in Exhibits III and IV
to the Equator Principles.

 

“Equator Principles Review Report” means a report prepared by an environmental
consultant reasonably acceptable to Agent evaluating (i) whether the
Environmental Impact Report adequately assesses each of the relevant performance
standards and environmental health and safety guidelines and (ii) to the extent
not addressed in the Environmental Assessment Report, assess the social and
environmental impacts of the Project in a manner consistent with the Equator
Principles.

 

“Equity Proceeds” means the sum of (i) Cash Proceeds from the issuance of any
Capital Stock or other equity Securities of the Borrower or any Subsidiaries of
the Borrower; less (ii) underwriting discounts and commissions and other
Permitted Transaction Costs.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

 

“ERISA Affiliate” means (a) any corporation which is a member of a controlled
group of corporations within the meaning of Section 414(b) of the Internal
Revenue Code of which the Borrower is a member; (b) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the
Internal Revenue Code of which the Borrower is a member; and (c) solely for
purposes of obligations under Section 412 of the Internal Revenue Code or under
the applicable sections set forth in Section 414(t)(2) of the Internal Revenue
Code, any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which the Borrower, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member.

 

“ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043(c) of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which the provision for 30-day notice to
the PBGC has been waived by regulation); (b) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by the Borrower or any ERISA Affiliate from any Pension Plan with two
or more contributing sponsors or the termination of any such Pension Plan
resulting, in either case, in liability pursuant to Section 4063 or 4064 of
ERISA, respectively; (e) the institution by the PBGC of proceedings

 

11

--------------------------------------------------------------------------------


 

to terminate any Pension Plan pursuant to Section 4042 of ERISA; (f) the
imposition of liability on the Borrower or any ERISA Affiliate pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal by the Borrower or any ERISA
Affiliate in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan resulting in withdrawal
liability pursuant to Section 4201 of ERISA, or the receipt by the Borrower or
any ERISA Affiliate of written notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4042 of ERISA or under
Section 4041A of ERISA if such termination would result in liability to the
Borrower or any ERISA Affiliate; (h) the disqualification by the Internal
Revenue Service of any Pension Plan or Borrower Pension Plan under
Section 401(a) of the Internal Revenue Code, or the determination by the
Internal Revenue Service that any trust forming part of any Pension Plan or
Borrower Plan fails to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (i) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

 

“Escrow Agent” is defined in the definition of Approved Escrow Account.

 

“Event of Default” means each of the events set forth in Section 7.

 

“Excess Cash Flow” means, for any period, (a) the amount of Cash EBITDA for such
period, less (b) Debt Service for such period, less (c) an amount, if any,
reasonably necessary to ensure the Borrower maintains a Cash reserve during the
course of the succeeding Fiscal Quarter (exclusive of reserves provided for in
the definition of Net Cash from Operations, but taking into consideration the
amounts remaining in the Company’s Operating Account).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any Obligation of the
Borrower, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the United States or the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lender
Office is located, (b) any branch profits taxes imposed by the United States of
America or any comparable taxes imposed by any other jurisdiction described in
clause (a) hereof and (c) in the case of any Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.11B) any
withholding tax that (x) is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new Lender
Office) except to the extent such Foreign lender’s assignor (or such Foreign
Lender before the designation of the new Lending Office) was entitled to receive
additional amounts or indemnity; provided, however, any withholding tax that
would not have been imposed but for the tax residency, asserted tax residency,
or any other similar tax nexus, of any of the Loan Parties, Sponsor Guarantor,
the Shareholder Pledgors any other Person making payments on behalf of the
Borrower in any jurisdiction other than The Bahamas shall not be an Excluded
Tax, or (y) is attributable to any Lender’s failure (other than as a result of a
Change in Law) to comply with Section 2.10E(v).

 

“Exit Fee” means one percent (1.0%) of the aggregate Loan Commitments, which
shall be paid pro-rata as the applicable principal balances of Tranche A-1,
Tranche A-2 and Tranche B are repaid in accordance with the terms and provisions
of this Agreement.

 

12

--------------------------------------------------------------------------------


 

“Extended Maturity Date” means six (6) months after the Maturity Date or such
earlier date as the Loans are prepaid in full or accelerated.

 

“Extension Conditions” shall mean the following conditions, all of which must be
satisfied, in order for the Maturity Date to be extended to the Extended
Maturity Date:  (a) not more than one hundred twenty (120) days nor less than
thirty (30) days prior to the Maturity Date, Borrower shall have delivered to
Agent an irrevocable written notice requesting the extension; (b) no Default or
Event of Default shall have occurred and be continuing, both at the time of the
delivery of such notice and at the Maturity Date; (c) Borrower shall have paid
to Agent the Extension Fee, (d) the aggregate, cumulative total of Sales of
Unimproved Lots and Residential Units, each represented by a Qualified Sales
Agreement qualifying as Pre-Sold, as of at least 30 days prior to the Maturity
Date, shall be not less than $60,000,000, and (e) the Development Milestones
required to be met by the Maturity Date have been met.

 

“Extension Fee” means one percent (1.0%) of the outstanding principal amount of
the Loans on the Maturity Date.

 

“Extension Period” means the six month Loan extension period from the Maturity
Date to the Extended Maturity Date.

 

“Facility Termination Date” means the Maturity Date or the Extended Maturity
Date, as applicable.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the most
senior Lien (other than Liens listed in subclauses (a), (e) (to the extent any
such document was entered into prior to the Closing Date), (g), (i) and (k) of
the definition of Permitted Encumbrances, unless any such item is subordinate to
the Lien of the Collateral Documents either expressly pursuant to a written
agreement or otherwise by the operation of law) to which such Collateral is
subject.

 

“Fiscal Month” means one of the 12 calendar months comprising a Fiscal Year.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

 

“Force Majeure” means a fire or other casualty, labor disputes or other causes
beyond Borrower’s reasonable control, provided, however, that in no event shall
a Force Majeure include any event arising due to the lack or unavailability of
funds, financing or capital sources.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course of its business.

 

“Funding and Payment Office” means the office of the Agent located c/o iStar
Asset Services Inc., 180 Glastonbury Blvd., Suite 201, Glastonbury, Connecticut
06033 (or such office of the Agent or

 

13

--------------------------------------------------------------------------------


 

any successor Agent specified by the Agent or such successor Agent in a written
notice to the Loan Parties and the Lenders).

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles, as in effect in the
United States of America and on the date of determination.

 

“Golf Course” means the 18-hole championship Jack Nicklaus-designed golf course
which will be developed as part of the Project.

 

“Governmental Authority” means the government of the United States of America,
the Commonwealth of The Bahamas or any other nation, or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national,
quasi-governmental bodies such as the European Union or the European Central
Bank).

 

“Governmental Authorization” means any permit, approval, license, zoning and
other resolution, certificate of occupancy, authorization, plan, directive,
consent order, consent decree or similar authorizations of or from any
Governmental Authority.

 

“Gross Revenues” means the sum of Net Cash from Project Sales plus Net Cash from
Operations, from time to time.

 

“Ground Lease” means the Marina and bluff leases to be granted to the Borrower,
as amended, amended and restated, supplemented, extended or otherwise Modified
from time to time.

 

“Ground Lessor” means the landlord upon the Ground Lease.

 

“Ground Lessor Estoppel” means any estoppel certificates, consents or approvals
of the Ground Lessor reasonably determined by Agent to be necessary or desirable
in connection with the making of the Loan.

 

“Guaranties” means the Subsidiary Guaranties, the Recourse Guaranty and the
Non-Recourse Guaranty.

 

“Guyton” means Evelyn S. Guyton (or at her discretion, such of the lineal
members of her family collateral family members or persons related to her
directly or indirectly by blood or by marriage) or any corporate entity, all of
the shareholders of which are Evelyn S. Guyton and/or members of her family as
defined above.

 

“Hazardous Materials” means any chemical, material or substance, the generation,
use, storage, transportation or disposal of which, or the exposure to which, is
prohibited, limited or regulated by any applicable Governmental Authority or
which may or could pose a hazard to the health and safety of the owners,
occupants or any Persons in the vicinity of any Real Property Asset or to the
indoor or outdoor environment.

 

“Heads of Agreement” means that certain Heads of Agreement dated November 14,
2006, between RIBL and the government of the Commonwealth of The Bahamas.

 

14

--------------------------------------------------------------------------------


 

“HOA Estoppel” means the estoppel and consent agreement from the Government of
the Commonwealth of The Bahamas with respect to certain matters as requested by
Agent with regard to the Heads of Agreement, dated November 19, 2007.

 

“Holdback” has the meaning assigned to such term in Section 3.2E.

 

“Holdback Multiplier” has the meaning assigned to such term in Section 3.2E.

 

“Hotel” means the hotel project to be constructed on the Real Property
Collateral and to be owned by the Borrower or any of its Subsidiaries.

 

“Improvements” means all buildings, improvements, alterations or appurtenances
now, or at any time hereafter, located upon, in, under or above the Land or any
part thereof.  The term “Improvements” also includes all buildings,
improvements, alterations or appurtenances not located on, in, under or above
the land to the extent of Borrower’s right, title and interest therein.

 

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money (including, without limitation, the indebtedness
permitted under Section 6.1), (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(other than accounts payable incurred in the Ordinary Course of Business and
accrued expenses incurred in the Ordinary Course of Business), (d) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding any trade payables incurred in the Ordinary Course of
Business, but including earn-outs with respect to any acquisition), (e) all
obligations evidenced by notes, bonds (other than performance bonds), debentures
or other similar instruments, (f) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to any property
or assets acquired by such Person (even though the rights and remedies of the
seller or the lender under such agreement in the event of default are limited to
repossession or sale of such property or assets), (g) all obligations,
contingent or otherwise, as an account party under any letter of credit or under
acceptance, letter of credit or similar facilities to the extent not reflected
as trade liabilities on the balance sheet of such Person in accordance with
GAAP, (h) all obligations, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock, (i) all obligations under
hedge agreements, including, as of any date of determination, the net amounts,
if any, that would be required to be paid by such Person under hedge agreements
if such hedge agreements were terminated on such date, (j) all Contingent
Obligations in respect of obligations of the kind referred to in clauses
(a) through (j) above or in respect of the payment of dividends on the Capital
Stock of any other Person, and (k) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; provided that if such Person has not
assumed such secured indebtedness that is nonrecourse to its credit, then the
amount of indebtedness of such Person pursuant to this clause (k) shall be equal
to the lesser of the amount of the secured indebtedness or the fair market value
of the assets of such Person which secure such indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitee” has the meaning assigned to that term in Section 9.2B.

 

“Infrastructure” means all necessary water systems, sewer systems and treatment
plants; desalination/reverse osmosis plants; electrical generation, transmission
and/or distribution plants and systems; natural gas transmission and
distribution systems; incinerators and other non-sewage solid waste disposal
plants and systems; excavation and dredging projects; flood protection
structures and systems;

 

15

--------------------------------------------------------------------------------


 

public dock facilities; beautification and landscaping projects; roads and other
similar utilities and public works necessary for the development of the Project
in accordance with the Development Budget and the Heads of Agreement.

 

“Initial Appraisal” means that certain “Appraisal of Real Property” dated as of,
June 1, 2007 (for the residential property) and June 11, 2007 (for the Hotel
property) and prepared by the Appraiser for the Agent.

 

“Insolvency Proceeding” means (A) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (B) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case (A) and (B) undertaken under U.S. Federal, State or
foreign law, including the Bankruptcy Code or any similar regime in existence in
the Commonwealth of The Bahamas.

 

“Insurance Proceeds” has the meaning assigned to that term in
Section 2.7A(ii)(c).

 

“Intellectual Property” has the meaning assigned to that term in the Security
Agreement.

 

“Interest Payment Date” means the 12th day of each calendar month, commencing on
                   12, 2008.

 

“Interest Period” means the period of time beginning on the 12th day of a
calendar month and ending on the 11th day of the following calendar month,
provided, however, the first Interest Period shall commence on the date the Loan
commences to bear interest and continues to and includes              11, 2008.

 

“Interest Rate” means the Base Rate or the Default Rate, as applicable.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter and any successor statute.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in,
Capital Stock or other Securities of any other Person, or (b) any direct or
indirect loan, advance (other than advances to employees for moving, education,
computer, entertainment and travel expenses, drawing accounts and similar
expenditures in the Ordinary Course of Business) or capital contribution by the
Borrower or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable acquired from that other Person that are
not current assets or did not arise from sales to that other Person in the
Ordinary Course of Business.  The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

 

“Land” means the real estate comprising the Mortgaged Property, as more
specifically described in the Mortgage including all oil, gas and mineral
rights, oil, gas and minerals (whether before or after extraction), easements,
appurtenances, water rights, water stock, rights in and to streets, roads and
highways (whether before or after vacation thereof), hereditaments and privilege
relating, in any manner whatsoever, to the Land.  The Land is legally described
on Exhibit A.

 

16

--------------------------------------------------------------------------------


 

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to Section 9.1; provided that the term “Lenders”,
when used in the context of a particular Loan Commitment shall mean the Lender
having that Loan Commitment.

 

“Lender Group” has the meaning assigned to that term in Section 9.23.

 

“Lender Office” means, as to any Lender, the office or offices of such Lender as
indicated on Lender’s signature page hereto, and the office or offices of such
Lender that the Agent notifies the Borrower promptly but no later than two days
after the Closing Date, or such other office or offices as such Lender may from
time to time designate to the Borrower and the Agent.

 

“LIBOR Rate” or “London Interbank Offered Rate” means a floating interest rate
per annum (rounded upwards, if necessary, to the next 1/100th of 1%) equal to
the London Interbank Offered Rate (LIBOR) with a one month maturity as reported
in the Money Rates column or section of The Wall Street Journal published on the
second full Business Day preceding the first day of the applicable Interest
Period.  In no event shall the LIBOR Rate at any time be less than the LIBOR
Rate established for the first Interest Period as of the Closing Date.

 

“Licenses and Permits” means all building permits, certificates of occupancy and
other assignable governmental permits, licenses and authorizations, including
all commonwealth, and local occupancy certificates, and other licenses, in any
way applicable to the Project or any part thereof or to the development,
construction, ownership, use, occupancy, operation, maintenance, marketing and
sale of the Mortgaged Property and/or the Residential Units or Unimproved Lots;
provided, however, that any certificates of occupancy obtained for the
residential portion of the Project may include and be applicable to more than a
single Residential Unit.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, fixed or
floating charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or deposit or
other preferential arrangement having the practical effect of any of the
foregoing.

 

“Loan or Loans” means the loans in the aggregate amount of up to $60,000,000.00
from Lenders to Borrower as evidenced by the Notes.  The Loan shall be funded in
three tranches as set forth herein: the first tranche shall be in an amount not
to exceed $10,000,000.00 (“Tranche A-1”); the second tranche shall be in an
amount not to exceed $10,000,000.00 (“Tranche A-2”); and the third tranche shall
be in amount not to exceed $40,000,000.00 (“Tranche B”).

 

“Loan Borrowing Conditions” means no Default or Event of Default shall have
occurred and be continuing and the conditions for advances set forth in
Section 3 have been satisfied or waived by Agent.

 

“Loan Commitment” means the commitment of a Lender to make a Loan to the
Borrower pursuant to Section 2.1 (including the commitment of any Eligible
Assignee to participate with respect to a Loan as part of the primary
syndication).

 

“Loan Documents” means this Agreement, the Notes and the Collateral Documents
and any other documents evidencing or securing Obligations executed on or prior
to the Closing Date or at any time thereafter.

 

“Loan Exposure” means, with respect to any Lender at any time, the sum of its
Applicable Percentage of the outstanding principal amount of the Loans at such
time.

 

17

--------------------------------------------------------------------------------


 

“Loan Party” or “Loan Parties” means the Borrower and any of its Subsidiaries
who executes any of the Loan Documents.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Marina” means the Marina which will be developed as part of the Project.

 

“Master Declarations” means any master, general and supplemental declarations
affecting the development, operation and/or use of the Project as they may be
further amended, supplemented, amended and restated or otherwise Modified from
time to time.

 

“Master Plans” means that certain Royal Island Master Plan, prepared by SB
Architects, Harris Engineers, and Moffat & Nichol, dated as of June 12, 2007.

 

“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (b) the material impairment of
the ability of the Loan Parties to perform the Obligations a material adverse
effect upon the legality, validity, binding effect or enforceability against a
Loan Party or the Sponsor Guarantor of a Loan Document to which it is a party,
(c) a material adverse effect upon the value of the then remaining Real Property
Collateral, or (d) a material adverse effect upon the Entitlements that prevent
in a material respect the intended development of the Real Property Collateral
as contemplated by the Development Budget.

 

“Material Contracts” means (a) any Contract, agreement, lease, commitment or
document affecting any portion of the collateral which has a value greater than
(or contemplate the payment of sums which exceed) (i) $250,000 for any Contract
relating to any work itemized in Section 3.2E.(iii)(1) through (6), and
(ii) $500,000 for any other such Contract, or (b) any such Contract, agreement,
lease, commitment or document under which a third-party utilities provider
provides utilities necessary to serve the Project; provided, however, Qualified
Sales Agreements for the purchase of any Residential Units or Unimproved Lots
are each expressly excluded from the definition of Material Contracts.

 

“Maturity Date” means the date that is one (1) year after the Closing Date, or
such earlier date as the Loans are prepaid in full or accelerated.

 

“Maximum Amount” has the meaning assigned to that term in Section 9.13A.

 

“Minimum Sales Price” means, for each Residential Unit and Unimproved Lot, fifty
percent (50.0%) of the Approved Sales Price for such Residential Unit or
Unimproved Lot, as set forth on Schedule 2.4.

 

“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify”, “Modified,” or related words
shall have meanings correlative thereto.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a first lien supplemental debenture or similar documentation,
executed and delivered by any Loan Party on or after the Closing Date, with such
changes thereto as may be recommended by the Agent’s local counsel based on
local laws or customary local mortgage or deed of trust practices, as such
security instrument may be amended, restated, amended and restated,

 

18

--------------------------------------------------------------------------------


 

supplemented, or otherwise Modified from time to time.  “Mortgages” means all
such instruments collectively.

 

“Mortgaged Property” means the Land, the Improvements, the Inventory, the
Accounts, the General Intangibles, the Fixtures and Personalty, the Leases, the
Rents and other Gross Revenues, the Other Property, the Proceeds, the Plans and
Specifications, and all other property of every kind and description used or
useful in connection with the ownership, occupancy, operation and maintenance of
the other components of the Mortgaged Property and all substitutions therefor,
replacements and accessions thereto, and proceeds including “proceeds” (as
defined in the UCC) derived therefrom, all as more specifically described in the
Mortgage.

 

“Mortgagee Policies” has the meaning assigned to that term in Section 3.1F(ii).

 

“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
contributing or to which the Borrower or any ERISA Affiliate had an obligation
to contribute within the last six years.

 

“Net Cash from Operations” means, for any period, (i) the gross operating
revenues (not including, for the avoidance of doubt, any amounts taken into
account in determining Cash From Project Sales) actually received by the
Borrower and its Subsidiaries during such period with respect to the Hotel, the
Golf Course, the Spa, the Marina, any improvements hereafter constructed by the
Borrower or any of its Subsidiaries as a part of the Project, and any related
amenities, less (ii) all cash amounts of any kind whatsoever paid during such
period by the Borrower and its Subsidiaries (including both operating expenses
and capital expenditures) other than out of reserves previously set aside by the
Borrower and its Subsidiaries (not including, however, Project Expenses or
amounts deducted from Cash EBITDA for purposes of determining Excess Cash Flow),
less (iii) from and after the commencement of operations at the Hotel, the Golf
Course, the Marina or the retail portion of the Project, as applicable, reserves
in the amount of the lesser of (A) actual reserves required pursuant to Third
Party Operating Agreements for the Hotel, the Marina, the Golf Course and/or the
retail portion of the Project, if any and (B)(1) with respect to the Hotel, a
fixtures, furnishings and equipment reserve in the amount of two percent (2%) of
gross revenues during the first year of operations, three percent (3%) of gross
revenues during the second year of operations and four percent (4%) of gross
revenues thereafter, (2) with respect to the Golf Course, a fixtures,
furnishings and equipment reserve in the amount of three percent (3%) of gross
revenues, (3) with respect to the retail portion of the Project, $0.15 per
square foot, and (4) with respect to the Marina, a monthly reserve in the amount
of $50,000, provided that, in each case, no such reserve amounts will be
subtracted from the calculation of Net Cash From Operations pursuant to this
subclause (iii) unless and until the applicable component of the Project to
which such reserve relates is completed and operational and, provided further
that if no such Third Party Operating Agreement exists with respect to any of
the Hotel, the Marina, the Golf Course and/or the retail portion of the Project,
then the reserves with respect to such portions of the Project shall be assumed
to be those amounts set forth in subclause (B) above.

 

“Net Cash from Project Sales” means, for any period, (i) Cash From Project Sales
realized during such period, less (ii) Project Expenses incurred in such period.

 

“Non-Consenting Lender” has the meaning assigned to that term in Section 9.5B.

 

“Non-Recourse Guaranty” means the Non-Recourse Guaranty executed and delivered
by Sponsor Guarantor on the Closing Date, as amended, restated, amended and
restated, supplemented or otherwise Modified from time to time.

 

19

--------------------------------------------------------------------------------


 

“Non-Use Fee” means a fee in an amount equal to one percent (1.0%) of the
average daily unused portion of the Loan Commitments, payable quarterly on the
last Business Day of each Fiscal Quarter.

 

“Notes” means (a) the promissory notes of the Borrower issued to Agent, and the
promissory notes evidencing each Tranche and issued to each Lender and (b) any
promissory notes issued by the Borrower in connection with assignments of the
Loans of any Lender, as they may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of each Loan Party now or from time to time hereafter owed to the Agent,
the Lenders, or any of them or their respective Affiliates, whether direct or
indirect, absolute or contingent, which may arise out of or in connection with
the Loan Documents, whether for principal, interest or scheduled payments or
payments for fees, expenses, indemnification or otherwise.

 

“OECD” means the Organization for Economic Co-Operation and Development.

 

“Officer’s Certificate” means, with respect to any Person, a certificate
executed on behalf of such Person (a) if such Person is a partnership or limited
liability company, by its chairman of the Board (if an officer), chief executive
officer, the chief financial officer or treasurer of its general partner or
managing member, or other Person authorized to do so by its Organizational
Documents, (b) if such Person is a corporation, on behalf of such corporation by
its chairman of the board (if an officer) or chief executive officer, chief
financial officer or treasurer, or vice president, and (c) if such person is one
of the Borrower or a Subsidiaries of the Borrower, a Responsible Officer.

 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) that is not a Capital Lease other
than any such lease under which that Person is the lessor.

 

“Ordinary Course of Business” means, with respect to the Borrower and its
Subsidiaries, the ordinary course of their business, as related to developing
the Project substantially in accordance with the Development Budget, marketing,
selling or leasing Unimproved Lots, Residential Units (including, without
limitation, the sale of multiple Unimproved Lots and/or Residential Units in one
sale transaction), time shares, fractionals, and parcels and other portions of
or interests in the Project, and the business of owning, marketing, selling,
leasing or operating any commercial units included in the Project, and the
business of owning, marketing, leasing or operating the Hotel, the Golf Course,
the Spa, the Marina and any other improvements developed as part of the Project,
and in each case, as undertaken by the Borrower and its Subsidiaries in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

“Organizational Authorizations” means, with respect to any Person, resolutions
of its Board of Directors, general partners or members of such Person, and such
other Persons, groups or committees (including, without limitation, managers and
managing committees), if any, required by the Organizational Certificate or
Organizational Documents of such Person to authorize or approve the taking of
any action or the entering into of any transaction.

 

“Organizational Certificate” means, with respect to any Person, the certificate
or articles of incorporation, partnership or limited liability company or any
other similar or equivalent organizational, charter or constitutional
certificate or document filed with the applicable Governmental Authority in the
jurisdiction of its incorporation, organization or formation, which, if such
Person is a partnership or

 

20

--------------------------------------------------------------------------------


 

limited liability company, shall include such certificates, articles or other
certificates or documents in respect of each partner or member of such Person.

 

“Organizational Documents” means, with respect to any Person, the by-laws,
partnership agreement, limited liability company agreement, operating agreement,
management agreement or other similar or equivalent organizational, charter or
constitutional agreement or arrangement, which, if such Person is a partnership
or limited liability company, shall include such by-laws, agreements or
arrangements in respect of each partner or member of such Person.

 

“Origination Fee” means, with respect to the Tranche A-1, the Tranche A-2 and
Tranche B, the sum of one percent (1.0%) of each of the Loan Commitments, which
shall be fully earned, due and payable on the date of the initial disbursement
of the respective Loan Commitments.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Participant” has the meaning assigned to that term in Section 9.1D.

 

“Payment and Performance Bond” means, for each applicable Construction Contract
or each applicable subcontract of an applicable Construction Contract, the dual
or multiple obligee payment and performance bond(s), having a coverage of ten
percent (10%) (more or less) of the amount of the Construction Contract issued
by the Surety in form satisfactory to Agent and applicable to such Construction
Contract and naming Borrower as obligee, together with any substitutions or
replacements thereof that may be approved in writing by Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA (or any successor thereto).

 

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to
Title IV of ERISA and is, or was within the past six years, maintained or
contributed to by the Borrower or any ERISA Affiliate.

 

“Permitted Barter Transaction” means the conveyance by Borrower or a Subsidiary
(a) of one Residential Unit or Unimproved Lot to a Person who is not an
Affiliate of Borrower or officers, directors or employees of Borrower or any of
its Affiliates in exchange for promotional services in connection with the
marketing of the Project, and (b) the conveyance by Borrower or a Subsidiary in
fulfillment of certain obligations of Borrower to Guyton arising out of the sale
of Royal Island to Borrower, the conveyance by Borrower or a Subsidiary to
Guyton of (i) either (A) up to four (4) Unimproved Lots, or (B) a parcel
consisting of one or more Unimproved Lots, not to exceed 1.5 acres, in the
aggregate, and improvements, in the nature of a single-family dwelling, on such
parcel, not to exceed 5,000 square feet, and (ii) a Golf Course membership.

 

“Permitted Bulk Sale” means the sale by Borrower or the applicable Subsidiaries
of Residential Units or Unimproved Lots of a value equal to $25,000,000 or more
in one or more bulk sales to third parties which are not Affiliates of Borrower
at fair market value, which fair market value accounts for the sale of multiple
units or lots, and for consideration consisting solely of Cash.

 

 

21

--------------------------------------------------------------------------------


 

“Permitted Collateral Asset Sale” means:

 

(a)           any transaction (or series of transactions) constituting an arm’s
length sale for Cash at fair market value of one or more (but in no event for a
value in excess of $25,000,000) platted and legally subdivided Residential Units
or Unimproved Lots to a third party buyer in the Ordinary Course of Business
pursuant to a Qualified Sales Agreement;

 

(b)           any transaction (or series of transactions) constituting a
Permitted Bulk Sale pursuant to a Qualified Sales Agreement;

 

(c)           any transaction (or series of transactions) constituting an arm’s
length sale for Cash at fair market value of a portion of the Real Property
Collateral pursuant to a Permitted Retail Sale or a Permitted Utility Sale, in
each case pursuant to a Qualified Sales Agreement;

 

(d)           any Permitted Barter Transaction or Permitted Investor Sale, in
each case pursuant to a Qualified Sales Agreement;

 

(e)           the transfer by the RIBC of ownership of certain Real Property
Collateral, upon which golf and social facilities, including an 18-hole
championship golf course and clubhouse, and 200 wet slip marina (with dock
master’s office, fuel facility and storage boxes) will be constructed, as more
particularly described in the Club Transfer Agreement, and Personal Property (as
defined in the Club Transfer Agreement) to RI Club, in accordance with the Club
Transfer Agreement; and

 

(f)            the transfer by RIBC of ownership of the Ground Lease to RI Club.

 

“Permitted Construction Change Order” means a Change Order for a Construction
Contract entered into at a time when no Event of Default exists which satisfies
all of the following conditions: (i) each such Change Order does not materially
modify the scope, quality, functionality, or marketability of the Project or
Improvements, (ii) if such Change Order increases the cost of the Construction,
the increased cost is available to Borrower in the Development Budget, after
giving effect to Permitted Deviations, (iii) each such Change Order does not
adversely affect the structural components of the Construction, (iv) no portion
of the Change Order deletes or reduces the Construction in any way (i.e., it is
not a deductive Change Order in whole or in part) and (v) Borrower provides a
copy of such Change Order to Agent promptly after execution of such Change
Order.

 

“Permitted Deviations” means deviations from the Development Budget which do not
result in an increase in the aggregate Project Expenses by more than five
percent (5%), provided that any such deviation shall not result from increases
in fees paid to any Affiliate of Borrower, except as set forth in the
Development Budget as of the Closing Date.

 

“Permitted Encumbrances” means the following types of Liens:

 

(a)           Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by Section 5.5 or otherwise
delinquent;

 

(b)           Liens of landlords, Liens of carriers, warehousemen, mechanics,
vendors, contractors and materialmen and other Liens imposed by Applicable Law
(other than any such Lien imposed pursuant to Section 401(a)(29) or 412(n) of
the Internal

 

22

--------------------------------------------------------------------------------


 

Revenue Code or by ERISA) incurred in the Ordinary Course of Business for sums
not yet delinquent or being Properly Contested;

 

(c)           Liens incurred or deposits made in the Ordinary Course of Business
in connection with workers” compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive, in each case, of obligations for the payment of borrowed money or
other Indebtedness);

 

(d)           any attachment or judgment Lien with respect to a money judgment,
writ, warrant of attachment or similar process not constituting an Event of
Default, so long as such Lien could not reasonably be expected to have a
Material Adverse Effect;

 

(e)           leases, subleases, licenses and sublicenses granted by Borrower or
a Subsidiary to others (in the Ordinary Course of Business) not interfering with
the Ordinary Conduct of Business or operations of the Borrower or any of its
Subsidiaries;

 

(f)            any (i) Lien arising from any Permitted Equipment Financing,
(ii) interest or title of a lessor or sublessor under any Capital Lease
permitted by Section 6.1(ii) or any operating lease not prohibited by this
Agreement, (iii) restriction or encumbrance that the interest or title of such
lessor or sublessor may be subject to, or (iv) subordination of the interest of
the lessee or sublessee under such lease to any restriction or encumbrance
referred to in the preceding clause (iii);

 

(g)           zoning, building codes and other Governmental Authorizations
regulating the use, development and/or occupancy of any Real Property Asset or
activities conducted thereon which are imposed by any Governmental Authority
having jurisdiction over such Real Property Asset so long as such zoning,
building codes and other Governmental Authorizations could not reasonably be
expected to have a Material Adverse Effect;

 

(i)            bankers liens and rights of setoff with respect to customary
depository arrangements entered into in the Ordinary Course of Business; and

 

(k)           with respect to the Real Property Collateral only, the Permitted
Title Exceptions.

 

“Permitted Equipment Financing” means, collectively, (a) the existing financing
listed on Schedule 1.1(d) hereto secured solely by furnishings, fixtures and
equipment, (b) financing obtained in the Ordinary Course of Business which is
secured solely by furnishings, fixtures and equipment acquired using the
proceeds of such financing and (c) Indebtedness under Capital Leases, all in the
aggregate amount not to exceed $5,000,000.

 

“Permitted Investor Sale” shall mean the sale of a Residential Unit or
Unimproved Lot to a direct or indirect investor in Borrower which sale satisfies
each of the requirements set forth in clause (a) of the definition of Permitted
Collateral Asset Sale except that such transaction may be for less than fair
market value or the Approved Sales Price to the extent that Borrower reasonably
determines (and Agent has reviewed and approved) that (i) its ability to achieve
the Project projections set forth in the Development Budget will not be
adversely impacted in any material respect, and (ii) it has satisfied the

 

23

--------------------------------------------------------------------------------


 

conditions set forth in the immediately succeeding sentence subclauses of this
definition.  Borrower will not (i) complete more than one sale of a Residential
Unit or Unimproved Lot to any investor other than RILLC (or sales of Unimproved
Lots consisting of more than seven (7) acres (in the aggregate) to RILLC) at
less than fair market value in reliance on this definition unless additional
sales are as a result of a “trade up” in which such investor acquires a higher
value Residential Unit or Unimproved Lot and releases or re-conveys to Borrower
any Residential Unit or Unimproved Lot previously acquired or contracted for and
which is then available for resale in Borrower’s or its Subsidiaries’ inventory
or (ii) sell any Residential Unit or Unimproved Lot in reliance on this
definition if the Cash from Project Sales resulting from such sale will be less
than the sum of (A) Borrower’s costs incurred with respect to the acquisition,
financing, development and sale of such Residential Unit or Unimproved Lot
including that portion of costs attributable to common areas, dedicated public
improvements and overhead reasonably allocable to such Residential Unit or
Unimproved Lot plus (B) the cost of additional economic incentives such as Golf
Course membership fees not to exceed, in the aggregate for all Permitted
Investor Sales, $6,000,000.  Borrower will not complete sales of more than
sixteen (16) Residential Units and Unimproved Lots (in the aggregate) to direct
or indirect investors in Borrower and will not convey more than an additional
seven (7) acres of land consisting of Unimproved Lots to RILLC at less than fair
market value in reliance on this definition. Schedule 6.9 sets forth the
investors entitled to the benefits provided by this definition.  Notwithstanding
the foregoing, Borrower may complete more than one sale of a Residential Unit or
Unimproved Lots to any investor who purchases more than one (1), but not more
than three (3) Residential Units or Unimproved Lots for less than fair market
value or the Approved Sales Price to the extent that Borrower reasonably
determines (and Agent has reviewed and approved) that its ability to meet the
Project projections set forth in the Development Budget will not be adversely
impacted in any material respect.

 

“Permitted Merger” means, with respect to any Subsidiary, any merger,
consolidation, reorganization, liquidation, windup or dissolution in which such
Subsidiary’s assets are distributed or assigned to, or such Subsidiary is merged
into, a Loan Party, and with respect to RI Club, the redemption of the Class A
Common Stock, as contemplated by the Club Transfer Agreement.

 

“Permitted Retail Sale” means the sale by Borrower or the applicable
Subsidiaries of the retail components of the Project to a third party which is
not an Affiliate of Borrower in an arm’s length sale for Cash at fair market
value.

 

“Permitted Title Exceptions” means (i) the title exceptions reflected in the
Mortgagee Policies, (ii) with respect to any Leasehold interest in any real
property, the rights, title and interest of and derived from the Lessor of such
leased real property, and (iii) any Required Dedication, regardless of whether
such Required Dedication is made before or after Closing and (iv) after the
Closing Date, (a) any title exceptions arising from the recordation of Specified
Encumbrances entered into in accordance with Section 2.12B, and (b) any title
exceptions relating to a Subordination and Non-Disturbance Agreement to which
the Collateral Agent has agreed to recordation.

 

“Permitted Transaction Costs” means bona fide, reasonable, direct costs actually
incurred by Borrower or its Subsidiaries in connection with an Asset Sale, the
issuance of debt Securities (or incurrence of borrowed Indebtedness), or the
issuance of equity, including, without limitation, (a) transfer, sales, use and
other taxes payable in connection with such Asset Sale, (b) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
permitted Indebtedness (other than the Loans) that is secured by a Lien on the
stock or assets in question and that is required to be repaid under the terms
thereof as a result of such transaction, (c) brokers” or advisors” commissions,
(d) fees and expenses of counsel, accountants and other advisors and other
customary and reasonable closing costs in connection with such transaction,
(e) actual, customary and reasonable fees charged by a third party Hotel manager
and/or third party Golf Course manager in connection with any such transaction,
it

 

24

--------------------------------------------------------------------------------


 

being understood and agreed that the following fees are reasonable:  (i) with
respect to the Hotel manager, a fee of up to 4.0% on core sales and 3.0% on
non-core sales plus and incentive fee of 7% of sales made at a price in excess
of a to be determined benchmark in excess of projected sales prices, and
(ii) with respect to the Golf Course manager, 1.25% of the first $100,000,000 of
“Combined Revenues”, 2.5% of the next $300,000,000 of “Combined Revenues” and
0.5% of “Finished Unit Revenues,” as such terms are defined in that certain Jack
Nicklaus Golf Club Design Agreement dated as of October 6, 2006, and (f) any
underwriting discounts, commitments, arrangements or similar fees.

 

“Permitted Utility Sale” means, with respect to the reverse osmosis or
electrical power plant located at the Project, either (a) a sale of such
utilities pursuant to a sale leaseback transaction pursuant to which the
Borrower retains operational control with respect to such utility or (b) a sale
of such utilities to a third party which is not an Affiliate of Borrower in an
arm’s length sale for Cash at fair market value, provided, in each case, the
Borrower shall have satisfied the conditions set forth in Section 6.8(i) hereof.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plans and Specifications” means the final drawings, plans and specifications as
issued for the development and construction of each portion of Construction (as
the same may be amended in accordance with the provisions permitted by this
Agreement), as applicable, which plans and specifications and all amendments
thereto shall be (i) subject to Agent’s approval, and (ii) in accordance with
all applicable Legal Requirements.  The Plans and Specifications issued thus far
for the Project are identified in Schedule 1.4(A).

 

“Pledge Agreement” means the Pledge Agreements executed and delivered by RIBC
and the Shareholder Pledgors, in each case, in favor of the Agent for the
benefit of the Lenders as may be amended, restated, amended and restated,
supplemented or otherwise Modified from time to time in accordance with the
terms thereof and hereof.

 

“Post-Closing Endeavor Letter” means a certain letter agreement of even date
herewith between Borrower and Agent regarding satisfaction of certain conditions
after the Closing Date.

 

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et seq., and (d) all other Legal
Requirements relating to money laundering or terrorism, in each case, as
amended, restated, amended and restated supplemented or otherwise Modified from
time to time.

 

“Pre-Sold” means, when referring to any contemplated Residential Unit or
Unimproved Lot, that such Residential Unit or Unimproved Lot is subject to a
Qualified Sales Agreement with a third party buyer and, in connection therewith,
such buyer has made a non-refundable deposit of at least twenty percent (20%) of
the total purchase price under such Qualified Sales Agreement (provided that
such deposit may be subject to refund only in the event such buyer fails to
obtain the requisite alien land holdings license if such buyer is not a Bahamian
citizen) and the financing contingency thereunder has been satisfied or waived
by such buyer.

 

“Proceedings” has the meaning assigned to that term in Section 5.3(xiii).

 

25

--------------------------------------------------------------------------------


 

“Project” means the development of improvements, inclusive of Infrastructure,
Hotel improvements, Hotel villas, Residential Units, Unimproved Lots, Spa, Golf
Course, Marina, and related amenities, on the islands known as Royal Island,
King’s Cay (also known as Rat’s Cay) and Paradise Cay (also known as Chicken
Cay) located in the Commonwealth of The Bahamas and consisting of approximately
four hundred thirty one (431) acres.

 

“Project Expenses” means, with respect to Borrower and its Subsidiaries, for any
period and without duplication, the costs and expenses incurred by the Borrower
and its Subsidiaries in connection with the development of the Project
(including, without limitation, the construction of any Infrastructure) as
contemplated in the Development Budget including, without limitation, general
and administrative expenses, sales and marketing expenses, land development
costs, development fees, construction costs and carrying costs (consisting of
taxes, insurance costs and capital expenditures, and property owners association
subsidies and reserve funding), excluding, however, for purposes of the
definition of Net Cash from Project Sales, all costs and expenses associated
with the operations of the Hotel, Golf Course, Marina, Spa and related amenities
which are included in the calculation of Net Cash from Operations.

 

“Properly Contested” means, with respect to any claim against a Loan Party or
any Indebtedness of a Loan Party (including any Taxes), that such claim or
Indebtedness is not paid or settled as and when such claim or Indebtedness is
due or payable by reason of such Loan Party’s bona fide dispute concerning its
liability to pay same or concerning the amount thereof provided that: (i) such
claim or Indebtedness is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Loan Party
has established appropriate reserves as shall be required in conformity with
GAAP; (iii) the non-payment of such claim or Indebtedness pending such contest
could not reasonably be expected to have a Material Adverse Effect; (iv) no Lien
is imposed upon any of such Loan Party’s assets with respect to such claim or
Indebtedness unless such Lien is at all times junior and subordinate in priority
to the Liens in favor of the Agent (except only with respect to Permitted
Encumbrances that have priority as a matter of Applicable Law) and enforcement
of such Lien is stayed during the period prior to the final resolution or
disposition of such dispute; (v) any Lien on any Loan Party’s assets with
respect to such Claim or Indebtedness is stayed; and (vi) if such contest is
abandoned, settled or determined adversely (in whole or in part) to such Loan
Party, such Loan Party forthwith pays such claim or Indebtedness and all
penalties, interest and other amounts due in connection therewith as and when
required to be paid.

 

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Loans of any Lender, the percentage obtained by dividing
(i) the Loan Exposure of that Lender by (ii) the aggregate Loan Exposure of all
the Lenders; in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to Section 9.1.  The initial Pro Rata Share of
each Lender is set forth in the Register.

 

“PTO” means the United States Patent and Trademark Office.

 

“Qualified Appraisal” means the Initial Appraisal and any other real estate
appraisal conducted in accordance with the Uniform Standards of Professional
Appraisal Practice (as promulgated by the Appraisal Standards Board of the
Appraisal Foundation) and all requirements of Applicable Law applicable to Agent
undertaken by an Appraiser, and providing an assessment of “Total Net Value” (as
defined in the Initial Appraisal) of the remaining Real Property Collateral, the
form and substance of such appraisal to be reviewed and approved by the Agent in
its reasonable judgment.

 

“Qualified Sales Agreement” means (i) a definitive and binding purchase
agreement between the Borrower and a third party pursuant to which such third
party agrees to purchase one or more (but in no event in excess of a value of
$25,000,000) Residential Units or Unimproved Lots for Cash and

 

26

--------------------------------------------------------------------------------


 

whereby the transfer of title of the real property with respect to such
Residential Unit or Unimproved Lot shall occur only concurrently with or
subsequent to the payment by such third party of 100% of the purchase price set
forth under such purchase agreement, which Qualified Sales Agreement shall be in
a form approved by Agent in its reasonable discretion, (ii) a definitive and
binding purchase agreement between the Borrower and a third party pursuant to
which such third party agrees to purchase a portion of the Real Property
Collateral pursuant to a Permitted Bulk Sale, Permitted Utility Sale or
Permitted Retail Sale and whereby the transfer of title of the real property
with respect to such portion of the Real Property Collateral shall occur only
concurrently with or subsequent to the payment by such third party of 100% of
the purchase price set forth under such purchase agreement, which Qualified
Sales Agreement shall be in a form approved by Agent in its reasonable
discretion, and (iii) a definitive and binding purchase agreement for a
Permitted Investor Sale or Permitted Barter Transaction (except with respect to
the sale to Guyton, which is governed by the deed of the Property to the
Borrower from Guyton), which Qualified Sales Agreement shall be in a form
approved by Agent in its reasonable discretion.

 

“Real Property Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Borrower in any real property.

 

“Real Property Collateral” means the portion of the Collateral comprising a Real
Property Asset.

 

“Recognition and Estoppel Agreements” means an agreement pursuant to which a
Third Party Operator or a Contractor agrees to recognize certain rights of the
Agent with regard to the Project and consent to the Lien of the Mortgage, among
other things.

 

“Recourse Guaranty” means the Recourse Guaranty executed and delivered to
Behringer by the Sponsor Guarantor on the Closing Date, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Recovery Event” has the meaning assigned to that term in Section 2.7A(ii)(c).

 

“Register” has the meaning assigned to that term in Section 9.1C.

 

“Registered Loan” has the meaning assigned to that term in Section 9.1C.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
and delivered to the Agent within fifteen (15) Business Days after a Recovery
Event stating that no Default or Event of Default has occurred and is
continuing, that the Borrower intends to utilize the Insurance Proceeds or
Condemnation Proceeds for purposes of restoration, repair or replacement of the
affected Real Property Collateral, or Borrower’s furniture, fixtures and
equipment, that the Borrower agrees to pursue such repair, restoration or
replacement in a diligent manner, in compliance with all Applicable Laws and
without permitting any Liens to encumber the Real Property Collateral except
those permitted by Section 6.2 hereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees, advisors, members,
controlling persons, successor and assigns of such Person and of such Person’s
Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials), or
into or out of any property,

 

27

--------------------------------------------------------------------------------


 

including the movement of any Hazardous Material through the air, soil, surface
water, groundwater or property.

 

“Release Instruments” has the meaning assigned to that term in Section 2.12.

 

“Released Parcel” has the meaning assigned to that term in Section 2.12.

 

“Request for Advance” means a request from Borrower to Agent in connection with
a request for an advance of proceeds of the Loan in the form of Schedule 1.4(C),
accompanied by all of the following items, which request and items are subject
to the approval of Agent:  (a) currently dated certificate from Borrower
representing, warranting, and certifying to Agent (i) that all conditions
precedent to such advance set forth in the Loan Documents, to the extent not
waived in writing by Agent, have been satisfied as required by such Loan
Documents, (ii) the amount and uses of such requested advance, and that Borrower
is entitled to receive such funds under the Loan Documents and the uses thereof
(iii) that each party which is to receive proceeds from such requested advance
is entitled to the sums being requested, all in the form and content approved by
Agent; (b) Contractor’s application and certificate for payment, in form and
content approved by Agent; (c) the requisitions for payment applicable to such
Request for Advance from subcontractors and material suppliers engaged by
Contractor, in form attached as part of Schedule 1.4(C); (d) Architect’s
certificate for payment approving Contractor’s application and certificate for
payment (referenced in clause (b) above), in form attached as part of Schedule
1.4(C); (e) applications and certificates of payment from all other parties
contracting with Borrower, in each case where such applications and certificates
are conditions precedent to payment, in form and content approved by Agent;
(f) certificate from Agent’s Construction Consultant confirming that, based upon
an on-site inspection of the Construction, all work and services included in
such has been completed; and (g) such other information and documents as may be
requested or required by Agent or Agent’s Construction Consultant, if any,
including certificates, inspections, invoices, receipts, Licenses and Permits,
affidavits and other documents, appropriate for the applicable stage of
Construction.

 

“Required Dedication” means a dedication or conveyance of a portion of the Real
Property Collateral (other than a Residential Unit or Unimproved Lot) in the
Ordinary Course of Business at the direction of a Governmental Authority upon
completion and approval by the applicable Governmental Authority of final plats
or as required by the Heads of Agreement with respect to portions of the Real
Property Collateral to such Governmental Authority (or any designee of such
Governmental Authority); provided any such dedication or conveyance
(individually and/or taken together will all other such dedications and
conveyances) (i) has not had and could not reasonably be expected to have a
Material Adverse Effect or (ii) has not impaired and could not reasonably be
expected to impair the Collateral Agent’s First Priority Lien on the remaining
Real Property Collateral.

 

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Loan Exposure of all Lenders.

 

“Residential Unit” means each of the 150-220 dwelling units described in the
Heads of Agreement to be developed as a part of the Project, which are expected
to comprise a combination of single family homes, townhouses, loft style, villa
and cluster housing; provided that the total number of such units is no less
than 150.  As of the Closing Date, no Residential Units have been sold.

 

“Responsible Officer” means (a) if a Person is a corporation or limited
liability company organized under the laws of the State of Texas or Delaware,
the chief executive officer, chairman of the board, president/chief operating
officer, any vice president, general counsel, chief financial officer or
treasurer of a Person, but in any event, with respect to financial matters, the
chief financial officer or treasurer of such Person, (b) if a Person is a
company organized under the laws of Australia or the

 

28

--------------------------------------------------------------------------------


 

Commonwealth of The Bahamas, a director or president of such Person; and (c) if
a Person is a partnership or limited partnership organized under the laws of the
State of Texas or Delaware, the general partner of such Person.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock (or of any other
Capital Stock) of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in Capital Stock, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
(or of any other Capital Stock) of its, the Borrower or any of its Subsidiaries
now or hereafter outstanding, and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock (or of any other Capital Stock) of its, the
Borrower or any of its Subsidiaries now or hereafter outstanding; excluding,
however, any such payments or any of the foregoing transactions between
Subsidiaries or from a Subsidiary to Borrower.

 

“Restoration Account” has the meaning set forth for such term in Section 5.25B
hereof.

 

“Rock House” means that certain boutique hotel commonly know as the Rock House
and located on Harbour Island in the Bahamas.

 

“Schedule of Approved Sales Prices” means the schedule of Approved Sales Prices
attached hereto as Schedule 2.4, as such schedule may be amended from time to
time by Borrower with Agent’s prior written consent.

 

“S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies, Inc.

 

“Secured Parties” means the Agent and the Lenders.

 

“Securities” means any Capital Stock, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement, bonds,
debentures, notes, or other evidences of Indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Security Agreement” means each Security Agreement executed and delivered by any
Loan Party in favor of the Agent for the benefit of the Agent and the Lenders,
with such changes thereto as may be reasonably recommended by the Agent’s local
counsel based on local laws or customary practice, as may be amended, restated,
amended and restated, supplemented or otherwise Modified from time to time in
accordance with the terms thereof and hereof.

 

“Shareholder Pledgor” means, collectively, Royal Island Partners, LP and Royal
Island (Australia) Pty Limited.

 

“Solvency Certificate” has the meaning assigned to that term in Section 3.1H.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (a) (i) the then fair saleable value of the property of such
Person, sold as a going concern, is (A) greater than the total amount of
liabilities (including contingent liabilities but excluding amounts payable
under intercompany promissory notes) of such Person and (B) not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and matured

 

29

--------------------------------------------------------------------------------


 

considering all financing alternatives and potential asset sales reasonably
available to such Person; (ii) such Person’s capital is not unreasonably small
in relation to its business or any contemplated or undertaken transaction; and
(iii) such Person does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due; and (b) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“Specified Encumbrances” means any easement, covenant, condition, master
declarations, rights-of-way, licenses, or other agreement or restrictions
entered into or effected in the Ordinary Course of Business in connection with
the development, use, operation or management of the Project which are not
materially adversely inconsistent with the current Development Budget.

 

“Sponsor Guarantor” means Cypress Equities I, LP, a Texas limited partnership.

 

“Stored Materials” is defined in Section 3.2(X).

 

“Subcontracts” means the subcontracts, if any, and any other contracts for the
provisions of labor or materials for the Construction entered into by a
Contractor in accordance with its Construction Contract.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, joint venture or other business entity of which more than 50% of
the total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, provided that in no event shall
“Subsidiary” refer to RIBL US Borrower, LLC.

 

“Subsidiary Guarantor” means, each Subsidiary of the Borrower, and “Subsidiary
Guarantors” means, collectively, all of the foregoing.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty, executed and delivered by
each of the Subsidiary Guarantors on the Closing Date, or executed and delivered
by any additional Subsidiary Guarantors from time to time thereafter pursuant to
Section 5.11, as such Guaranty may hereafter be amended, restated, amended and
restated, supplemented or otherwise Modified from time to time.

 

“Supplemental Agent” and “Supplemental Agents” shall have the meaning assigned
to these terms in Section 8.1B.

 

“Surety” means collectively, one or more surety companies or financial
institutions satisfactory to Agent in its sole discretion.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

30

--------------------------------------------------------------------------------


 

“Third Party Operator” means the primary third party operator or manager of the
Hotel, Spa, Golf Course, or Marina (excluding any separate manager of any
component business segment or amenity in any of the Hotel, Spa, Golf Course, or
Marina (for example, but not by way of limitation, a provider of fishing guide
services or golf instructional services would not be a Third Party Operator))
operations and management services with regard to the applicable portion of the
Project.

 

“Third Party Operating Agreement” means any management, operating or other
similar agreement between Borrower or any of its Subsidiaries and any Third
Party Operator, which agreement shall be in form and substance reasonably
satisfactory to the Agent.  For the avoidance of doubt, this definition is not
intended to include Operating Leases that would not otherwise be considered
Material Contracts.

 

“Title Company” means, collectively, one or more title insurance companies
reasonably satisfactory to the Agent.

 

“Tranche” or “Tranches” means Tranche A-1, Tranche A-2 and/or Tranche B, as
applicable.

 

“Tranche A-1” has the meaning set forth in the definition of “Loan”.

 

“Tranche A-2” has the meaning set forth in the definition of “Loan”.

 

“Tranche B” has the meaning set forth in the definition of “Loan”.

 

“UCC” means the Uniform Commercial Code (or any successor statute) as adopted
and in force in the State of New York or, when the laws of any other state
govern the method or manner of the perfection or enforcement of any security
interest in any of the Collateral, the Uniform Commercial Code (or any successor
statute) of such state.

 

“Unimproved Lots” means an unimproved portion of the Real Property Collateral
approved by the Master Plans for sale for residential purposes, whether such
portion is a lot as platted by the Master Plans or whether such portion is a lot
increased or decreased in size relative to the lot as platted, in accordance
with the Entitlements, Licenses and Permits.

 

1.2          Defined Terms; Accounting Terms; Utilization of GAAP for Purposes
of Calculations Under Agreement.

 


A.            THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.  UNLESS THE
CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, RESTATED,
AMENDED AND RESTATED,  SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO
REFER TO SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT (UNLESS
EXPRESSLY REFERRING TO ANOTHER AGREEMENT) AND (E) THE WORDS “ASSET” AND
“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL DOCUMENTS, GENERAL INTANGIBLES, GOODS, INTELLECTUAL PROPERTY,
INVESTMENT RELATED

 

31

--------------------------------------------------------------------------------


 


PROPERTY, LETTER OF CREDIT RIGHTS, MONEY, RECEIVABLES, RECEIVABLE RECORDS,
COMMERCIAL TORT CLAIMS, MATERIAL CONTRACTS, AND PROCEEDS THEREFROM (FOR PURPOSES
OF THIS AGREEMENT, AS EACH SUCH TERM IS DEFINED IN THE SECURITY AGREEMENT).


 


B.            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, (A) ALL
ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED
TO THEM IN CONFORMITY WITH GAAP; AND (B) FINANCIAL STATEMENTS AND OTHER
INFORMATION REQUIRED TO BE DELIVERED BY THE BORROWER TO THE LENDERS PURSUANT TO
CLAUSES (II) AND (III) OF SECTION 5.3 SHALL BE PREPARED IN ACCORDANCE WITH GAAP
(EXCEPT, WITH RESPECT TO INTERIM FINANCIAL STATEMENTS, FOR THE ABSENCE OF NORMAL
YEAR-END AUDIT ADJUSTMENTS AND EXPLANATORY FOOTNOTES) AS IN EFFECT AT THE TIME
OF SUCH PREPARATION (AND DELIVERED TOGETHER WITH THE RECONCILIATION STATEMENTS
PROVIDED FOR IN SECTION 5.3(V)).  CALCULATIONS IN CONNECTION WITH THE
DEFINITIONS, COVENANTS AND OTHER PROVISIONS OF THIS AGREEMENT SHALL UTILIZE
ACCOUNTING PRINCIPLES AND POLICIES IN CONFORMITY WITH THOSE USED TO PREPARE THE
FINANCIAL STATEMENTS OF THE BORROWER REFERRED TO IN SECTION 4.14A; PROVIDED THAT
SHOULD SUCH ACCOUNTING PRINCIPLES AND POLICIES CHANGE, THE BORROWER, THE AGENT,
AND THE LENDERS SHALL NEGOTIATE IN GOOD FAITH TO AMEND THE FINANCIAL DEFINITIONS
AND RELATED COVENANTS IN CONFORMITY THEREWITH.


 


SECTION 2.
AMOUNTS AND TERMS OF LOAN COMMITMENTS AND LOANS


 

2.1          Loan Commitment.

 

From and including the date of this Agreement and prior to the Facility
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Loans to the Borrower from time to time in
amounts not to exceed in the aggregate at any one time outstanding the amount of
its respective Loan Commitment.  Principal payments or prepayments of the Loans
may not be reborrowed.  The initial amount of each of the Lender’s Loan
Commitments is set forth on Schedule 1.1(c).

 

2.2          Required Payments; Termination.

 

Any outstanding Loans and all other unpaid Obligations shall be paid in full by
the Borrower on the Facility Termination Date.

 

2.3          Disbursement Procedures for Loans.

 


A.            MINIMUM AMOUNTS.  EACH BORROWING SHALL BE IN AN AGGREGATE AMOUNT
OF AT LEAST $500,000 OR AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS OF THAT;
PROVIDED THAT A FINAL BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO
THE ENTIRE UNUSED BALANCE OF THE LOAN COMMITMENTS.


 


B.            REQUESTS FOR BORROWINGS.  TO REQUEST A BORROWING, THE BORROWER
SHALL NOTIFY THE AGENT OF SUCH REQUEST BY SUBMISSION OF A PROPERLY EXECUTED AND
CERTIFIED REQUEST FOR ADVANCE, AT LEAST SEVEN (7) CALENDAR DAYS IN ADVANCE OF A
BORROWING, BUT IN NO EVENT MORE FREQUENTLY THAN ONCE PER MONTH.  EACH SUCH
REQUEST FOR A LOAN SHALL BE IRREVOCABLE.  EACH REQUEST FOR ADVANCE SHALL COMPLY
WITH SECTION 3.2.


 


C.            DISBURSEMENT PROCEDURES FOR LOANS.  THE AGENT SHALL DISBURSE EACH
LOAN TO BE MADE BY LENDERS HEREUNDER ON THE DATE REQUESTED IN THE APPLICABLE
REQUEST FOR ADVANCE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY
4:00 P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF THE BORROWER, AS DESIGNATED IN
THE REQUEST FOR ADVANCE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, IN NO EVENT SHALL THE AGENT BE REQUIRED TO MAKE OR MAKE AVAILABLE LOANS
MORE FREQUENTLY THAN ONCE PER MONTH.

 

32

--------------------------------------------------------------------------------


 

2.4          Lender Loans.  Loans shall be funded from the Loan Commitments on a
pro-rata basis, to fund development costs of the Project, as incurred, pursuant
to the Development Budget and Section 3.2. herein.  Any Loan advances above the
higher of (i) $30,000,000 and (ii) 50% of the then existing Loan Commitments,
shall only be advanced on a 2 to 1 basis, i.e. $1.00 may be advanced for every
$2.00 of the aggregate, cumulative total of the purchase prices set forth in
Qualified Sales Agreements that have closed, or if not closed, qualify as
Pre-Sold.  All advances of the Loan shall be used to pay costs in accordance
with Section 3.2 herein.

 

2.5          Interest on the Loans.

 


A.            RATE OF INTEREST.  SUBJECT TO THE PROVISIONS OF SECTION 2.10, EACH
LOAN SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF FROM THE DATE
MADE TO MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) AT THE INTEREST RATE
THEN APPLICABLE TO EACH TRANCHE.


 


B.            POST-DEFAULT INTEREST.  UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT, IF REQUESTED BY THE REQUISITE LENDERS, THE
OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY INTEREST PAYMENTS THEREON NOT PAID WHEN DUE AND ANY FEES AND
OTHER AMOUNTS THEN DUE AND PAYABLE HEREUNDER, SHALL THEREAFTER BEAR INTEREST
(INCLUDING POST-PETITION INTEREST IN ANY PROCEEDING UNDER THE BANKRUPTCY CODE,
OR OTHER APPLICABLE BANKRUPTCY OR INSOLVENCY LAWS) PAYABLE UPON DEMAND AT THE
DEFAULT RATE WITH RESPECT TO THE APPLICABLE TRANCHE.  PAYMENT OR ACCEPTANCE OF
THE INCREASED RATES OF INTEREST PROVIDED FOR IN THIS SECTION 2.5B IS NOT A
PERMITTED ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY
EVENT OF DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF THE
AGENT OR ANY LENDER.


 


C.            COMPUTATION OF INTEREST.  INTEREST ON LOANS SHALL BE COMPUTED ON
THE BASIS OF A 360-DAY YEAR AND FOR THE ACTUAL NUMBER OF DAYS ELAPSED IN THE
PERIOD DURING WHICH IT ACCRUES.  IN COMPUTING INTEREST ON ANY LOAN, THE DATE OF
THE MAKING OF SUCH LOAN, SHALL BE INCLUDED, AND THE DATE OF PAYMENT OF SUCH LOAN
SHALL BE EXCLUDED; PROVIDED THAT IF A LOAN IS REPAID ON THE SAME DAY ON WHICH IT
IS MADE, ONE DAY’S INTEREST SHALL BE PAID ON THAT LOAN.


 

2.6          Fees.

 

The Borrower agrees to pay the following fees:

 


A.            ADMINISTRATIVE FEE.  THE BORROWER AGREES TO PAY TO THE AGENT, FOR
ITS OWN ACCOUNT, AN ADMINISTRATIVE FEE EQUAL TO $30,000 PER ANNUM, PAYABLE
QUARTERLY.


 


B.            ORIGINATION FEE.  THE BORROWER AGREES TO PAY TO THE AGENT THE
ORIGINATION FEE, PAYABLE AS SET FORTH IN THE DEFINITION OF THE ORIGINATION FEE.


 


C.            NON-USE FEE.  THE BORROWER AGREES TO PAY TO THE AGENT THE NON-USE
FEE, PAYABLE AS SET FORTH IN THE DEFINITION OF THE NON-USE FEE.


 


D.            EXIT FEE.  THE BORROWER AGREES TO PAY TO THE AGENT THE EXIT FEE,
AS IT BECOMES PAYABLE UNDER SECTION 2.7A.


 


E.             GENERAL.  ALL FEES PAYABLE HEREUNDER (INCLUDING, INTER ALIA, THE
FEES SET FORTH IN A. THROUGH D. ABOVE, SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE AGENT FOR DISTRIBUTION, IN THE CASE OF FEES
PAYABLE UNDER SECTIONS 2.6B, C AND D, TO THE LENDERS ENTITLED THERETO.  FEES
PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.

 

33

--------------------------------------------------------------------------------


 

2.7          Repayments and Prepayments; General Provisions Regarding Payments.

 


A.            PREPAYMENTS.


 

(I)            VOLUNTARY PREPAYMENTS.

 

The Borrower may at any time and from time to time prepay, without premium or
penalty, the Loans on any Business Day in whole or in part in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount or such lesser amount as is then outstanding, in writing or by telephone,
promptly confirmed in writing to the Agent, no later than 11:00 a.m. (New York
time) at least one (1) Business Day prior to such prepayment.  The Agent will
promptly notify each Lender upon receipt of such notice from the Borrower.  Any
notice of prepayment shall be irrevocable and having been given as aforesaid,
the Loans shall become due and payable on the prepayment date specified in such
notice and in the aggregate principal amount specified therein, provided,
however that the Borrower may revoke any such notice of prepayment if
conditioned upon a refinancing as described in Section 2.7D below.  Any
voluntary prepayments pursuant to this Section 2.7A(i) shall be applied as
specified in Section 2.7B and should include the portion of the Exit Fee to be
paid.

 

(II)           MANDATORY PREPAYMENTS.

 

The Loans shall be prepaid in the manner provided in Section 2.7B upon the
occurrence of the following circumstances:

 

(A)           PREPAYMENTS DUE TO ISSUANCE OF DEBT.  CONCURRENTLY WITH AND AS A
CONDITION TO THE CLOSING OF ANY TRANSACTION PURSUANT TO WHICH BORROWER OR ANY OF
ITS SUBSIDIARIES ISSUE DEBT SECURITIES OR INCUR ADDITIONAL BORROWED INDEBTEDNESS
(OTHER THAN INDEBTEDNESS PERMITTED UNDER SECTION 6.1), THE BORROWER SHALL PREPAY
THE LOANS IN AN AMOUNT EQUAL TO THE SUM OF (I) THE PRINCIPAL AMOUNT OF SUCH DEBT
SECURITIES OR BORROWED INDEBTEDNESS PAID OR PAYABLE TO THE BORROWER OR ITS
SUBSIDIARIES; LESS (II) PERMITTED TRANSACTION COSTS, (III) WITH THE APPROPRIATE
PORTION OF THE EXIT FEE TO BE PAID.  SUCH PREPAYMENT SHALL NOT BE DEEMED TO
WAIVE ANY VIOLATION OF SECTION 6.1 HEREOF.

 

(B)           PREPAYMENTS DUE TO ISSUANCE OF EQUITY SECURITIES.  CONCURRENTLY
WITH AND AS A CONDITION TO THE CLOSING OF ANY TRANSACTION PURSUANT TO WHICH THE
BORROWER OR ANY OF ITS SUBSIDIARIES RECEIVE ANY EQUITY PROCEEDS, THE BORROWER
SHALL PREPAY THE LOANS IN AN AGGREGATE AMOUNT EQUAL TO 50% OF SUCH EQUITY
PROCEEDS, EXCEPT WITH RESPECT TO (I) EQUITY PROCEEDS RECEIVED BY THE BORROWER
FROM INVESTMENTS MADE BY THE EXISTING HOLDERS OF THE CAPITAL STOCK IN THE
BORROWER AS OF THE CLOSING DATE (OR FROM ANY SUCH PERSON’S AFFILIATES),
(II) EQUITY PROCEEDS RECEIVED BY THE BORROWER’S SUBSIDIARIES FROM INVESTMENTS
MADE BY THE BORROWER OR ANOTHER OF ITS SUBSIDIARIES IN SUCH SUBSIDIARIES AND
PERMITTED UNDER SECTION 6.3, OR (III) OTHER EQUITY PROCEEDS RECEIVED BY THE
BORROWER, PROVIDED, IN EACH CASE, SUCH EQUITY PROCEEDS ARE USED FOR PROJECT
EXPENSES AND BORROWER HAS PROVIDED AN OFFICER’S CERTIFICATE FROM A RESPONSIBLE
OFFICER OF THE BORROWER STATING THAT SUCH PROCEEDS WILL BE USED FOR SUCH PURPOSE
OR TO MAKE VOLUNTARY PREPAYMENTS UNDER SECTION 2.7A(I).  ALL PAYMENTS SHALL BE
ACCOMPANIED BY THE APPROPRIATE PORTION OF THE EXIT FEE TO BE PAID.

 

(C)           PREPAYMENTS DUE TO INSURANCE AND CONDEMNATION PROCEEDS.  EXCEPT AS
PROVIDED IN SECTION 5.25 HEREOF, NO LATER THAN THE FIFTEENTH (15TH) BUSINESS DAY
FOLLOWING THE DATE OF RECEIPT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY
CASH PAYMENTS WHICH EXCEEDS $1,000,000 (I) UNDER ANY INSURANCE POLICY AS A
RESULT OF ANY DAMAGE TO OR LOSS OF (A “CASUALTY”) ALL OR ANY PORTION OF THE
COLLATERAL (NET OF ACTUAL AND DOCUMENTED REASONABLE COSTS INCURRED BY THE

 

34

--------------------------------------------------------------------------------


 

BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH ADJUSTMENT AND SETTLEMENT
THEREOF, THE “INSURANCE PROCEEDS”), OR (II) RESULTING FROM THE TAKING OF ASSETS
BY THE POWER OF EMINENT DOMAIN, CONDEMNATION OR OTHERWISE (NET OF ACTUAL AND
DOCUMENTED REASONABLE COSTS INCURRED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
IN CONNECTION WITH ADJUSTMENT AND SETTLEMENT THEREOF, “CONDEMNATION PROCEEDS”)
(ANY SUCH EVENT RESULTING IN THE RECOVERY OF INSURANCE PROCEEDS OR CONDEMNATION
PROCEEDS, A “RECOVERY EVENT”), THE BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT
EQUAL TO THE INSURANCE PROCEEDS OR CONDEMNATION PROCEEDS, AS THE CASE MAY BE,
RECEIVED, UNLESS, IN EACH CASE, THE BORROWER SHALL HAVE DELIVERED A REINVESTMENT
NOTICE.  CONCURRENTLY WITH ANY PREPAYMENT OF LOANS PURSUANT TO THIS
SECTION 2.7A(II)(C), THE BORROWER SHALL DELIVER TO THE AGENT AN OFFICER’S
CERTIFICATE DEMONSTRATING IN REASONABLE DETAIL THE DERIVATION OF THE INSURANCE
PROCEEDS OR CONDEMNATION PROCEEDS, AS THE CASE MAY BE, OF THE CORRELATIVE
RECOVERY EVENT.

 

(D)           PREPAYMENTS FROM EXCESS CASH FLOW.  FROM AND AFTER THE MATURITY
DATE UNTIL THE EXTENDED MATURITY DATE (PROVIDED THAT THE MATURITY DATE HAS BEEN
SO EXTENDED), IN THE EVENT THAT THERE SHALL BE EXCESS CASH FLOW WITH RESPECT TO
ANY FISCAL MONTH, THE BORROWER SHALL, NO LATER THAN THE DATE UPON WHICH THE
BORROWER IS REQUIRED TO DELIVER FINANCIAL STATEMENTS UNDER SECTION 5.3(II) AND
(III) WITH RESPECT TO SUCH FISCAL MONTH, PREPAY THE LOANS IN AN AGGREGATE AMOUNT
EQUAL TO 100% OF SUCH EXCESS CASH FLOW.

 

(E)           PREPAYMENTS DUE TO ASSET SALES.  CONCURRENTLY WITH THE
CONSUMMATION OF ANY ASSET SALE (OTHER THAN A PERMITTED COLLATERAL ASSET SALE TO
THE EXTENT THE PROCEEDS THEREOF ARE REQUIRED TO BE TAKEN INTO ACCOUNT IN THE
CALCULATION OF EXCESS CASH FLOW), THE BORROWER SHALL PREPAY THE LOANS IN AN
AMOUNT EQUAL TO (I) THE PROCEEDS OF SUCH ASSET SALE; LESS (II) PERMITTED
TRANSACTION COSTS PLUS (III) THE AMOUNT OF THE EXIT FEE TO BE PAID.  SUCH
PREPAYMENT SHALL NOT BE DEEMED TO WAIVE ANY VIOLATION OF SECTION 6.8 HEREOF.

 

(III)          NO WAIVER.  NOTHING CONTAINED IN SECTION 2.7A(II) SHALL BE DEEMED
TO PERMIT THE BORROWER TO CONSUMMATE ANY ASSET SALE UNLESS OTHERWISE PERMITTED
UNDER THIS AGREEMENT.

 


B.            APPLICATION OF PREPAYMENTS; REDUCTION OF FUNDING AMOUNTS.


 

Each payment received by Agent from the Borrower with respect to the Loans shall
be applied in the following order:  First, to the repayment of any amounts
advanced by Agent in accordance with the Mortgages or any of the Collateral
Documents for insurance premiums, taxes, assessments or for preservation or
protection of the Collateral and to the payment of all costs and expenses
incurred by Agent in connection with the collection of the Loans (including all
attorneys’ fees payable hereunder); second, to the payment of accrued and unpaid
interest, including any default interest; third, to fund any reserves or escrows
required by Agent, if any, in accordance with the terms of the Mortgages or any
of the Collateral Documents; fourth, to reduction of the outstanding principal
balance of Tranche A-1 until the same is paid in full; fifth, to reduction of
the outstanding principal balance of Tranche A-2 until Tranche A-2 has been paid
in full; sixth, to reduction of the outstanding principal balance of Tranche B
until Tranche B has been paid in full; and seventh, to the other Obligations
until the same are paid in full.  Notwithstanding the foregoing, (A) if an Event
of Default has occurred and is continuing, Agent shall apply any payments
received in accordance with the provisions of Section 2.7D regarding application
of proceeds of Collateral after an Event of Default, and (B) as among the
Lenders, such payments shall be applied in accordance with Section 2.7C(iii) and
Section 2.7D(ii) below.

 

35

--------------------------------------------------------------------------------



 


C.            GENERAL PROVISIONS REGARDING PAYMENTS.


 

(I)            MANNER AND TIME OF PAYMENT.  ALL PAYMENTS BY THE BORROWER OF
PRINCIPAL, INTEREST, FEES AND OTHER OBLIGATIONS HEREUNDER AND UNDER THE NOTES
SHALL BE MADE IN SAME DAY FUNDS AND WITHOUT DEFENSE, SETOFF OR COUNTERCLAIM,
FREE OF ANY RESTRICTION OR CONDITION, AND DELIVERED TO THE AGENT NOT LATER THAN
1:00 PM (NEW YORK TIME) ON THE DATE DUE AT THE PAYMENT OFFICE FOR THE ACCOUNT OF
THE LENDERS; FUNDS RECEIVED BY THE AGENT AFTER THAT TIME ON SUCH DUE DATE SHALL,
AT THE AGENT’S SOLE DISCRETION, BE DEEMED TO HAVE BEEN PAID BY THE BORROWER ON
THE NEXT SUCCEEDING BUSINESS DAY.  THE BORROWER HEREBY AUTHORIZES THE AGENT TO
CHARGE ITS ACCOUNT WITH THE AGENT IN ORDER TO CAUSE TIMELY PAYMENT TO BE MADE TO
THE AGENT OF ALL PRINCIPAL, INTEREST, FEES AND EXPENSES DUE HEREUNDER (SUBJECT
TO SUFFICIENT FUNDS BEING AVAILABLE IN ITS ACCOUNTS FOR SUCH PURPOSE).  UNLESS
THE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON
WHICH ANY PAYMENT IS DUE TO THE AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER
THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE AGENT MAY ASSUME THAT THE
BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.  IN
SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE
LENDERS SEVERALLY AGREES TO REPAY TO THE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER, WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE AGENT AT THE GREATER OF THE BASE RATE AND A RATE DETERMINED BY
THE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.

 

(II)           [RESERVED].

 

(III)          APPORTIONMENT OF FEE PAYMENTS.  THE AGGREGATE ORIGINATION, EXIT,
EXTENSION AND NON-USE FEES SHALL BE APPORTIONED AMONG ALL OUTSTANDING LOANS TO
WHICH SUCH PAYMENTS RELATE, IN EACH CASE PROPORTIONATELY TO THE LENDERS’
RESPECTIVE PRO RATA SHARES.  THE AGENT SHALL PROMPTLY DISTRIBUTE TO EACH LENDER,
AT ITS APPLICABLE LENDER OFFICE, ITS PRO RATA SHARE OF ALL SUCH PAYMENTS
RECEIVED BY THE AGENT WHEN RECEIVED BY THE AGENT PURSUANT TO SECTION 2.6.

 

(IV)          PAYMENTS ON BUSINESS DAYS.  EXCEPT IF EXPRESSLY PROVIDED
OTHERWISE, WHENEVER ANY PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE
ON A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF TIME SHALL BE INCLUDED IN THE
COMPUTATION OF THE PAYMENT OF INTEREST HEREUNDER OR OF THE COMMITMENT FEES
HEREUNDER, AS THE CASE MAY BE.

 

(V)           NOTATION OF PAYMENT.  EACH LENDER AGREES THAT BEFORE DISPOSING OF
ANY NOTE HELD BY IT, OR ANY PART THEREOF (OTHER THAN BY GRANTING PARTICIPATIONS
THEREIN), THAT LENDER WILL MAKE A NOTATION THEREON OF ALL LOANS EVIDENCED BY
THAT NOTE AND ALL PRINCIPAL PAYMENTS PREVIOUSLY MADE THEREON AND OF THE DATE TO
WHICH INTEREST THEREON HAS BEEN PAID; PROVIDED THAT THE FAILURE TO MAKE (OR ANY
ERROR IN THE MAKING OF) A NOTATION OF ANY LOAN MADE UNDER SUCH NOTE SHALL NOT
LIMIT OR OTHERWISE AFFECT SUCH DISPOSITION OR THE OBLIGATIONS OF THE BORROWER
HEREUNDER OR UNDER SUCH NOTE WITH RESPECT TO ANY LOAN OR ANY PAYMENTS OF
PRINCIPAL OR INTEREST ON SUCH NOTE.  IN THE EVENT OF BORROWER’S SATISFACTION AND
REPAYMENT IN FULL OF THE OBLIGATIONS HEREUNDER, EACH LENDER SHALL SURRENDER TO
BORROWER ANY AND ALL NOTES HELD BY IT.

 

(VI)          REVOCATION OF PREPAYMENT NOTICES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, THE BORROWER MAY RESCIND ANY NOTICE OF
PREPAYMENT UNDER SECTION 2.7(B) IF SUCH PREPAYMENT WOULD HAVE RESULTED FROM A
REFINANCING OF THE LOANS, WHICH REFINANCING SHALL NOT BE CONSUMMATED OR SHALL
OTHERWISE BE DELAYED.

 


D.            APPLICATION OF PROCEEDS OF COLLATERAL.  EXCEPT AS PROVIDED IN
SECTION 2.7A(II) WITH RESPECT TO PREPAYMENTS, ALL PROCEEDS RECEIVED BY THE AGENT
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT

 

36

--------------------------------------------------------------------------------


 


OR AS A RESULT OF EXERCISING REMEDIES UNDER THE LOAN DOCUMENTS, IN RESPECT OF
ANY SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE
COLLATERAL UNDER ANY COLLATERAL DOCUMENT SHALL BE APPLIED, AS PROMPTLY AS
REASONABLY PRACTICABLE TO THE EXTENT PERMITTED BY APPLICABLE LAW, BY THE AGENT
AGAINST, THE APPLICABLE SECURED OBLIGATIONS (AS DEFINED IN SUCH COLLATERAL
DOCUMENT) IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)            TO THE PAYMENT OF ALL OUT-OF-POCKET COSTS AND EXPENSES OF SUCH
SALE, COLLECTION OR OTHER REALIZATION, INCLUDING, WITHOUT LIMITATION, REASONABLE
COMPENSATION TO THE AGENT AND ITS AGENTS AND COUNSEL, AND ALL OTHER REASONABLE
EXPENSES, LIABILITIES AND ADVANCES MADE OR INCURRED BY THE AGENT IN CONNECTION
THEREWITH, AND ALL AMOUNTS FOR WHICH SUCH AGENT IS ENTITLED TO INDEMNIFICATION
UNDER SUCH COLLATERAL DOCUMENT AND ALL ADVANCES MADE BY THE AGENT THEREUNDER FOR
THE ACCOUNT OF THE APPLICABLE LOAN PARTY (EXCLUDING PRINCIPAL AND INTEREST IN
RESPECT TO ANY LOANS OF SUCH LOAN PARTY), AND TO THE PAYMENT OF ALL REASONABLE
COSTS AND EXPENSES PAID OR INCURRED BY THE AGENT IN CONNECTION WITH THE EXERCISE
OF ANY RIGHT OR REMEDY UNDER SUCH COLLATERAL DOCUMENT, ALL IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT AND SUCH COLLATERAL DOCUMENT;

 

(II)           THEREAFTER, TO THE EXTENT OF ANY EXCESS PROCEEDS, TO THE PAYMENT
OF ALL OTHER SECURED OBLIGATIONS (AS DEFINED IN THE SECURITY AGREEMENT) IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 2.7B; AND

 

(III)          THEREAFTER, TO THE EXTENT OF ANY EXCESS PROCEEDS, TO THE PAYMENT
TO OR UPON THE ORDER OF SUCH LOAN PARTY OR TO WHOSOEVER MAY BE LAWFULLY ENTITLED
TO RECEIVE THE SAME OR AS A COURT OF COMPETENT JURISDICTION MAY DIRECT.

 

2.8          Use of Proceeds.

 


A.            LOANS.  THE PROCEEDS OF THE LOANS MADE TO THE BORROWER SHALL BE
APPLIED TO FUND THE PROJECT EXPENSES TO PAY FEES AND EXPENSES INCURRED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND FOR GENERAL CORPORATE
AND WORKING CAPITAL NEEDS OF THE BORROWER IN ACCORDANCE WITH THE DEVELOPMENT
BUDGET SUBJECT TO PERMITTED DEVIATIONS.


 


B.            COMPLIANCE WITH LAWS.  THE BORROWER UNDERTAKES THAT NO PORTION OF
THE PROCEEDS OF ANY LOANS OR OTHER EXTENSIONS OF CREDIT UNDER THIS AGREEMENT
SHALL BE USED BY ANY LOAN PARTY IN ANY MANNER WHICH WOULD BE ILLEGAL UNDER, OR
WHICH WOULD CAUSE THE INVALIDITY OR UNENFORCEABILITY (IN EACH CASE IN WHOLE OR
IN PART) OF ANY LOAN DOCUMENT UNDER, ANY APPLICABLE LAW.


 


C.            MARGIN REGULATIONS.  WITHOUT LIMITING THE GENERALITY OF SECTIONS
2.8A AND B, NO PORTION OF THE PROCEEDS OF ANY BORROWING UNDER THIS AGREEMENT
SHALL BE USED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN ANY MANNER THAT
MIGHT CAUSE THE BORROWING OR THE APPLICATION OF SUCH PROCEEDS TO VIOLATE
REGULATION T, REGULATION U OR REGULATION X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM OR ANY OTHER REGULATION OF SUCH BOARD OR TO VIOLATE THE
EXCHANGE ACT, IN EACH CASE AS IN EFFECT ON THE DATE OR DATES OF SUCH BORROWING
AND SUCH USE OF PROCEEDS.


 

2.9          Deliberately Omitted.

 

2.10        Increased Costs; Taxes.

 


A.            INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL: 
(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY
LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER; OR (II) IMPOSE ON ANY

 

37

--------------------------------------------------------------------------------


 


LENDER OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION, COST OR EXPENSE
AFFECTING THIS AGREEMENT OR BASE RATE LOANS HEREUNDER MADE BY SUCH LENDER (OTHER
THAN INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 2.10E AND THE
IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH
LENDER) AND THE RESULT OF ANY OF THE FOREGOING SET FORTH IN SUBCLAUSES (I) OR
(II) SHALL BE TO INCREASE THE COST TO SUCH LENDER OF MAKING OR MAINTAINING ANY
LOAN (OR OF MAINTAINING ITS OBLIGATIONS TO MAKE ANY SUCH LOAN) OR TO INCREASE
THE COST TO SUCH LENDER, OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR
RECEIVABLE BY SUCH LENDER HEREUNDER (WHETHER OF PRINCIPAL, INTEREST OR ANY OTHER
AMOUNT), THEN UPON REQUEST OF SUCH LENDER, THE BORROWER WILL PAY TO SUCH LENDER
SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH
ADDITIONAL COSTS INCURRED OR REDUCTION SUFFERED.


 


B.            CAPITAL REQUIREMENTS.  IF ANY LENDER DETERMINES THAT ANY CHANGE IN
LAW AFFECTING SUCH LENDER OR THE APPLICABLE LENDER OFFICE OF SUCH LENDER OR SUCH
LENDER’S HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD
HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON
THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS
AGREEMENT, THE LOAN COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY SUCH LENDER,
TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT
TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH
LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH
LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


C.            CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER SETTING
FORTH IN REASONABLE DETAIL THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN SECTION 2.10A
OR 2.10B AND DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


D.            DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER TO
DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWER
SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY
INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN SIX MONTHS PRIOR TO
THE DATE THAT SUCH LENDER NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM
COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE SIX-MONTH PERIOD REFERRED
TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).


 


E.             TAXES.


 

(I)            PAYMENTS FREE OF TAXES.  SUBJECT TO SECTION 2.10(E)(V) BELOW, ANY
AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER OR OTHER
LOAN PARTY HEREUNDER OR ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF
AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY INDEMNIFIED TAXES OR OTHER TAXES,
PROVIDED THAT IF THE BORROWER, ANY LOAN PARTY OR ANY OTHER PERSON MAKING
PAYMENTS ON BEHALF OF THE BORROWER OR ANY LOAN PARTY SHALL BE REQUIRED BY
APPLICABLE LAW TO DEDUCT OR WITHHOLD ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (A) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS OR WITHHOLDING (INCLUDING DEDUCTIONS OR
WITHHOLDING APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE AGENT
OR LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS OR WITHHOLDING BEEN MADE, (B) THE BORROWER SHALL MAKE OR CAUSE TO BE
MADE SUCH DEDUCTIONS OR WITHHOLDING AND (C) THE BORROWER SHALL TIMELY PAY OR
CAUSE TO BE PAID THE FULL AMOUNT DEDUCTED OR WITHHELD TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

38

--------------------------------------------------------------------------------


 

(II)           PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF PARAGRAPH (I) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER TAXES
TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

(III)          INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY
THE AGENT AND EACH LENDER WITHIN TWENTY (20) DAYS AFTER WRITTEN DEMAND THEREFOR,
FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION 2.10E) PAID BY AGENT OR SUCH LENDER AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE STATING THE AMOUNT OF SUCH PAYMENT OR LIABILITY AND SETTING FORTH IN
REASONABLE DETAIL THE CALCULATION THEREOF DELIVERED TO THE BORROWER BY AGENT OR
A LENDER (WITH A COPY TO THE AGENT), OR BY THE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(IV)          EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE AGENT.

 

(V)           STATUS OF LENDERS.  ANY LENDER, IF REQUESTED BY THE BORROWER OR
THE AGENT, SHALL DELIVER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER OR THE AGENT AS WILL ENABLE THE BORROWER OR
THE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO WITHHOLDING,
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS OR TO QUALIFY ANY SUCH
LENDER FOR ANY EXEMPTION FROM OR REDUCTION IN THE RATE OF ANY WITHHOLDING,
BACKUP WITHHOLDING, INDEMNIFIED TAXES OR OTHER TAX.  EACH LENDER SHALL DELIVER
TO THE AGENT AND THE BORROWER, AT THE TIME OF CLOSING (OR IF LATER, ON OR PRIOR
TO THE DATE SUCH LENDER BECOMES A PARTY HERETO) AND FROM TIME TO TIME THEREAFTER
UPON THE REQUEST OF THE BORROWER OR THE AGENT AND ON OR PRIOR TO THE EXPIRATION
OF THE PREVIOUSLY DELIVERED FORM, TWO ORIGINAL COPIES OF EITHER IRS FORM W-9,
W-8BEN, W-ECI, OR W-8IMY (WITH REQUIRED ATTACHMENTS), AS MAY BE APPLICABLE, IN
EACH CASE, PROPERLY COMPLETED AND EXECUTED, AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT ANY UNITED STATES BACKUP WITHHOLDING.  A LENDER SHALL NOT BE
REQUIRED TO DELIVER ANY FORM OR STATEMENT PURSUANT TO THIS SECTION 2.11E(V) THAT
SUCH FOREIGN LENDER IS NOT LEGALLY ABLE TO DELIVER.

 

(VI)          TREATMENT OF CERTAIN REFUNDS.  IF THE AGENT OR A LENDER
DETERMINES, IN ITS REASONABLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY
TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH
RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO SUCH
SECTION 2.10, IT SHALL PAY TO THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT
ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY
THE BORROWER UNDER SUCH SECTION 2.10 WITH RESPECT TO THE TAXES OR OTHER TAXES
GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE AGENT OR
SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE BORROWER,
UPON THE REQUEST OF AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER
TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO AGENT OR SUCH LENDER IN THE EVENT SUCH AGENT
OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. 
THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE AGENT OR ANY LENDER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH
IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.

 

39

--------------------------------------------------------------------------------


 

2.11        Mitigation Obligations; Replacement of Lenders.

 


A.            DESIGNATION OF A DIFFERENT LENDER OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 2.10A OR 2.10B, OR REQUIRES THE BORROWER TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 2.10E, THEN SUCH LENDER SHALL USE REASONABLE
EFFORTS TO DESIGNATE A DIFFERENT LENDER OFFICE FOR MAKING, ISSUING, FUNDING OR
MAINTAINING ITS LOAN COMMITMENTS OR LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE
OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.10 IN THE FUTURE AND (II) WOULD
NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT
OTHERWISE BE MATERIALLY DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY
AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


B.            REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.10A OR 2.10B, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL
AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER
PURSUANT TO SECTION 2.10E, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND
LOANS HEREUNDER, OR IF ANY LENDER HAS DETERMINED THAT IT IS UNABLE TO MAKE,
MAINTAIN OR CONTINUE ITS BASE RATE LOANS IN ACCORDANCE WITH SECTION 2.9C HEREOF,
THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH
LENDER AND THE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND
CONSENTS REQUIRED BY, SECTION 9.1), ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN ELIGIBLE ASSIGNEE THAT
SHALL ASSUME SUCH OBLIGATIONS (WHICH ELIGIBLE ASSIGNEE MAY BE ANOTHER LENDER, IF
A LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT (I) THE BORROWER SHALL HAVE
PAID TO THE AGENT THE ASSIGNMENT FEE SPECIFIED IN SECTION 9.1B(I)(C), (II) SUCH
LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING
PRINCIPAL OF ITS LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER
AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING
ANY AMOUNTS UNDER SECTION 2.9D) FROM SUCH ELIGIBLE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER
(IN THE CASE OF ALL OTHER AMOUNTS), (III) SUCH ELIGIBLE ASSIGNEE IS ABLE TO
MAKE, MAINTAIN OR CONTINUE, AS APPLICABLE, LOANS, (IV) IN THE CASE OF ANY SUCH
ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.10A OR 2.10B
OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.10E, SUCH ASSIGNMENT WILL
RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS THEREAFTER, AND (V) SUCH
ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAW.  A LENDER SHALL NOT BE
REQUIRED TO MAKE ANY SUCH ASSIGNMENT OR DELEGATION IF, PRIOR THERETO, AS A
RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE
BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.

 

2.12        Releases of Collateral.

 


A.            RELEASES IN CONNECTION WITH PERMITTED COLLATERAL ASSET SALES AND
REQUIRED DEDICATIONS.  IN CONNECTION WITH ANY PERMITTED COLLATERAL ASSET SALE OR
REQUIRED DEDICATION, THE AGENT OR ITS DULY AUTHORIZED ATTORNEY-IN-FACT SHALL
RELEASE THE APPLICABLE PORTION OF THE REAL PROPERTY COLLATERAL FROM THE LIEN OF
THE MORTGAGE (SUCH PORTION OF THE REAL PROPERTY COLLATERAL, A “RELEASED
PARCEL”); PROVIDED THAT ALL OF THE APPLICABLE CONDITIONS SET FORTH IN
SECTION 6.8 HAVE BEEN SATISFIED AND THE BORROWER SHALL HAVE SUBMITTED TO AGENT
(I) A REQUEST FOR RELEASE IN A FORM SATISFACTORY TO THE AGENT (THE “REQUEST FOR
RELEASE”), (II) ONE OR MORE RECONVEYANCES OR RELEASES FOR EACH RELEASED PARCEL
FOR EXECUTION BY THE AGENT, AND (III) ALL OTHER DOCUMENTATION AS AGENT MAY
REASONABLY REQUIRE IN CONNECTION WITH SUCH RELEASE (COLLECTIVELY, THE “RELEASE
INSTRUMENTS”) IN A FORM APPROPRIATE FOR RECORDATION IN THE APPLICABLE COUNTY AND
OTHERWISE SATISFACTORY TO THE AGENT IN ITS GOOD FAITH DISCRETION FOR EACH
RELEASED PARCEL (FOR EXECUTION BY AGENT) TOGETHER WITH AN OFFICER’S CERTIFICATE
CERTIFYING THAT (I) THE RELEASE INSTRUMENTS ARE IN COMPLIANCE WITH ALL
APPLICABLE LAWS AND GOVERNMENTAL AUTHORIZATIONS, (II) THE RELEASE TO BE EFFECTED
WILL NOT VIOLATE THE TERMS OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND
(III) THE RELEASE TO BE EFFECTED WILL NOT IMPAIR OR OTHERWISE ADVERSELY AFFECT
THE LIENS (OTHER THAN THE LIEN THAT IS

 

40

--------------------------------------------------------------------------------


 


ACTUALLY BEING RELEASED) AND OTHER RIGHTS OF THE AGENT UNDER THE LOAN DOCUMENTS
NOT BEING RELEASED.  AGENT SHALL HAVE THE RIGHT TO ESTABLISH AN ESCROW
ARRANGEMENT AND APPOINT AN ESCROW AGENT RESPONSIBLE FOR THE ADMINISTRATION
THEREFOR, THROUGH WHICH RELEASE INSTRUMENTS MAY BE PLACED INTO ESCROW BY THE
AGENT PRIOR TO THE OCCURRENCE OF A PERMITTED COLLATERAL ASSET SALE OR REQUIRED
DEDICATION FOR RELEASE BY THE ESCROW AGENT UPON ESCROW AGENT’S CONFIRMATION OF
CERTAIN AGREED UPON CONDITIONS.  BORROWER SHALL REASONABLY COOPERATE WITH ANY
SUCH ARRANGEMENT.  IF THE REQUIREMENTS OF THIS SECTION 2.12 AND SECTION 6.8 ARE
OTHERWISE SATISFIED, THE AGENT SHALL EXECUTE (AND CAUSE TO BE NOTARIZED) EACH OF
THE RELEASE INSTRUMENTS ACCOMPANYING A REQUEST FOR RELEASE WITHIN FIVE (5)
BUSINESS DAYS OF RECEIPT OF SUCH REQUEST FOR RELEASE AND ACCOMPANYING RELEASE
INSTRUMENTS.


 


B.            CONSENTS AND SUBORDINATIONS IN CONNECTION WITH SPECIFIED
ENCUMBRANCES.  UPON FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE FROM THE
BORROWER, THE AGENT SHALL SIGN AND CONSENT TO AND/OR SUBORDINATE THE FIRST
PRIORITY LIEN OF THE MORTGAGES TO ANY SPECIFIED ENCUMBRANCE; PROVIDED THAT
(I) ANY SUCH SIGNATURE OF THE AGENT IS EXPRESSLY MADE WITH NO IMPLIED DUTY OR
OBLIGATION ON THE PART OF THE AGENT TO REVIEW SUCH SPECIFIED ENCUMBRANCE AND IS
ONLY MADE FOR THE PURPOSE OF CONSENTING TO AND/OR SUBORDINATING THE FIRST
PRIORITY LIEN OF THE MORTGAGE TO SUCH SPECIFIED ENCUMBRANCE, (II) NO MONETARY
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND (III) THE AGENT
SHALL, AS A CONDITION TO SUCH CONSENT AND/OR SUBORDINATION, BE SATISFIED IN ITS
REASONABLE DISCRETION THAT SUCH CONSENT AND/OR SUBORDINATION COULD NOT
REASONABLY BE EXPECTED TO (A) HAVE THE EFFECT OF REDUCING THE NUMBER OF
PERMITTED RESIDENTIAL UNITS OR UNIMPROVED LOTS BELOW 150 OR (B) BE CONSIDERED IN
THE AGGREGATE TO HAVE A MATERIAL ADVERSE EFFECT OR IMPAIR AGENT’S LIEN ON THE
REMAINING REAL PROPERTY COLLATERAL.  NOTWITHSTANDING THE FOREGOING, BORROWER
SHALL BE PERMITTED TO ENTER INTO, EXECUTE AND RECORD ANY SPECIFIED ENCUMBRANCE
WITHOUT THE AGENT’S PRIOR CONSENT IF SUCH SPECIFIED ENCUMBRANCE (I) SHALL BE
SUBORDINATED TO THE LIEN OF THE MORTGAGES AND (II) COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE BORROWER SHALL PAY ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE AGENT AND THE TITLE COMPANY
IN CONNECTION WITH ANY SUCH CONSENT AND/OR SUBORDINATION.


 


SECTION 3.
CONDITIONS TO EFFECTIVENESS


 

3.1          Conditions to Effectiveness on the Closing Date.

 

The obligation of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

 


A.            ORGANIZATIONAL DOCUMENTS.  ON OR BEFORE THE CLOSING DATE, THE
BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE AGENT FOR THE LENDERS THE
FOLLOWING, EACH, UNLESS OTHERWISE NOTED, DATED THE CLOSING DATE:


 

(I)            A CERTIFIED COPY OF THE ORGANIZATIONAL DOCUMENTS OF THE BORROWER,
EACH OF ITS SUBSIDIARIES, THE SHAREHOLDER PLEDGORS AND THE SPONSOR GUARANTOR
CERTIFIED AS OF THE CLOSING DATE BY A RESPONSIBLE OFFICER OF EACH SUCH PARTY,
DATED A RECENT DATE PRIOR TO THE CLOSING DATE;

 

(II)           CERTIFIED COPIES OF THE ORGANIZATIONAL CERTIFICATES OF THE
BORROWER, EACH OF ITS SUBSIDIARIES, THE SHAREHOLDER PLEDGORS AND THE SPONSOR
GUARANTOR, TOGETHER WITH A GOOD STANDING CERTIFICATE FROM THE APPLICABLE
GOVERNMENTAL AUTHORITY OF ITS JURISDICTION OF INCORPORATION, ORGANIZATION OR
FORMATION, EACH STATE OR JURISDICTION IN WHICH ANY OF ITS REAL PROPERTY ASSETS
ARE LOCATED, AND EACH OTHER STATE OR JURISDICTION IN WHICH IT IS QUALIFIED AS A
FOREIGN CORPORATION OR OTHER ENTITY TO DO BUSINESS, EACH DATED A RECENT DATE
PRIOR TO THE CLOSING DATE;

 

41

--------------------------------------------------------------------------------


 

(III)          COPIES OF THE ORGANIZATIONAL AUTHORIZATIONS OF BORROWER, EACH
SUBSIDIARY, THE SHAREHOLDER PLEDGORS AND THE SPONSOR GUARANTOR APPROVING AND
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO
WHICH BORROWER, EACH SUBSIDIARY, THE SHAREHOLDER PLEDGORS AND SPONSOR GUARANTOR
ARE A PARTY OR BY WHICH IT OR ITS ASSETS MAY BE BOUND THAT ARE TO BE DELIVERED
ON THE CLOSING DATE, CERTIFIED AS OF THE CLOSING DATE BY A RESPONSIBLE OFFICER
AS BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION; AND

 

(IV)          INCUMBENCY CERTIFICATES OF THE OFFICERS OF THE BORROWER, ITS
SUBSIDIARIES, THE SHAREHOLDER PLEDGORS AND THE SPONSOR GUARANTOR EXECUTING THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY AS OF THE CLOSING
DATE.

 


B.            CONSUMMATION OF TRANSACTIONS.


 

(I)            EACH OF THE LOAN DOCUMENTS SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENT AND EACH SUCH LOAN DOCUMENT SHALL HAVE BEEN
DULY EXECUTED AND DELIVERED BY EACH PARTY THERETO AND SHALL BE IN FULL FORCE AND
EFFECT;

 

(II)           AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT
THAT PRIOR TO THE FUNDING OF THE LOANS, CASH EQUITY IN THE AMOUNT OF $60,000,000
SHALL HAVE BEEN CONTRIBUTED TO BORROWER; AND

 

(III)          AFTER GIVING EFFECT TO THE FUNDING OF THE INITIAL LOANS, THE
BORROWER AND ITS SUBSIDIARIES SHALL HAVE NO OUTSTANDING INDEBTEDNESS OR
DISQUALIFIED PREFERRED STOCK OTHER THAN (A) THE LOANS UNDER THIS AGREEMENT, AND
(B) THE INDEBTEDNESS AND DISQUALIFIED PREFERRED STOCK PERMITTED UNDER
SECTION 6.1.

 


C.            INTENTIONALLY OMITTED.


 


D.            NECESSARY CONSENTS.  THE BORROWER SHALL HAVE OBTAINED ALL
APPROVALS AND CONSENTS OF GOVERNMENTAL AUTHORITIES AND OTHER PERSONS NECESSARY
OR ADVISABLE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE CONTINUED OPERATION OF THE BUSINESS CONDUCTED BY THE BORROWER AND ITS
SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, FOR THE DEVELOPMENT WORK BORROWER
HAS COMMENCED PRIOR TO THE CLOSING DATE, BUT IN EACH CASE ONLY TO THE EXTENT
NECESSARY FOR THE THEN CURRENT STAGE OF THE DEVELOPMENT OF THE PROJECT, ALL
APPLICABLE APPEAL PERIODS SHALL HAVE EXPIRED AND EACH OF THE FOREGOING SHALL BE
IN FULL FORCE AND EFFECT AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE AGENT.  SUCH APPROVALS AND CONSENTS SHALL BE SATISFACTORY TO AGENT IN ITS
SOLE AND ABSOLUTE DISCRETION AND SHALL INCLUDE, WITHOUT LIMITATION, THE EXECUTED
CONSENTS AND ESTOPPELS AS SET FORTH ON SCHEDULE 3.1D ANNEXED HERETO AND EXECUTED
CONSENTS FROM ANY PERSON REQUIRED IN CONNECTION WITH THE COLLATERAL DOCUMENTS.


 


E.             PERFECTION OF SECURITY INTERESTS.  THE BORROWER SHALL HAVE TAKEN
OR CAUSED TO BE TAKEN SUCH ACTIONS IN SUCH A MANNER DIRECTED BY THE AGENT TO
CREATE A VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL
OF EACH LOAN PARTY IN WHICH A SECURITY INTEREST CAN BE GRANTED AND PERFECTED
UNDER THE UCC (TO THE EXTENT APPLICABLE) OR OTHER APPLICABLE LAW TO THE EXTENT
REQUIRED BY THE COLLATERAL DOCUMENTS.  SUCH ACTIONS SHALL INCLUDE:  (I) THE
DELIVERY TO THE AGENT OF (A) THE RESULTS OF A RECENT SEARCH, BY A PERSON
SATISFACTORY TO THE AGENT, OF ALL EFFECTIVE UCC FINANCING STATEMENTS AND FIXTURE
FILINGS AND ALL JUDGMENT AND TAX LIEN FILINGS WHICH MAY HAVE BEEN MADE WITH
RESPECT TO ANY PERSONAL OR MIXED PROPERTY OF ANY LOAN PARTY, TOGETHER WITH
COPIES OF ALL SUCH FILINGS DISCLOSED BY SUCH SEARCH AND (B) UCC FINANCING
STATEMENTS THE RECORDATION OF WHICH HAS BEEN AUTHORIZED BY THE APPLICABLE LOAN
PARTIES AS TO ALL SUCH COLLATERAL GRANTED BY SUCH LOAN PARTIES FOR ALL
JURISDICTIONS AS MAY BE NECESSARY OR DESIRABLE TO PERFECT AGENT’S SECURITY
INTEREST IN SUCH COLLATERAL; AND (II) THE DELIVERY TO THE AGENT OF EVIDENCE
REASONABLY SATISFACTORY TO THE AGENT THAT ALL OTHER FILINGS (INCLUDING UCC
TERMINATION STATEMENTS AND

 

42

--------------------------------------------------------------------------------


 


RELEASES AND FILINGS WITH THE PTO AND THE UNITED STATES COPYRIGHT OFFICE WITH
RESPECT TO INTELLECTUAL PROPERTY OF THE LOAN PARTIES), RECORDINGS AND OTHER
ACTIONS THE AGENT DEEMS NECESSARY OR ADVISABLE TO ESTABLISH, PRESERVE AND
PERFECT THE FIRST PRIORITY LIENS GRANTED TO THE AGENT IN CONSTITUTING PERSONAL
(BOTH TANGIBLE AND INTANGIBLE) AND MIXED PROPERTY SHALL HAVE BEEN MADE.


 


F.             REAL PROPERTY.  THE AGENT SHALL HAVE RECEIVED ON OR PRIOR TO THE
CLOSING DATE FROM THE BORROWER AND EACH APPLICABLE LOAN PARTY:


 

(I)            MORTGAGES.  FULLY EXECUTED AND NOTARIZED MORTGAGES, TOGETHER WITH
ANY MODIFICATIONS THERETO DEEMED NECESSARY BY THE AGENT IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, IN PROPER FORM FOR RECORDING,
REGISTERING, OR OTHER FORM OF INDEXING IN THE APPROPRIATE REAL PROPERTY RECORDS
OF THE COMMONWEALTH OF THE BAHAMAS ENCUMBERING THE REAL PROPERTY COLLATERAL
LISTED ON SCHEDULE 3.1.F, IN EACH CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE
AGENT;

 

(II)           TITLE INSURANCE.  BINDING COMMITMENTS FROM THE TITLE COMPANY TO
ISSUE MORTGAGEE TITLE INSURANCE POLICIES IN A FORM CUSTOMARILY EMPLOYED FOR
COMMERCIAL REAL ESTATE TRANSACTIONS IN THE BAHAMAS AND OTHERWISE REASONABLY
SATISFACTORY TO AGENT (THE “MORTGAGEE POLICIES”) WITH RESPECT TO THE MORTGAGES
LISTED ON SCHEDULE 3.1F, IN AMOUNTS NOT LESS THAN THE RESPECTIVE AMOUNTS
DESIGNATED ON SUCH SCHEDULE WITH RESPECT TO ANY PARTICULAR PORTION OF REAL
PROPERTY COLLATERAL, INSURING FEE SIMPLE TITLE TO OR A LEASEHOLD INTEREST IN
EACH SUCH PORTION OF REAL PROPERTY COLLATERAL VESTED IN SUCH LOAN PARTY AND
INSURING THE AGENT THAT THE APPLICABLE MORTGAGES CREATE VALID AND ENFORCEABLE
FIRST PRIORITY MORTGAGE LIENS ON THE RESPECTIVE MORTGAGED PROPERTIES ENCUMBERED
THEREBY, SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES, WHICH MORTGAGEE POLICIES
(1) SHALL INCLUDE ALL ENDORSEMENTS REASONABLY REQUESTED BY AGENT AND (2) SHALL
PROVIDE FOR AFFIRMATIVE INSURANCE AND SUCH REINSURANCE AS THE AGENT MAY
REASONABLY REQUEST, ALL OF THE FOREGOING IN FORM AND SUBSTANCE CUSTOMARILY
EMPLOYED FOR COMMERCIAL REAL ESTATE TRANSACTIONS IN THE BAHAMAS AND OTHERWISE
REASONABLY SATISFACTORY TO THE AGENT; AND EVIDENCE SATISFACTORY TO THE AGENT
THAT SUCH LOAN PARTY HAS (I) DELIVERED TO THE TITLE COMPANY ALL CERTIFICATES AND
AFFIDAVITS REQUIRED BY THE TITLE COMPANY IN CONNECTION WITH THE ISSUANCE OF THE
MORTGAGEE POLICIES, EACH IN A FORM MUTUALLY ACCEPTABLE TO BORROWER AND TITLE
COMPANY AND (II) PAID TO THE TITLE COMPANY OR TO THE APPROPRIATE GOVERNMENTAL
AUTHORITIES ALL EXPENSES AND PREMIUMS OF THE TITLE COMPANY AND ALL OTHER SUMS
REQUIRED IN CONNECTION WITH THE ISSUANCE OF THE MORTGAGEE POLICIES AND ALL
RECORDING AND STAMP TAXES (INCLUDING MORTGAGE RECORDING AND INTANGIBLE TAXES)
PAYABLE IN CONNECTION WITH RECORDING THE MORTGAGES IN THE APPLICABLE REAL
PROPERTY RECORDS OF THE COMMONWEALTH OF THE BAHAMAS;

 

(III)          SURVEYS; PLAT MAPS.  A SURVEY OR PLAT MAPS CUSTOMARILY USED IN
COMMERCIAL REAL ESTATE TRANSACTIONS IN THE BAHAMAS AND OTHERWISE WITH RESPECT TO
THE PORTIONS OF THE PROJECT OWNED OR LEASED BY BORROWER AS OF CLOSING DATED A
DATE, AND PREPARED AND CERTIFIED BY A PERSON AND IN FORM AND SUBSTANCE,
REASONABLY SATISFACTORY TO THE AGENT;

 

(IV)          APPRAISAL.  ONE ORIGINAL OF THE INITIAL APPRAISAL, IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT;

 

(V)           ENTITLEMENT DOCUMENTS.  AGENT SHALL HAVE RECEIVED TRUE, CORRECT
AND COMPLETE COPIES OF ALL ENTITLEMENT DOCUMENTS OBTAINED BY BORROWER AS OF
CLOSING;

 

43

--------------------------------------------------------------------------------


 

(VI)                              ENGINEERING REPORTS.  AGENT SHALL HAVE
RECEIVED ENGINEERING AND SOILS REPORTS WITH RESPECT TO THE PROJECT OBTAINED BY
BORROWER AS OF CLOSING IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT;

 

(VII)                           COPIES OF DOCUMENTS RELATING TO TITLE
EXCEPTIONS.  COPIES OF ALL RECORDED DOCUMENTS LISTED AS EXCEPTIONS TO TITLE OR
OTHERWISE REFERRED TO IN THE MORTGAGEE POLICIES DELIVERED PURSUANT TO CLAUSE
(II) ABOVE;

 

(VIII)                        MATTERS RELATING TO FLOOD HAZARD PROPERTIES. 
EVIDENCE THAT THE BORROWER HAS OBTAINED FLOOD INSURANCE FOR THE PROJECT IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT; AND

 

(IX)                                CONSTRUCTION DRAWINGS AND BUDGETS.  AGENT
SHALL HAVE RECEIVED CONCEPTUAL CONSTRUCTIONS DRAWINGS AND PLANS ACCEPTABLE TO IT
AND SHALL HAVE APPROVED AN INITIAL BUDGET AND PROJECT SCHEDULE (WHICH MAY BE
INCLUDED IN THE DEVELOPMENT BUDGET).

 


G.                                    COPIES OF DOCUMENTS FOR LENDERS.   IF
REQUESTED BY ANY LENDER OR ANY POTENTIAL ELIGIBLE ASSIGNEE IN WRITING (WITH SUCH
REQUEST ADDRESSED TO THE AGENT) PRIOR TO THE CLOSING DATE, BORROWER SHALL
PROVIDE A COPY OF ANY SURVEY OR PLAT MAPS, THE INITIAL APPRAISAL, THE TITLE
REPORT OR ANY OTHER DUE DILIGENCE DOCUMENT REASONABLY REQUESTED BY SUCH LENDER
OR POTENTIAL ELIGIBLE ASSIGNEE.


 


H.                                    FINANCIAL CONDITION AND SOLVENCY
CERTIFICATE.  THE BORROWER SHALL HAVE DELIVERED TO THE AGENT A SOLVENCY
CERTIFICATE FROM THE PRESIDENT OF RIBL, IN FORM AND SUBSTANCE ACCEPTABLE TO
LENDER (THE “SOLVENCY CERTIFICATE”).


 


I.                                         TRANSACTION COSTS, FEES AND
EXPENSES.  ON OR PRIOR TO THE CLOSING DATE, THE BORROWER SHALL HAVE PAID (I) TO
THE AGENT ANY AND ALL FEES AND REASONABLE EXPENSES OF THE AGENT THAT ARE THEN
DUE AND OWING OR ACCRUED AND NOT YET PAID UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE DOCUMENTS, INSTRUMENT OR AGREEMENTS EXECUTED IN
CONNECTION HEREWITH AND (II) TO THE APPROPRIATE PERSONS ANY AND ALL OUTSTANDING
REASONABLE FEES AND EXPENSES (INCLUDING LEGAL ADVISORS) INCURRED BY THE AGENT
AND LENDERS THROUGH THE CLOSING DATE IN CONNECTION WITH THE NEGOTIATION,
DRAFTING AND EXECUTION OF THE LOAN DOCUMENTS.


 


J.                                      OPINIONS OF LOAN PARTIES’ COUNSEL.  THE
AGENT AND ITS COUNSEL SHALL HAVE RECEIVED THE WRITTEN OPINIONS OF VINSON &
ELKINS LLP, DAVIS & CO., AND ALLENS ARTHUR ROBINSON, COUNSEL FOR THE LOAN
PARTIES, THE SPONSOR GUARANTOR (OR THE AGENT WITH RESPECT TO ALLENS ARTHUR
ROBINSON) AND SHAREHOLDER PLEDGORS (A) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT AND ITS COUNSEL, (B) DATED AS OF THE CLOSING DATE,
(C) ADDRESSED TO EACH OF THE AGENT AND THE LENDERS, AND (D) SETTING FORTH THE
MATTERS REASONABLY REQUESTED BY THE AGENT.


 


K.                                    FINANCIAL INFORMATION.  ON OR BEFORE THE
CLOSING DATE, THE AGENT SHALL HAVE RECEIVED FROM THE BORROWER (I) SUCH FINANCIAL
INFORMATION AND PROJECTIONS DESCRIBED IN SECTION 5.3 AS THE AGENT MAY REASONABLY
REQUEST, AND (II) THE DEVELOPMENT BUDGET, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT.


 


L.                                     EVIDENCE OF INSURANCE.  THE AGENT SHALL
HAVE RECEIVED COPIES OF CERTIFICATES OF INSURANCE WITH RESPECT TO EACH OF THE
INSURANCE POLICIES REQUIRED PURSUANT TO SECTION 5.6, AND THE AGENT SHALL BE
REASONABLY SATISFIED WITH THE NATURE AND SCOPE OF SUCH INSURANCE POLICIES.


 


M.                                  ENVIRONMENTAL.  THE AGENT SHALL HAVE
RECEIVED THE ENVIRONMENTAL IMPACT ASSESSMENT, IN FORM AND SUBSTANCE AND FROM AN
INDEPENDENT ENVIRONMENTAL ASSESSMENT FIRM SATISFACTORY TO THE AGENT,

 

44

--------------------------------------------------------------------------------



 


AND THE AGENT SHALL BE REASONABLY SATISFIED AS TO THE AMOUNT AND NATURE OF ANY
ENVIRONMENTAL AND EMPLOYEE HEALTH AND SAFETY EXPOSURES TO WHICH THE BORROWER AND
ITS SUBSIDIARIES MAY BE SUBJECT AFTER GIVING EFFECT TO THE INITIAL BORROWING
HEREUNDER, AND WITH THE PLANS OF THE BORROWER OR SUCH SUBSIDIARIES WITH RESPECT
THERETO.


 


N.                                    NO MATERIAL ADVERSE EFFECT. SINCE
SEPTEMBER 30, 2007, THERE SHALL NOT HAVE OCCURRED ANY EVENT, CHANGE OR CONDITION
THAT HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


O.                                   ORGANIZATIONAL AND CAPITAL STRUCTURE,
OWNERSHIP, MANAGEMENT, ETC.


 

(I)                                     ORGANIZATIONAL STRUCTURE.  THE
ORGANIZATIONAL STRUCTURE OF BORROWER AND ITS SUBSIDIARIES AS OF THE CLOSING DATE
SHALL BE AS SET FORTH ON SCHEDULE 3.1O.

 

(II)                                  CAPITAL STRUCTURE AND OWNERSHIP.  THE
CAPITAL STRUCTURE AND OWNERSHIP OF THE BORROWER AND IT SUBSIDIARIES AS OF THE
CLOSING DATE SHALL BE AS SET FORTH ON SCHEDULE 3.1O.

 


P.                                     REPRESENTATIONS AND WARRANTIES;
PERFORMANCE OF AGREEMENTS.  THE BORROWER SHALL HAVE DELIVERED TO THE AGENT AN
OFFICER’S CERTIFICATE, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, TO THE
EFFECT THAT THE REPRESENTATIONS AND WARRANTIES IN SECTION 4 ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE, BOTH BEFORE AND AFTER
GIVING EFFECT TO THE INITIAL BORROWING, TO THE SAME EXTENT AS THOUGH MADE ON AND
AS OF THAT DATE, AND THAT THE BORROWER HAS PERFORMED IN ALL MATERIAL RESPECTS
ALL AGREEMENTS AND SATISFIED ALL CONDITIONS WHICH THIS AGREEMENT PROVIDES SHALL
BE PERFORMED OR SATISFIED BY IT ON OR BEFORE THE CLOSING DATE, EXCEPT AS SET
FORTH IN THE POST-CLOSING ENDEAVOR LETTER.


 


Q.                                   NO LITIGATION.  THERE SHALL BE NO
LITIGATION OR GOVERNMENTAL, ADMINISTRATIVE OR JUDICIAL ACTIONS OR PROCEEDINGS,
ACTUAL OR THREATENED, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR THAT COULD REASONABLY BE
EXPECTED TO RESTRAIN, PREVENT OR IMPOSE BURDENSOME CONDITIONS TO THE INITIAL
BORROWING.


 


R.                                    COMPLETION OF PROCEEDINGS.  ALL
PARTNERSHIP, CORPORATE, LIMITED LIABILITY COMPANY AND OTHER PROCEEDINGS TAKEN OR
TO BE TAKEN IN CONNECTION WITH MAKING THE INITIAL BORROWING AND ALL DOCUMENTS
INCIDENTAL THERETO SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE AGENT AND
SUCH COUNSEL, AND THE AGENT AND SUCH COUNSEL SHALL HAVE RECEIVED ALL SUCH
COUNTERPART ORIGINALS OR CERTIFIED COPIES OF SUCH DOCUMENTS AS THE AGENT MAY
REASONABLY REQUEST.  EACH LENDER, BY DELIVERING ITS SIGNATURE PAGE TO THIS
AGREEMENT, SHALL BE DEEMED TO HAVE ACKNOWLEDGED RECEIPT OF, AND CONSENTED TO AND
APPROVED, EACH LOAN DOCUMENT AND EACH OTHER DOCUMENT REQUIRED TO BE APPROVED BY
THE AGENT, REQUISITE LENDERS OR LENDERS, AS APPLICABLE, ON OR PRIOR TO THE
CLOSING DATE.


 


S.                                     MONEY LAUNDERING.  THE AGENT SHALL HAVE
RECEIVED, SUFFICIENTLY IN ADVANCE OF THE CLOSING DATE, ALL DOCUMENTATION AND
OTHER INFORMATION REQUESTED BY AGENT FROM THE LOAN PARTIES UNDER APPLICABLE
“KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING
THE U.S.A. PATRIOT ACT.


 


T.                                     REQUEST FOR ADVANCE.  THE AGENT SHALL
HAVE RECEIVED AT LEAST TEN (10) DAYS BEFORE THE CLOSING DATE, AN ORIGINALLY
EXECUTED REQUEST FOR ADVANCE, SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER OR
BY ANY EXECUTIVE OFFICER OF THE BORROWER DESIGNATED BY A RESPONSIBLE OFFICER OF
THE BORROWER IN A WRITING DELIVERED TO THE AGENT.

 

45

--------------------------------------------------------------------------------



 


U.                                     SEARCHES.  IF REQUESTED BY AGENT, THE
AGENT SHALL HAVE RECEIVED JUDGMENT AND LIEN SEARCHES SATISFACTORY TO IT WITH
RESPECT TO THE BORROWER AND ITS SUBSIDIARIES, THE SUBSIDIARY GUARANTORS, THE
SPONSOR GUARANTOR AND THE SHAREHOLDER PLEDGORS IN ALL JURISDICTIONS AS AGENT MAY
REQUIRE.


 


V.                                    HOA ESTOPPEL.  THE AGENT SHALL HAVE
RECEIVED THE HOA ESTOPPEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENT.


 


W.                                AS OF THE CLOSING DATE:


 

(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN AND IN THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE TO THE SAME EXTENT AS THOUGH
MADE ON AND AS OF THAT DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH EARLIER DATE;

 

(II)                                  NO EVENT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM THE CONSUMMATION OF THE BORROWING CONTEMPLATED
BY THE REQUEST FOR ADVANCE REFERENCED IN SECTION 3.1T ABOVE THAT WOULD
CONSTITUTE A DEFAULT OR EVENT OF DEFAULT, OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; AND

 

(III)                               NO ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY SHALL PURPORT TO ENJOIN OR RESTRAIN ANY LENDER FROM
MAKING THE LOANS TO BE MADE BY IT ON THE CLOSING DATE.

 

X.                                    Loan Accounts and Deposits.  The Company’s
Operating Account (and any other Loan accounts) shall have been established in a
manner satisfactory to Agent.  The initial deposits into any reserves (if any)
on the Closing Date, shall have been made (which amounts may, with Agent’s
approval, be made from the proceeds of the Loan).


 

3.2                               Subsequent Advances.

 

The obligation of Lender to disburse proceeds of the Loan subsequent to the
initial disbursement of the Loan is subject to the prior or concurrent
satisfaction of the conditions precedent to such subsequent advances set forth
below in this Section 3.2.

 


A.                                    ADVANCES.  FOLLOWING THE INITIAL ADVANCE
OF THE LOAN MADE PURSUANT TO SECTION 3.1 ABOVE, SO LONG AS NO EVENT OF DEFAULT
OR DEFAULT EXISTS, WITHIN SEVEN (7) CALENDAR DAYS AFTER AGENT’S RECEIPT OF A
COMPLETE REQUEST FOR ADVANCE (OR OTHERWISE AS SET FORTH IN THIS AGREEMENT),
LENDER SHALL, ON THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 3.2 AND,
WHEN APPLICABLE, SECTIONS 3.3 AND THROUGH 3.10, MAKE DEVELOPMENT ADVANCES TO PAY
A PORTION OF BORROWER’S BUDGETED DEVELOPMENT COSTS INCURRED IN CONNECTION WITH
THE CONSTRUCTION OF THE PROJECT WHEN SUCH TERMS AND CONDITIONS ARE SATISFIED OR
WAIVED IN WRITING BY AGENT.  ADDITIONALLY, TO THE EXTENT AGENT DID NOT RECEIVE
ALL DELIVERIES AND PROVIDE ALL APPROVALS RELATING TO THE PROJECT AS SET FORTH IN
SECTION 3.1 (COLLECTIVELY, THE “INITIAL CLOSING DEVELOPMENT CONDITIONS”) AND
AGENT HAS WAIVED IN WHOLE OR IN PART SUCH INITIAL CLOSING DEVELOPMENT CONDITIONS
AND MADE THE INITIAL DISBURSEMENT OF THE LOAN PURSUANT TO SECTION 3.1, THEN
AGENT SHALL HAVE NO FURTHER OBLIGATIONS TO MAKE ONE OR MORE SUBSEQUENT
DISBURSEMENTS OF THE LOAN FOR ANY PORTION OF THE DEVELOPMENT, DESIGN OR
CONSTRUCTION OF THE PROJECT FOR WHICH SUCH INITIAL CLOSING DEVELOPMENT
CONDITIONS HAVE NOT BEEN SATISFIED AND OBTAINED.  TO THE EXTENT AGENT HAS
RECEIVED AND APPROVED THE INITIAL CLOSING DEVELOPMENT CONDITIONS APPLICABLE TO A
PORTION OF THE DEVELOPMENT, DESIGN AND CONSTRUCTION OF THE PROJECT, AND ALL
OTHER CONDITIONS AND REQUIREMENTS APPLICABLE THERETO AS SET FORTH IN THIS
SECTION 3.2, AND, AS APPLICABLE, SECTIONS 3.3 THROUGH 3.10, AGENT SHALL MAKE
DISBURSEMENTS OF THE

 

46

--------------------------------------------------------------------------------


 


LOAN FOR SUCH PURPOSES.  THE DEVELOPMENT ADVANCES SHALL BE MADE BY AGENT IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS SECTION 3.


 


B.                                    PAYMENTS OF INTEREST AND LENDER’S COSTS. 
ON EACH PAYMENT DATE, AGENT SHALL, WITH OR WITHOUT BORROWER HAVING MADE A
REQUEST FOR ADVANCE, MAKE DEVELOPMENT ADVANCES FOR PURPOSES OF PAYING AGENT ALL
INTEREST AND OTHER SUMS WHICH ARE THEN DUE AND PAYABLE FROM BORROWER UNDER THE
LOAN DOCUMENTS.  AS SET FORTH IN THE DEVELOPMENT BUDGET, A PORTION OF THE LOAN
HAS BEEN HELD BACK TO FUND, ABSENT THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF
DEFAULT, ACCRUED INTEREST ON THE LOAN DURING THE TERM OF THE LOAN AND SHALL BE
AVAILABLE TO FUND SUCH ACCRUED INTEREST SO LONG AS THE HOLDBACK AMOUNT FOR SUCH
INTEREST HAS NOT BEEN EXHAUSTED; PROVIDED, HOWEVER, THAT AS DEVELOPMENT ADVANCES
ARE INCREASED BEYOND $30,000,000, SUCH HOLDBACK FOR INTEREST SHALL BE INCREASED
BY LENDER BY THE HOLDBACK MULTIPLIER, AS MORE EXPLICITLY SET FORTH IN
SECTION 3.2D. BELOW.  PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, AGENT IS HEREBY AUTHORIZED TO DISBURSE AND WILL DISBURSE TO
ITSELF FOR DISBURSEMENT TO THE LENDERS, INTEREST PAYMENTS DUE THE LENDERS UNDER
THE LOAN AND OTHER SUMS WHICH ARE THEN DUE AND PAYABLE FROM BORROWER TO AGENT
UNDER THE LOAN DOCUMENTS ON THE DATE SAID PAYMENTS ARE DUE AND EACH SUCH
DISBURSEMENT SHALL BE DEEMED TO BE A DEVELOPMENT ADVANCE OF THE LOAN HEREUNDER. 
NOTHING CONTAINED IN THIS SECTION 3.2B SHALL RELIEVE BORROWER OF THE ABSOLUTE
AND UNCONDITIONAL OBLIGATION TO PAY ACCRUED INTEREST ON THE LOAN AS PROVIDED
HEREIN AND IN THE NOTE AND THE OTHER LOAN DOCUMENTS.  IF THE FUNDS IN THE
HOLDBACK FOR SUCH INTEREST ARE INSUFFICIENT OR ARE OTHERWISE UNAVAILABLE FOR
DISBURSEMENT (INCLUDING, THE RESULT OF AN EVENT OF DEFAULT), THEN BORROWER SHALL
PAY OR CAUSE TO BE PAID FROM SOURCES OTHER THAN THE LOAN DIRECTLY TO AGENT (AND
NOT THROUGH ANY CONSTRUCTION ESCROW) THE ACCRUED INTEREST THEN DUE AND PAYABLE
IN THE AMOUNT SET FORTH IN A NOTICE TO BORROWER.


 


C.                                    DEVELOPMENT BUDGET; HOLDBACKS OF LOAN
PROCEEDS.  BORROWER REPRESENTS AND WARRANTS THAT THE DEVELOPMENT BUDGET IS
ACCURATE AND COMPLETE AND INCLUDES ALL CONSTRUCTION, DESIGN AND LAND ACQUISITION
COSTS, IF ANY, OF THE LAND AND THE PROJECT, INCLUDING ALL COSTS AND EXPENSES
NECESSARY TO SATISFY, FULFILL, COMPLY WITH AND PERFORM ALL TERMS, CONDITIONS,
REQUIREMENTS AND OBLIGATIONS UNDER AND PURSUANT TO LEGAL REQUIREMENTS, ALL
CONSTRUCTION CONTRACTS, ALL ARCHITECT’S AGREEMENTS, ALL CIVIL ENGINEER’S
AGREEMENTS, ALL DEVELOPMENT MANAGEMENT AGREEMENTS, ALL SALES MANAGEMENT
AGREEMENTS, AND ALL OTHER MATERIAL CONTRACTS, OTHER THAN THOSE, IF ANY, WHICH A
GOVERNMENTAL AUTHORITY HAS AGREED, IN WRITING, TO PERFORM, AS APPROVED BY AGENT.
 ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, AGENT SHALL
ESTABLISH FIVE (5) HOLDBACKS (“HOLDBACKS”) FROM THE UNDISBURSED PORTION OF THE
LOAN IN SUCH AMOUNTS WHICH, IN AGENT’S SOLE OPINION, ARE NECESSARY FOR THE
PAYMENT OF (I) INTEREST ON THE LOAN, (II) CERTAIN SPECIFIED CONSTRUCTION COSTS,
(III) DESIGN COSTS, (IV) OTHER BUDGETED LINE ITEMS AND (V) THE ACQUISITION OF
50% OF THE EQUITY INTERESTS IN ROCK HOUSE.  ANY SUCH HOLDBACK FUNDS, WHEN
ADVANCED BY AGENT, SHALL BE DEEMED TO BE PROCEEDS OF THE LOAN ADVANCED UNDER
THIS AGREEMENT, WHETHER OR NOT ADVANCED TO BORROWER.


 


D.                                    DELIBERATELY OMITTED.


 


E.                                      FUNDING LIMITATIONS.

 

(I)                                     THE LOAN IS ALLOCATED INTO FIVE
(5) HOLDBACKS, FOR SPECIFIC CATEGORIES OF COSTS IN THE DEVELOPMENT BUDGET
RELATED TO THE INTEREST RESERVE, THE BORROWER’S ACQUISITION OF A 50% INTEREST IN
THE ROCK HOUSE, CERTAIN SPECIFIC CONSTRUCTION LINE ITEMS AND DESIGN AND
CONSULTANT WORK, IN ADDITION TO A HOLDBACK FOR ANY OTHER BUDGETED LINE ITEMS
(“OTHER BUDGETED LINE ITEMS”).  THE SPECIFIC HOLDBACKS IN THE DEVELOPMENT BUDGET
HAVE ASSOCIATED MULTIPLIERS (THE “HOLDBACK MULTIPLIER”) SUCH THAT AS PRE-SALES
OCCUR, THE INITIAL SPECIFIC HOLDBACK ALLOCATION MAY BE INCREASED TO AN AMOUNT
CALCULATED AS:  (THE INITIAL BUDGETED AMOUNT) + (PRESALES ACHIEVED X THE
RESPECTIVE HOLDBACK MULTIPLIER).  THE BELOW TABLE DETAILS HOW THE ALLOCATED
LOAN, AS HELD IN THE VARIOUS HOLDBACKS WOULD LOOK OVER TIME, ASSUMING
TRANCHE A-2 IS FULLY

 

47

--------------------------------------------------------------------------------


 

COMMITTED.  TO THE EXTENT TRANCHE A-2 IS NOT COMMITTED, THE OTHER BUDGETED LINE
ITEMS HOLDBACK AVAILABILITY WILL BE LESS.

 

(II)                                  EACH INITIAL HOLDBACK, TOGETHER WITH ITS
CORRESPONDING HOLDBACK MULTIPLIER, IS AS FOLLOWS:

 

HOLDBACK

 

HOLDBACK AMOUNT

 

MULTIPLIER

 

 

 

 

 

 

 

Interest Reserve:

 

$

2.5 M

 

0.041667

 

 

 

 

 

 

 

Rock House Acquisition:

 

$

5.8 M

 

NA

 

 

 

 

 

 

 

Specific Construction Costs
[see (iii) below]

 

$

5.0 M

 

0.250000

 

 

 

 

 

 

 

Design

 

$

2.5 M

 

0.041667

 

 

 

 

 

 

 

Other Budgeted Line Items
[see (iv) below]

 

NA

 

NA

 

 

(III)                               THE SPECIFIC CONSTRUCTION COSTS HOLDBACK MAY
BE SPENT BY BORROWER ON THE FOLLOWING TASKS:

 

(1)                                  Construction of a MGPD RO Water Plant and
50% Capacity of a 240K GPD Waste Water Treatment Plant.

 

(2)                                  Clearing of Golf Course, Hotel core and
utility route to service compound from end of submarine power feed.

 

(3)                                  Earthwork movement associated with fills
related to the Golf Course, Hotel core and electrical utility trench.

 

(4)                                  Utility distribution work which shall
include the necessary permanent underground and submarine feeders and equipment
to get 1.5Mw electrical service from SGCPCO on Russell Island to the service
yard on Royal Island.

 

(5)                                  New switchgear work at both ends and all
terminations including to the new RO and WW plants.

 

(6)                                  Work on the Preview/Melanie Beach area
which shall be completed as now designed.

 

(7)                                  Acquisition of the labor camp barge,
subject to Borrower’s delivery to Agent of an executed put agreement with a
third party for not less than $2,000,000.

 

(IV)                              THE AMOUNT OF THE HOLDBACK FOR OTHER BUDGETED
LINE ITEMS WILL BE THE DIFFERENCE BETWEEN THE COMMITTED AMOUNT OF THE LOAN AND
THE AGGREGATE OF THE REMAINING FOUR HOLDBACKS AT ANY POINT IN TIME.  THIS
HOLDBACK MAY BE USED TO FUND ANY LINE ITEMS IN THE DEVELOPMENT BUDGET.

 

48

--------------------------------------------------------------------------------


 


F.                                      LIMITATIONS ON REQUESTS.  BORROWER SHALL
SUBMIT A REQUEST FOR ADVANCE NO MORE FREQUENTLY THAN ONCE PER MONTH WITH NO MORE
THAN 45 DAYS AND NO LESS THAN 28 DAYS BETWEEN EACH REQUEST.  AGENT SHALL MAKE NO
MORE THAN ONE DEVELOPMENT ADVANCE PER MONTH, OTHER THAN ADVANCES OF INTEREST
UNDER SECTION 3.2B ABOVE.


 


G.                                    REQUEST FOR ADVANCE.  BORROWER SHALL HAVE
SUBMITTED TO LENDER AN EXECUTED COMPLETED REQUEST FOR ADVANCE.


 


H.                                    INTENTIONALLY OMITTED.


 


I.                                         INSPECTION APPROVAL.  WITH RESPECT TO
DEVELOPMENT ADVANCES FOR CONSTRUCTION, THE ARCHITECT, CIVIL ENGINEER, OR OTHER
DESIGN PROFESSIONAL, AS APPROPRIATE, INVOLVED WITH SUCH ADVANCE SHALL HAVE
CERTIFIED TO AGENT IN THE FORM REQUIRED BY AGENT AND INCLUDED AS PART OF
SCHEDULE 1.4(C) THAT THE REQUESTED DEVELOPMENT ADVANCE IS FOR THE PAYMENT OF
CONSTRUCTION COSTS INCURRED IN CONNECTION WITH CONSTRUCTION WHICH HAS BEEN
COMPLETED IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS FOR THE APPLICABLE
CONSTRUCTION CONTRACT.


 


J.                                      PAYMENT SUPPORTING INFORMATION. 
BORROWER SHALL PROVIDE AGENT WITH TRUE AND CORRECT COPIES OF ALL INVOICES AND
BILLS FOR CONSTRUCTION AND DESIGN COSTS (AND LAND ACQUISITION COSTS, IF ANY)
INCURRED IN CONNECTION WITH THE THEN COMPLETED DEVELOPMENT, DESIGN AND
CONSTRUCTION OF THE PROJECT, AND THERE SHALL BE NO MATERIAL DEVIATION FROM THE
DEVELOPMENT BUDGET (EXCEPT WITH AGENT’S PRIOR WRITTEN APPROVAL) IN CONNECTION
WITH THE ACQUISITION, DEVELOPMENT, DESIGN AND CONSTRUCTION OF THE PROJECT WHICH
HAS BEEN COMPLETED TO DATE.  SPECIFICALLY, NO ADVANCE (OR ADVANCES, AS
APPROPRIATE) FOR A SPECIFIC LINE ITEM IN THE DEVELOPMENT BUDGET FOR THE PROJECT,
INCLUDING ANY RETAINAGE FOR SAID LINE ITEM, WILL EXCEED THE AMOUNT OF SAID LINE
ITEM IN THE DEVELOPMENT BUDGET FOR THE PROJECT.  FOR PURPOSES OF THIS
SECTION 3.2, COSTS SHALL BE DEEMED TO HAVE BEEN “INCURRED” BY A BORROWER AT THE
FOLLOWING TIMES:  (I) CONSTRUCTION COSTS — WHEN THE LABOR HAS BEEN PERFORMED OR
THE MATERIALS HAVE BEEN SUPPLIED AND INCORPORATED INTO THE MORTGAGED PROPERTY,
PAYMENT THEREFORE HAS BEEN REQUESTED BY THE CONTRACTOR OR SUPPLIER THEREOF, AND
SUCH CONTRACTOR OR SUPPLIER IS ENTITLED THERETO; (II) OPERATING COSTS — WHEN
SUCH COSTS ARE DUE AND PAYABLE (OR HAVE BEEN PAID BY BORROWER) AND THE SERVICES
RELATING THERETO HAVE BEEN RENDERED OR THE VALUE THEREOF HAS BEEN RECEIVED BY
BORROWER AND (III) LAND ACQUISITION COSTS – WHEN PAID.


 


K.                                    VERIFICATION.  ALL CONSTRUCTION, DESIGN
AND LAND ACQUISITION COSTS, IF ANY, ARE TO BE CERTIFIED BY BORROWER IN
ACCORDANCE WITH THE REQUEST FOR ADVANCE AND VERIFIED BY AGENT AND, AS REQUESTED
BY AGENT FROM TIME TO TIME WITH RESPECT TO CONSTRUCTION AND DESIGN COSTS, BY
AGENT’S CONSTRUCTION CONSULTANT AS HAVING BEEN INCURRED FOR THE PROJECT. 
VERIFICATION OF THE MONTHLY PROGRESS OF THE DEVELOPMENT, DESIGN AND
CONSTRUCTION, COSTS WHICH HAVE BEEN INCURRED BY BORROWER, AND THE ESTIMATED
TOTAL COSTS OF COMPLETION OF CONSTRUCTION MAY BE MADE BY AGENT IN ITS SOLE
DISCRETION.  ALL CONSTRUCTION, DESIGN (AND LAND ACQUISITION COSTS, IF ANY) SHALL
BE SUBJECT TO VERIFICATION AND APPROVAL BY AGENT.


 


L.                                     INTENTIONALLY OMITTED.


 


M.                                  RETAINAGE.  EXCEPT AS PROVIDED BELOW,
BORROWER SHALL NOT REQUEST IN A REQUEST FOR ADVANCE, BUT RATHER WITHHOLD PAYMENT
FROM CONTRACTORS AS EVIDENCED IN EACH REQUEST FOR ADVANCE, THE AMOUNT OF 10% OF
THE ‘CONTRACT SUM’ UNDER SUCH CONSTRUCTION CONTRACT ELIGIBLE FOR PAYMENT (THE
“RETAINAGE”) TO EACH CONTRACTOR UNTIL SUCH CONTRACTOR’S PORTION OF THE
CONSTRUCTION OF THE PROJECT HAS ACHIEVED COMPLETION OF CONSTRUCTION.  TO THE
EXTENT PERMITTED BY A CONSTRUCTION CONTRACT FOR THE PROJECT, BORROWER MAY
REQUEST IN WRITING THAT AGENT APPROVE ANY OF THE FOLLOWING ACTIONS FOLLOWING
COMPLETION OF THE APPLICABLE REQUIREMENTS SET FORTH BELOW.

 

49

--------------------------------------------------------------------------------



 

(I)                                     UPON OR FOLLOWING THE CONSTRUCTION OF
ANY SUBCONTRACTOR BEING FIFTY PERCENT (50%) COMPLETE, NO FURTHER RETAINAGE BEING
WITHHELD ON PAYMENTS MADE TO CONTRACTOR FOR SUCH SUBCONTRACTOR’S WORK PERFORMED
FOLLOWING SUCH FIFTY PERCENT (50%) (OR GREATER AS REQUESTED) COMPLETION OF SUCH
SUBCONTRACTOR’S WORK.

 

(II)                                  UPON OR FOLLOWING ALL CONSTRUCTION BEING
FIFTY PERCENT (50%) COMPLETE, NO FURTHER RETAINAGE BEING WITHHELD ON PAYMENTS
MADE TO CONTRACTOR FOR CONTRACTOR’S GENERAL CONDITIONS ITEMS AND FEE, AS
APPLICABLE, WHICH APPLY TO CONSTRUCTION FOLLOWING SUCH FIFTY PERCENT (50%) (OR
GREATER, AS REQUESTED) COMPLETION OF ALL CONSTRUCTION.

 

(III)                               UPON THE FINAL COMPLETION OF CONSTRUCTION OF
ANY SUBCONTRACTOR’S PORTION OF CONSTRUCTION, THE RELEASE OF ALL OR A PORTION OF
THE RETAINAGE OWED TO SUCH SUBCONTRACTOR; PROVIDED THAT IF THE REQUEST IS FOR A
RELEASE OF ALL SUCH RETAINAGE OWED TO SUCH SUBCONTRACTOR, THEN SUCH REQUEST MUST
BE ACCOMPANIED BY ALL LIEN WAIVERS AND OTHER DELIVERIES REQUIRED FOR FINAL
PAYMENT UNDER BOTH THE APPLICABLE SUBCONTRACT AND SECTION 3.3 BELOW.

 

Agent, acting in its sole and absolute discretion and under no obligation to do
so, may approve or disapprove any such request.  It shall be a condition
precedent to any such approval by Agent that all applicable sureties consent in
writing to such change in Retainage.  If so approved, such request shall
thereafter be specifically set forth in applicable Request for Advance and
deliveries related thereto.  Agent shall not be obligated to release or reduce
the Retainage for Contractor or on behalf of any Subcontractor who has performed
all or any portion of the Construction until all of the Construction has
achieved Completion of Construction.

 


N.                                    PAYMENTS.  AGENT MAY MAKE DEVELOPMENT
ADVANCES (I) PAYABLE DIRECTLY TO BORROWER, OR (II) PAYABLE JOINTLY TO BORROWER
AND TO THE APPLICABLE PARTY FOR WHOM PAYMENT IS REQUESTED.  AGENT MAY ELECT TO
MAKE ALL DEVELOPMENT ADVANCES THROUGH A CONSTRUCTION OR OTHER ESCROW AGREEMENT
WITH THE TITLE COMPANY.


 


O.                                   REPRESENTATIONS AND WARRANTIES.  BORROWER
SHALL BE DEEMED TO HAVE REMADE, AS OF THE DATE OF EACH SUBMITTED REQUEST FOR
ADVANCE, EACH AND EVERY REPRESENTATION AND WARRANTY MADE BY BORROWER IN THIS
AGREEMENT AND IN EVERY OTHER LOAN DOCUMENT, AND EVERY SUCH REPRESENTATION AND
WARRANTY SHALL BE TRUE AND CORRECT AT THE TIME OF EACH DEVELOPMENT ADVANCE.


 


P.                                     INTENTIONALLY OMITTED.


 


Q.                                   COMPLIANCE.  WITH RESPECT TO CONSTRUCTION
COSTS FOR THE PROJECT, BORROWER SHALL HAVE PROVIDED AGENT WITH (I) EVIDENCE
SATISFACTORY TO LENDER THAT THE CONSTRUCTION COMPLIES WITH ALL BUILDING, ZONING
AND OTHER LEGAL REQUIREMENTS, (II) ALL NECESSARY LICENSES AND PERMITS, APPROVALS
AND CONSENTS REQUIRED FOR THE USE, OCCUPANCY AND OPERATION OF THE LAND AND
IMPROVEMENTS, AS ALTERED BY THE CONSTRUCTION FOR THE PROJECT AS APPLICABLE TO
THE THEN CURRENT STATE OF THE CONSTRUCTION, AND (III) EVIDENCE SATISFACTORY TO
AGENT THAT ALL CONSTRUCTION COMPLETED ON THE DATE OF THE REQUEST FOR ADVANCE
HAS, TO THE EXTENT REQUIRED BY LAW, BEEN INSPECTED AND APPROVED BY EACH
GOVERNMENTAL AUTHORITY AND BY EACH OTHER PERSON OR ENTITY (INCLUDING ANY
TENANTS) HAVING THE RIGHT TO INSPECT AND APPROVE SUCH CONSTRUCTION, IN EACH CASE
AS IS REQUIRED, AND (IV) ALL OTHER ELEMENTS REQUIRED FOR THE CONSTRUCTION TO
ACHIEVE CONSTRUCTION LEGAL COMPLIANCE THROUGH AND INCLUDING THE DATE OF THE
REQUESTED DEVELOPMENT ADVANCE.


 


R.                                    ADDITIONAL INFORMATION.  BORROWER SHALL
HAVE PROVIDED AGENT WITH SUCH OTHER INFORMATION AND MATERIAL RELATING TO THE
DEVELOPMENT, DESIGN, ENTITLEMENTS, AND CONSTRUCTION OF THE PROJECT (AS
APPROPRIATE TO THE STAGE OF DEVELOPMENT) AS AGENT REQUESTS.  ADDITIONALLY,
BORROWER SHALL HAVE SATISFIED SUCH OTHER CONDITIONS TO ANY DEVELOPMENT ADVANCE
WHICH AGENT MAY REQUIRE OR IMPOSE.


 

50

--------------------------------------------------------------------------------


 


S.                                     INTENTIONALLY OMITTED.


 


T.                                     CONSTRUCTION CONSULTANT’S REPORT.  WITH
RESPECT TO BUDGETED COSTS FOR THE PROJECT, AGENT SHALL HAVE RECEIVED A WRITTEN
REPORT FROM AGENT’S CONSTRUCTION CONSULTANT WITH RESPECT TO THE APPLICABLE
REQUEST FOR ADVANCE STATING: (I) THAT, IN THE OPINION OF AGENT’S CONSTRUCTION
CONSULTANT, ALL CHANGE ORDERS AND MODIFICATIONS OR AMENDMENTS TO THE PLANS AND
SPECIFICATIONS, ANY DEVELOPMENT BUDGET OR ANY DEVELOPMENT SCHEDULE REQUIRED
HEREBY TO BE APPROVED BY AGENT ARE SATISFACTORY TO AGENT’S CONSTRUCTION
CONSULTANT; AND (II) THAT, IN THE OPINION OF AGENT’S CONSTRUCTION CONSULTANT,
THE CONSTRUCTION THERETOFORE COMPLETED HAS BEEN COMPLETED IN ACCORDANCE WITH THE
PLANS AND SPECIFICATIONS.


 


U.                                     CHANGE ORDER.  NO CHANGE ORDERS, OTHER
THAN PERMITTED CONSTRUCTION CHANGE ORDERS, SHALL HAVE BEEN MADE TO ANY
CONSTRUCTION CONTRACT, ARCHITECT’S AGREEMENT, CIVIL ENGINEER AGREEMENT
DEVELOPMENT MANAGEMENT AGREEMENT, SALES MANAGEMENT AGREEMENT, THE ENTITLEMENT
DOCUMENTS, THE PLANS AND SPECIFICATIONS OR THE DEVELOPMENT BUDGET WITHOUT
OBTAINING AGENT’S PRIOR WRITTEN CONSENT TO SUCH CHANGE ORDER.  ALL CHANGE ORDERS
SHALL HAVE BEEN MADE IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS.  BORROWER SHALL
HAVE PROMPTLY NOTIFIED AGENT OF ANY ANTICIPATED CHANGES IN LINE ITEMS OF THE
DEVELOPMENT BUDGET, WHICH IF APPROVED, WOULD RESULT IN A NET INCREASE IN THE
TOTAL AMOUNT OF THE DEVELOPMENT BUDGET.


 


V.                                    NO STOP NOTICE.  NO STOP NOTICE (WHETHER
BONDED OR NOT) SHALL HAVE BEEN SERVED UPON OR OTHERWISE DELIVERED TO LENDER IN
CONNECTION WITH THE CONSTRUCTION OR OTHERWISE IN CONNECTION WITH THE LOAN,
UNLESS BORROWER SHALL HAVE (A) PAID AND DISCHARGED THE SAME USING FUNDS OTHER
THAN LOAN FUNDS, (B) EFFECTED THE RELEASE THEREOF BY DELIVERING TO AGENT A
SURETY BOND COMPLYING WITH THE REQUIREMENTS OF APPLICABLE LEGAL REQUIREMENTS FOR
SUCH RELEASE, OR (C) TAKEN SUCH OTHER ACTIONS AS AGENT MAY APPROVE IN WRITING TO
RELEASE LENDER FROM ANY OBLIGATION OR LIABILITY WITH RESPECT TO SUCH STOP
NOTICE.


 


W.                                INTENTIONALLY OMITTED.


 


X.                                    STORED MATERIALS.  DISBURSEMENTS FOR
MATERIALS STORED OFFSITE IN THE BAHAMAS OR DELIVERED TO THE SITE BUT NOT YET
INCORPORATED INTO THE PROJECT (“STORED MATERIALS”) SHALL BE SUBJECT TO AGENT’S
HAVING RECEIVED SATISFACTORY EVIDENCE THAT THE FOLLOWING ARE TRUE:


 

(I)                                     THE STORED MATERIALS ARE READY FOR
INSTALLATION AND APPROPRIATE FOR PURCHASE DURING THE THEN CURRENT STAGE OF
CONSTRUCTION, UNLESS OTHERWISE APPROVED IN WRITING BY AGENT;

 

(II)                                  THE STORED MATERIALS ARE STORED EITHER
(1) AT THE PROJECT SITE, (2) IN A BONDED PUBLIC WAREHOUSE OR (3) ANY OTHER
FACILITY OR LOCATION ACCEPTABLE TO AGENT, AND SUCH STORED MATERIALS ARE
PROTECTED IN A MANNER ACCEPTABLE TO AGENT AGAINST THEFT OR DAMAGE;

 

(III)                               OWNERSHIP OF THE STORED MATERIALS FOR WHICH
AGENT HAS PREVIOUSLY DISBURSED FUNDS HAS VESTED IN BORROWER FREE OF ALL SECURITY
INTERESTS EXCEPT THE LIENS EVIDENCED BY THE LOAN DOCUMENTS AND STATUTORY LIENS
IN FAVOR OF THE WAREHOUSEMAN, AND NO OTHER PERSON HAS ASSERTED THAT IT HAS ANY
RIGHTS TO OR INTEREST IN SUCH STORED MATERIALS;

 

(IV)                              BORROWER HAS CAUSED THE CONTRACTOR AND ANY
OTHER PERSON THAT POSSESSES, HOLDS OR CONTROLS ACCESS TO ANY STORED MATERIALS,
TO EXECUTE AND DELIVER TO AGENT A BAILMENT LETTER IN THE FORM OF EITHER
EXHIBIT G-1 OR EXHIBIT G-2, AS APPLICABLE TO SUCH SITUATION;

 

(V)                                 WITHOUT LIMITING ANY OF THE FOREGOING
PROVISIONS OF THIS SECTION 3.2, AGENT HAS A PERFECTED, FIRST-PRIORITY SECURITY
INTEREST IN THE STORED MATERIALS FOR WHICH AGENT OR ANY OTHER PERSON HAS
PREVIOUSLY DISBURSED FUNDS;

 

51

--------------------------------------------------------------------------------


 

(VI)                              WHILE IN STORAGE, THE STORED MATERIALS ARE
COVERED BY INSURANCE AS REQUIRED BY SECTION 4.38;

 

(VII)                           THE MATERIALMEN HAVE DELIVERED LIEN WAIVERS AND
INVOICES FOR THE FULL AMOUNT OF THE STORED MATERIALS FOR WHICH AGENT OR ANY
OTHER PERSON HAS PREVIOUSLY DISBURSED FUNDS; AND

 

(VIII)                        ARCHITECT OR ANOTHER PARTY APPROVED BY AGENT HAS
PROVIDED A CERTIFICATION IN FORM AND SUBSTANCE SATISFACTORY TO AGENT VERIFYING
THE STORED MATERIALS ARE IN CONFORMANCE WITH THE PLANS AND SPECIFICATIONS AND
CONTAINING THE LOCATION OF AND A COMPREHENSIVE INVENTORY LIST OF SUCH STORED
MATERIALS BASED UPON A PHYSICAL INSPECTION.  SUCH CERTIFICATION SHALL BE
ACCOMPANIED BY DIGITAL PICTURES OF SUCH STORED MATERIALS.

 

The foregoing provisions are not intended to apply to disbursements of Loan
proceeds which are made for the purpose of making customary deposits which are
required by certain vendors with respect to purchase orders of construction
materials, so long as the same have been approved by Lender; provided, however,
that if and when any materials are paid for in full by Borrower the provisions
of this Section 3.2 above shall apply.

 


Y.                                     DEPOSITS.  DISBURSEMENTS OF LOAN PROCEEDS
FOR DEPOSITS WHICH ARE REQUIRED BY VENDORS WITH RESPECT TO PURCHASE ORDERS OF
CONSTRUCTION MATERIALS REQUESTED BY BORROWER SHALL OR BY CONTRACTORS WITH
RESPECT TO CONSTRUCTION CONTRACTS ONLY BE CONSIDERED BY AGENT TO THE EXTENT
(I) SPECIFICALLY AND SEPARATELY SET FORTH IN THE DEVELOPMENT BUDGET, INCLUDING
SUPPORTING SCHEDULES THEREOF, (II) AGENT HAS RECEIVED EVIDENCE SATISFACTORY TO
LENDER VERIFYING THE REQUIREMENTS FOR AND AMOUNT OF SUCH DEPOSIT.


 


Z.                                     NO CASUALTY OR CONDEMNATION.  AGENT SHALL
HAVE RECEIVED SUCH OTHER EVIDENCE AS AGENT MAY REQUIRE CONFIRMING THAT THE
MORTGAGED PROPERTY SHALL BE UNDAMAGED BY FIRE OR OTHER CAUSE (UNLESS RESTORATION
IS TAKING PLACE AS PERMITTED BY AND PURSUANT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT) AND THERE SHALL BE NO CONDEMNATION OR EMINENT DOMAIN PROCEEDINGS
PENDING OR OVERTLY THREATENED (EVIDENCING AN INTENT TO SUE OR TO COMMENCE SUCH A
PROCEEDING OR INVESTIGATION) AGAINST THE MORTGAGED PROPERTY.


 

3.3                               Conditions to Final Development Advance for
Construction.  For each Construction Contract, Agent shall make the final
disbursement of the Loan for costs of the Construction performed under the
Construction Contract for the Project as requested in a Request for Advance
provided that no Event of Default then exists and that in addition to the
requirements set forth in Section 3.2 above, all of the following conditions
precedent thereto set forth in Section 3.3 have been complied with and
satisfied, and Borrower agrees to satisfy the following conditions precedent on
or before the Required Completion Date, in each case for such Construction
included in such Construction Contract:

 


A.                                    FINAL COMPLETION.  SUCH CONSTRUCTION
PURSUANT TO SUCH CONSTRUCTION CONTRACT SHALL BE FINALLY COMPLETED IN ACCORDANCE
WITH THE PLANS AND SPECIFICATIONS, AND EXCEPT FOR THE AMOUNT THEN BEING
REQUESTED, ALL COSTS AND EXPENSES THEREOF HAVE BEEN PAID IN FULL.


 


B.                                    NO PROCEEDINGS.  THERE SHALL BE NO
GOVERNMENTAL ACTIONS, PROCEEDINGS OR INVESTIGATIONS PENDING OR OVERTLY
THREATENED (EVIDENCING AN INTENT TO SUE OR TO COMMENCE SUCH A PROCEEDING OR
INVESTIGATION) AGAINST OR FILED BY BORROWER WHICH MIGHT:  (I) HAVE A MATERIAL
ADVERSE EFFECT ON THE IMPROVEMENTS OR THE VALUE OF THE IMPROVEMENTS OR
(II) ADVERSELY IMPAIR AGENT’S SECURITY FOR FULL AND TIMELY PERFORMANCE OF ALL
OBLIGATIONS HEREUNDER.


 


C.                                    BORROWER’S CERTIFICATE.  BORROWER SHALL
HAVE FURNISHED TO AGENT A CERTIFICATE FROM BORROWER CURRENTLY DATED, CERTIFYING
THAT:  (I) NO NOTICES FROM ANY GOVERNMENTAL AUTHORITY OF ANY CLAIMED


 

52

--------------------------------------------------------------------------------


 


VIOLATIONS OF ORDINANCES ARISING FROM THE CONSTRUCTION OR OPERATION OF THE
IMPROVEMENTS WHICH HAVE NOT BEEN CURED WERE SERVED UPON BORROWER OR, TO
BORROWER’S BEST KNOWLEDGE, ANY CONTRACTOR OR SUBCONTRACTOR, INCLUDING ANY
CONTRACTOR OR ANY SUBCONTRACTOR, OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES
AND (II) BORROWER IS NOT AWARE OF ANY CIRCUMSTANCES WHICH COULD GIVE RISE TO THE
ISSUANCE OF ANY SUCH NOTICE OF CLAIMED VIOLATION.


 

D.                                    Surety Consent.  Borrower shall have
furnished the written consent of all sureties providing bond(s), if any,
applicable to such Construction Contract.


 

3.4                               Intentionally Omitted.

 

3.5                               Performance of Development.

 


A.                                    CONSTRUCTION.  FOR THE PROJECT, BORROWER
SHALL: (I) CAUSE COMPLETION OF EACH PORTION OF CONSTRUCTION IN A GOOD AND
WORKMANLIKE MANNER AND CONSTRUCTION LEGAL COMPLIANCE; (II) COMMENCE THE
DEVELOPMENT, DESIGN AND CONSTRUCTION WITHIN TEN (10) DAYS FOLLOWING THE CLOSING
DATE AND PURSUE THE DEVELOPMENT, DESIGN AND CONSTRUCTION DILIGENTLY; (III) AFTER
COMMENCEMENT OF THE DEVELOPMENT, DESIGN AND CONSTRUCTION, NOT PERMIT CESSATION
OF SAID DEVELOPMENT, DESIGN AND CONSTRUCTION FOR A PERIOD IN EXCESS, IN THE
AGGREGATE, OF FIVE (5) BUSINESS DAYS WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT;
(IV) COMPLETE THE DEVELOPMENT, DESIGN AND CONSTRUCTION AND CONSTRUCT THE PROJECT
ENTIRELY ON THE LAND AND SO AS NOT TO ENCROACH UPON ANY EASEMENT, RIGHT-OF-WAY
OR LAND OF OTHERS, AND SO AS TO NOT VIOLATE ANY SET-BACK LINES, APPLICABLE
PUBLIC OR PRIVATE USE RESTRICTIONS, OTHER RESTRICTIONS OR REGULATIONS, ANY LEGAL
REQUIREMENTS OR ANY OTHER REQUIREMENT OF ANY GOVERNMENTAL AUTHORITY; AND
(V) CAUSE ALL DEVELOPMENT, DESIGN AND CONSTRUCTION ASSOCIATED WITH THE PROJECT
TO BE PERFORMED IN ACCORDANCE WITH ALL CONSTRUCTION LEGAL COMPLIANCE AND ONLY BY
ARCHITECTS AND CIVIL ENGINEERS, AS APPLICABLE AND CONTRACTORS WHICH ARE APPROVED
BY AGENT AS REQUIRED BY THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, SUCH
FIVE (5) BUSINESS DAY PERIOD SHALL BE EXTENDED, BUT ONLY UP TO AN AGGREGATE
MAXIMUM OF THIRTY (30) DAYS, FOR ANY EVENT OF FORCE MAJEURE.


 


B.                                    COMPLIANCE WITH PLANS.  BORROWER SHALL NOT
DEVIATE FROM THE DEVELOPMENT BUDGET, OR LINE ITEM THEREIN, AND PLANS AND
SPECIFICATIONS FOR THE PROJECT AS APPROVED BY AGENT IN ANY RESPECT, OR ISSUE
(ACCEPT OR AGREE TO) ANY CHANGE ORDERS, OTHER THAN PERMITTED DEVIATIONS AND
PERMITTED CONSTRUCTION CHANGE ORDERS, WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT.


 


C.                                    MAINTENANCE OF BOND.  AT ALL TIMES PRIOR
TO THE COMPLETION OF CONSTRUCTION FOR THE PROJECT, BORROWER SHALL CAUSE THE
PAYMENT AND PERFORMANCE BOND TO BE MAINTAINED IN FULL FORCE AND EFFECT.


 


D.                                    INITIAL DEVELOPMENT CONTRACTS.  BORROWER
SHALL PERFORM FAITHFULLY ALL OF ITS OBLIGATIONS UNDER THE CONSTRUCTION
CONTRACTS, ARCHITECTS AGREEMENTS, CIVIL ENGINEER’S AGREEMENTS FOR THE PROJECT. 
BORROWER SHALL NOT MODIFY, TERMINATE OR AMEND ANY OF SUCH CONTRACTS AND
AGREEMENTS WITHOUT FIRST OBTAINING THE WRITTEN APPROVAL OF AGENT, EXCEPT IN
CONNECTION WITH PERMITTED CONSTRUCTION CHANGE ORDERS.


 


E.                                      COMPLIANCE WITH SCHEDULE.  BORROWER
SHALL DILIGENTLY PERFORM THE DEVELOPMENT, DESIGN AND CONSTRUCTION USING ALL
COMMERCIALLY REASONABLE EFFORTS IN ACCORDANCE WITH THE DEVELOPMENT SCHEDULE, AND
EACH PORTION THEREOF.


 


F.                                      DEVELOPMENT DRAW SCHEDULE.  WITHOUT
EXCUSING BORROWER’S NONCOMPLIANCE WITH THIS AGREEMENT, BORROWER SHALL PROVIDE TO
LENDER, FOR LENDER’S REVIEW AND APPROVAL, AN UPDATED DEVELOPMENT DRAW SCHEDULE,
(A) CONCURRENTLY WITH EACH MODIFICATION OF ANY CONTRACT OR AGREEMENT


 

53

--------------------------------------------------------------------------------


 


ASSOCIATED THEREWITH AND (B) NOT LATER THAN THIRTY (30) DAYS AFTER THE END OF
EACH LOAN QUARTER (UNTIL ALL DEVELOPMENT ADVANCES HAVE BEEN FULLY DISBURSED). 
EACH SUCH UPDATE SHALL BE ACCOMPANIED BY A WRITTEN NARRATIVE EXPLANATION SETTING
FORTH, IN REASONABLE DETAIL, THE DEVIATIONS, IF ANY, SET FORTH IN SUCH UPDATE TO
THE SUCH DEVELOPMENT DRAW SCHEDULE, AS PREVIOUSLY UPDATED, AND THE REASON(S) FOR
SUCH DEVIATIONS.  EACH SUCH UPDATE SHALL BE ACCOMPANIED BY A CERTIFICATE FROM
THE BORROWER TO THE EFFECT THAT ALL DEVIATIONS AS REFLECTED IN SUCH UPDATED
DEVELOPMENT DRAW SCHEDULE ARE PERMITTED UNDER THIS AGREEMENT OR HAVE BEEN
EXPRESSLY CONSENTED TO BY LENDER.


 

3.6                               Intentionally Omitted.

 

3.7                               Other Remedies of Lender.

 

Upon the occurrence of an Event of Default, in addition to any other remedies
available to Agent by the terms of this Agreement or any other Loan Document or
by law, Agent may at its sole discretion: (a) complete the Construction in
accordance with the Plans and Specifications (with such changes as Agent shall
deem appropriate), all at the risk, cost and expense of Borrower; (b)
discontinue at any time the Construction; (c) engage builders, contractors,
engineers, architects and others for the purpose of furnishing labor, material
and equipment in connection with the Construction, which personnel may, but need
not, be the same as those engaged by Borrower; (d) pay, compromise or settle any
and all bills or claims incurred in connection with the Construction; (e)
exercise any or all of its rights under the applicable Loan Documents; (f) take
or refrain from taking such action with respect to the Construction as Agent may
from time to time determine; and (g) through an advance of Loan proceeds, make
payments due for the cost of development, design and Construction directly to
any Contractor, any Subcontractor, including any material supplier or any vendor
of Fixtures and Personalty, if any, Architect, Civil Engineer, Development
Manager, Sales Manager, or other party owed by Borrower.  All such action shall
be at Borrower’s sole cost and expense, such sums being secured by the Mortgage.

 

3.8                               Protection Against Liens.

 

Borrower shall take all actions reasonably required to prevent the assertion of
claims of lien against the Mortgaged Property.  If any claim of lien is asserted
against the Mortgaged Property by any person furnishing development or design
services, or labor or materials for Construction, or sales of any portion of the
Mortgaged Property, Borrower shall immediately give notice of the same to Agent
and shall, promptly and in any event within ten (10) days after Agent’s demand,
(a) pay and discharge the same, (b) effect the release thereof by delivering to
Agent a surety bond complying with the requirement of applicable Legal
Requirements for such release, or (c) take such other action as Agent may
approve in writing to release Agent from any obligation or liability with
respect to such stop notice or claim.


 

3.9                               Nonliability of Agent and Lenders.

 

Borrower acknowledges and agrees that:

 


A.                                    THE RELATIONSHIP BETWEEN BORROWER AND
AGENT AND LENDERS IS AND SHALL REMAIN SOLELY THAT OF BORROWER AND LENDER, AND
AGENT NEITHER UNDERTAKES NOR ASSUMES ANY RESPONSIBILITY TO REVIEW, INSPECT,
SUPERVISE, APPROVE OR INFORM BORROWER OF ANY MATTER IN CONNECTION WITH ANY OF
THE DEVELOPMENT, DESIGN OR CONSTRUCTION, INCLUDING MATTERS RELATING TO: (I) THE
PLANS AND SPECIFICATIONS, (II) ARCHITECTS, CONTRACTORS, SUBCONTRACTORS AND
MATERIALMEN, OR THE WORKMANSHIP OF OR MATERIALS USED BY ANY OF THEM, OR
(III) THE PROGRESS OF ANY OF THE CONSTRUCTION AND ITS CONFORMITY WITH THE PLANS
AND SPECIFICATIONS; AND BORROWER SHALL RELY ENTIRELY ON ITS OWN JUDGMENT WITH
RESPECT TO SUCH MATTERS AND ACKNOWLEDGES THAT ANY REVIEW, INSPECTION,
SUPERVISION, APPROVAL OR INFORMATION SUPPLIED TO BORROWER BY AGENT OR LENDERS IN
CONNECTION


 

54

--------------------------------------------------------------------------------



 


WITH SUCH MATTERS IS SOLELY FOR THE PROTECTION OF AGENT AND LENDERS AND THAT
NEITHER BORROWER NOR ANY THIRD PARTY IS ENTITLED TO RELY ON IT;


 


B.                                    NOTWITHSTANDING ANY OTHER PROVISION OF ANY
LOAN DOCUMENT: (I) AGENT AND LENDERS ARE NOT A JOINT VENTURER, ALTER-EGO,
MANAGER, CONTROLLING PERSON OR OTHER BUSINESS ASSOCIATE OR PARTICIPANT OF ANY
KIND OF BORROWER AND AGENT DOES NOT INTEND TO EVER ASSUME ANY SUCH STATUS; AND
(II) AGENT AND LENDERS SHALL NOT BE DEEMED RESPONSIBLE FOR OR A PARTICIPANT IN
ANY ACTS, OMISSIONS OR DECISIONS OF BORROWER;


 


C.                                    NEITHER AGENT NOR ANY LENDERS SHALL BE
DIRECTLY OR INDIRECTLY LIABLE OR RESPONSIBLE FOR ANY LOSS OR INJURY OF ANY KIND
TO ANY PERSON OR PROPERTY RESULTING FROM ANY CONSTRUCTION ON, OR OCCUPANCY OR
USE OF, THE MORTGAGED PROPERTY (EXCEPT TO THE EXTENT PROXIMATELY CAUSED BY
LENDER’S OR AGENT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), WHETHER ARISING FROM:
(I) ANY DEFECT IN ANY BUILDING, GRADING, LANDSCAPING OR OTHER ONSITE OR OFFSITE
IMPROVEMENT; (II) ANY ACT OR OMISSION OF BORROWER OR ANY OF BORROWER’S AGENTS,
EMPLOYEES, INDEPENDENT CONTRACTORS, LICENSEES OR INVITEES; OR (III) ANY
MORTGAGED PROPERTY OR ANY FIRE OR OTHER CASUALTY OR HAZARD THEREON; AND


 

By accepting or approving anything required to be performed or given to Agent
under the Loan Documents, Agent shall not be deemed to have warranted or
represented the sufficiency or legal effect of the same, and no such acceptance
or approval shall constitute a warranty or representation by Agent to anyone.

 

3.10                        Conditions to Each Borrowing.

 

The obligation of each Lender to make any Loan after the Closing Date is
additionally subject to the satisfaction of the following conditions:

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN AND IN THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH LOAN TO THE SAME EXTENT AS
THOUGH MADE ON AND AS OF THAT DATE (SUBJECT TO UPDATE OF SCHEDULES REFERENCED
THEREIN), EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY
RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES
SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
EARLIER DATE;

 

(II)                                  AT THE TIME OF AND IMMEDIATELY AFTER
GIVING EFFECT TO SUCH LOAN, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING;

 

(III)                               THE TOTAL LOAN EXPOSURE SHALL NOT EXCEED THE
TOTAL LOAN COMMITMENTS; AND

 

(IV)                              FOR EACH BORROWING OF A LOAN, BORROWER SHALL
HAVE DELIVERED A COMPLETED AND SIGNED REQUEST FOR ADVANCE.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section 3.

 

3.11                        Conditions to Disbursements from the Company’s
Operating Account.

 


A.                                    GENERAL.  THE BORROWER HAS ESTABLISHED,
AND HEREAFTER AGREES TO CONTINUE TO MAINTAIN THE COMPANY’S OPERATING ACCOUNT. 
THE BORROWER HEREBY GRANTS A SECURITY INTEREST TO THE AGENT IN THE COMPANY’S
OPERATING ACCOUNT TO SECURE THE OBLIGATIONS.  CONCURRENTLY WITH THE EXECUTION OF
THIS AGREEMENT, THE BORROWER HAS ENTERED INTO CONTROL AGREEMENTS WITH RESPECT TO
THE COMPANY’S OPERATING


 

55

--------------------------------------------------------------------------------


 


ACCOUNT WITH THE AGENT AND THE ACCOUNT HOLDER.  IT IS AGREED THAT THE BORROWER
AND ITS SUBSIDIARIES SHALL BE PERMITTED TO MAINTAIN ACCOUNTS FOR PAYROLL, PETTY
CASH AND OTHER PURPOSES IN WHICH IT IS NOT PRACTICAL OR POSSIBLE TO OBTAIN A
CONTROL AGREEMENT; PROVIDED, THAT THE AGGREGATE AMOUNTS ON DEPOSIT THEREIN SHALL
NOT EXCEED $500,000 AT ANY TIME.


 


B.                                    INVESTMENTS, WITHDRAWALS AND DEPOSITS.


 

(I)                                     THE BORROWER MAY DIRECT THE ACCOUNT
HOLDER REGARDING INVESTMENT OF FUNDS CONTAINED IN THE COMPANY’S OPERATING
ACCOUNT IN CASH EQUIVALENTS (TO THE EXTENT AVAILABLE IN SUCH ACCOUNT), PROVIDED,
HOWEVER, THAT SUCH DIRECTION MAY BE REQUIRED TO BE ACCOMPLISHED THROUGH
DIRECTION TO THE AGENT, WHO WILL SUBSEQUENTLY DIRECT THE ACCOUNT HOLDER
REGARDING THE SAME.  AT ANY TIME PRIOR TO THE OCCURRENCE AND CONTINUANCE OF AN
EVENT OF DEFAULT, THE BORROWER SHALL HAVE THE RIGHT TO WITHDRAW FUNDS FROM THE
COMPANY’S OPERATING ACCOUNT TO PAY PROJECT EXPENSES, AND GENERAL CORPORATE AND
WORKING CAPITAL NEEDS OF THE BORROWER IN ACCORDANCE WITH THE DEVELOPMENT BUDGET
SUBJECT TO PERMITTED DEVIATIONS OR FOR PURPOSES OF PURCHASING ADDITIONAL REAL
PROPERTY COLLATERAL, WHICH WILL BE PLEDGED AS COLLATERAL TO SECURE THE
BORROWER’S AND ITS SUBSIDIARIES’ OBLIGATIONS HEREUNDER AS REQUIRED BY
SECTION 5.13 HEREOF.

 

(II)                                  THE BORROWER COVENANTS AND AGREES TO
DEPOSIT ALL FUNDS RECEIVED BY THE BORROWER AND ITS SUBSIDIARIES (WHETHER
RESULTING FROM ASSET SALES, DEPOSITS UNDER QUALIFIED SALES AGREEMENTS, CLUB,
GOLF CLUB AND OTHER MEMBERSHIP FEES OR OTHERWISE) WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIPT OF SUCH FUNDS INTO THE COMPANY’S OPERATING ACCOUNT (IT BEING
ACKNOWLEDGED THAT DEPOSITS TO BE HELD BY A THIRD PARTY ESCROW AGENT PURSUANT TO
QUALIFIED SALES AGREEMENTS OR OTHERWISE WILL NOT BE DEPOSITED INTO THE OPERATING
ACCOUNT UNTIL RELEASED TO BORROWER).

 


C.                                    PRIORITY OF DISTRIBUTIONS. IN THE EVENT
THAT THE LENDERS ELECT TO EXERCISE THEIR REMEDIES UNDER SECTION 8, THE FUNDS
CONTAINED IN THE COMPANY’S OPERATING ACCOUNT SHALL BE APPLIED AS PROVIDED IN
SECTION 2.7B.


 


SECTION 4.
REPRESENTATIONS AND WARRANTIES


 

In order to induce the Lenders to enter into this Agreement and to make the
Loans and to induce other Lenders to purchase participations therein, the
Borrower represents and warrants to each Lender, on the date of this Agreement
and on the Closing Date, that the following statements are true and correct.

 

4.1                               Organization and Qualification.

 

The Borrower and its Subsidiaries are duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.  The
Borrower is duly qualified and is authorized to do business and in good standing
as a foreign corporation in each state or jurisdiction listed on Schedule 4.1
hereto and in all other states and jurisdictions in which the failure of the
Borrower to be so qualified could reasonably be expected to have a Material
Adverse Effect.  It is hereby acknowledged and agreed that RIBL is only
authorized to do business and in good standing in the Commonwealth of The
Bahamas.  The Subsidiaries are duly qualified and authorized to do business and
in good standing as foreign corporations in each state and jurisdictions in
which failure of the Subsidiaries to be so qualified could reasonably be
expected to have a Material Adverse Effect.

 

56

--------------------------------------------------------------------------------


 

4.2                               Power and Authority.

 

The Borrower and the other Loan Parties are duly authorized and empowered to
enter into, execute, deliver and perform this Agreement and each of the other
Loan Documents to which each is a party.  The execution, delivery and
performance of this Agreement and each of the other Loan Documents have been
duly authorized by all necessary action.

 

4.3                               Legally Enforceable Agreement.

 

This Agreement is, and each of the other Loan Documents when delivered under
this Agreement will be, a legal, valid and binding obligation of the Borrower
and its Subsidiaries signatories thereto, enforceable against each of them in
accordance with the respective terms of such Loan Documents, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or
general equitable principals, whether applied in law or equity.

 

4.4                               No Conflict.

 

After giving effect to the transactions contemplated by this Agreement and the
execution, delivery and performance by each of the applicable Loan Parties,
Sponsor Guarantor and the Shareholder Pledgors of the Loan Documents, the
issuance, delivery and payment of the Notes and the consummation of the
transactions contemplated by this Agreement do not and will not (i) violate any
provision of any law or any governmental rule or regulation applicable to any
Loan Party, the Sponsor Guarantor or the Shareholder Pledgors, or violate or
contravene the organizational certificate or any other organizational documents
of any Loan Party, the Sponsor Guarantor or the Shareholder Pledgors or any
order, judgment or decree of any court or other Governmental Authority binding
on any Loan Party, the Sponsor Guarantor or the Shareholder Pledgors,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any indenture, agreement, contract or
instrument to which any Loan Party, the Sponsor Guarantor or any Shareholder
Pledgor is a party or by which any of them or any of their property may be
bound, except to the extent such conflict, breach or default could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien upon any of the properties or assets of any Loan Party, the Sponsor
Guarantor or the Shareholder Pledgors (other than any Liens created under any of
the Loan Documents in favor of the Agent), (iv) require any approval of
stockholders, partners or members or any approval or consent of any Person under
any organizational certificate, (v) require approval or consent of any Person
under any indenture, agreement, contract or instrument to which any Loan Party,
the Sponsor Guarantor or any Shareholder Pledgor is a party or by which any of
them or any of their property may be bound, except for such approvals or
consents obtained on or before the Closing Date or where failure to obtain any
such approval or consent would not reasonably be expected to have a Material
Adverse Effect, or (vi) give rise to any preemptive rights, rights of first
refusal or other similar rights on behalf of any Person under any Applicable Law
or any provision of the organizational documents of any Loan Party, the Sponsor
Guarantor or any Shareholder Pledgor or any Material Contract to which any Loan
Party, the sponsor Guarantor or the any Shareholder Pledgor is a party or by
which any Loan Party, the Sponsor Guarantor or any Shareholder Pledgor is bound.

 

4.5                               Capital Structure.

 

As of the Closing Date, the Borrower has no Subsidiaries other than those listed
on Schedule 3.1O hereto.  Borrower has not made, or obligated itself to make,
any Restricted Payment except as expressly permitted by this Agreement.  The
Borrower has not issued any options to purchase, or any rights or warrants to
subscribe for, or any commitments or agreements to issue or sell, or any of its

57

--------------------------------------------------------------------------------


 

Capital Stock or obligations convertible into, or any powers of attorney
relating to, shares of the Capital Stock of the Borrower, except as set forth in
Schedule 4.5 hereto.  Except as may be set forth in the Organizational
Documents, there are no outstanding agreements or instruments binding upon the
holders of the Borrower’s Capital Stock relating to the ownership of its Capital
Stock.

 

4.6                               Special Purpose Entity.

 

The Borrower is in compliance with the special purpose entity requirements of
Section 5.16.

 

4.7                               Corporate Names.

 

During the 5-year period preceding the date of this Agreement and as of the
Closing Date, none of the Borrower, any Subsidiary or any Shareholder Pledgor
has been known as or used any corporate, fictitious or trade names except those
listed on Schedule 4.7 hereto.  Except as set forth on Schedule 4.7, none of the
Borrower, any Subsidiary or any Shareholder Pledgor has been the surviving
corporation of a merger or consolidation or acquired all or substantially all of
the assets of any Person.

 

4.8                               Business Locations; Agent for Process.

 

As of the date hereof, the chief executive office and other places of business
of the Borrower, each Subsidiary and each Shareholder Pledgor are as listed on
Schedule 4.8 hereto.  During the 5-year period preceding the date of this
Agreement, neither the Borrower nor any Subsidiary has had an office, place of
business or agent for service of process other than as listed on Schedule 4.8. 
Except as shown on Schedule 4.8 on the date hereof, no inventory of the Borrower
or any Subsidiary is stored with a bailee, warehouseman or similar Person, nor
is any inventory consigned to any Person.

 

4.9                               Title to Properties.

 


A.                                    THE BORROWER AND ITS SUBSIDIARIES HAVE
GOOD AND MARKETABLE TITLE TO AND FEE SIMPLE OWNERSHIP OF OR VALID AND SUBSISTING
LEASEHOLD INTERESTS IN ALL OF ITS REAL PROPERTY ASSETS (INCLUDING, WITHOUT
LIMITATION, THE REAL PROPERTY COLLATERAL), AND GOOD TITLE (EITHER AS OWNER OR
SUBJECT TO A VALID LEASE, AS APPLICABLE) TO ALL OF THE PERSONAL PROPERTY USED IN
CONNECTION WITH THE OWNERSHIP, MAINTENANCE, DEVELOPMENT OR MARKETING OF THE
PROJECT (EXCEPT TO THE EXTENT DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS IN
COMPLIANCE WITH THIS AGREEMENT), INCLUDING ALL PROPERTY REFLECTED IN THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.14 OR DELIVERED PURSUANT TO
SECTION 5.3, IN EACH CASE OF BOTH REAL AND PERSONAL PROPERTY FREE AND CLEAR OF
ALL LIENS EXCEPT FOR LIENS PERMITTED BY THIS AGREEMENT.  THE BORROWER HAS PAID
OR DISCHARGED, AND HAS CAUSED EACH SUBSIDIARY TO PAY AND DISCHARGE, ALL LAWFUL
CLAIMS WHICH, IF UNPAID, COULD REASONABLY BE EXPECTED TO BECOME A LIEN AGAINST
ANY PROPERTIES OF THE BORROWER THAT IS NOT PERMITTED BY THIS AGREEMENT, EXCEPT
TO THE EXTENT SUCH CLAIM IS BEING PROPERLY CONTESTED.  THE LIENS GRANTED TO THE
AGENT PURSUANT TO THE COLLATERAL DOCUMENTS ARE FIRST PRIORITY LIENS, SUBJECT
ONLY TO THOSE LIENS WHICH ARE EXPRESSLY PERMITTED BY THE TERMS OF THIS
AGREEMENT.


 


B.                                    A CONCEPTUAL DEPICTION OF THE PROJECT AS
CONTEMPLATED TO BE DEVELOPED AS OF THE DATE HEREOF HAS BEEN PREVIOUSLY DELIVERED
TO AGENT, WHICH PROJECT COMPRISES APPROXIMATELY 431 ACRES, AND WHICH MAP
IDENTIFIES THE PORTIONS OF THE PROJECT COMPRISING THE REAL PROPERTY COLLATERAL
AS OF THE CLOSING DATE.


 


C.                                    NONE OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES HAS RECEIVED ANY NOTICE OF ANY SPECIAL ASSESSMENT OR PROCEEDING
AFFECTING THE PROJECT, CHANGE IN THE TAX RATE OR THE ASSESSED VALUATION OF
PROJECT OR ANY OTHER CHANGES AFFECTING THE TAXES, ASSESSMENTS OR OTHER CHARGES
WITH RESPECT TO THE PROJECT WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  THERE ARE NO SPECIAL ASSESSMENT


 

58

--------------------------------------------------------------------------------


 


DISTRICTS, OR PLANS FOR THE SAME, OR FOR ANY OTHER SCHEME THAT WOULD INVOLVE THE
IMPOSITION OF TAXES OTHER THAN THOSE DISCLOSED ON SCHEDULE 4.9C RELATING TO THE
PROJECT.  THERE ARE NO ZONING OR OTHER LAND-USE REGULATION PROCEEDINGS OR CHANGE
OR PROPOSED CHANGE IN ANY APPLICABLE LAWS OR THE ENTITLEMENTS WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

4.10                        Priority of Liens; UCC-1 Financing Statements.

 

As of the Closing Date, all of the security interests and Liens in the
Collateral granted under the Collateral Documents to secure the Obligations to
the Agent and the Lenders (i) will constitute valid and perfected security
interests under the UCC (to the extent liens can be created under the UCC) and
Applicable Law, and (ii) will be First Priority, except for Permitted
Encumbrances.

 

4.11                        No Subordination.

 

There is no agreement, indenture, contract or instrument to which the Borrower
or any of its Subsidiaries is subject or by which the Borrower or its
Subsidiaries may be bound that requires the subordination in right of payment of
any of Borrower’s obligations under this Agreement to any other obligations of
Borrower, except any such agreement related to any Permitted Encumbrance.

 

4.12                        Intentionally Deleted.

 

4.13                        Indebtedness.

 

The Borrower and its Subsidiaries have no Indebtedness outstanding except for
Indebtedness permitted pursuant to Section 6.1.

 

4.14                        Financial Condition; Projections.

 


A.                                    FINANCIAL STATEMENTS.  ALL FINANCIAL
STATEMENTS HEREAFTER DELIVERED PURSUANT TO SECTIONS 5.3(I) AND (II) WHEN
DELIVERED WILL BE PREPARED ON A CASH BASIS AND SECTION 5.3(III) WHEN DELIVERED
WILL BE PREPARED IN CONFORMITY WITH GAAP AND CASH AND, IN EACH CASE, WHEN
DELIVERED WILL FAIRLY PRESENT), IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION
(ON A CONSOLIDATED BASIS) OF THE ENTITIES DESCRIBED IN SUCH FINANCIAL STATEMENTS
AS AT THE RESPECTIVE DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS
(ON A CONSOLIDATED BASIS) OF THE ENTITIES DESCRIBED THEREIN FOR EACH OF THE
PERIODS THEN ENDED, SUBJECT, IN THE CASE OF ANY UNAUDITED FINANCIAL STATEMENTS,
TO CHANGES RESULTING FROM NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTE DISCLOSURE REQUIRED IN ACCORDANCE WITH GAAP, AS APPLICABLE.  NEITHER
THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAVE ANY CONTINGENT OBLIGATION,
CONTINGENT LIABILITY OR LIABILITY FOR TAXES, LONG-TERM LEASE OR UNUSUAL FORWARD
OR LONG-TERM COMMITMENT THAT IS NOT REFLECTED IN THE FINANCIAL STATEMENTS
REFERRED TO IN THE PRECEDING CLAUSES OF THIS SECTION, THE MOST RECENT FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 5.3 OR THE NOTES THERETO (TO THE EXTENT
REQUIRED TO BE SO DISCLOSED IN ACCORDANCE WITH GAAP) AND WHICH IN ANY SUCH CASE
IS MATERIAL IN RELATION TO THE BUSINESS, OPERATIONS, PROPERTIES, ASSETS,
CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE BORROWER AND ITS
SUBSIDIARIES TAKEN AS A WHOLE.


 


B.                                    DEVELOPMENT BUDGET.  ON AND AS OF THE
CLOSING DATE, THE DEVELOPMENT BUDGET OF THE BORROWER AND ITS SUBSIDIARIES FOR
THE PERIOD FROM THE CLOSING DATE THROUGH THE FISCAL YEAR ENDING DECEMBER 31,
2014 PREVIOUSLY DELIVERED TO THE LENDERS WERE PREPARED IN GOOD FAITH BASED ON
ASSUMPTIONS AND ESTIMATES THE MANAGEMENT OF THE BORROWER CONSIDERED REASONABLE
AT THE TIME THE DEVELOPMENT BUDGET WAS PREPARED, IT BEING RECOGNIZED BY THE
AGENT AND THE LENDERS THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE
VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY
ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED RESULTS AND THAT THE
DIFFERENCES MAY BE MATERIAL.

 

59

--------------------------------------------------------------------------------


 

4.15                        Disclosure.

 

The representations and warranties of the Borrower and its Subsidiaries
contained in the Loan Documents and the information contained in the other
documents, certificates and written statements furnished to any of the Agent or
the Lenders by or on behalf of the Borrower or any of its Subsidiaries for use
in connection with the transactions contemplated by this Agreement or any other
Transaction Document, when taken together, do not contain any untrue statement
of a material fact or omit to state a material fact (known to the Borrower or
the applicable Subsidiaries, in the case of any document not furnished by it)
necessary in order to make the statements contained herein or therein taken as a
whole not misleading in any material respect in light of the circumstances in
which the same were made.  There is no fact known to the Borrower that has had,
or could reasonably be expected to have, a Material Adverse Effect and that has
not been disclosed herein or in such other documents, certificates and
statements furnished to the Lenders for use in connection with the transactions
contemplated hereby.

 

4.16                        Solvent Financial Condition.

 

RIBL and each of its Subsidiaries, on a consolidated basis, is now Solvent and,
after giving effect to the Loans to be made hereunder and the consummation of
the transactions contemplated by this Agreement, RIBL and each of its
Subsidiaries, on a consolidated basis, will be Solvent.

 

4.17                        Surety Obligations.

 

Except as set forth on Schedule 4.17 hereto, on the date hereof, the Borrower
and its Subsidiaries are not obligated as surety or indemnitor under any surety
or similar bond or other contract issued or entered into any agreement to assure
payment, performance or completion of performance of any undertaking or
obligation of any Person.

 

4.18                        Taxes.

 

The FEIN of the Borrower and each of its Subsidiaries is as shown on Schedule
4.18 hereto.  The Borrower and each of its Subsidiaries has filed all foreign,
federal, state, local and other material Tax returns and other reports it is
required by law to file and has paid, or made provision for the payment of, all
Taxes payable by it, or imposed upon its income and properties as and when such
Taxes are due and payable, except to the extent being Properly Contested.  The
provision for Taxes on the books of the Borrower and each of its Subsidiaries
are adequate for all years not closed by applicable statutes, and for its
current Fiscal Year.  The Borrower is not aware of any proposed material Tax
assessment against any Loan Party.

 

4.19                        Brokers.

 

Except as set forth on Schedule 4.19, there are no claims against the Borrower
or amounts owing or to be owed by the Borrower for brokerage commissions,
finder’s fees or investment banking fees in connection with the transactions
contemplated by this Agreement, and the Borrower hereby indemnifies the Agent
and the Lenders against, and agrees that it will hold the Agent and the Lenders
harmless from, any claim, demand or liability for any such commission or
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith and any expenses (including reasonable fees, expenses and
disbursements of counsel) arising in connection with any such claim, demand or
liability.

 

60

--------------------------------------------------------------------------------


 

4.20                        Intellectual Property.

 

Except as set forth on Schedule 4.20 hereto, the Borrower and each of its
Subsidiaries owns or has the lawful right to use all Intellectual Property
necessary for the present and planned future conduct of its business without, to
Borrower’s Knowledge, any conflict with the rights of others in any material
respect; there is no objection to, or pending (or, to the Borrower’s Knowledge,
threatened) claim with respect to, the Borrower’s or any of its Subsidiaries’
right to use any such Intellectual Property and to Borrower’s Knowledge, no
grounds exist for challenge or objection thereto; and, except as may be
disclosed on Schedule 4.20 hereto, as of the Closing Date none of the Borrower
nor any of its Subsidiaries pay any royalty or other compensation to any Person
for the right to use any Intellectual Property (other than with respect to
off-the-shelf or prepackaged software).  All such patents, trademarks, service
marks, tradenames, copyrights, licenses and other similar rights are listed on
Schedule 4.20 hereto, to the extent they are registered under any Applicable
Law, application for registration have been made under any Applicable Law or are
otherwise material to the Borrower’s business.

 

4.21                        Governmental Authorization.

 

The Borrower and each of its Subsidiaries has, and is in good standing with
respect to, all Governmental Authorizations necessary to continue to conduct its
business as heretofore or proposed to be conducted by it and to own or lease and
operate its properties as now owned or leased by it, except where the failure to
have, or be in good standing with respect to, such Governmental Authorization
could not reasonably be expected to have a Material Adverse Effect, or if the
Borrower or any Subsidiary, as applicable, does not yet have certain
Governmental Authorizations not yet required for the development work currently
commenced, then the Borrower does not have any reason to believe that such
Governmental Authorizations will not be granted as and when necessary to develop
the Project as contemplated by the Development Milestones set forth in
Section 5.22, or for matters other than as set forth in Section 5.22 as
contemplated by the Development Budget and the Heads of Agreement.

 

4.22                        Compliance with Laws.

 

The Borrower, each of its Subsidiaries, the Project (including Borrower’s
development activities thereon), and the Master Plans are in compliance in all
material respects with, the provisions of all covenants, conditions, and
restrictions contained in any instruments, either of record or known to the
Borrower or any of its Subsidiaries, at any time in force affecting any Real
Property Asset or any part thereof, all Applicable Laws, Prescribed Laws and the
Heads of Agreement, and neither Borrower nor any Subsidiary has received any
written citation, notice or order of noncompliance under any such covenant,
condition, or restriction, Applicable Law, Prescribed Laws or the Heads of
Agreement, which, in the case of such a covenant, condition or restriction,
Applicable Law or the Heads of Agreement, could reasonably be expected to have a
Material Adverse Effect, except as set forth on Schedule 4.22.

 

4.23                        Ground Leases.

 

With respect to each Ground Lease in existence as of the Closing Date, or if no
such Ground Leases are in existence as of the Closing Date, then only after the
execution of such a Ground Lease:

 


A.                                    EACH GROUND LEASE IS IN FULL FORCE AND
EFFECT AND HAS NOT BEEN MODIFIED, AMENDED, SUPPLEMENTED OR EXTENDED IN ANY
MANNER WHATSOEVER EXCEPT AS PREVIOUSLY DISCLOSED IN WRITING TO AGENT, (II) THERE
ARE NO DEFAULTS UNDER ANY GROUND LEASE BY THE BORROWER OR, TO BORROWER’S
KNOWLEDGE, LANDLORD THEREUNDER, AND THE BORROWER HAS NOT RECEIVED WRITTEN NOTICE
OF, NOR TO BORROWER’S KNOWLEDGE HAS ANY EVENT OCCURRED WHICH, BUT FOR THE
PASSAGE OF TIME, OR NOTICE, OR BOTH WOULD CONSTITUTE A DEFAULT UNDER SUCH GROUND
LEASE, (III) ALL RENTS, ADDITIONAL RENTS AND OTHER SUMS DUE AND PAYABLE UNDER
EACH GROUND LEASE


 

61

--------------------------------------------------------------------------------



 


HAVE BEEN PAID IN FULL, AND (IV) BORROWER HAS NOT COMMENCED OR TAKEN, NOR HAS
BORROWER RECEIVED ANY WRITTEN NOTICE THAT LANDLORD HAS COMMENCED OR TAKEN, ANY
ACTION FOR THE PURPOSE OF TERMINATING SUCH GROUND LEASE.


 


B.                                    EACH GROUND LEASE OR A MEMORANDUM THEREOF
(INCLUDING ANY MATERIAL AMENDMENT) HAS BEEN DULY RECORDED AND THERE HAS NOT BEEN
ANY MATERIAL CHANGE IN THE TERMS OF ANY GROUND LEASE (AS IT MAY HAVE BEEN
AMENDED) SINCE THE RECORDATION OF THE GROUND LEASE OR THE MOST RECENT MEMORANDUM
OR AMENDMENT THEREOF;


 


C.                                    EXCEPT FOR PERMITTED ENCUMBRANCES, THE
BORROWER’S INTEREST IN THE GROUND LEASES ARE NOT SUBJECT TO ANY LIENS SUPERIOR
TO, OR OF EQUAL PRIORITY WITH, THE APPLICABLE MORTGAGE;


 


D.                                    THE BORROWER’S INTEREST IN THE GROUND
LEASE IS MORTGAGEABLE TO THE AGENT WITHOUT THE CONSENT OF THE LESSOR THEREUNDER
(OR IF SUCH CONSENT IS REQUIRED, IT HAS BEEN OBTAINED AS OF THE CLOSING DATE)
AND THE BORROWER IS PERMITTED TO GRANT THE MORTGAGE ENCUMBERING THE BORROWER’S
LEASEHOLD ESTATE UNDER THE GROUND LEASE WITHOUT THE CONSENT OF THE LESSOR
THEREUNDER (OR IF SUCH CONSENT IS REQUIRED, IT HAS BEEN OBTAINED AS OF THE
CLOSING DATE) AND FURTHER IN THE EVENT OF FORECLOSURE OF THE AGENT’S SECURITY
INTEREST GRANTED PURSUANT TO THE MORTGAGE, AGENT SHALL HAVE THE RIGHT TO FURTHER
ASSIGN ITS INTEREST UNDER THE GROUND LEASE WITHOUT THE NEED TO OBTAIN THE
CONSENT OF THE LESSOR THEREUNDER;


 


E.                                      THE GROUND LEASE REQUIRES THE LESSOR
THEREUNDER TO USE BEST EFFORTS TO CONTEMPORANEOUSLY GIVE NOTICE OF ANY DEFAULT
BY THE BORROWER TO AGENT AND THE GROUND LEASE FURTHER PROVIDES THAT NOTICE OF
TERMINATION GIVEN UNDER THE GROUND LEASE IS NOT EFFECTIVE AGAINST THE AGENT
UNLESS A COPY OF THE NOTICE HAS BEEN DELIVERED TO LENDER IN THE MANNER DESCRIBED
IN THE APPLICABLE GROUND LEASE;


 


F.                                      AGENT IS PERMITTED A REASONABLE
OPPORTUNITY (INCLUDING, WHERE NECESSARY, SUFFICIENT TIME TO GAIN POSSESSION OF
THE INTEREST OF THE BORROWER UNDER THE GROUND LEASE) TO CURE ANY DEFAULT UNDER
THE GROUND LEASE, WHICH IS CURABLE AFTER THE RECEIPT OF NOTICE OF ANY DEFAULT
BEFORE THE LESSOR THEREUNDER MAY TERMINATE SUCH GROUND LEASE AS TO THE AGENT’S
INTEREST THEREIN; AND


 


G.                                    THE GROUND LEASE REQUIRES THE LESSOR TO
ENTER INTO A NEW LEASE WITH A LEASEHOLD MORTGAGEE UPON TERMINATION OF THE
APPLICABLE GROUND LEASE FOR ANY REASON, OTHER THAN THE EXPIRATION OF THE TERM OF
THE LEASE.


 

4.24                        Litigation.

 

Except as set forth on Schedule 4.24 hereto, there are no actions, suits,
proceedings or investigations pending or, to the Borrower’s Knowledge,
threatened on the date hereof against or affecting the Borrower or any of its
Subsidiaries, or the business, operations, properties, prospects, profits or
condition of the Borrower or any of its Subsidiaries, (i) which relate to any of
the Loan Documents or any of the transactions contemplated thereby or (ii) which
could reasonably be expected to have a Material Adverse Effect.  Borrower has
not received written notice of any default with respect to any order, writ,
injunction, judgment, decree or rule of any court, Governmental Authority or
arbitration board or tribunal, which default could reasonably be expected to
have a Material Adverse Effect.

 

4.25                        No Defaults.

 

No event has occurred and no condition exists which would, upon or after the
execution and delivery of this Agreement or the Borrower’s performance
hereunder, constitute a Default or an Event of Default.  Neither the Borrower
nor any of its Subsidiaries is in default, and no event has occurred and no
condition exists which constitutes or which with the passage of time or
the giving of notice or both would

 

62

--------------------------------------------------------------------------------


 

constitute a default, under any Material Contract or in the payment of any
Indebtedness of the Borrower or a Subsidiary to any Person, except for any event
(or series of events) which would not be reasonably expected to have a Material
Adverse Effect.

 

4.26                        Leases.

 

Schedule 4.26 hereto is a complete listing of each Capital Lease and Operating
Lease of the Borrower and its Subsidiaries on the date hereof that constitutes a
Material Contract.  The Borrower and each of its Subsidiaries is in compliance,
in all material respects, with all of the terms of each of its respective
Capital Leases and Operating Leases, except to the extent that failure to so be
in compliance is not reasonably expected to have a Material Adverse Effect.

 

4.27                        Employee Benefit Plans.

 


A.                                    EXCEPT AS DISCLOSED ON SCHEDULE 4.27
HERETO, NEITHER THE BORROWER NOR ANY OF ITS ERISA AFFILIATES MAINTAINS,
CONTRIBUTES OR PARTICIPATES IN OR MAY INCUR ANY LIABILITY UNDER ANY PENSION PLAN
AS OF THE DATE HEREOF.  THE BORROWER AND EACH ERISA AFFILIATE ARE IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE PROVISIONS AND REQUIREMENTS OF
ERISA AND THE INTERNAL REVENUE CODE WITH RESPECT TO EACH PENSION PLAN AND
BORROWER PENSION PLAN, AND HAVE PERFORMED ALL THEIR OBLIGATIONS UNDER EACH
PENSION PLAN AND BORROWER PENSION PLAN, EXCEPT THOSE WHERE FAILURE TO PERFORM
SUCH OBLIGATIONS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  WITH RESPECT TO EACH PENSION PLAN AND BORROWER PENSION PLAN, NO
MATERIAL LIABILITY TO THE PBGC (OTHER THAN REQUIRED PREMIUM PAYMENTS), THE
INTERNAL REVENUE SERVICE, ANY SUCH PENSION PLAN OR BORROWER PENSION PLAN OR ANY
TRUST ESTABLISHED UNDER TITLE IV OF ERISA HAS BEEN, OR IS EXPECTED BY THE
BORROWER OR ANY ERISA AFFILIATE TO BE, INCURRED BY THE BORROWER OR ANY ERISA
AFFILIATE.


 


B.                                    NO ERISA EVENT HAS OCCURRED OR COULD
REASONABLY BE EXPECTED TO OCCUR WHICH HAS RESULTED OR IS REASONABLY LIKELY TO
RESULT IN ANY MATERIAL LIABILITY TO THE BORROWER.  NO FACT OR SITUATION THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT EXISTS WITH
RESPECT TO ANY PENSION PLAN OR BORROWER PENSION PLAN.


 


C.                                    EXCEPT AS COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, NO BORROWER NOR ANY OF ITS SUBSIDIARIES
MAINTAINS OR CONTRIBUTES TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN
SECTION 3(1) OF ERISA) THAT PROVIDES HEALTH OR WELFARE BENEFITS (THROUGH THE
PURCHASE OF INSURANCE OR OTHERWISE) FOR ANY RETIRED OR FORMER EMPLOYEES OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES OTHER THAN AS REQUIRED UNDER SECTION 4980B
OF THE INTERNAL REVENUE CODE OR PART 6 OF SUBTITLE B OF TITLE I OF ERISA.


 


D.                                    EXCEPT AS COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, NO PENSION PLAN HAS ANY “UNFUNDED BENEFIT
LIABILITY” AS DEFINED IN SECTION 4001(A)(18) OF ERISA (BUT EXCLUDING FROM THE
DEFINITION OF “CURRENT VALUE” OF “ASSETS” OF SUCH PENSION PLAN, ACCRUED BUT
UNPAID CONTRIBUTIONS).


 


E.                                      EXCEPT AS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THE BORROWER AND EACH ERISA
AFFILIATE HAS COMPLIED WITH THE REQUIREMENTS OF SECTION 515 OF ERISA WITH
RESPECT TO EACH MULTIEMPLOYER PLAN AND IS NOT IN “DEFAULT” (AS DEFINED IN
SECTION 4219(C)(5) OF ERISA) WITH RESPECT TO PAYMENTS TO A MULTIEMPLOYER PLAN. 
NEITHER THE BORROWER NOR ANY OF ITS ERISA AFFILIATES HAS INCURRED OR COULD
REASONABLY BE EXPECTED TO INCUR ANY WITHDRAWAL LIABILITY IN CONNECTION WITH A
MULTIEMPLOYER PLAN.

 

63

--------------------------------------------------------------------------------


 


F.                                      THE REPRESENTATION AND WARRANTIES SET
FORTH IN THIS SECTION 4.27 ARE SUBJECT TO THOSE EXCEPTIONS, IF ANY, SET FORTH ON
SCHEDULE 4.27.


 

4.28                        Labor Relations.

 

Except as described on Schedule 4.28 hereto, neither the Borrower nor any of its
Subsidiaries is a party to any collective bargaining agreement on the date
hereof.  On the date hereof, there are no material grievances, disputes or
controversies with any union or any other organization of the Borrower and its
Subsidiaries.

 

4.29                        Not a Regulated Entity.

 

No Loan Party is (i) an “investment company” or a “person directly or indirectly
controlled by or acting on behalf of an investment company” within the meaning
of the Investment Company Act of 1940; (ii) a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 2005; or (iii) subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any public
utilities code or any other Applicable Law regarding its authority to incur
Indebtedness.

 

4.30                        Margin Stock.

 

Neither the Borrower nor any of its Subsidiaries is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.

 

4.31                        No Material Adverse Change.

 

Since September 30, 2007, no event or change has occurred that has caused or
evidences or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

4.32                        Environmental Matters.

 

Except as disclosed on Schedule 4.32 hereto:

 

(I)                                     THE BORROWER AND EACH OF ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ALL OPERATIONS AND CONDITIONS AT OR
IN THE REAL PROPERTY ASSETS) ARE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL
LAWS (WHICH COMPLIANCE INCLUDES, BUT IS NOT LIMITED TO, THE POSSESSION BY THE
BORROWER AND EACH OF ITS SUBSIDIARIES OF ALL PERMITS AND OTHER GOVERNMENTAL
AUTHORIZATIONS REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS, AND COMPLIANCE WITH
THE TERMS AND CONDITIONS THEREOF), EXCEPT WHERE FAILURE TO BE IN COMPLIANCE
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY WRITTEN COMMUNICATION,
WHETHER FROM A GOVERNMENTAL AUTHORITY, CITIZENS GROUP, EMPLOYEE OR OTHERWISE,
ALLEGING THAT THE BORROWER, OR ANY OF ITS SUBSIDIARIES, OR ANY TENANT OR
OCCUPANT OF EACH PROJECT IS NOT IN SUCH COMPLIANCE, AND THERE ARE NO PAST OR
PRESENT ACTIONS, ACTIVITIES, CIRCUMSTANCES, CONDITIONS, EVENTS OR INCIDENTS THAT
COULD REASONABLY BE EXPECTED TO PREVENT OR INTERFERE WITH SUCH COMPLIANCE IN THE
FUTURE, EXCEPT WHERE FAILURE TO BE IN COMPLIANCE IN THE FUTURE COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(II)                                  THERE IS NO ENVIRONMENTAL CLAIM PENDING
OR, TO THE BORROWER’S KNOWLEDGE, THREATENED AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR AGAINST ANY PERSON WHOSE LIABILITY FOR ANY ENVIRONMENTAL CLAIM
THE BORROWER OR ANY OF ITS SUBSIDIARIES HAS RETAINED OR ASSUMED

 

64

--------------------------------------------------------------------------------


 

EITHER CONTRACTUALLY OR BY OPERATION OF LAW, IN EACH SUCH CASE WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(III)                               FROM AND AFTER THE DATE ON WHICH THE
BORROWER ACQUIRED TITLE TO THE REAL PROPERTY COLLATERAL, THERE HAVE BEEN AND ARE
NO PAST OR PRESENT ACTIONS, ACTIVITIES, CIRCUMSTANCES, CONDITIONS, EVENTS OR
INCIDENTS, INCLUDING, WITHOUT LIMITATION, THE RELEASE OR PRESENCE OF ANY
HAZARDOUS MATERIAL, AND PRIOR TO THE DATE ON WHICH THE BORROWER ACQUIRED TITLE
TO THE REAL PROPERTY COLLATERAL, TO THE BORROWER’S KNOWLEDGE, THERE HAVE BEEN
AND ARE NO PAST OR PRESENT ACTIONS, ACTIVITIES, CIRCUMSTANCES, CONDITIONS,
EVENTS OR INCIDENTS, INCLUDING, WITHOUT LIMITATION, THE RELEASE OR PRESENCE OF
ANY HAZARDOUS MATERIAL, WHICH, IN EACH CASE, COULD REASONABLY BE EXPECTED TO
FORM THE BASIS OF ANY ENVIRONMENTAL CLAIM AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR AGAINST ANY PERSON WHOSE LIABILITY FOR ANY ENVIRONMENTAL CLAIM
THE BORROWER OR ANY OF ITS SUBSIDIARIES HAS RETAINED OR ASSUMED EITHER
CONTRACTUALLY OR BY OPERATION OF LAW, IN EACH SUCH CASE WHICH COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(IV)                              THE BORROWER AND ITS SUBSIDIARIES HAVE NOT,
AND TO THE BORROWER’S KNOWLEDGE, NO OTHER PERSON HAS PLACED, STORED, DEPOSITED,
DISCHARGED, BURIED, DUMPED OR DISPOSED OF HAZARDOUS MATERIALS ON, BENEATH OR
ADJACENT TO ANY PROPERTY CURRENTLY OR FORMERLY OWNED, OPERATED OR LEASED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, IN EACH CASE, WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(V)                                 NO LIEN IN FAVOR OF ANY PERSON RELATING TO
OR IN CONNECTION WITH ANY ENVIRONMENTAL CLAIM HAS BEEN FILED OR HAS BEEN
ATTACHED TO ANY REAL PROPERTY ASSET UNLESS BEING PROPERLY CONTESTED.

 

(VI)                              WITHOUT IN ANY WAY LIMITING THE GENERALITY OF
THE FOREGOING, EXCEPT AS DISCLOSED IN THE ENVIRONMENTAL REPORTS PROVIDED TO THE
AGENT PRIOR TO THE CLOSING DATE AND AS WOULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, NONE OF THE REAL PROPERTY ASSETS CONTAIN ANY:
UNDERGROUND STORAGE TANKS; ASBESTOS; POLYCHLORINATED BIPHENYLS; UNDERGROUND
INJECTION WELLS; RADIOACTIVE MATERIALS; OR SEPTIC TANKS OR WASTE DISPOSAL PITS
IN WHICH PROCESS WASTEWATER OR ANY HAZARDOUS MATERIALS HAVE BEEN DISCHARGED OR
DISPOSED.

 

(VII)                           THE PROJECT IS (AND AT ALL RELEVANT TIMES HAS
BEEN) IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE ENVIRONMENTAL MANAGEMENT
PLAN.

 

(VIII)                        ALL FACTUAL INFORMATION PROVIDED BY THE BORROWER
TO THE CONSULTANT RESPONSIBLE FOR PREPARING THE ENVIRONMENTAL IMPACT ASSESSMENT
IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS.

 

4.33                        Material Contracts.

 


A.                                    [INTENTIONALLY DELETED.]


 


B.                                    AS OF THE CLOSING DATE, SCHEDULE 4.33 SETS
FORTH A TRUE, CORRECT AND COMPLETE LIST OF ALL MATERIAL CONTRACTS.  THE BORROWER
HAS HERETOFORE FURNISHED TO THE AGENT A TRUE, CORRECT AND COMPLETE COPY OF EACH
MATERIAL CONTRACT AND ALL MODIFICATIONS THERETO.  THE MATERIAL CONTRACTS HAVE
NOT BEEN AMENDED, MODIFIED, SUPPLEMENTED OR CLARIFIED EXCEPT AS SET FORTH ON
SCHEDULE 4.33 AND AS OTHERWISE PERMITTED BY THIS AGREEMENT.

 

65

--------------------------------------------------------------------------------



 


C.                                    EXCEPT AS OTHERWISE PERMITTED BY THIS
AGREEMENT, EACH MATERIAL CONTRACT IS IN FULL FORCE AND EFFECT AND CONSTITUTES A
LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER OR ITS RELEVANT
SUBSIDIARIES, AS THE CASE MAY BE, AND, TO THE BORROWER’S KNOWLEDGE, EACH OTHER
PARTY THERETO.


 


D.                                    NEITHER BORROWER NOR ANY OF ITS
SUBSIDIARIES IS IN DEFAULT OR BREACH BEYOND THE EXPIRATION OF ANY APPLICABLE
NOTICE OR CURE PERIOD UNDER ANY SUCH MATERIAL CONTRACT, WHICH DEFAULT COULD BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH ON
SCHEDULE 4.33 (AS MAY BE UPDATED FROM TIME TO TIME), THE BORROWER HAS NO
KNOWLEDGE THAT ANY OTHER PARTY IS IN DEFAULT OR BREACH OF ANY SUCH MATERIAL
CONTRACT, OR THE EXISTENCE OF ANY CONDITIONS WHICH, WITH THE GIVING OF NOTICE OR
THE PASSAGE OF TIME, OR BOTH, COULD CONSTITUTE SUCH A MATERIAL DEFAULT OR
BREACH, WHICH DEFAULT OR BREACH COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  NONE OF THE RIGHTS AND PRIVILEGES UNDER THE MATERIAL CONTRACTS
INURING TO ANY BORROWER OR ANY OF ITS SUBSIDIARIES HAS LAPSED, WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR JEOPARDIZE THE
BORROWER’S ABILITY TO DEVELOP THE PROJECT OR SELL PORTIONS OF THE PROJECT AS
CONTEMPLATED BY THE DEVELOPMENT BUDGET, AND NO GOVERNMENTAL AUTHORITY NOR ANY
OTHER PARTY HAS ANY RIGHT AS OF THE CLOSING DATE TO TERMINATE ANY OF THE
MATERIAL CONTRACTS.


 


E.                                      THE BORROWER AND ITS SUBSIDIARIES HAVE
PAID ALL FEES, MADE ALL DEDICATIONS, POSTED ALL BONDS AND OTHER SECURITY,
COMPLETED ALL IMPROVEMENTS AND OTHERWISE PERFORMED, IN ALL MATERIAL RESPECTS,
ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY THE APPLICABLE BORROWER AND ITS
SUBSIDIARIES PRIOR TO THE CLOSING DATE UNDER THE MATERIAL CONTRACTS IN
ACCORDANCE THEREWITH.


 


F.                                      EXCEPT AS SET FORTH ON SCHEDULE 4.33,
ALL OF THE MATERIAL CONTRACTS TO WHICH A LOAN PARTY IS A PARTY ARE ASSIGNABLE TO
THE AGENT FOR THE BENEFIT OF THE LENDERS BY THEIR TERMS (OR ANY
SUCCESSOR-IN-INTEREST TO THE APPLICABLE LOAN PARTY) AS CONTEMPLATED BY THE
SECURITY AGREEMENT.


 

4.34                        Utilities.

 

Borrower is not aware of any facts or circumstances which could reasonably be
expected to materially adversely affect Borrower’s ability to obtain all water,
sewer, gas, electric, telephone and drainage facilities and all other utilities
required by law or for the use, development and operation of the Project as and
when necessary to permit Borrower to achieve the Development Budget.

 

4.35                        Licenses and Permits.

 

The Borrower has obtained (or caused to be obtained) all material Licenses
Permits, memberships, franchises, contracts, approvals, easements and rights of
way required or necessary from any Governmental Authority having jurisdiction
over the Project, or from private parties, required or necessary for the then
current stage of development of the Project: (i) as contemplated by the Master
Plan, (ii) in compliance with Applicable Laws, (iii) as and when necessary to
achieve the Development Milestones set forth in Section 5.22, or for matters
other than as set forth in Section 5.22 as contemplated by the Development
Budget and the Heads of Agreement by their respective deadlines, and (iv) to
ensure free and unimpeded vehicular and pedestrian ingress to and egress from
the Project. Borrower expects to be able to obtain and has no reason to believe
it will not obtain all Licenses Permits, memberships, franchises, contracts,
approvals, easements and rights of way as and when necessary to develop the
Project as contemplated by the Development Milestones set forth in Section 5.22,
or for matters other than as set forth in Section 5.22 as contemplated by the
Development Budget and the Heads of Agreement by their respective deadlines and
is not aware of any moratoria, potential actions, challenges, proceedings by any
third party or Governmental Authority which could reasonably be expected to
interfere with Borrower’s ability to obtain all such Licenses Permits,
memberships, franchises, contracts, approvals, easements and rights of way,
except with respect to any such License Permits, membership, franchise,

 

66

--------------------------------------------------------------------------------


 

contract, approval, easement and/or right of way the failure of which to obtain
could not reasonably be expected to have a Material Adverse Effect.

 

4.36                        Entitlements.

 

Subject to the conditions contained therein, all of the Entitlements have been
obtained and are valid and in full force and effect as necessary for the then
current stage of the development of the Project (i) as contemplated by the
Master Plan, (ii) in compliance with Applicable Laws, (iii) as and when
necessary to achieve the Development Milestones set forth in Section 5.22, or
for matters other than as set forth in Section 5.22 as contemplated by the
Development Budget and the Heads of Agreement by their respective deadlines, and
(iv) to ensure free and unimpeded vehicular and pedestrian ingress to and egress
from the Project.  To the extent not obtained as of the Closing Date, the
Borrower expects to be able to obtain and has no reason to believe it will not
obtain all Entitlements as and when necessary to develop the Project as
contemplated by the Development Milestones set forth in Section 5.22, or for
matters other than as set forth in Section 5.22 as contemplated by the
Development Budget and the Heads of Agreement by their respective deadlines.
Subject to the terms thereof, the Entitlements permit the development and sale
of 150 to 220 Residential Units and Unimproved Lots, the Hotel, Spa, Marina and
Golf Course.  All the Entitlements are vested in the Borrower, and the
consummation of this transaction shall not affect the same.  There is no uncured
default or breach of any Entitlement, which could reasonably be expected to have
a Material Adverse Effect.  The Borrower is not aware of any moratoria,
potential actions, challenges, proceedings by any third party or Governmental
Authority with respect to any Entitlements which could reasonably be expected to
interfere with Borrower’s ability to obtain all such Entitlements to the extent
not yet obtained except with respect to which Entitlement the failure of which
to obtain could not reasonably be expected to have a Material Adverse Effect. 
The Borrower has not received notice of any changes to any of the Entitlements
which could reasonably be expected to have a Material Adverse Effect or
jeopardize the Borrower’s ability to develop the Project or sell the remaining
Residential Units and Unimproved Lots as contemplated by the Development
Budget.  All of the documents evidencing Borrower’s rights and obligations under
the Entitlements are identified on Schedule 4.36 annexed hereto and made a part
hereof (collectively, the “Entitlement Documents”), and there are no other
documents relating to the Entitlements needed to develop the Project in
accordance with the Development Budget other than those set forth or generally
described on Schedule 4.36.

 

4.37                        Intentionally Deleted.

 

4.38                        Insurance Coverage.

 

Schedule 4.38 sets forth a true and complete list of all property, casualty,
public liability, business interruption, workmen’s compensation and other
insurance policies currently carried by any of Borrower and its Subsidiaries as
of the Closing Date.  Such policies are in full force and effect, constitute all
insurance required to be maintained under, and comply with all requirements of,
Section 5.6 hereof and all premiums have been paid with respect thereto through
the date hereof to the extent due and payable.

 

4.39                        Master Declarations.

 

Schedule 4.39 sets forth a true and complete list of all Master Declarations, if
any.  With respect to each Master Declaration in existence as of the Closing
Date, or if no such Master Declarations are in existence as of the Closing Date,
then only after the execution of such a Master Declaration: (i) the Master
Declarations are in full force and effect; (ii) there is no uncured material
default or breach of any Master Declaration; (iii) the Borrower is not aware of
any defects or potential actions, challenges, proceedings by any third party or
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect on any Master Declaration; and (iv) the Master Declarations
provide sufficient

 

67

--------------------------------------------------------------------------------


 

easements, covenants and restrictions to permit the shared use of the Project as
contemplated by the Master Plans and the Development Budget.

 


SECTION 5.
AFFIRMATIVE COVENANTS


 

The Borrower covenants and agrees that, until payment in full of all of the
Loans and other Obligations, the Borrower shall and shall cause each of its
Subsidiaries to:

 

5.1                               Visits and Inspections.

 

Permit representatives of the Agent, from time to time, as often as may be
reasonably requested, but only during normal business hours and (except when a
Default or Event of Default exists) upon reasonable prior written notice to the
Borrower, to visit and inspect the properties of the Borrower, conduct
appraisals of the Borrower’s properties, inspect, audit and make extracts from
the Borrower’s books and records, and discuss with its officers, its employees
and its independent accountants, the Borrower’s business, financial condition,
business prospects and results of operations, provided that only one such visit
and inspection per twelve (12) month period shall be at the Borrower’s cost and
expense, except in connection with a Modification of this Agreement and during
the continuance of an Event of Default when the foregoing limitation shall not
apply.  The Agent shall also be entitled to contact any Governmental Authority
if Agent has a reasonable basis to believe that Borrower may be in violation of
any requirement of such Governmental Authority, with respect to the Project and
the status of the Entitlements with reasonable advance written notice to the
Borrower.  The Agent shall not participate in any meeting with Governmental
Authorities or Borrower’s independent accountants concerning the Project without
the participation of Borrower (except during the continuance of an Event of
Default, when Borrower shall be permitted, but not required to participate). 
Representatives of the Borrower (including the Borrower’s accountants) shall be
authorized to accompany the Agent (or representative thereof) on any visit or
inspection of the Real Property Collateral, but such authorization shall in no
manner be deemed to be a requirement or condition of the Agent’s visits or
inspections, and to the extent any of the Borrower’s representatives accompany
the Agent on any visit or audit, such Persons shall in no manner hinder or delay
the audits or inspections of the Agent.  Representatives of each Lender shall be
authorized to accompany the Agent on each such visit and inspection and to
participate with the Agent therein, but at their own expense, unless a Default
or Event of Default exists.  Neither the Agent nor any Lender shall have any
duty to make any such inspection and shall not incur any liability by reason of
its failure to conduct or delay in conducting any such inspection.

 

5.2                               Notices.

 

Notify the Agent and Lenders in writing, promptly after the Borrower’s obtaining
knowledge or receiving copies of the following:

 

 

(I)                                     ANY LABOR DISPUTE TO WHICH ANY OF THE
BORROWER OR ITS SUBSIDIARIES MAY BECOME A PARTY, ANY STRIKES OR WALKOUTS
RELATING TO ANY OF ITS PROPERTY OR FACILITIES, AND THE EXPIRATION OF ANY LABOR
CONTRACT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND, IN EACH CASE, WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(II)                                  ANY DEFAULT BY ANY OF THE BORROWER OR ITS
SUBSIDIARIES UNDER, OR TERMINATION OF, ANY MATERIAL CONTRACT OR ANY NOTE,
INDENTURE, LOAN AGREEMENT, MORTGAGE, LEASE, DEED, GUARANTY OR OTHER SIMILAR
AGREEMENT RELATING TO ANY INDEBTEDNESS OF SUCH PERSON EXCEEDING $2,500,000;

 

68

--------------------------------------------------------------------------------


 

(III)          ANY JUDGMENT AGAINST ANY OF THE BORROWER OR ITS SUBSIDIARIES IN
AN AMOUNT EXCEEDING $2,500,000;

 

(IV)          ANY VIOLATION OR ASSERTED VIOLATION BY ANY OF THE BORROWER OR ITS
SUBSIDIARIES OF ANY APPLICABLE LAW (INCLUDING ERISA, OSHA, FLSA, OR ANY
ENVIRONMENTAL LAWS), THE ADVERSE RESOLUTION OF WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR RESULT IN LIABILITY OF THE
BORROWER OR SUBSIDIARIES IN AN AMOUNT IN EXCESS OF $2,500,000;

 

(V)           ANY RELEASE ON ANY PROPERTY OWNED OR OCCUPIED BY ANY OF THE
BORROWER OR ITS SUBSIDIARIES IF SUCH RELEASE COULD REASONABLY BE EXPECTED TO
REQUIRE REMEDIAL ACTION TO CORRECT THE PRESENCE OF HAZARDOUS MATERIALS IN,
AROUND, OR UNDER THE REAL PROPERTY COLLATERAL;

 

(VI)          THE DISCHARGE OF THE BORROWER’S INDEPENDENT ACCOUNTANTS OR
ANY WITHDRAWAL OR RESIGNATION BY SUCH INDEPENDENT ACCOUNTANTS FROM THEIR ACTING
IN SUCH CAPACITY;

 

(VII)         THE OPENING OF ANY NEW OFFICE OR PLACE OF BUSINESS OF BORROWER OR
ITS SUBSIDIARIES;

 

(VIII)        COPIES OF ANY TAX ASSESSMENTS; AND

 

(IX)           SUCH OTHER INFORMATION AND DATA WITH RESPECT TO THE BORROWER OR
ANY OF ITS SUBSIDIARIES AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY THE
AGENT OR ANY LENDER (THROUGH AGENT).

 

5.3          Financial Statements and Other Reports.

 

The Borrower will maintain, and cause each of its Subsidiaries to maintain,
proper books and records including a system of accounting established and
administered in accordance with sound business practices to permit preparation
of financial statements in conformity with GAAP.  The Borrower will deliver to
the Agent and to each Lender:

 

(I)            MONTHLY REPORTS:  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
THIRTY (30) DAYS AFTER THE END OF EACH FISCAL MONTH END, A CONSOLIDATED
STATEMENT OF CASH FLOWS AND CONSOLIDATED STATEMENT OF INCOME PREPARED ON A CASH
BASIS, SALES AND MARKETING DATA WITH RESPECT TO THE PROJECT AND A PROGRESS
REPORT SETTING FORTH IN DETAIL REASONABLY SATISFACTORY TO AGENT THE PROGRESS OF
CONSTRUCTION AT THE PROJECT INCLUDING, WITHOUT LIMITATION, COMPLIANCE WITH THE
DEVELOPMENT BUDGET, IN EACH CASE, FOR SUCH FISCAL MONTH;

 

(II)           QUARTERLY FINANCIALS:  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER (OTHER THAN THE
FOURTH FISCAL QUARTER OF ANY FISCAL YEAR) COMMENCING WITH THE FISCAL QUARTER
ENDING SEPTEMBER 30, 2007, THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND
ITS SUBSIDIARIES, AS OF THE END OF SUCH FISCAL QUARTER AND THE RELATED
CONSOLIDATED STATEMENT OF INCOME AND CONSOLIDATED STATEMENT OF CASH FLOWS FOR
SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT
FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, SETTING FORTH, IN THE CASE OF THE
STATEMENT OF INCOME ONLY AND COMMENCING WITH THE FISCAL QUARTER ENDING JUNE,
2008, IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING
PERIODS OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING FIGURES FROM THE
DEVELOPMENT BUDGET FOR THE CURRENT FISCAL YEAR AND THE DEVELOPMENT BUDGET IN
EFFECT ON THE CLOSING DATE, ALL PREPARED ON A CASH BASIS, WHICH STATEMENT SHALL
INCLUDE NARRATIVE EXPLANATIONS OF DEVIATIONS BETWEEN ACTUAL NUMBERS AND
PROJECTED RESULTS, IN REASONABLE DETAIL AND, IN EACH CASE, CERTIFIED BY THE
CHIEF FINANCIAL OFFICER OR TREASURER OF THE BORROWER THAT THEY

 

69

--------------------------------------------------------------------------------


 

FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL CONDITION
AS AT THE DATES INDICATED AND THE CONSOLIDATED RESULTS OF OPERATIONS AND CASH
FLOWS FOR THE PERIODS INDICATED, SUBJECT TO CHANGES RESULTING FROM NORMAL
YEAR-END ADJUSTMENTS;

 

(III)          YEAR-END FINANCIALS:  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, THE CONSOLIDATED
BALANCE SHEETS OF THE BORROWER AND ITS SUBSIDIARIES, AS OF THE END OF SUCH
FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENT OF INCOME AND CONSOLIDATED
STATEMENT OF CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH, IN THE CASE OF THE
STATEMENT OF INCOME ONLY, IN COMPARATIVE FORM, COMMENCING WITH THE 2008 FISCAL
YEAR, THE CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR AND THE
CORRESPONDING FIGURES FROM THE DEVELOPMENT BUDGET FOR THE FISCAL YEAR COVERED BY
SUCH FINANCIAL STATEMENTS AND THE DEVELOPMENT BUDGET IN EFFECT ON THE CLOSING
DATE (BUT ONLY THROUGH THE 2009 FISCAL YEAR REPORTING PERIOD), ALL PREPARED IN
ACCORDANCE WITH GAAP AND ON A CASH BASIS, WHICH STATEMENT SHALL INCLUDE
NARRATIVE EXPLANATIONS OF DEVIATIONS BETWEEN ACTUAL NUMBERS AND PROJECTED
RESULTS IN REASONABLE DETAIL AND, IN EACH CASE, CERTIFIED BY THE CHIEF FINANCIAL
OFFICER OF THE BORROWER THAT THEY FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE
FINANCIAL CONDITION OF THE ENTITIES COVERED THEREBY AS AT THE DATES INDICATED
AND THE RESULTS OF THEIR OPERATIONS AND THEIR CASH FLOWS FOR THE PERIODS
INDICATED;

 

(IV)          OFFICER’S CERTIFICATES:  TOGETHER WITH EACH DELIVERY OF FINANCIAL
STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES PURSUANT TO SUBDIVISIONS
(II) AND (III) ABOVE, AN OFFICER’S CERTIFICATE OF THE BORROWER STATING THAT THE
SIGNER HAS REVIEWED THE TERMS OF THIS AGREEMENT AND HAS MADE, OR CAUSED TO BE
MADE UNDER HIS OR HER SUPERVISION, A REVIEW IN REASONABLE DETAIL OF THE
TRANSACTIONS AND CONDITION OF THE BORROWER AND ITS SUBSIDIARIES DURING THE
ACCOUNTING PERIOD COVERED BY SUCH FINANCIAL STATEMENTS AND THAT SUCH REVIEW HAS
NOT DISCLOSED THE EXISTENCE DURING OR AT THE END OF SUCH ACCOUNTING PERIOD, AND
THAT THE SIGNER DID NOT HAVE KNOWLEDGE OF THE EXISTENCE AS AT THE DATE OF SUCH
OFFICER’S CERTIFICATE, OF ANY CONDITION OR EVENT THAT CONSTITUTES A DEFAULT OR
EVENT OF DEFAULT, OR, IF ANY SUCH CONDITION OR EVENT EXISTED OR EXISTS,
SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT ACTION THE
BORROWER HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO.

 

(V)           RECONCILIATION STATEMENTS:  IF, AS A RESULT OF ANY CHANGE IN
ACCOUNTING PRINCIPLES AND POLICIES FROM THOSE USED IN THE PREPARATION OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.14, THE CONSOLIDATED FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SUBDIVISIONS (I), (II) OR (III) OF THIS
SECTION 5.3 WILL DIFFER IN ANY MATERIAL RESPECT FROM THE CONSOLIDATED FINANCIAL
STATEMENTS THAT WOULD HAVE BEEN DELIVERED PURSUANT TO SUCH SUBDIVISIONS HAD NO
SUCH CHANGE IN ACCOUNTING PRINCIPLES AND POLICIES BEEN MADE, THEN TOGETHER WITH
EACH DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO SUBDIVISION (I), (II) OR
(III) OF THIS SECTION 5.3 FOLLOWING SUCH CHANGE, A WRITTEN STATEMENT OF THE
CHIEF ACCOUNTING OFFICER OR CHIEF FINANCIAL OFFICER OR TREASURER OF THE BORROWER
SETTING FORTH THE DIFFERENCES WHICH WOULD HAVE RESULTED IF SUCH FINANCIAL
STATEMENTS HAD BEEN PREPARED WITHOUT GIVING EFFECT TO SUCH CHANGE, IF REASONABLY
REQUESTED BY THE AGENT;

 

(VI)          DELIBERATELY OMITTED.

 

(VII)         DELIBERATELY OMITTED.

 

(VIII)        FUTURE APPROVALS:  PROMPTLY UPON RECEIPT THEREOF AND AT ANY TIME
UPON REQUEST OF AGENT, COPIES OF ANY WRITTEN ENTITLEMENTS, APPROVALS OR CONSENTS
OBTAINED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AFTER THE CLOSING DATE IN
CONNECTION WITH THE DEVELOPMENT OF THE PROJECT;

 

70

--------------------------------------------------------------------------------


 

(IX)           CASUALTY:  PROMPTLY UPON THE OCCURRENCE OF ANY CASUALTY OR
CONDEMNATION INVOLVING ANY REAL PROPERTY ASSET OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES INVOLVING A LOSS THAT COULD REASONABLY BE EXPECTED TO EXCEED
$100,000, WRITTEN NOTICE WITH SUFFICIENT DETAIL DESCRIBING THE CASUALTY OR
CONDEMNATION AND THE EXTENT TO WHICH ANY LOSSES RESULTING FROM SUCH CASUALTY OR
CONDEMNATION WILL BE COVERED BY INSURANCE OR A CONDEMNATION AWARD, AS THE CASE
MAY BE;

 

(X)            DELIBERATELY OMITTED.

 

(XI)           UPDATES TO DEVELOPMENT BUDGET:  TOGETHER WITH EACH DELIVERY OF
FINANCIAL STATEMENTS PURSUANT TO SUBDIVISIONS (II) AND (III) ABOVE, (A) AN
UPDATE TO THE DEVELOPMENT BUDGET PROVIDING A REASONABLY DETAILED LINE ITEM
ACCOUNTING OF WHAT AMOUNTS ON THE DEVELOPMENT BUDGET HAVE BEEN INCURRED AND
ACTUALLY PAID AND (B) A COMPARISON OF SUCH UPDATE TO THE DEVELOPMENT BUDGET IN
EFFECT AS OF THE CLOSING DATE THROUGH THE FISCAL QUARTER ENDING IN JUNE, 2009
AND THE DEVELOPMENT BUDGET IN EFFECT IMMEDIATELY PRIOR TO SUCH UPDATE, PROVIDED
THAT IN THE EVENT OF ANY AMENDMENT, MODIFICATION OR ADJUSTMENT TO THE
DEVELOPMENT BUDGET THAT REFLECTS (X) AN AGGREGATE INCREASE IN THE TOTAL PROJECT
EXPENSES OF MORE THAN THE PERMITTED DEVIATION, (Y) THE PURCHASE OF ADDITIONAL
REAL PROPERTY (WHETHER OR NOT INTENDED TO BE INCORPORATED INTO THE PROJECT) OR
(Z) A MATERIAL CHANGE IN THE NATURE OR SCOPE OF THE PROJECT, THE BORROWER SHALL
DELIVER, TOGETHER WITH SUCH UPDATE, AN EXPLANATION OF THE GOOD FAITH ASSUMPTIONS
ON WHICH SUCH FORECASTS ARE BASED, AND ANY SUCH AMENDMENT MODIFICATION OR
ADJUSTMENT SHALL BE SUBJECT TO THE APPROVAL OF THE AGENT, SUCH APPROVAL NOT TO
BE UNREASONABLY WITHHELD.

 

(XII)          EVENTS OF DEFAULT, ETC.:  PROMPTLY UPON ANY RESPONSIBLE OFFICER
OF THE BORROWER OBTAINING KNOWLEDGE (A) OF ANY CONDITION OR EVENT THAT
CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT (IT BEING UNDERSTOOD AND AGREED
THAT THE BORROWER SHALL DELIVER THE OFFICER’S CERTIFICATE REQUIRED HEREUNDER
WITHIN 3 DAYS AFTER THE DATE ON WHICH, TO BORROWER’S KNOWLEDGE, SUCH CONDITION
OR EVENT HAS OCCURRED), (B) THAT ANY PERSON HAS GIVEN ANY WRITTEN NOTICE TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR TAKEN ANY OTHER ACTION THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BORROWER OR ANY
OF ITS SUBSIDIARIES WITH RESPECT TO A CLAIMED DEFAULT OR EVENT OR CONDITION OF
THE TYPE REFERRED TO IN SECTION 7.6, OR (C) OF THE OCCURRENCE OF ANY EVENT OR
CHANGE THAT HAS CAUSED OR EVIDENCES OR COULD BE REASONABLY EXPECTED TO CAUSE,
EITHER IN ANY CASE OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, AN OFFICER’S
CERTIFICATE SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF SUCH CONDITION,
EVENT OR CHANGE, OR SPECIFYING THE WRITTEN NOTICE GIVEN OR ACTION TAKEN BY ANY
SUCH PERSON AND THE NATURE OF SUCH CLAIMED DEFAULT, EVENT OF DEFAULT, DEFAULT,
EVENT OR CONDITION, AND WHAT ACTION THE BORROWER (OR APPLICABLE SUBSIDIARY) HAS
TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO;

 

(XIII)         LITIGATION OR OTHER PROCEEDINGS:  (A) PROMPTLY UPON ANY
RESPONSIBLE OFFICER OF THE BORROWER OBTAINING KNOWLEDGE OF (X) THE INSTITUTION
OF, OR WRITTEN THREAT OF, ANY ACTION, SUIT, PROCEEDING (WHETHER ADMINISTRATIVE,
JUDICIAL OR OTHERWISE), ENVIRONMENTAL CLAIM, GOVERNMENTAL INVESTIGATION OR
ARBITRATION AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY
PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES (COLLECTIVELY,
“PROCEEDINGS”) NOT PREVIOUSLY DISCLOSED IN WRITING BY THE BORROWER TO THE
LENDERS OR (Y) ANY MATERIAL DEVELOPMENT IN ANY PROCEEDING THAT, IN ANY CASE:

 

(A)           COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR

 

(B)           EXPOSES, OR IN THE CASE OF MULTIPLE PROCEEDINGS, EXPOSE SUCH
PERSONS, IN THE BORROWER’S REASONABLE JUDGMENT, TO LIABILITY IN AN AMOUNT
AGGREGATING $2,500,000 OR MORE AND IS OR ARE NOT COVERED BY INSURANCE; OR

 

71

--------------------------------------------------------------------------------


 

(C)           SEEKS TO ENJOIN OR OTHERWISE PREVENT THE CONSUMMATION OF, OR TO
RECOVER ANY DAMAGES OR OBTAIN RELIEF AS A RESULT OF, THE TRANSACTIONS
CONTEMPLATED HEREBY;

 

WRITTEN NOTICE THEREOF TOGETHER WITH SUCH OTHER INFORMATION AS MAY BE REASONABLY
AVAILABLE TO THE BORROWER AND AS THE BORROWER AND THEIR COUNSEL SHALL REASONABLY
DETERMINE WOULD NOT JEOPARDIZE THE ATTORNEY-CLIENT PRIVILEGE WITH RESPECT TO
SUCH PROCEEDING, TO ENABLE THE LENDERS AND THEIR COUNSEL TO EVALUATE SUCH
MATTERS; AND (B) WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL
QUARTER OF THE BORROWER, A SCHEDULE OF ALL PROCEEDINGS INVOLVING AN ALLEGED
LIABILITY OF, OR CLAIMS AGAINST OR AFFECTING, THE BORROWER OR ANY OF ITS
SUBSIDIARIES EQUAL TO OR GREATER THAN $2,500,000 AND PROMPTLY AFTER REQUEST BY
THE AGENT SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED BY THE AGENT TO
ENABLE THE AGENT AND ITS COUNSEL TO EVALUATE ANY OF SUCH PROCEEDINGS; PROVIDED,
HOWEVER, THAT THE BORROWER AND THEIR COUNSEL MAY WITHHOLD INFORMATION IF IN
THEIR REASONABLE DETERMINATION, DISCLOSURE OF SUCH INFORMATION WOULD JEOPARDIZE
THE ATTORNEY-CLIENT PRIVILEGE WITH RESPECT TO SUCH PROCEEDING;

 

(XIV)        INTENTIONALLY DELETED;

 

(XV)         ERISA NOTICES:  WITH REASONABLE PROMPTNESS, COPIES OF (A) ALL
WRITTEN NOTICES RECEIVED BY THE BORROWER OR ANY ERISA AFFILIATE FROM A
MULTIEMPLOYER PLAN SPONSOR CONCERNING AN ERISA EVENT; AND (B) SUCH OTHER
DOCUMENTS OR GOVERNMENTAL REPORTS OR FILINGS RELATING TO ANY PENSION PLAN OR
BORROWER PENSION PLAN AS THE AGENT SHALL REASONABLY REQUEST;

 

(XVI)        PRESS RELEASES:  PROMPTLY UPON THEIR BECOMING AVAILABLE, COPIES OF
ALL PRESS RELEASES AND OTHER STATEMENTS MADE AVAILABLE GENERALLY TO THE PUBLIC
CONCERNING MATERIAL DEVELOPMENTS AT THE PROJECT OR IN THE BUSINESS OF THE
BORROWER OR ITS SUBSIDIARIES;

 

(XVII)       INSURANCE:  AS SOON AS IS PRACTICABLE AND IN ANY EVENT BY THIRTY
(30) DAYS AFTER THE LAST DAY OF EACH FISCAL YEAR, AN INSURANCE CERTIFICATE IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT OUTLINING ALL MATERIAL INSURANCE
COVERAGE MAINTAINED AS OF THE DATE OF SUCH CERTIFICATE BY THE BORROWER AND ITS
SUBSIDIARIES ACCOMPANIED BY A CERTIFICATE FROM A RESPONSIBLE OFFICER THAT THE
COVERAGE DESCRIBED ON SUCH CERTIFICATE IS PLANNED TO BE MAINTAINED BY THE
BORROWER AND ITS SUBSIDIARIES IN THE IMMEDIATELY SUCCEEDING FISCAL YEAR;

 

(XVIII)      ENVIRONMENTAL AUDITS AND REPORTS:  PROMPTLY FOLLOWING RECEIPT
THEREOF, COPIES OF ALL ENVIRONMENTAL AUDITS AND REPORTS, WHETHER PREPARED BY
PERSONNEL OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR BY INDEPENDENT
CONSULTANTS, WITH RESPECT TO ENVIRONMENTAL MATTERS AT ANY REAL PROPERTY ASSET
PRESENTLY OWNED OR OPERATED BY THE BORROWER OR ITS SUBSIDIARIES OR WHICH RELATE
TO ANY ENVIRONMENTAL LIABILITIES OF THE BORROWER OR ITS SUBSIDIARIES, TO THE
EXTENT REFLECTING ANY MATTERS WHICH, IN ANY SUCH CASE, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(XIX)         MATERIAL CONTRACTS:  PROMPTLY AFTER (A) ANY MATERIAL CONTRACT IS
TERMINATED OR EXPIRES OR IS RENEWED OR IS, AMENDED OR OTHERWISE MODIFIED IN ANY
MATERIAL RESPECT, OR (B) ANY NOTICE OR OTHER COMMUNICATION IS DELIVERED BY ANY
PARTY TO ANY MATERIAL CONTRACT PURSUANT THERETO OR IN RESPECT THEREOF RELATING
TO (X) ANY FINANCIAL MATTER OR OTHER MATTER HAVING ADVERSE FINANCIAL
CONSEQUENCES TO THE BORROWER OR ITS SUBSIDIARIES IN EXCESS OF $2,500,000 OR
(Y) ANY OTHER NON-FINANCIAL MATTER WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, NOTICE AND A COPY THEREOF AND, IN THE CASE OF ANY SUCH
RENEWAL, AMENDMENT, OTHER MODIFICATION OR NEW MATERIAL CONTRACT, A DESCRIPTION
IN REASONABLE DETAIL OF THE MATERIAL TERMS THEREOF; AND

 

72

--------------------------------------------------------------------------------


 

(XX)          OTHER INFORMATION:  WITH REASONABLE PROMPTNESS, SUCH OTHER
INFORMATION AND DATA WITH RESPECT TO THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY THE AGENT OR
ANY LENDERS (THROUGH THE AGENT), AND SUCH OTHER DOCUMENTATION, INFORMATION AND
CERTIFICATIONS DESCRIBED IN SECTION 3.1V AS FROM TIME TO TIME REQUESTED BY THE
AGENT OR ANY LENDER (THROUGH THE AGENT).

 

5.4          Corporate Existence.

 

Except in connection with a Permitted Merger, Borrower will, and will cause each
of its Subsidiaries to, at all times preserve and keep in full force and effect
its organizational existence and all rights and franchises material to the
business of the Borrower and its Subsidiaries (on a consolidated basis) or the
Loan Parties, taken as a whole.  In the event the Borrower or any of its
Subsidiaries fails to maintain its good standing in any jurisdiction in which
such entity must be qualified to do business or maintain its existence as
required hereunder and such failure will not affect such entity’s organizational
existence in such jurisdiction, the Borrower shall have a period of ten
(10) Business Days after the Borrower’s obtaining knowledge of such failure to
cure the same. Except in connection with a Permitted Merger, the Borrower shall
not materially Modify, amend or alter any of the organizational documents of the
Borrower or any of its Subsidiaries without the prior written consent of the
Agent and otherwise in compliance with the provisions of the Loan Documents.  RI
Club may amend its organizational documents to change its name to “Royal Island
Golf and Yacht Club Ltd.”  Borrower agrees to give notice of the change of name
to Agent promptly upon the occurrence thereof.

 

5.5          Payment of Taxes and Claims; Tax Consolidation.

 

The Borrower will, and will cause each of its Subsidiaries to, pay all taxes,
assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any material penalty accrues thereon, and all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums that have become due and payable which, if unpaid, might
become a Lien (other than a Permitted Encumbrance) upon any of its properties or
assets; provided that no such tax, charge or claim need be paid if being
Properly Contested.

 

5.6          Maintenance of Properties; Insurance.

 


A.            THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
MAINTAIN OR CAUSE TO BE MAINTAINED IN GOOD REPAIR, WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED, ALL MATERIAL PROPERTIES USED IN THE BUSINESS OF
THE BORROWER AND ITS SUBSIDIARIES AND FROM TIME TO TIME WILL MAKE OR CAUSE TO BE
MADE ALL APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS THEREOF AS NECESSARY
(I) FOR THE DEVELOPMENT OF THE PROJECT AS CONTEMPLATED BY THE MASTER PLAN,
(II) TO ENSURE THE PROJECT IS IN COMPLIANCE WITH APPLICABLE LAWS AND THE HEADS
OF AGREEMENT IN ALL MATERIAL RESPECTS, AND (III) AS AND WHEN NECESSARY TO
ACHIEVE THE DEVELOPMENT BUDGET.

 


B.            THE BORROWER WILL MAINTAIN OR CAUSE TO BE MAINTAINED, WITH
FINANCIALLY SOUND AND REPUTABLE INSURERS, INSURANCE WITH RESPECT TO ITS
PROPERTIES AND BUSINESS AND THE PROPERTIES AND BUSINESSES OF ITS SUBSIDIARIES
AGAINST LOSS OR DAMAGE OF THE KINDS AND WITH RESPECT TO LIABILITY CUSTOMARILY
CARRIED OR MAINTAINED UNDER SIMILAR CIRCUMSTANCES BY CORPORATIONS OF ESTABLISHED
REPUTATION ENGAGED IN SIMILAR BUSINESSES FOR SIMILAR REAL PROPERTY, CONSISTENT
WITH THE INSURANCE REQUIREMENTS SET FORTH IN SCHEDULE 5.6B.  EACH SUCH POLICY OF
INSURANCE SHALL NAME THE AGENT FOR THE BENEFIT OF THE LENDERS AS ADDITIONAL
INSURED, MORTGAGEE AND AS THE LOSS PAYEE THEREUNDER FOR ALL LOSSES, SUBJECT TO
APPLICATION OF PROCEEDS AS REQUIRED BY SECTION 2.5B(II)(C), AND ALL SUCH
POLICIES OF INSURANCE SHALL PROVIDE FOR AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE TO THE AGENT OF ANY MODIFICATION OR CANCELLATION OF SUCH POLICY (TEN
(10) DAYS’ PRIOR WRITTEN NOTICE IN THE CASE OF NONPAYMENT OR NONRENEWAL).


 

73

--------------------------------------------------------------------------------


 

5.7          Lender Meeting.

 

The Borrower will, upon the request of the Agent, participate in quarterly
conference calls with the Agent and the Lenders and a meeting of the Agent and
the Lenders at least once during each Fiscal Year (and will participate in such
other meetings at such other times as the Borrower and the Agent may agree) to
be held telephonically or, at Borrower’s election, at the Borrower’s corporate
offices (or such other location as may be agreed to by the Borrower and the
Agent) at such time as may be agreed to by the Borrower and the Agent.

 

5.8          Compliance with Laws.

 

The Borrower shall, and shall cause each of its Subsidiaries to, comply with the
requirements of all Applicable Laws, Prescribed Laws and the Heads of Agreement,
noncompliance with which, individually or in the aggregate with other
non-compliance, could reasonably be expected to have a Material Adverse Effect. 
Borrower shall, and shall cause each of its Subsidiaries to, deliver any and all
information reasonably requested by the Agent in connection with Prescribed Laws
and compliance therewith.

 

5.9          Environmental Compliance, Disclosure and Equator Principles.

 


A.            THE BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
EXERCISE ALL DUE DILIGENCE IN ORDER TO COMPLY AND CAUSE (I) ALL TENANTS OR
SUBTENANTS UNDER ANY LEASES OR OCCUPANCY AGREEMENTS AFFECTING THE REAL PROPERTY
ASSETS, IF ANY, (II) ALL CONTRACTORS, ENGINEERS, ARCHITECTS AND SIMILAR VENDORS
AND CONTRACTORS, AND (III) ALL OTHER PERSONS ON OR OCCUPYING THE REAL PROPERTY
ASSETS, TO COMPLY WITH ALL ENVIRONMENTAL LAWS, EXCEPT FOR ANY SUCH NONCOMPLIANCE
WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


B.            THE PROJECT SHALL COMPLY, IN ALL MATERIAL RESPECTS, WITH THE
ENVIRONMENTAL MANAGEMENT PLAN.


 


C.            IN THE EVENT AND TO THE EXTENT THAT THE EQUATOR PRINCIPLES
APPLICABLE TO THE PROJECT MATERIALLY CHANGE AFTER THE DATE OF THIS AGREEMENT,
UPON THE AGENT’S WRITTEN NOTICE TO THE BORROWER OF SUCH CHANGES, THE BORROWER
AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH PROJECT TO COMPLY IN
A COMMERCIALLY REASONABLE TIME FRAME WITH ANY SUCH MATERIAL CHANGES TO THE
EQUATOR PRINCIPLES; PROVIDED, HOWEVER, THAT IN THE EVENT THE BORROWER CANNOT
COMPLY WITH THE CHANGES TO THE EQUATOR PRINCIPLES WITHOUT EXPENDING GREATER THAN
COMMERCIALLY REASONABLE EFFORTS, THEN THE BORROWER NEED NOT ATTEMPT TO COMPLY
WITH SUCH CHANGES TO THE EQUATOR PRINCIPLES, EXCEPT THAT IN SUCH EVENT THE
BORROWER SHALL IN ITS REASONABLE DISCRETION MITIGATE OR CAUSE TO BE MITIGATED
ANY SUCH NONCOMPLIANCE WITH SUCH CHANGES.  NOTHING IN THIS SECTION 5.8 SHALL
REQUIRE ANY MODIFICATION TO THE ENVIRONMENTAL MANAGEMENT PLAN FOR THE
CONSTRUCTION OF THE PROJECT.


 


D.            EXCEPT WHERE ACCOMPANIED BY MATERIAL COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, NEITHER THE BORROWER NOR ANY SUBSIDIARY SHALL
TAKE ANY ACTION, ENTER INTO ANY TRANSACTION, AGREEMENT OR PROPOSAL OR OTHERWISE
CAUSE OR PERMIT ANY THIRD PERSON TO TAKE ANY ACTION, THAT COULD REASONABLE BE
EXPECTED TO RESULT IN A CHANGE IN THE CATEGORIZATION (AS DETERMINED BY A
QUALIFIED INDEPENDENT CONSULTANT REASONABLY ACCEPTABLE TO THE BORROWER AND THE
AGENT) OF THE PROJECT FROM A “CATEGORY B” PROJECT UNDER THE EQUATOR PRINCIPLES
TO A “CATEGORY A” PROJECT THEREUNDER.


 


E.             AT LEAST ONCE PER FISCAL QUARTER PRIOR TO THE COMPLETION OF
CONSTRUCTION OF THE PROJECT, BORROWER SHALL PROVIDE THE AGENT WITH A REPORT, IN
FORM IN SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT, THAT CERTIFIES THE
BORROWER’S COMPLIANCE WITH THE ENVIRONMENTAL MANAGEMENT PLAN AND WITH APPLICABLE


 

74

--------------------------------------------------------------------------------


 


ENVIRONMENTAL LAWS AND DESCRIBES, IN REASONABLE DETAIL, ANY MATERIAL
NONCOMPLIANCE AN THE CORRECTIVE ACTIONS THAT ARE BEING, OR WILL BE TAKEN, TO
ADDRESS SUCH NONCOMPLIANCE.

 


F.             THE BORROWER AGREES THAT THE AGENT MAY, FROM TIME TO TIME,
RETAIN, AT THE BORROWER’S EXPENSE, AN INDEPENDENT PROFESSIONAL CONSULTANT
REASONABLY ACCEPTABLE TO THE BORROWER TO REVIEW ANY REPORT RELATING TO HAZARDOUS
MATERIALS OR BORROWER’S OR ITS SUBSIDIARIES’ COMPLIANCE WITH ENVIRONMENTAL LAWS
(INCLUDING THE EQUATOR PRINCIPLES) PREPARED BY OR FOR THE BORROWER AND TO
CONDUCT THEIR OWN INVESTIGATION (THE SCOPE OF WHICH INVESTIGATION SHALL BE
REASONABLE BASED UPON THE CIRCUMSTANCES) OF ANY REAL PROPERTY ASSET CURRENTLY
OWNED, LEASED, OPERATED OR USED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, IF
(X) A DEFAULT OR AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
(Y) IN CONNECTION WITH REVIEW OF DRAFTS, UPDATES AND/OR REVISIONS TO THE
ENVIRONMENTAL IMPACT ASSESSMENT AND ENVIRONMENTAL MANAGEMENT PLAN, OR (Z) THE
AGENT REASONABLY BELIEVES (1) THAT AN OCCURRENCE RELATING TO SUCH REAL PROPERTY
ASSET IS LIKELY TO GIVE RISE TO AN ENVIRONMENTAL LIABILITY, (2) THAT A VIOLATION
OF AN ENVIRONMENTAL LAW ON OR AROUND SUCH REAL PROPERTY ASSET HAS OCCURRED OR IS
LIKELY TO OCCUR, OR (3) THAT A MATERIAL VIOLATION OF THE EQUATOR PRINCIPLES OR
THE ENVIRONMENTAL MANAGEMENT PLAN HAS OCCURRED OR IS LIKELY TO OCCUR, WHICH
COULD, IN THE CASE OF SUBCLAUSES (1)-(3) ABOVE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  THE BORROWER SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN FOR THE AGENT AND ITS AGENTS, EMPLOYEES, CONSULTANTS AND
CONTRACTORS THE RIGHT, UPON REASONABLE NOTICE TO THE BORROWER, TO ENTER INTO OR
ON TO THE REAL PROPERTY ASSETS CURRENTLY OWNED, LEASED, OPERATED OR USED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES TO PERFORM SUCH TESTS ON SUCH PROPERTY AS
ARE REASONABLY NECESSARY TO CONDUCT SUCH A REVIEW AND/OR INVESTIGATION;
PROVIDED, HOWEVER, THAT NO INVASIVE OR DESTRUCTIVE ENVIRONMENTAL TESTING SHALL
BE UNDERTAKEN WITHOUT BORROWER’S APPROVAL, NOT TO BE UNREASONABLY WITHHELD,
CONDITIONED, OR DELAYED OR IF RECOMMENDED BY AGENT’S INDEPENDENT CONSULTANT
(EXCEPT DURING THE CONTINUATION OF AN EVENT OF DEFAULT WHEN NO SUCH APPROVAL OF
BORROWER SHALL BE REQUIRED).  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
ANY SUCH INVESTIGATION OF ANY REAL PROPERTY ASSET SHALL BE CONDUCTED, UNLESS
OTHERWISE AGREED TO BY THE BORROWER AND THE AGENT, DURING NORMAL BUSINESS HOURS
AND, SHALL BE CONDUCTED SO AS NOT TO UNREASONABLY INTERFERE WITH THE ONGOING
OPERATIONS AT ANY SUCH REAL PROPERTY ASSET OR TO CAUSE ANY DAMAGE OR LOSS TO ANY
PROPERTY AT SUCH REAL PROPERTY ASSET.  THE BORROWER AND THE AGENT HEREBY
ACKNOWLEDGE AND AGREE THAT ANY REPORT OF ANY INVESTIGATION CONDUCTED AT THE
REQUEST OF THE AGENT PURSUANT TO THIS SECTION 5.9B WILL BE OBTAINED AND SHALL BE
USED BY THE AGENT AND THE LENDERS FOR THE PURPOSES OF THE LENDERS’ INTERNAL
CREDIT DECISIONS, TO MONITOR AND POLICE THE LOANS AND TO PROTECT THE LENDERS’
SECURITY INTERESTS, IF ANY, CREATED BY THE LOAN DOCUMENTS, AND THE AGENT AND THE
LENDERS HEREBY ACKNOWLEDGE AND AGREE ANY SUCH REPORT WILL BE KEPT CONFIDENTIAL
BY THEM TO THE EXTENT PERMITTED BY LAW EXCEPT AS PROVIDED IN THE FOLLOWING
SENTENCE.  THE AGENT AGREES TO DELIVER A COPY OF ANY SUCH REPORT TO THE BORROWER
WITH THE UNDERSTANDING THAT THE BORROWER ACKNOWLEDGES AND AGREES THAT (I) IT
WILL INDEMNIFY AND HOLD HARMLESS THE AGENT AND EACH LENDER FROM ANY COSTS,
LOSSES OR LIABILITIES RELATING TO THE BORROWER’S USE OF OR RELIANCE ON SUCH
REPORT, (II) NEITHER AGENT NOR ANY LENDER MAKES ANY REPRESENTATION OR WARRANTY
WITH RESPECT TO SUCH REPORT, AND (III) BY DELIVERING SUCH REPORT TO THE
BORROWER, NEITHER THE AGENT NOR ANY LENDER IS REQUIRING OR RECOMMENDING THE
IMPLEMENTATION OF ANY SUGGESTIONS OR RECOMMENDATIONS CONTAINED IN SUCH REPORT.


 


G.            THE BORROWER SHALL PROMPTLY NOTIFY THE AGENT OF (I) ANY PROPOSED
ACQUISITION OF STOCK, ASSETS, OR PROPERTY BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO EXPOSE THE BORROWER OR ANY OF
ITS SUBSIDIARIES TO, OR RESULT IN, ENVIRONMENTAL LIABILITY THAT COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (II) EXCEPT AS DISCLOSED IN
THE MASTER PLANS OR THE DEVELOPMENT BUDGET, ANY PROPOSED ACTION TO BE TAKEN BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES TO COMMENCE MANUFACTURING, INDUSTRIAL OR
OTHER SIMILAR OPERATIONS THAT COULD REASONABLY BE EXPECTED TO SUBJECT THE
BORROWER OR ANY OF ITS SUBSIDIARIES TO ADDITIONAL ENVIRONMENTAL LAWS, THAT ARE
MATERIALLY DIFFERENT FROM THE ENVIRONMENTAL LAWS APPLICABLE TO THE OPERATIONS OF
THE BORROWER AND ITS SUBSIDIARIES AS OF THE DATE OF SUCH NOTICE.


 

75

--------------------------------------------------------------------------------


 


H.            THE BORROWER SHALL, AT ITS OWN EXPENSE, PROVIDE COPIES OF SUCH
DOCUMENTS OR INFORMATION AS THE AGENT MAY REASONABLY REQUEST IN RELATION TO ANY
MATTERS DISCLOSED PURSUANT TO THIS SECTION 5.9.


 

5.10        The Borrower’s Remedial Action Regarding Hazardous Materials.

 

The Borrower shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all necessary remedial action in connection with the
presence, handling, storage, use, disposal, transportation or Release or
threatened Release of any Hazardous Materials on, under or affecting any Real
Property Asset in order to comply in all material respects with all applicable
Environmental Laws and Governmental Authorizations.  In the event the Borrower
or any of its Subsidiaries undertakes any Cleanup action with respect to the
presence, Release or threatened Release of any Hazardous Materials on or
affecting any Real Property Asset, the Borrower or such Subsidiaries shall
conduct and complete such Cleanup action in material compliance with all
applicable Environmental Laws, and in accordance with the policies, orders and
directives of all federal, state and local governmental authorities except when,
and only to the extent that, the Borrower’s or such Subsidiary’s liability for
such presence, handling, storage, use, disposal, transportation or Release or
threatened Release of any Hazardous Materials is being Properly Contested.

 

5.11        Subsidiaries.

 

As of the Closing Date, the Borrower has the Subsidiaries set forth on Schedule
5.11 hereto and will not form (or permit to be formed) any new Subsidiaries
after the Closing Date without first receiving the prior written consent of the
Agent, which consent may not be unreasonably withheld, provided that the Agent
may condition such consent upon, among other things, (i) such new Subsidiaries
executing a guaranty (in form and substance satisfactory to the Agent) of the
Borrower’s Obligations, (ii) the Borrower executing a pledge of the Capital
Stock of such Subsidiaries, and (iii) such further action and such further
documents and instruments as may be required to grant and perfect in favor of
the Agent, for the benefit of the Lenders, a First Priority security interest in
all of the: (a) personal property assets of such Subsidiaries; (b) real property
assets owned by such Subsidiaries; and (c) leasehold interests owned by such
Subsidiaries.  With respect to any Subsidiary approved by the Agent, the
Borrower shall deliver to the Agent, together with such Loan Documents, in the
case of each such Subsidiary that is required to be a party to any Loan
Document:  (i) (a) certified copies of such Subsidiary’s Organizational
Certificate together, if applicable, with a good standing certificate from the
Secretary of State of the jurisdiction of its incorporation, formation or
organization, as applicable, each to be dated a recent date prior to their
delivery to the Agent, (b) a copy of such Subsidiary’s Organizational Documents,
certified by its secretary or an assistant corporate secretary (or Person
holding an equivalent title or having equivalent duties and responsibilities) as
of a recent date prior to their delivery to the Agent, (c) a certificate
executed by the secretary or an assistant secretary of such Subsidiary as to
(x) the incumbency and signatures of the officers of such Subsidiary executing
such guaranty, the Collateral Documents and the other Loan Documents to which
such Subsidiary is a party and (y) the fact that the attached Organizational
Authorizations of such Subsidiary authorizing the execution, delivery and
performance of such guaranty, such Collateral Documents and such other Loan
Documents are in full force and effect and have not been Modified or rescinded,
and (ii) a favorable opinion of counsel to such Subsidiary that is reasonably
satisfactory to the Agent and its counsel, as to (a) the due organization and
good standing of such Subsidiary, (b) the due authorization, execution and
delivery by such Subsidiary of such guaranty, the Collateral Documents and any
other Loan Documents to which it is a party and (c) the enforceability of such
guaranty and such Collateral Documents against such Subsidiary, (d) the validity
and perfection of the security interests granted by such Subsidiary (and by the
parent of such Subsidiaries in respect of the Capital Stock of such Subsidiary)
in favor of the Agent pursuant to the Collateral Documents, and (e) such other
matters as any Agent may reasonably request, all of the foregoing to be
reasonably satisfactory

 

76

--------------------------------------------------------------------------------


 

in form and substance to the Agent and its counsel.  In addition, the Borrower
shall promptly deliver a supplement to Schedule 4.1 to the Agent if any
Subsidiary is created or acquired.

 

5.12        Deliberately Omitted.

 

5.13        Further Assurances; Additional Real Property Collateral.

 


A.            AT ANY TIME OR FROM TIME TO TIME UPON THE REQUEST OF THE AGENT,
THE BORROWER WILL, AT ITS EXPENSE, AND WILL CAUSE EACH OF ITS SUBSIDIARIES, AT
THE BORROWER’S EXPENSE, TO PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER SUCH
FURTHER DOCUMENTS AND DO SUCH OTHER ACTS AND THINGS AS THE AGENT MAY REASONABLY
REQUEST ONLY TO THE EXTENT SUCH ACTS OR THINGS ARE CONSISTENT WITH THE EXPRESS
INTENT AND PURPOSE OF THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE
EXECUTION AND DELIVERY OF GUARANTIES, SECURITY AGREEMENTS, PLEDGE AGREEMENTS,
MORTGAGES, DEEDS OF TRUST, LANDLORD’S CONSENTS AND ESTOPPELS, STOCK POWERS,
FINANCING STATEMENTS AND OTHER DOCUMENTS, THE FILING OR RECORDING OF ANY OF THE
FOREGOING, TITLE INSURANCE WITH RESPECT TO ANY OF THE FOREGOING THAT RELATES TO
AN INTEREST IN REAL PROPERTY, THE DELIVERY OF STOCK CERTIFICATES AND OTHER
COLLATERAL WITH RESPECT TO WHICH PERFECTION IS OBTAINED BY POSSESSION AND THE
DELIVERY OF ESTOPPELS, COLLATERAL ASSIGNMENTS AND OTHER DOCUMENTATION REASONABLY
REQUESTED IN CONNECTION WITH ENTITLEMENTS OBTAINED BY THE BORROWER AFTER THE
DATE HEREOF) TO ENSURE THAT THE OBLIGATIONS ARE GUARANTEED BY THE SUBSIDIARIES
AND ARE SECURED BY SUBSTANTIALLY ALL OF THE ASSETS (OTHER THAN THOSE ASSETS
SPECIFICALLY EXCLUDED BY THE TERMS OF THE LOAN DOCUMENTS) OF THE BORROWER AND
ITS SUBSIDIARIES.


 


B.            NONE OF BORROWER OR ANY OF ITS SUBSIDIARIES SHALL BE PERMITTED TO
ACQUIRE ADDITIONAL REAL PROPERTY ASSETS (WHETHER IN FEE, LEASEHOLD OR OTHERWISE)
UNLESS BORROWER’S OR THE APPLICABLE SUBSIDIARY’S INTEREST IN SUCH REAL PROPERTY
ASSETS HAS BEEN MADE SUBJECT TO THE LIEN OF THE COLLATERAL DOCUMENTS IN FAVOR OF
AGENT, FOR THE BENEFIT OF THE LENDERS.  IN CONNECTION WITH SUCH AN ACQUISITION
OF A REAL PROPERTY ASSET, BORROWER AND/OR THE APPLICABLE SUBSIDIARY SHALL
EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, ALL SUCH MORTGAGES,
DOCUMENTS, TITLE INSURANCE POLICIES, INSTRUMENTS, AGREEMENTS, OPINIONS AND
CERTIFICATES (INCLUDING CERTIFICATES EVIDENCING FLOOD INSURANCE) SIMILAR TO
THOSE DELIVERED WITH RESPECT TO REAL PROPERTY COLLATERAL SECURING THE COLLATERAL
DOCUMENTS ON THE CLOSING DATE AND IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
AGENT.  BORROWER AND/OR THE APPLICABLE SUBSIDIARY SHALL EXECUTE AND DELIVER SUCH
COLLATERAL DOCUMENTS AS AGENT MAY REASONABLY REQUEST TO CREATE IN FAVOR OF
AGENT, FOR THE BENEFIT OF THE LENDERS, A VALID AND PERFECTED FIRST PRIORITY
SECURITY INTEREST IN SUCH REAL PROPERTY ASSETS.


 

5.14        Title.

 

The Borrower shall and shall cause its Subsidiaries to warrant and defend
(a) its title to the Real Property Collateral and every part thereof, subject
only to Liens permitted hereunder (including Permitted Encumbrances) and (b) the
validity and priority of the Liens of the applicable Collateral Documents,
subject only to Liens permitted hereunder (including Permitted Encumbrances), in
each case against the claims of all Persons whomsoever other than the holder of
an interest that is a Permitted Encumbrance.  Without limiting the foregoing,
the Borrower covenants and agrees that the Agent shall at all times have a First
Priority Lien on the Real Property Collateral.  The Borrower shall reimburse the
Agent for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by the Agent if an interest in the
Real Property Collateral, other than as permitted hereunder (including Permitted
Encumbrances), is claimed by another Person other than the holder of an interest
that is a Permitted Encumbrance.  If Agent receives reimbursement for any such
losses, costs, damages or expenses from the Title Company, then Agent shall
refund to Borrower any amounts previously reimbursed to Agent by Borrower for
such losses, costs, damages or expenses, provided that no Default or Event of
Default has occurred and is continuing.

 

77

--------------------------------------------------------------------------------


 

5.15        Estoppels.

 

The Borrower will at any time and from time to time, within ten (10) days after
written demand by Agent, deliver to Agent a certificate duly executed, and in
form satisfactory to Agent, stating and acknowledging the then outstanding
principal balance of the Loans and the fact that, to Borrower’s knowledge, there
are no defenses, offsets or counterclaims (or, if such should not be the fact,
then the facts and circumstances relating to such defenses, offsets or
counterclaims) and such other information as may reasonably be requested by
Agent.

 

5.16        SPE Covenants.

 

The Borrower and its Subsidiaries:

 

(A)           DO NOT OWN AND WILL NOT OWN ANY ASSET OR PROPERTY OTHER THAN
(I) THE PROPERTY COMMONLY KNOWN AS “ROYAL ISLAND”, “RAT CAY” (A/K/A/ “KING’S
CAY”) AND “CHICKEN CAY” (A/K/A/ “PARADISE CAY”), (II) ADDITIONAL REAL PROPERTY
ASSETS WHICH IS MORTGAGED TO THE AGENT IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTION 5.13
HEREOF), (III) THE CAPITAL STOCK OF ITS SUBSIDIARIES AND THEIR RESPECTIVE
INTERESTS IN THE PROJECT, AND (IV) INCIDENTAL PERSONAL PROPERTY REASONABLY
NECESSARY FOR THE OWNERSHIP OR OPERATION OF THE PROJECT;

 

(B)           WILL NOT ENGAGE IN ANY BUSINESS OTHER THAN THE OWNERSHIP,
MANAGEMENT AND OPERATION OF THE PROJECT AND WILL CONDUCT AND OPERATE ITS
BUSINESS IN ALL MATERIAL RESPECTS AS PRESENTLY CONTEMPLATED TO BE CONDUCTED AND
OPERATED;

 

(C)           EXCEPT TO THE EXTENT PERMITTED BY THIS AGREEMENT, HAS NOT MADE AND
WILL NOT MAKE LOANS TO ANY PERSON OR HOLD EVIDENCE OF INDEBTEDNESS ISSUED BY ANY
OTHER PERSON OR ENTITY;

 

(D)           EXCEPT TO THE EXTENT PERMITTED BY THIS AGREEMENT, SHALL NOT
ACQUIRE OBLIGATIONS OR SECURITIES OF ITS AFFILIATES OR ANY CONSTITUENT PARTY OF
BORROWER OR ITS SUBSIDIARIES;

 

(E)           IS AND WILL REMAIN SOLVENT AND WILL PAY ITS DEBTS AND LIABILITIES
FROM ITS ASSETS AS THE SAME SHALL BECOME DUE;

 

(F)            HAS DONE OR CAUSED TO BE DONE AND WILL DO ALL THINGS NECESSARY TO
OBSERVE ORGANIZATIONAL FORMALITIES AND PRESERVE ITS EXISTENCE, AND WILL NOT
MATERIALLY AMEND, MODIFY OR OTHERWISE CHANGE ITS ARTICLES OF ORGANIZATION OR
OPERATING AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS IN ANY MANNER WHICH COULD
REASONABLY BE EXPECTED TO BE ADVERSE TO THE INTERESTS OF THE LENDERS, AND IN
CONNECTION WITH ANY NON-MATERIAL AMENDMENT OF ANY SUCH ARTICLES OF ORGANIZATION
OR OPERATING AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS, SHALL FORWARD A COPY
OF SUCH AMENDMENT TO THE AGENT PROMPTLY AFTER THE EXECUTION OR FILING THEREOF;

 

(G)           WILL BE, AND AT ALL TIMES WILL HOLD ITSELF OUT TO THE PUBLIC AS, A
LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER ENTITY (INCLUDING ANY OTHER
LOAN PARTY AND ANY AFFILIATE OF ANY LOAN PARTY), SHALL CORRECT ANY KNOWN
MISUNDERSTANDING REGARDING ITS STATUS AS A SEPARATE ENTITY, SHALL CONDUCT
BUSINESS IN ITS OWN NAME, AND SHALL NOT IDENTIFY ITSELF OR ANY OF ITS AFFILIATES
AS A DIVISION OR PART OF THE OTHER;

 

(H)           WILL MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS
REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF
ITS CONTEMPLATED BUSINESS OPERATIONS;

 

78

--------------------------------------------------------------------------------


 

(I)            EXCEPT IN CONNECTION WITH A PERMITTED MERGER, WILL NOT, AND WILL
NOT PERMIT ANY CONSTITUENT PARTY TO, SEEK THE DISSOLUTION, WINDING UP,
LIQUIDATION, CONSOLIDATION OR MERGER IN WHOLE OR IN PART, OF SUCH ENTITY; AND

 

(J)            EXCEPT TO THE EXTENT PERMITTED BY THIS AGREEMENT, DOES NOT AND
WILL NOT HOLD ITSELF OUT TO BE RESPONSIBLE FOR THE DEBTS OR OBLIGATIONS OF ANY
OTHER PERSON (EXCEPT FOR THE LOANS).

 

5.17        Maintenance of Entitlements.

 

The Borrower shall warrant and defend, and otherwise maintain, all of the
Entitlements obtained in connection with the Project as necessary (i) for the
development of the Project as intended and as contemplated by the Master Plan,
(ii) to ensure the Project is in compliance with Applicable Laws and the Heads
of Agreement, and (iii) to enable Borrower to achieve the Development Budget. 
In the event that the Borrower or the Agent becomes aware of a breach of any
requirement, condition, restriction or obligation under any of the Entitlement
Documents, the Borrower hereby grants to the Agent the right (but in no event
shall Agent have the obligation) to cure, at the Borrower’s sole cost and
expense, any such breach, after prior written notice to the Borrower of such
intention to cure same.

 

5.18        Asset Sales.

 

The Borrower covenants and agrees that the Real Property Collateral shall only
be sold pursuant to a Permitted Collateral Asset Sale.  No Real Property
Collateral will be sold in bulk that has not been previously subdivided into
individual Residential Units or Unimproved Lots as contemplated by the Master
Plan.  No Real Property Collateral will be sold pursuant to any discount that
does not reflect fair market value other than the Permitted Investor Sales and
Permitted Barter Transaction.

 

5.19        Control.

 

Cypress Royal Island GP, LLC shall at all times directly or indirectly Control
the Borrower, subject to the rights of Behringer Harvard Royal Island LLC, a
Delaware limited liability company, contained in the limited partnership
agreement of Royal Island Partners, LP with respect to certain major decisions.

 

5.20        Deliberately Omitted.

 

5.21        Accounts.

 

The Borrower covenants and agrees that all Cash From Project Sales and Equity
Proceeds received by Borrower or its Subsidiaries shall be deposited into and
maintained in the Company’s Operating Account as provided in Section 3.3
hereof.  All funds in the Company’s Operating Account shall be used in a manner
consistent with the Development Budget.

 

Any “securities accounts” and “deposit accounts” (as such terms are defined in
the UCC) of the Borrower and its Subsidiaries established after the Closing Date
shall be subject to effective Control Agreements in favor of the Agent in form
and substance reasonably satisfactory to the Collateral Agent.

 

5.22        Development Milestones.

 

The Borrower shall deliver to Agent, evidence reasonably satisfactory to it that
the following milestones with respect to the development of the Project
(collectively, the “Development Milestones”) have been completed on or prior to
the dates set forth herein:

 

79

--------------------------------------------------------------------------------


 


A.            COMPLETION AND APPROVAL BY THE GOVERNMENT OF THE COMMONWEALTH OF
THE BAHAMAS OF THE ENVIRONMENTAL IMPACT ASSESSMENT:  MARCH 31, 2008;


 


B.            COMPLETION AND APPROVAL BY THE GOVERNMENT OF THE COMMONWEALTH OF
THE BAHAMAS OF THE ENVIRONMENTAL MANAGEMENT PLAN: MARCH 31, 2008; AND


 


C.            COMPLETION AND APPROVAL BY AGENT OF THE GROUND LEASES RELATING TO
THE SEABED FOR THE MARINA AND BLUFF PORTIONS OF THE PROJECT AS CONTEMPLATED IN
THE MASTER PLANS: MARCH 31, 2008.


 

5.23        Maintenance of Ground Leases.

 

With respect to each Ground Lease as and when any such Ground Lease is fully
executed and becomes effective,

 


A.            EACH GROUND LEASE OR A MEMORANDUM THEREOF (INCLUDING ANY MATERIAL
AMENDMENT) SHALL BE DULY RECORDED;


 


B.            EXCEPT FOR PERMITTED ENCUMBRANCES, THE BORROWER’S INTEREST IN THE
GROUND LEASES SHALL NOT BE SUBJECT TO ANY LIENS SUPERIOR TO, OR OF EQUAL
PRIORITY WITH, THE APPLICABLE MORTGAGE;


 


C.            THE BORROWER’S INTEREST IN THE GROUND LEASE SHALL BE MORTGAGEABLE
TO THE AGENT WITHOUT THE CONSENT OF THE LESSOR THEREUNDER (OR IF SUCH CONSENT IS
REQUIRED, IT HAS BEEN OBTAINED AS OF THE DATE OF EXECUTION AND EFFECTIVENESS OF
THE APPLICABLE GROUND LEASE) AND THE BORROWER SHALL BE PERMITTED TO GRANT THE
MORTGAGE ENCUMBERING THE BORROWER’S LEASEHOLD ESTATE UNDER THE GROUND LEASE
WITHOUT THE CONSENT OF THE LESSOR THEREUNDER (OR IF SUCH CONSENT IS REQUIRED, IT
HAS BEEN OBTAINED AS OF THE CLOSING DATE) AND FURTHER IN THE EVENT OF
FORECLOSURE OF THE AGENT’S SECURITY INTEREST GRANTED PURSUANT TO THE MORTGAGE,
AGENT SHALL HAVE THE RIGHT TO FURTHER ASSIGN ITS INTEREST UNDER THE GROUND LEASE
WITHOUT THE NEED TO OBTAIN THE CONSENT OF THE LESSOR THEREUNDER;


 


D.            THE GROUND LEASE SHALL REQUIRE THE LESSOR THEREUNDER TO USE BEST
EFFORTS TO CONTEMPORANEOUSLY GIVE NOTICE OF ANY DEFAULT BY THE BORROWER TO AGENT
AND THE GROUND LEASE SHALL FURTHER PROVIDE THAT NOTICE OF TERMINATION GIVEN
UNDER THE GROUND LEASE IS NOT EFFECTIVE AGAINST THE AGENT UNLESS A COPY OF THE
NOTICE HAS BEEN DELIVERED TO LENDER IN THE MANNER DESCRIBED IN THE APPLICABLE
GROUND LEASE;


 


E.             AGENT SHALL BE PERMITTED A REASONABLE OPPORTUNITY (INCLUDING,
WHERE NECESSARY, SUFFICIENT TIME TO GAIN POSSESSION OF THE INTEREST OF THE
BORROWER UNDER THE GROUND LEASE) TO CURE ANY DEFAULT UNDER THE GROUND LEASE,
WHICH IS CURABLE AFTER THE RECEIPT OF NOTICE OF ANY DEFAULT BEFORE THE LESSOR
THEREUNDER MAY TERMINATE SUCH GROUND LEASE AS TO THE AGENT’S INTEREST THEREIN;
AND


 


F.             THE GROUND LEASE SHALL REQUIRE THE LESSOR TO ENTER INTO A NEW
LEASE WITH A LEASEHOLD MORTGAGEE UPON TERMINATION OF THE APPLICABLE GROUND LEASE
FOR ANY REASON, OTHER THAN THE EXPIRATION OF THE TERM OF THE LEASE.


 


G.            BORROWER SHALL (I) PAY ALL RENTS, ADDITIONAL RENTS AND OTHER SUMS
REQUIRED TO BE PAID BY THE BORROWER, AS TENANT UNDER AND PURSUANT TO THE
PROVISIONS OF EACH GROUND LEASE, (II) DILIGENTLY PERFORM AND OBSERVE ALL OF THE
MATERIAL TERMS, COVENANTS AND CONDITIONS OF EACH GROUND LEASE ON THE PART OF THE
BORROWER, AS TENANT THEREUNDER EXCEPT TO THE EXTENT FAILURE TO DO SO WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (III) PROMPTLY
NOTIFY THE AGENT OF THE GIVING OF ANY NOTICE BY LESSOR UNDER THE APPLICABLE
GROUND LEASE TO THE BORROWER OF ANY DEFAULT BY THE BORROWER, AS TENANT
THEREUNDER, AND DELIVER TO LENDER A TRUE COPY OF EACH SUCH NOTICE WITHIN FIVE
(5) BUSINESS DAYS OF RECEIPT. THE


 

80

--------------------------------------------------------------------------------


 


BORROWER SHALL NOT, WITHOUT THE PRIOR CONSENT OF THE AGENT SURRENDER THE
LEASEHOLD ESTATE CREATED BY THE APPLICABLE GROUND LEASE OR TERMINATE OR CANCEL
ANY GROUND LEASE OR MATERIALLY MODIFY, CHANGE, SUPPLEMENT, ALTER OR AMEND ANY
GROUND LEASE, EITHER ORALLY OR IN WRITING.


 


H.            IF THE BORROWER SHALL DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF
ANY TERM, COVENANT OR CONDITION OF ANY GROUND LEASE ON THE PART OF BORROWER, AS
TENANT THEREUNDER, AND SHALL FAIL TO CURE THE SAME PRIOR TO THE EXPIRATION OF
ANY APPLICABLE CURE PERIOD PROVIDED THEREUNDER, THE AGENT SHALL HAVE THE RIGHT,
TO THE EXTENT THE AGENT HAS RECEIVED NOTICE OF, OR HAS OTHERWISE BECOME AWARE OF
ANY SUCH DEFAULT, BUT SHALL BE UNDER NO OBLIGATION, TO PAY ANY SUMS AND TO
PERFORM ANY ACT OR TAKE ANY ACTION AS MAY BE APPROPRIATE TO CAUSE ALL OF THE
TERMS, COVENANTS AND CONDITIONS OF SUCH GROUND LEASE ON THE PART OF THE BORROWER
TO BE PERFORMED OR OBSERVED ON BEHALF OF THE BORROWER, TO THE END THAT THE
RIGHTS OF THE BORROWER IN, TO AND UNDER SUCH GROUND LEASE SHALL BE KEPT
UNIMPAIRED AND FREE FROM DEFAULT.  IF THE LANDLORD UNDER THE APPLICABLE GROUND
LEASE SHALL DELIVER TO THE AGENT A COPY OF ANY NOTICE OF DEFAULT UNDER SUCH
GROUND LEASE, SUCH NOTICE SHALL CONSTITUTE FULL PROTECTION TO THE AGENT FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY THE AGENT, IN GOOD FAITH, IN RELIANCE
THEREON.  THE BORROWER SHALL EXERCISE EACH INDIVIDUAL OPTION, IF ANY, TO EXTEND
OR RENEW THE TERM OF EACH GROUND LEASE PRIOR TO OR WITHIN THE PERIOD IN WHICH
ANY SUCH OPTION MAY BE EXERCISED TO THE EXTENT SUCH OPTION IS CONSISTENT WITH
THE DEVELOPMENT BUDGET AND THE MASTER PLANS, AND THE BORROWER HEREBY EXPRESSLY
AUTHORIZES AND APPOINTS THE AGENT ITS ATTORNEY-IN-FACT, DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, TO EXERCISE ANY SUCH OPTION IN THE NAME OF AND UPON
BEHALF OF THE BORROWER, WHICH POWER OF ATTORNEY SHALL BE IRREVOCABLE AND SHALL
BE DEEMED TO BE COUPLED WITH AN INTEREST.


 


I.              NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTIONS
5.23A-F ABOVE, BECAUSE IT IS CONTEMPLATED THAT GROUND LEASES WILL BE ENTERED
INTO WITH THE GOVERNMENT OF THE COMMONWEALTH OF THE BAHAMAS, AGENT SHALL HAVE
THE RIGHT TO APPROVE ANY SUCH GROUND LEASES NOTWITHSTANDING THEIR FAILURE TO
COMPLY WITH CERTAIN OF THE CONDITIONS SET FORTH IN 5.23A-F ABOVE DESPITE
BORROWER’S BEST EFFORTS TO CAUSE SUCH COMPLIANCE, PROVIDED THAT BORROWER IS ABLE
TO DELIVER A FIRST PRIORITY MORTGAGE TO AGENT ENCUMBERING ITS INTEREST UNDER
SUCH GROUND LEASE AND THAT THE GOVERNMENT OF THE COMMONWEALTH OF THE BAHAMAS HAS
APPROVED THE GRANTING OF SUCH MORTGAGE.


 

5.24        Material Contracts; Sale Leasebacks.

 


A.            NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENTER INTO A
THIRD PARTY OPERATING AGREEMENT OR ANY OTHER DEVELOPMENT MANAGEMENT AGREEMENT
WITHOUT PRIOR WRITTEN CONSENT OF THE AGENT, SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD AND WITHOUT PROVIDING THE AGENT WITH A RECOGNITION AND ESTOPPEL
AGREEMENT OR AN ASSIGNMENT OF DEVELOPMENT MANAGEMENT AGREEMENT, AS THE CASE MAY
BE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT. NEITHER BORROWER
NOR ANY OF ITS SUBSIDIARIES SHALL TERMINATE OR MATERIALLY AMEND, SUPPLEMENT OR
MODIFY ANY SUCH APPROVED THIRD PARTY OPERATING AGREEMENT OR ANY OTHER
DEVELOPMENT MANAGEMENT AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT,
NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


 


B.            NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENTER INTO A
MATERIAL CONTRACT FOR THE OVERSIGHT OF THE CONSTRUCTION OF THE APPLICABLE
PORTION OF THE PROJECT WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED AND WITHOUT PROVIDING
THE AGENT WITH A RECOGNITION AND ESTOPPEL AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENT.


 


C.            NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENTER INTO A
NEW FRANCHISE OR LICENSE AGREEMENT WITH A FRANCHISOR FOR ANY HOTEL WITHOUT THE
PRIOR WRITTEN CONSENT OF THE AGENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED.  NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL TERMINATE OR
MATERIALLY AMEND, SUPPLEMENT OR MODIFY ANY SUCH APPROVED FRANCHISE AGREEMENT
WITHOUT THE

 

81

--------------------------------------------------------------------------------


 


PRIOR WRITTEN CONSENT OF THE AGENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.


 


D.            NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENTER INTO ANY
DEVELOPMENT AGREEMENT THAT IS A MATERIAL CONTRACT OR ANY OTHER AGREEMENT THAT IS
A MATERIAL CONTRACT THE PURPOSE OF WHICH IS TO OBTAIN THE PROPERTY DEVELOPMENT
SERVICES, SIMILAR TO THOSE PROVIDED BY THE BORROWER OF ANY THIRD PARTY DEVELOPER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT, SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED AND WITHOUT PROVIDING THE AGENT
WITH A RECOGNITION AND ESTOPPEL AGREEMENT OR AN ASSIGNMENT OF DEVELOPMENT
MANAGEMENT AGREEMENT, AS THE CASE MAY BE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT, NOT TO BE UNREASONABLY WITHHELD, CONDITIONED, OR
DELAYED.


 


E.             NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENTER INTO ANY
NEW MATERIAL CONTRACT, WITHOUT THE PRIOR APPROVAL OF AGENT, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


 


F.             NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENTER INTO ANY
MATERIAL SHARED USE AGREEMENT OR UTILITY SHARING AGREEMENT WITH RESPECT TO ANY
PORTION OF THE REAL PROPERTY COLLATERAL, WITHOUT THE PRIOR APPROVAL OF AGENT.


 


G.            NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENTER INTO ANY
SALE-LEASEBACK TRANSACTION, WHICH AFFECTS ANY PORTION OF THE PROJECT.


 

5.25        Use of Insurance Proceeds Upon the Occurrence of a Recovery Event.

 


A.            IN THE EVENT OF A CASUALTY RESULTING IN DAMAGE OR DESTRUCTION, THE
COST OF WHICH TO REPAIR IS LESS THAN $2,500,000 (A “MINOR CASUALTY”), THE
BORROWER SHALL HAVE THE RIGHT TO SETTLE ANY AND ALL INSURANCE CLAIMS IN
CONNECTION THEREWITH AND UTILIZE THE INSURANCE PROCEEDS RECEIVED FOR REPAIR AND
RESTORATION OF THE AFFECTED REAL PROPERTY COLLATERAL.  UPON THE OCCURRENCE OF
SUCH A CASUALTY, THE BORROWER SHALL HAVE THE RIGHT TO COLLECT AND RECEIVE THE
INSURANCE PROCEEDS IN CONNECTION THEREWITH SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.  IF NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE BORROWER SHALL DELIVER TO THE AGENT A REINVESTMENT NOTICE.  IF
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THEN THE AGENT SHALL USE THE
INSURANCE PROCEEDS TO PREPAY THE LOAN IN ACCORDANCE WITH
SECTION 2.7B(II) HEREOF.


 


B.            IN THE EVENT OF A CASUALTY RESULTING IN DAMAGE OR DESTRUCTION, THE
COST OF WHICH TO REPAIR EXCEEDS $2,500,000 (A “MAJOR CASUALTY”), THE AGENT MAY
EITHER (I) JOINTLY WITH THE BORROWER SETTLE AND ADJUST ANY CLAIM AND AGREE WITH
THE INSURANCE COMPANY OR COMPANIES ON THE AMOUNT TO BE PAID AS A RESULT OF THE
CASUALTY, OR (II) ALLOW THE BORROWER TO AGREE WITH THE INSURANCE COMPANY OR
COMPANIES ON THE AMOUNT TO BE PAID AS A RESULT OF THE CASUALTY; PROVIDED, THAT
IF AT THE TIME OF THE SETTLEMENT OF SUCH CLAIM AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THEN THE AGENT SHALL SETTLE AND ADJUST SUCH CLAIM WITHOUT THE
CONSENT OF THE BORROWER.  IN ANY SUCH CASE THE AGENT SHALL AND IS HEREBY
AUTHORIZED TO COLLECT ANY SUCH INSURANCE PROCEEDS.  THE REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY THE AGENT IN THE ADJUSTMENT AND COLLECTION OF SUCH
INSURANCE PROCEEDS SHALL BECOME PART OF THE OBLIGATIONS AND SHALL BE REIMBURSED
BY THE BORROWER TO THE AGENT UPON DEMAND THEREFORE.  IN THE EVENT OF A MAJOR
CASUALTY, THE BORROWER SHALL DEPOSIT THE APPLICABLE INSURANCE PROCEEDS, WITHIN
ONE (1) BUSINESS DAY AFTER ITS RECEIPT THEREOF, INTO AN ACCOUNT DESIGNATED AND
CONTROLLED BY AGENT ON BEHALF OF THE LENDERS (THE “RESTORATION ACCOUNT”).  THE
AGENT SHALL DISBURSE THE INSURANCE PROCEEDS FROM THE RESTORATION ACCOUNT FOR
PURPOSES OF RESTORING AND REPAIRING THE AFFECTED REAL PROPERTY COLLATERAL IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS SECTION 5.25 SO LONG AS (I) NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (II) THE AGENT DETERMINES IN
ITS REASONABLE DISCRETION THAT THE REPAIR AND RESTORATION CAN BE COMPLETED PRIOR
TO THE MATURITY DATE, PROVIDED, HOWEVER THAT THE CONDITION SET FORTH IN THIS
SECTION 5.25B(II) SHALL NOT APPLY IF A


 

82

--------------------------------------------------------------------------------


 


MAJOR CASUALTY OCCURS DURING THE YEAR IMMEDIATELY PRIOR TO THE MATURITY DATE IF
THE INSURANCE PROCEEDS RECEIVED BY BORROWER FROM SUCH MAJOR CASUALTY ARE EQUAL
TO OR LESS THAN $10,000,000, (III) THE AGENT DETERMINES IN ITS REASONABLE
DISCRETION THAT THE INSURANCE PROCEEDS ARE SUFFICIENT TO ALLOW THE BORROWER TO
COMPLETE THE REPAIR AND RESTORATION (OR THE BORROWER HAS DEPOSITED INTO THE
RESTORATION ACCOUNT FUNDS SUFFICIENT TO FUND THE COMPLETION OF SUCH REPAIR AND
RESTORATION TO THE EXTENT NOT COVERED BY THE INSURANCE PROCEEDS), AND (IV) THE
AGENT IS SATISFIED, IN ITS REASONABLE DISCRETION, THAT ANY OPERATING DEFICITS
INCURRED AS A RESULT OF THE CASUALTY WILL BE COVERED BY THE INSURANCE PROCEEDS,
THE BORROWER’S BUSINESS INTERRUPTION INSURANCE OR BY OTHER FUNDS OF THE
BORROWER.  IF THE CONDITIONS SET FORTH IN THIS SECTION 5.25B ARE NOT SATISFIED,
THEN THE AGENT SHALL USE THE INSURANCE PROCEEDS TO PREPAY THE LOAN IN ACCORDANCE
WITH SECTION 2.7A(II) HEREOF.


 


C.            FROM TIME TO TIME, PROVIDED THAT THE CONDITIONS SET FORTH IN
SECTION 5.25B ARE SATISFIED, BUT IN NO EVENT MORE FREQUENTLY THAN ONCE MONTHLY,
THE AGENT SHALL DISBURSE PORTIONS OF THE INSURANCE PROCEEDS TO, OR AS DIRECTED
BY, THE BORROWER UPON RECEIPT OF (1) EVIDENCE SATISFACTORY TO IT (WHICH EVIDENCE
MAY INCLUDE INSPECTION(S) OF THE WORK PERFORMED) THAT THE RESTORATION AND REPAIR
COVERED BY THE DISBURSEMENT HAS BEEN COMPLETED IN ACCORDANCE WITH PLANS AND
SPECIFICATIONS APPROVED BY THE AGENT AND IN ACCORDANCE WITH ALL APPLICABLE LAWS,
(2) EVIDENCE REASONABLY SATISFACTORY TO IT OF THE REMAINING ESTIMATED COST OF
COMPLETION OF THE RESTORATION AND REPAIR, (3) FUNDS, OR, AT THE AGENT’S OPTION,
ASSURANCES REASONABLY SATISFACTORY TO AGENT THAT SUCH FUNDS ARE AVAILABLE AND
SUFFICIENT IN ADDITION TO THE INSURANCE PROCEEDS TO COMPLETE THE PROPOSED
RESTORATION AND REPAIR, AND (4) SUCH ARCHITECT’S CERTIFICATES, WAIVERS OF LIEN,
CONTRACTOR’S SWORN STATEMENTS, TITLE INSURANCE ENDORSEMENTS, BONDS AND OTHER
EVIDENCES OF COST, PAYMENT AND PERFORMANCE OF THE FOREGOING REPAIR AND
RESTORATION AS THE AGENT MAY REASONABLY REQUIRE AND APPROVE.  THE AGENT MAY, IN
ANY EVENT, REQUIRE THAT ALL PLANS AND SPECIFICATIONS FOR SUCH RESTORATION,
REPAIR, REPLACEMENT AND REBUILDING WITH RESPECT TO ANY MAJOR CASUALTY BE
SUBMITTED TO AND REASONABLY APPROVED BY THE AGENT PRIOR TO COMMENCEMENT OF
WORK.  THE AGENT MAY REQUEST THAT A CONSULTANT SELECTED BY AGENT INSPECT SUCH
WORK AND REVIEW THE BORROWER’S REQUEST FOR PAYMENTS AND THE BORROWER SHALL, ON
DEMAND BY THE AGENT, REIMBURSE THE AGENT FOR THE REASONABLE FEES AND
DISBURSEMENTS OF SUCH CONSULTANT IN CONNECTION THEREWITH.  NO PAYMENT MADE PRIOR
TO THE FINAL COMPLETION OF THE RESTORATION AND REPAIR OF ANY MAJOR CASUALTY
SHALL EXCEED NINETY PERCENT (90%) OF THE HARD CONSTRUCTION COSTS VALUE OF THE
WORK PERFORMED FROM TIME TO TIME (EXCEPT FOR RESTORATION WORK ON A TRADE BY
TRADE BASIS OR ON AN HOURLY BASIS FOR PROFESSIONAL SERVICES IN WHICH EVENT,
PAYMENT MAY BE MADE IN FULL UPON THE COMPLETION OF SUCH WORK).  IF, AT ANY TIME
DURING THE COURSE OF THE RESTORATION AND REPAIR OF ANY MAJOR CASUALTY, THE AGENT
DETERMINES IN ITS REASONABLE DISCRETION, THAT THE REMAINING INSURANCE PROCEEDS
ARE NOT SUFFICIENT TO COMPLETE THE RESTORATION AND REPAIR IN ACCORDANCE WITH THE
APPROVED PLANS AND SPECIFICATIONS AND IN COMPLIANCE WITH APPLICABLE LAWS, THEN
THE BORROWER SHALL PROMPTLY DEPOSIT OR CAUSE TO BE DEPOSITED ANY DEFICIENCY INTO
THE RESTORATION ACCOUNT.  NO FURTHER DISBURSEMENTS WILL BE MADE BY THE AGENT
UNTIL SUCH DEFICIENT AMOUNT HAS BEEN DEPOSITED.  ANY SURPLUS WHICH MAY REMAIN
OUT OF INSURANCE PROCEEDS HELD BY AGENT AFTER PAYMENT OF SUCH COSTS OF
RESTORATION, REPAIR, REPLACEMENT OR REBUILDING SHALL BE PAID TO BORROWER SO LONG
AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


D.            IN THE EVENT THAT INSURANCE PROCEEDS SHALL BE MADE AVAILABLE TO
BORROWER FOR THE RESTORATION AND REPAIR OF ALL OR ANY PORTION OF THE REAL
PROPERTY COLLATERAL AFFECTED BY A CASUALTY IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THIS SECTION 5.25, THE BORROWER COVENANTS AND AGREES TO RESTORE
AND REPAIR OR CAUSE THE SAME TO BE RESTORED AND REPAIRED TO BE OF AT LEAST
COMPARABLE VALUE AS PRIOR TO SUCH DAMAGE, ALL TO BE EFFECTED IN ACCORDANCE WITH
APPLICABLE LAWS AND THE PLANS AND SPECIFICATIONS APPROVED IN ADVANCE BY THE
AGENT, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED OR
REQUIRED WITH RESPECT TO ANY MINOR CASUALTY.  BORROWER COVENANTS AND AGREES TO
COMMENCE SUCH RESTORATION AND REPAIR AS SOON AS REASONABLY PRACTICABLE AFTER THE
OCCURRENCE OF ANY CASUALTY AND THE RECEIPT OF THE INSURANCE PROCEEDS THEREFOR
AND SHALL DILIGENTLY PURSUE THE SAME TO SATISFACTORY COMPLETION IN ACCORDANCE
WITH THE PLANS AND SPECIFICATIONS APPROVED BY THE AGENT (IF REQUIRED) AND ALL
APPLICABLE LAWS.  TO THE EXTENT THAT ANY SUBSIDIARY HAS CONSTRUCTED OR IS
CONSTRUCTING IMPROVEMENTS ON ANY LAND


 

83

--------------------------------------------------------------------------------


 


OWNED BY A BORROWER, BORROWER COVENANTS AND AGREES THAT IT SHALL CAUSE SUCH
SUBSIDIARY TO USE ANY PROCEEDS OF INSURANCE AS A RESULT OF A CASUALTY AFFECTING
ALL OR A PORTION OF SUCH IMPROVEMENTS TO RESTORE AND REPAIR OR CAUSE THE SAME TO
BE RESTORED AND REPAIRED TO BE OF AT LEAST COMPARABLE VALUE AS PRIOR TO SUCH
DAMAGE, ALL TO BE EFFECTED IN ACCORDANCE WITH APPLICABLE LAWS AND THE PLANS AND
SPECIFICATIONS UNDER WHICH SUCH IMPROVEMENTS WERE BEING CONSTRUCTED.  THE
BORROWER COVENANTS AND AGREES TO CAUSE SUCH SUBSIDIARY TO COMMENCE SUCH
RESTORATION AND REPAIR AS SOON AS REASONABLY PRACTICABLE AFTER THE OCCURRENCE OF
ANY CASUALTY AND THE RECEIPT OF THE INSURANCE PROCEEDS THEREFOR AND SHALL CAUSE
SUCH SUBSIDIARY TO DILIGENTLY PURSUE THE SAME TO SATISFACTORY COMPLETION IN
ACCORDANCE WITH SUCH PLANS AND SPECIFICATIONS AND ALL APPLICABLE LAWS.


 

5.26        Master Declarations.

 

Upon the execution and effectiveness of any Master Declaration, Borrower shall
maintain such Master Declaration in full force and effect.  Borrower shall
diligently perform and observe all of the material terms, covenants and
conditions of the Master Declarations except to the extent failure to do so
would not reasonably be expected to have a Material Adverse Effect. Borrower
shall notify Agent within five (5) days of its becoming aware of any defects or
potential actions, challenges, proceedings by any third party or Governmental
Authority which could reasonably be expected to have a Material Adverse Effect
on any Master Declaration.  The Master Declarations shall provide sufficient
easements, covenants and restrictions to permit the shared use of the Project as
contemplated by the Master Plans and the Development Budget.

 


SECTION 6.
NEGATIVE COVENANTS


 

The Borrower covenants and agrees that, until payment in full of all of the
Loans and other Obligations, the Borrower shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 6.

 

6.1          Indebtedness.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness or
Disqualified Preferred Stock, except that the Borrower and its Subsidiaries may
create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to Indebtedness or Disqualified Preferred Stock,
as follows:

 

(I)            EACH OF THE LOAN PARTIES MAY BECOME AND REMAIN LIABLE WITH
RESPECT TO ITS RESPECTIVE OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AND THE LOAN DOCUMENTS;

 

(II)           THE BORROWER MAY BECOME AND REMAIN LIABLE WITH RESPECT TO
PERMITTED EQUIPMENT FINANCING;

 

(III)          THE BORROWER AND ITS SUBSIDIARIES MAY INCUR OBLIGATIONS UNDER
HEDGING AGREEMENTS FOR PURPOSES OF HEDGING INTEREST RATE RISK WITH RESPECT TO
INDEBTEDNESS OUTSTANDING OR EXPECTED TO BE INCURRED UNDER THIS AGREEMENT;

 

(IV)          BORROWER MAY ISSUE DISQUALIFIED PREFERRED STOCK SO LONG AS
SECTION 5.19 REMAINS SATISFIED;

 

84

--------------------------------------------------------------------------------


 

(V)           THE BORROWER MAY INCUR AN UNSECURED “KEY MONEY” LOAN IN THE AMOUNT
OF $2,000,000 OR LESS FROM MONTAGE HOTELS & RESORTS;

 

(VI)          THE BORROWER MAY INCUR UNSECURED INDEBTEDNESS IN THE FORM OF
INSURANCE PREMIUMS TO BE PAID OVER A PERIOD OF TIME; AND

 

(VII)         EACH OF THE LOAN PARTIES MAY BECOME AND REMAIN LIABLE WITH RESPECT
TO INDEBTEDNESS TO ANY OTHER LOAN PARTY; PROVIDED THAT, IN EACH CASE, (A) NO
MONETARY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AS THE TIME
OF THE INCURRENCE THEREOF OR WOULD RESULT THEREFROM, AND (B) ALL SUCH
INTERCOMPANY INDEBTEDNESS SHALL BE EVIDENCED BY PROMISSORY NOTES WHICH SHALL
HAVE BEEN PLEDGED TO THE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS, (C) ALL
SUCH INTERCOMPANY INDEBTEDNESS OWED BY THE BORROWER TO ANY OF ITS SUBSIDIARIES
SHALL BE UNSECURED AND SUBORDINATED IN RIGHT OF PAYMENT TO THE PAYMENT IN FULL
OF THE OBLIGATIONS PURSUANT TO THE TERMS OF THE APPLICABLE PROMISSORY NOTES OR
AN INTERCOMPANY SUBORDINATION AGREEMENT THAT IN ANY SUCH CASE, ARE REASONABLY
SATISFACTORY TO THE AGENT.

 

6.2          Liens and Related Matters.

 


A.            PROHIBITION ON LIENS.  THE BORROWER SHALL NOT, AND SHALL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE, INCUR, ASSUME
OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR ASSET OF ANY
KIND (INCLUDING ANY DOCUMENT OR INSTRUMENT IN RESPECT OF GOODS OR ACCOUNTS
RECEIVABLE) OF THE BORROWER OR ANY OF ITS SUBSIDIARIES (OR A LIEN ON THE CAPITAL
STOCK OF BORROWER OR ITS SUBSIDIARIES TO THE EXTENT HELD BY THE SHAREHOLDER
PLEDGORS), WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR ANY INCOME OR PROFITS
THEREFROM, OR FILE OR PERMIT THE FILING OF, OR PERMIT TO REMAIN IN EFFECT, ANY
FINANCING STATEMENT, OR OTHER SIMILAR NOTICE OF ANY LIEN WITH RESPECT TO ANY
SUCH PROPERTY, ASSET, INCOME OR PROFITS UNDER THE UNIFORM COMMERCIAL CODE OF ANY
STATE OR UNDER ANY SIMILAR RECORDING OR NOTICE STATUTE, EXCEPT (SOLELY WITH
RESPECT TO THE BORROWER AND ITS SUBSIDIARIES):


 

(I)            ANY PERMITTED ENCUMBRANCES; PROVIDED, HOWEVER, THAT NO SUCH
PERMITTED ENCUMBRANCES SHALL RESULT IN A LIEN ON THE CAPITAL STOCK OF THE
BORROWER OR ITS SUBSIDIARIES; AND

 

(II)           LIENS IN FAVOR OF THE AGENT GRANTED PURSUANT TO THE COLLATERAL
DOCUMENTS TO SECURE THE OBLIGATIONS OR GRANTED IN FAVOR OF THE AGENT OR LENDER
PURSUANT TO THE TERMS OF THIS AGREEMENT.

 


B.            NO FURTHER NEGATIVE PLEDGES.  EXCEPT WITH RESPECT TO SPECIFIC
PROPERTY ENCUMBERED TO SECURE PAYMENT OF PARTICULAR INDEBTEDNESS PERMITTED BY
THIS AGREEMENT OR TO BE SOLD PURSUANT TO AN ASSET SALE OTHERWISE PERMITTED BY
THIS AGREEMENT, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENTER
INTO ANY AGREEMENT (OTHER THAN THE LOAN DOCUMENTS) PROHIBITING THE CREATION OR
ASSUMPTION OF ANY LIEN UPON ANY OF ITS PROPERTIES OR ASSETS, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED.


 


C.            NO RESTRICTIONS ON DISTRIBUTIONS, ETC.  EXCEPT AS OTHERWISE
PROVIDED IN THE LOAN DOCUMENTS AND THE CLUB TRANSFER AGREEMENT, THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, CREATE OR OTHERWISE
CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE,
LIMITATION OR RESTRICTION OF ANY KIND ON THE ABILITY OF ANY SUBSIDIARIES OF THE
BORROWER TO (I) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ANY OF SUCH
SUBSIDIARY’S CAPITAL STOCK OWNED BY THE BORROWER OR ANY OTHER SUBSIDIARIES OF
THE BORROWER, (II) REPAY OR PREPAY ANY INDEBTEDNESS OWED BY SUCH SUBSIDIARY TO
THE BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER, (III) MAKE LOANS OR
ADVANCES TO THE BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER, OR
(IV) TRANSFER ANY OF ITS PROPERTY OR ASSETS TO THE BORROWER OR ANY OTHER
SUBSIDIARY OF THE BORROWER.

 

85

--------------------------------------------------------------------------------


 

6.3          Investments.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make or own any Investments, except

 

(I)            THE BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS IN CASH
EQUIVALENTS;

 

(II)           THE BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS FOR
PURPOSES OF PURCHASING ADDITIONAL REAL PROPERTY COLLATERAL TO THE EXTENT
PERMITTED HEREUNDER, WHICH WILL BE PLEDGED AS COLLATERAL TO SECURE THE
BORROWER’S AND ITS SUBSIDIARIES’ OBLIGATIONS HEREUNDER AS REQUIRED BY
SECTION 5.13 HEREOF;

 

(III)          THE BORROWER MAY MAKE INVESTMENTS IN ITS SUBSIDIARIES AND THE
BORROWER’S SUBSIDIARIES MAY MAKE INVESTMENTS IN THEIR SUBSIDIARIES;

 

[(IV)             THE BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS IN
ROYAL ISLAND – RH, LP, A DELAWARE LIMITED PARTNERSHIP, IN THE MAXIMUM AGGREGATE
AMOUNT OF $250,000 FOR PURPOSES OF FUNDING CAPITAL EXPENDITURES, TRANSACTION
COSTS AND OTHER WORKING CAPITAL NEEDS AT THE ROCK HOUSE FROM TIME TO TIME; AND

 

[(V)              THE BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS IN AN
AGGREGATE AMOUNT UP TO $300,000 PER ANNUM IN THE FORM OF OPERATING AND/OR
MARKETING EXPENSES TO ROYAL ISLAND – RH, LP, A DELAWARE LIMITED PARTNERSHIP, TO
PROVIDE FUNDS TO ROYAL ISLAND – RH, LP, A DELAWARE LIMITED PARTNERSHIP, FOR DEBT
SERVICE ON OBLIGATIONS OWING OR TO BECOME OWING TO J. WALLACE TUTT, III, IN
CONNECTION WITH THE INVESTMENT IN THE ROCK HOUSE.

 

6.4          Contingent Obligations.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or become or remain liable with respect to any
Contingent Obligation, except:

 

(I)            THE BORROWER AND ITS SUBSIDIARIES MAY BECOME AND REMAIN LIABLE
WITH RESPECT TO CONTINGENT OBLIGATIONS IN RESPECT OF CUSTOMARY INDEMNIFICATION
AND PURCHASE PRICE ADJUSTMENT OBLIGATIONS OF ANY SUCH PERSON INCURRED IN
CONNECTION WITH ASSET SALES PERMITTED BY THIS AGREEMENT;

 

(II)           THE BORROWER AND ITS SUBSIDIARIES MAY BECOME AND REMAIN LIABLE
WITH RESPECT TO CONTINGENT OBLIGATIONS IN RESPECT OF ANY OF THE INDEBTEDNESS
THAT, IF OUTSTANDING, WOULD BE PERMITTED UNDER SECTION 6.1;

 

(III)          THE BORROWER MAY BECOME AND REMAIN LIABLE WITH RESPECT TO
CONTINGENT OBLIGATIONS UNDER AGREEMENTS WITH THE COMMONWEALTH OF THE BAHAMAS
(INCLUDING, WITHOUT LIMITATION, THE HEADS OF AGREEMENT) AS A CONDITION TO
COMPLIANCE WITH THE ENTITLEMENTS OR IN CONNECTION WITH COMPLETION OF THE
INFRASTRUCTURE, GOLF COURSE, HOTEL, MARINA, SPA OR OTHER AMENITIES AT THE
PROJECTS TO THE EXTENT REQUIRED BY THE ENTITLEMENTS OR OTHER AGREEMENTS WITH THE
COMMONWEALTH OF THE BAHAMAS; AND

 

(IV)          BORROWER AND ANY SUBSIDIARY MAY BECOME AND REMAIN LIABLE WITH
RESPECT TO ANY CONTINGENT OBLIGATION IN RESPECT OF OBLIGATIONS OF BORROWER OR
ANY OTHER SUBSIDIARY WHICH ARE NOT PROHIBITED BY THIS AGREEMENT.

 

86

--------------------------------------------------------------------------------


 

6.5          Restricted Payments.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment, provided that nothing herein contained shall prohibit
(i) the making of Restricted Payments from the Subsidiaries of the Borrower to
the Borrower, or from one Subsidiary to another Subsidiary or (ii) the making of
Restricted Payments by Borrower to Royal Island – RH, LP, a Delaware limited
partnership, for purposes of permitting the Investments otherwise permitted
under Sections 6.3(iv) and (v) hereof.

 

6.6          Deliberately Omitted.

 

6.7          Restriction on Fundamental Changes.

 

Except for a Permitted Merger, neither the Borrower nor any of its Subsidiaries
shall, without the prior written consent of the Requisite Lenders in their sole
and absolute discretion, directly or indirectly, enter into any merger,
consolidation, reorganization or liquidate, wind up or dissolve, or cause or
consent to either the Borrower or any Subsidiaries to enter into any merger,
consolidation, reorganization or liquidation, wind up or dissolution.

 

6.8          Asset Sales.

 

Without the prior written consent of the Requisite Lenders, the Borrower shall
not, and shall not permit any of its Subsidiaries to engage in any Asset Sales,
except as follows:

 

(I)            WITH RESPECT TO REAL PROPERTY COLLATERAL, THE TRANSFER BY RIBC OF
OWNERSHIP OF CERTAIN REAL PROPERTY COLLATERAL, UPON WHICH GOLF AND SOCIAL
FACILITIES, INCLUDING AN 18-HOLE CHAMPIONSHIP GOLF COURSE AND CLUBHOUSE, AND
200 WET SLIP MARINA (WITH DOCK MASTER’S OFFICE, FUEL FACILITY AND STORAGE BOXES)
WILL BE CONSTRUCTED, AS MORE PARTICULARLY DESCRIBED IN THE CLUB TRANSFER
AGREEMENT, AND PERSONAL PROPERTY (AS DEFINED IN THE CLUB TRANSFER AGREEMENT) TO
RI CLUB, IN ACCORDANCE WITH THE CLUB TRANSFER AGREEMENT, AND THE TRANSFER BY THE
BAHAMIAN BORROWER OF OWNERSHIP OF THE GROUND LEASE TO RI CLUB;

 

(II)           WITH RESPECT TO REAL PROPERTY COLLATERAL, A PERMITTED COLLATERAL
ASSET SALE OR REQUIRED DEDICATION, PROVIDED THAT EACH OF THE FOLLOWING
CONDITIONS HAS BEEN SATISFIED:

 

(A)           NO MONETARY DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING (OTHER THAN A MONETARY DEFAULT OR EVENT OF DEFAULT THAT WILL BE CURED
THROUGH THE CONSUMMATION OF THE PROPOSED ASSET SALE);

 

(B)           NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE
CLOSING OF SUCH SALE HAS BEEN PROVIDED TO THE AGENT WITH A TRUE, CORRECT AND
COMPLETE COPY OF THE RELEVANT QUALIFIED SALES AGREEMENT;

 

(C)           SUCH ASSET SALE IS CONSUMMATED IN ACCORDANCE WITH THE TERMS OF A
QUALIFIED SALES AGREEMENT;

 

(D)           ANY AND ALL MANDATORY PREPAYMENTS OF THE LOAN REQUIRED TO BE MADE
THROUGH THE DATE OF THE PROPOSED ASSET SALE HAVE BEEN MADE, AND ALL MANDATORY
PREPAYMENTS RESULTING FROM SUCH ASSET SALE WILL BE MADE IN ACCORDANCE WITH
SECTION 2.7A(II)(D);

 

87

--------------------------------------------------------------------------------


 

(E)           THE REAL PROPERTY COLLATERAL SUBJECT TO SUCH ASSET SALE OR
REQUIRED DEDICATION, AND THE REMAINING REAL PROPERTY COLLATERAL AFTER GIVING
EFFECT TO SUCH ASSET SALE OR REQUIRED DEDICATION SHALL CONSTITUTE ONE OR MORE
LEGAL SUBDIVISIONS IN ACCORDANCE WITH ALL APPLICABLE LAWS AND GOVERNMENTAL
AUTHORIZATIONS;

 

(F)            THE BORROWER SHALL HAVE PAID ALL REASONABLE OUT-OF-POCKET COSTS
AND EXPENSES INCURRED BY THE AGENT AND ALL REASONABLE FEES AND EXPENSES PAID TO
THIRD PARTY CONSULTANTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) BY
THE AGENT IN CONNECTION WITH A RELEASE OF ANY REAL PROPERTY COLLATERAL;

 

(G)           IN CONNECTION WITH A PERMITTED BULK SALE, THE AGENT SHALL HAVE
RECEIVED SUCH TITLE ENDORSEMENTS, DATE DOWNS OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO AGENT THAT (I) THE PRIORITY OF THE LIENS EVIDENCED BY THE
MORTGAGES WITH RESPECT TO THE REMAINING REAL PROPERTY COLLATERAL AFTER GIVING
EFFECT TO SUCH ASSET SALE OR REQUIRED DEDICATION SHALL BE MAINTAINED FOLLOWING
SUCH ASSET SALE OR REQUIRED DEDICATION, AND (II) THE REMAINING REAL PROPERTY
COLLATERAL IS NOT SUBJECT TO ANY LIENS OTHER THAN PERMITTED ENCUMBRANCES AND
LIENS PERMITTED BY SECTION 6.2;

 

(H)           IN CONNECTION WITH A PERMITTED BULK SALE AND A PERMITTED RETAIL
SALE, THE AGENT SHALL HAVE RECEIVED AN QUALIFIED APPRAISAL SETTING FORTH THE
FAIR MARKET VALUE OF THE REAL PROPERTY COLLATERAL PROPOSED TO BE SOLD PURSUANT
TO SUCH PERMITTED BULK SALE OR PERMITTED RETAIL SALE;

 

(I)            DELIBERATELY OMITTED;

 

(J)            IN CONNECTION WITH A PERMITTED UTILITY SALE THAT IS A
SALE-LEASEBACK, (1) AGENT SHALL HAVE APPROVED THE DOCUMENTATION PURSUANT TO
WHICH SUCH CONVEYANCE IS EFFECTUATED, SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD AND SHALL HAVE RECEIVED A MORTGAGE ENCUMBERING THE LEASEHOLD INTEREST
TO BE HELD BY THE BORROWER, COLLATERAL ASSIGNMENTS OF ANY NOTES AND/OR MORTGAGES
HELD BY AFFILIATES OF THE BORROWER IN CONNECTION THEREWITH AND SUCH OTHER
DOCUMENTATION REASONABLY REQUESTED BY AGENT, AND (2) AGENT SHALL BE SATISFIED IN
ITS REASONABLE DISCRETION THAT SUCH PERMITTED UTILITY SALE HAS NOT HAD AND COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR HAS NOT IMPAIRED
AND COULD NOT REASONABLY BE EXPECTED TO IMPAIR THE AGENT’S FIRST PRIORITY LIEN
ON THE REMAINING REAL PROPERTY COLLATERAL; AND

 

(K)           IN CONNECTION WITH ANY OTHER PERMITTED UTILITY SALE, (1) AGENT
SHALL HAVE APPROVED THE DOCUMENTATION PURSUANT TO WHICH SUCH CONVEYANCE IS
EFFECTUATED, INCLUDING, WITHOUT LIMITATION, THE AGREEMENTS PURSUANT TO WHICH THE
BORROWER RETAINS THE RIGHT TO UTILIZE THE SERVICES PROVIDED BY THE UTILITIES
SUBJECT OF SUCH PERMITTED UTILITY SALE AND EVIDENCE SATISFACTORY TO AGENT THAT
SUCH RIGHTS ARE SUFFICIENT TO MEET THE CAPACITY NEEDS OF THE PROJECT IN
ACCORDANCE WITH THE DEVELOPMENT BUDGET, (2) AGENT SHALL HAVE RECEIVED
DOCUMENTATION REASONABLY SATISFACTORY TO IT EVIDENCING THE AGENT’S RIGHTS TO
UTILIZE THE SERVICES PROVIDED BY THE UTILITIES SUBJECT OF SUCH PERMITTED UTILITY
SALE IN THE EVENT THE AGENT, ON BEHALF OF THE LENDERS SUCCEEDS TO OWNERSHIP OF
THE PROJECT AND SUCH OTHER DOCUMENTATION REASONABLY REQUESTED BY AGENT, AND
(3) AGENT SHALL BE SATISFIED IN ITS REASONABLE DISCRETION THAT SUCH PERMITTED
UTILITY SALE HAS NOT HAD AND COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR HAS NOT IMPAIRED AND COULD NOT REASONABLY BE EXPECTED TO
IMPAIR THE AGENT’S FIRST PRIORITY LIEN ON THE REMAINING REAL PROPERTY
COLLATERAL.

 

(III)          WITH RESPECT TO THE CAPITAL STOCK OF THE BORROWER (OR ANY
SUBSIDIARIES OF THE BORROWER), THE SALE OF SUCH CAPITAL STOCK PROVIDED THAT EACH
OF THE FOLLOWING CONDITIONS HAS BEEN SATISFIED:

 

88

--------------------------------------------------------------------------------


 

(A)           NO MONETARY DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING (OTHER THAN A MONETARY DEFAULT OR EVENT OF DEFAULT THAT WILL BE CURED
THROUGH THE CONSUMMATION OF THE PROPOSED ASSET SALE);

 

(B)           THE MANDATORY PREPAYMENT REQUIRED UNDER SECTION 2.7A(II)(B), IF
ANY, SHALL HAVE BEEN MADE CONCURRENTLY WITH THE CONSUMMATION OF THE PROPOSED
ASSET SALE; AND

 

(C)           NO CHANGE OF CONTROL WILL RESULT FROM THE PROPOSED SALE OF CAPITAL
STOCK.

 

(IV)          WITH RESPECT TO THE CAPITAL STOCK OF THE CLUB, THE REDEMPTION OF
THE CLASS A COMMON STOCK OF THE CLUB, IN ACCORDANCE WITH THE CLUB TRANSFER
AGREEMENT.

 

(V)           WITH RESPECT TO ANY FURNITURE, FIXTURES, EQUIPMENT OR OTHER
PERSONAL PROPERTY THAT IS WORN OUT, OBSOLETE OR NO LONGER NECESSARY OR
APPROPRIATE FOR THE OPERATION AND MANAGEMENT OF THE PROPERTY IN ACCORDANCE WITH
COMMERCIALLY REASONABLE PROPERTY MANAGEMENT PRACTICES, THE SALE OF SUCH PERSONAL
PROPERTY IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT THE MANDATORY
PREPAYMENT REQUIRED UNDER SECTION 2.7A(II)(E), IF ANY, SHALL HAVE BEEN MADE
CONCURRENTLY WITH THE CONSUMMATION OF THE PROPOSED ASSET SALE.

 

6.9          Transactions with Shareholders and Affiliates.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service or the payment of any management fees,
consulting fees or the making of other disbursements) with any holder of 5% or
more of any class of equity Securities of the Borrower or a Subsidiary or with
any Affiliate of the Borrower or of any such Subsidiary or holder, on terms that
are less favorable to the Borrower or applicable Subsidiary, as the case may be,
than those that could be obtained at the time from Persons who are not such a
holder or Affiliate; provided that the foregoing restriction shall not apply to:

 

(I)            THE LOAN;

 

(II)           THE PERMITTED INVESTOR SALES; AND

 

(III)          THE AMOUNTS EXPRESSLY CONTEMPLATED UNDER THE DEVELOPMENT BUDGET
TO BE PAID TO AFFILIATES OF THE BORROWER.

 

6.10        Conduct of Business.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, engage
in any business other than (i) the businesses described in the definition of
“Ordinary Course of Business,” and (ii) such other lines of business as may be
reasonably related thereto.

 

6.11        Amendments or Waivers of Certain Agreements.

 

None of the Borrower nor its Subsidiaries shall terminate or agree to any
amendment, restatement, supplement or other Modification to, or waive any of its
rights under, any Organizational Certificates or Organizational Documents of the
Borrower and its Subsidiaries, if such termination, amendment, restatement,
supplement, Modification or waiver would be materially adverse to the Lenders.

 

89

--------------------------------------------------------------------------------


 

6.12        Fiscal Year.

 

Neither the Borrower nor any of its Subsidiaries shall change its Fiscal
Year-end from December 31.

 


SECTION 7.
EVENTS OF DEFAULT


 

If any of the following conditions or events (“Events of Default”) shall occur:

 

7.1          Payment of Obligations.

 

The Borrower shall fail to pay (i) any principal of any Loan on the due date
thereof (whether due at stated maturity, on demand, upon acceleration or
otherwise), (ii) any regularly scheduled interest payments required pursuant to
Section 2.5C or fees required pursuant to Section 2.6, within three (3) Business
Days after the date on which such payments are due or (iii) any other
Obligations when due and the continuation of such failure for three (3) Business
Days after the date on which Borrower receives notice of such failure.

 

7.2          Misrepresentations.

 

Any representation, warranty or other written statement to Agent or any Lender
by or on behalf of any Loan Party, Shareholder Pledgor, or Sponsor Guarantor
whether made in or furnished in compliance with or in reference to any of the
Loan Documents, proves to have been false or misleading in any material respect
when made or furnished; or

 

7.3          Breach of Certain Covenants.

 

The Borrower shall fail or neglect to perform, keep or observe (i) any covenant
contained in Sections 5.1, 5.4, 5.16, 5.17 5.18, 5.19, 5.21, 5.23 and Section 6
hereof on the date that the Borrower is required to perform, keep or observe
such covenant, provided, that in the case of a breach of the covenants contained
in Section 5.23, the breach of such covenant is not cured to the satisfaction of
the Agent within such cure periods afforded to the lessee under the applicable
Ground Lease.

 

7.4          Breach of Other Covenants.

 

The Borrower shall fail or neglect to perform, keep or observe any other
covenant contained in this Agreement not otherwise addressed in this Section 7
and the breach of such other covenant is not cured to the Agent’s satisfaction
within thirty (30) days after the sooner to occur of any Responsible Officer’s
receipt of notice of such breach from the Agent or the date on which such
failure or neglect first becomes known to any Responsible Officer; or

 

7.5          Default Under Loan Documents.

 

Except as otherwise provided in this Section 7, the Borrower or other Loan
Party, Shareholder Pledgor or the Sponsor Guarantor shall default in the due and
punctual observance or performance of any liability or obligation to be observed
or performed by it under any of the Loan Documents and such default or breach is
not cured to the Agent’s satisfaction within the earlier to occur of the
timeframe set forth in such Loan Document, or thirty (30) days after the sooner
to occur of any Responsible Officer’s

 

90

--------------------------------------------------------------------------------


 

receipt of notice of such default or breach from the Agent or the date on which
such default or breach first becomes known to any Responsible Officer; or

 

7.6          Other Defaults.

 

There shall occur any default or event of default on the part of the Borrower or
any Subsidiary beyond any applicable cure or grace period under any agreement,
document or instrument to which the Borrower or any Subsidiary is a party or by
which the Borrower or any Subsidiary or any of their respective properties is
bound, creating or relating to any Indebtedness (other than the Obligations) in
excess of $5,000,000 if, in each case, the payment or maturity of such
Indebtedness may be accelerated in consequence of such event of default or
demand for payment of such Indebtedness may be made; or

 

7.7          Prescribed Laws.

 

If Borrower or any of its Subsidiaries fails to comply in any material respect
with the covenants as to Prescribed Laws set forth in this Agreement and such
failure to comply continues after ten days notice thereof.

 

7.8          Solvency.

 

Any Loan Party or Sponsor Guarantor shall cease to be Solvent; or

 

7.9          Insolvency Proceedings.

 

Any Insolvency Proceeding shall be commenced by any Loan Party or the Sponsor
Guarantor with respect to itself; an Insolvency Proceeding is commenced against
any Loan Party and any of the following events occur: such Loan Party or the
Sponsor Guarantor consents to the institution of the Insolvency Proceeding
against it, the petition commencing the Insolvency Proceeding is not timely
controverted by such Loan Party or the Sponsor Guarantor, as the case may be,
the petition commencing the Insolvency Proceeding is not dismissed within sixty
(60) days after the date of the filing thereof (provided that, in any event,
during the pendency of any such period, Lenders shall be relieved from
their obligation to make Loans or otherwise extend credit to or for the benefit
of the Borrower hereunder), an interim trustee is appointed to take possession
all or a substantial portion of the properties of such Loan Party or the Sponsor
Guarantor or to operate all or any substantial portion of the business of such
Loan Party or the Sponsor Guarantor, as the case may be, or an order for relief
shall have been issued or entered in connection with such Insolvency Proceeding;
or any Loan Party or the Sponsor Guarantor shall make an offer of settlement
extension or composition to its unsecured creditors generally; or

 

7.10        Business Disruption; Condemnation.

 

Once commenced, there shall occur (i) a material cessation of construction of
the Project (subject to Force Majeure) for a period of time, which could
reasonably be expected to have a Material Adverse Effect; (ii) or any Loan Party
shall suffer the loss or revocation of any license, permit, Entitlement or
Approval now held or hereafter acquired by such Loan Party which is necessary
for the operations of such Loan Party or necessary to the continued or lawful
operation of its business or the development of the Project as contemplated by
the Master Plans, the Development Budget, and this Agreement, which loss or
revocation could reasonably be expected to have a Material Adverse Effect; or
any Loan Party shall be enjoined, restrained or in any way prevented by court,
governmental or administrative order from conducting all or any part of its
business affairs, which enjoinment, restraint or prevention could reasonably be
expected to have a Material Adverse Effect; or any material part of the
Collateral shall be taken through condemnation or the appraised value of such
property shall be materially impaired through

 

91

--------------------------------------------------------------------------------


 

condemnation, which taking or impairment could reasonably be expected to have a
Material Adverse Effect, in each case, if any such occurrence described in
subclauses (i) or (ii) above is not cured to the Agent’s satisfaction within
thirty (30) days after the sooner to occur of any Responsible Officer’s receipt
of notice of a default under this Section 7.10 from the Agent or the date on
which such default first becomes known to any Responsible Officer, provided that
so long as Borrower is diligently pursuing the cure of any circumstance arising
under clause (ii) above, Borrower shall have an additional period of thirty (30)
days to effectuate such cure; or

 

7.11        ERISA.

 

(i) An ERISA Event shall occur which could reasonably be expected to result in a
Material Adverse Effect; or (ii) there exists any fact or circumstance that
could reasonably be expected to give rise to or result in the imposition of a
Lien or security interest under Section 412(n) of the Code or under ERISA; or

 

7.12        Challenge to Loan Documents.

 

Any Loan Party, the Sponsor Guarantor, or any of its Affiliates shall challenge
or contest in any action, suit or proceeding the validity or enforceability of
any of the Loan Documents, the legality or enforceability of any of the
Obligations or the perfection or priority of any Lien granted to the Agent, or
any of the Loan Documents ceases to be in full force or effect for any reason
other than a full or partial waiver or release by the Agent and Lenders in
accordance with the terms thereof; or

 

7.13        Judgment.

 

One or more final, non-appealable judgments or orders for the payment of money
in an amount that exceeds, individually or in the aggregate, $5,000,000 that is
not covered by insurance (subject to any applicable deductible) shall be entered
against the Borrower or any other Loan Party and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

7.14        Change in Control.

 

If any Change of Control shall occur.

 

7.15        Criminal Forfeiture.

 

Any Loan Party shall be convicted under any criminal law that could lead to a
forfeiture of any property of such Loan Party.

 

7.16        Development Milestones.

 

Failure to meet any Development Milestone on or prior to the deadline provided
therefor in Section 5.22 (except with respect to clause (d) thereof) if such
failure continues for five (5) days after notice from Agent of same.

 

THEN (i) upon the occurrence of any Event of Default described in Section 7.9,
each of (a) the unpaid principal amount of and accrued interest on the Loans,
and (b) all other Obligations shall automatically become immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Borrower, and the obligation of

 

92

--------------------------------------------------------------------------------


 

each Lender to make any Loan shall thereupon terminate, and (ii) upon the
occurrence and during the continuation of any other Event of Default, the Agent
shall, upon the written request of the Requisite Lenders, by written notice to
the Borrower, declare all or any portion of the amounts described in clauses
(a) and (b) above to be, and the same shall forthwith become, immediately due
and payable, and the obligation of each Lender to make any Loan shall thereupon
terminate.  Upon the occurrence of any Event of Default, Agent may (and shall as
directed by the Requisite Lenders) (A) exercise, on behalf of the Lenders, any
and all rights and remedies under any guaranties including the Guaranties (to
the extent applicable, and, with respect to the Recourse Guaranty, subject to
the rights of Behringer pursuant to any other agreements between the Agent,
Behringer and/or Lenders relative thereto), the Collateral Documents, and any
other collateral documents entered into with respect to the Loans; and/or
(B) exercise any and all rights, powers and remedies available to Agent or
Lenders at law, in equity or otherwise, including, without limitation, under the
other Loan Documents, all of which rights, powers and remedies are cumulative
and not exclusive.

 


SECTION 8.
AGENT


 

8.1          Appointment.

 


A.            APPOINTMENT AUTHORITY.  EACH OF THE LENDERS HEREBY IRREVOCABLY
APPOINTS ISTAR FINANCIAL INC. (“ISTAR”) AS THE AGENT HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS AND AUTHORIZES ISTAR, IN SUCH CAPACITIES, TO TAKE SUCH
ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO ISTAR, IN
SUCH CAPACITY BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS AND
POWERS AS ARE REASONABLY INCIDENTAL THERETO.  AGENT AGREES TO ACT UPON THE
EXPRESS CONDITIONS CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS AGREEMENT, AGENT
SHALL ACT SOLELY AS AN AGENT OF THE LENDERS AND DOES NOT ASSUME AND SHALL NOT BE
DEEMED TO HAVE ASSUMED ANY OBLIGATION TOWARDS OR RELATIONSHIP OF AGENCY OR TRUST
WITH OR FOR THE BORROWER OR ANY OF ITS SUBSIDIARIES.  THE PROVISIONS OF THIS
SECTION 8 ARE SOLELY FOR THE BENEFIT OF THE LENDERS AND AGENT AND THE BORROWER
SHALL NOT HAVE RIGHTS AS THIRD PARTY BENEFICIARIES OF ANY OF SUCH PROVISIONS.


 


B.            APPOINTMENT OF SUPPLEMENTAL AGENTS.  IT IS THE PURPOSE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS THAT THERE SHALL BE NO VIOLATION OF ANY
LAW OF ANY JURISDICTION DENYING OR RESTRICTING THE RIGHT OF BANKING CORPORATIONS
OR ASSOCIATIONS TO TRANSACT BUSINESS AS AGENT OR TRUSTEE IN SUCH JURISDICTION. 
IT IS RECOGNIZED THAT IN CASE OF LITIGATION UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND IN PARTICULAR IN CASE OF THE ENFORCEMENT OF ANY OF THE
LOAN DOCUMENTS, OR IN CASE THE AGENT DEEMS THAT BY REASON OF ANY PRESENT OR
FUTURE LAW OF ANY JURISDICTION THE AGENT MAY NOT EXERCISE ANY OF THE RIGHTS,
POWERS OR REMEDIES GRANTED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS OR TAKE
ANY OTHER ACTION WHICH MAY BE DESIRABLE OR NECESSARY IN CONNECTION THEREWITH, IT
MAY BE NECESSARY THAT THE AGENT APPOINT AN ADDITIONAL INDIVIDUAL OR INSTITUTION
AS A SEPARATE TRUSTEE, CO-TRUSTEE, COLLATERAL AGENT OR COLLATERAL CO-AGENT (ANY
SUCH ADDITIONAL INDIVIDUAL OR INSTITUTION BEING REFERRED TO HEREIN INDIVIDUALLY
AS A “SUPPLEMENTAL AGENT” AND COLLECTIVELY AS “SUPPLEMENTAL AGENTS”).  AGENT
SHALL GIVE NOTICE TO THE LENDERS OF THE NECESSITY FOR THE APPOINTMENT OF ANY
SUPPLEMENTAL AGENT (AND IF SUCH SUPPLEMENTAL AGENT IS APPOINTED, OF THE IDENTITY
OF SUCH SUPPLEMENTAL AGENT).


 

In the event that the Agent appoints a Supplemental Agent with respect to any
Collateral for the reasons specified in the foregoing paragraph, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
the Agent with respect to such Collateral shall be exercisable by and vest in
such Supplemental Agent to the extent, and only to the extent, necessary to
enable such Supplemental Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and

 

93

--------------------------------------------------------------------------------


 

necessary to the exercise or performance thereof by such Supplemental Agent
shall run to and be enforceable by either the Agent or such Supplemental Agent,
and (ii) the provisions of this Section 8 and of Section 9.2 that refer to the
Agent shall inure to the benefit of such Supplemental Agent and all references
therein to the Agent shall be deemed to be references to the Agent and/or such
Supplemental Agent, as the context may require.

 

Should any instrument in writing from the Borrower or any other Loan Party or
the Sponsor Guarantor be required by any Supplemental Agent so appointed by the
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Borrower shall, or shall cause such
Loan Party, the Shareholder Pledgor or the Sponsor Guarantor to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Agent.  In case any Supplemental Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Agent, to the extent permitted by
law, shall vest in and be exercised by the Agent until the appointment of a new
Supplemental Agent.

 

8.2         Rights as a Lender.

 

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in their individual capacity.  Such
Person and its Affiliate may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiaries or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders or the Counterparties.

 

8.3         Exculpatory Provisions.

 

Neither the Agent nor its Affiliates shall have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Agent (i) shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing, (ii)  shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Agent is required to exercise as directed in writing by
the Requisite Lenders (or such other number or percentage of the relevant
Lenders as shall be necessary under the circumstances as provided in
Section 9.5), provided that no Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, that is contrary to any Loan
Document or Applicable Law, and (iii)  shall not, except as expressly set forth
herein and in the other Loan Documents have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of their Affiliates that is communicated to or obtained by the Person
serving as an Agent or any of their respective Affiliates in any capacity.  No
Agent shall be liable to the Lenders (x) for any action taken or not taken by it
with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.5), provided that the foregoing
provisions of this sentence do not release or relieve Agent from liability for
its gross negligence or willful misconduct, or (y) or in the absence of its own
gross negligence or willful misconduct.  No Agent shall be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to such Agent by the Borrower or any Lender.  The Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other

 

94

--------------------------------------------------------------------------------


 

terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 3 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

 

8.4         Reliance by the Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it in good faith to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The Agent also
may rely upon any statement made to it orally or by telephone and believed by it
in good faith to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of such Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

8.5         Delegation of Duties.

 

Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent, provided that in no event shall the Borrower
be required to communicate directly with any such sub-agent.  The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of Section 8.3 shall apply to any such sub-agent and to the Related
Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.  For the
avoidance of doubt, the Agent shall not have the right to appoint a servicer or
any sub-agent with whom the Borrower would be required to communicate directly.

 

8.6         Resignation of Agent.

 

The Agent may at any time give notice of its resignation to the Lenders and the
Borrower and Agent shall continue to perform as Agent until a Successor Agent is
appointed.  Upon receipt of any such notice of resignation, the Requisite
Lenders shall have the right, with the written consent of the Borrower if no
Default or Event of Default shall have occurred and be continuing (such consent
not to be unreasonably withheld or delayed), to appoint a successor Agent, which
shall be a financial institution with an office in New York, or an Affiliate of
any such financial institution with an office in New York.  If no such successor
shall have been so appointed by the Requisite Lenders and shall have accepted
such appointment within 90 days after the retiring Agent as the case may be,
gives notice of its resignation, then the retiring Agent may, with the written
consent of the Borrower if no Default or Event of Default shall have occurred
and be continuing (such consent not to be unreasonably withheld or delayed), on
behalf of the Lenders, appoint a successor Agent, meeting the qualifications set
forth above, provided that if the Agent shall notify the Borrower and the
Lenders that no such successor is willing to accept such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent, as applicable, shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Agent on behalf of the Lenders under
any of the Loan Documents, the retiring Agent shall continue to hold such

 

95

--------------------------------------------------------------------------------


 

collateral security, and act relative thereto upon instruction of the Requisite
Lenders until such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent, shall instead be made by or to each Lender, directly, until such time as
the Requisite Lenders appoint a successor Agent, as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Agent, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring
Agent, as applicable shall be discharged from all of its duties and obligations
hereunder or under the Loan Documents except as otherwise provided herein.  The
fees payable by the Borrower to a successor Agent, shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Section 8 and Section 9.2 shall continue
in effect for the benefit of such retiring Agent, as applicable, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Agent, was acting in such
capacity.

 

8.7         Collateral Documents; Successor Agent.

 

Each Lender hereby further authorizes the Agent to enter into each Collateral
Document as secured party on behalf of and for the benefit of the Lenders and
the other beneficiaries named therein and agrees to be bound by the terms of
each Collateral Document; provided that the Agent shall not enter into or
consent to any amendment, Modification, termination or waiver of any provision
contained in any Collateral Document without the prior consent of the Requisite
Lenders (or, if required pursuant to Section 9.5, all the Lenders); provided
further, however, that, without further written consent or authorization from
any Lender, the Agent may execute any documents or instruments necessary to
effect the release of any asset constituting Collateral from the Lien of the
applicable Collateral Document in the event that such asset is sold or otherwise
disposed of in a transaction effected in accordance with Section 6.9 or to the
extent otherwise required by any Collateral Document.  Anything contained in any
of the Loan Documents to the contrary notwithstanding, each Lender agrees that
no Lender shall have any right individually to realize upon any of the
Collateral under any Collateral Document, it being understood and agreed that
all rights and remedies under the Collateral Documents may be exercised solely
by the Agent for the benefit of the Lenders and the other beneficiaries named
therein in accordance with the terms thereof and hereof.

 

8.8         Non-Reliance on Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

8.9         Withholding Taxes.

 

To the extent required by any Applicable Laws, the Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding tax. 
If the Internal Revenue Service or any other Governmental Authority asserts a
claim that the Agent did not properly withhold tax from accounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Agent of a
change in circumstances which rendered the exemption from or reduction of
withholding tax ineffective or for any other reason,

 

96

--------------------------------------------------------------------------------


 

such Lender shall indemnify the Agent fully for all amounts paid, directly or
indirectly, by the Agent as tax or otherwise, including any penalties or
interest and together with any and all expenses incurred.

 

8.10       Agent and Tranche B Holder.

 

Pursuant to a separate agreement between the Agent and Lenders, the holder of
the Tranche B Loan has certain rights to acquire the interest of the Tranche A-1
Loan.  In the event the holder of the Tranche B Loan exercises those rights,
such that iStar Financial Inc. or its Affiliates (collectively, the “iStar
Entity”) is no longer the holder of any interest in the Tranche A-1 Loan, the
parties hereto agree that, notwithstanding any provision herein to the contrary,
the holder of the Tranche B Loan may, in its sole discretion, at any time
thereafter, require the removal of the iStar Entity as Agent for the Lenders
without cause, by written notice given to Agent and Lenders (the “Removal
Notice”).  If the holder of the Tranche B Loan shall give the Removal Notice,
the effective termination date of the then existing Agent shall, unless
otherwise stated in such Removal Notice, be ninety (90) days following the date
of such Removal Notice, provided, however, that if the Lenders have not, prior
to such termination date, identified a successor Agent who is willing to accept
such appointment and is approved and/or qualified as necessary under
requirements of Governmental Authorities of The Commonwealth of the Bahamas
(including without limitation the issuance of any permits required in order for
such Agent to hold the collateral security as provided in this Agreement) (a
“Qualifying Agent”) then, in such case (1) the then existing Agent shall be
discharged from its duties and obligations as Agent under this Credit Agreement
and under the other Loan Documents (except that in the case of any collateral
security held by the Agent on behalf of the Lenders under any of the Loan
Documents, the Agent being removed shall continue to hold such collateral
security and to act relative thereto as instructed by the Requisite Lenders,
until such time as a successor Agent is appointed who is a Qualifying Agent) and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent, shall instead be made by or to each Lender, directly,
until such time as the Requisite Lenders appoint a successor Agent who is a
Qualifying Agent.  Upon the acceptance of a successor’s appointment as Agent,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the Agent being replaced, and the replaced
Agent, as applicable shall be discharged from all of its duties and obligations
hereunder or under the Loan Documents except as otherwise provided herein.  The
fees payable by the Borrower to a replacement Agent, shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
replacement.  After the replaced Agent’s removal hereunder and under the other
Loan Documents, the provisions of this Section 8.10 and Section 9.2 shall
continue in effect for the benefit of such removed Agent, as applicable, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the removed Agent was acting in such
capacity.

 

SECTION 9.

MISCELLANEOUS

 

9.1         Assignments and Participations in Loans.

 


A.            SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE
BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER AND THE AGENT AND NO
LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 9.1B, (II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 9.1D OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SUBJECT TO THE RESTRICTIONS OF SECTION 9.1F (AND ANY OTHER ATTEMPTED ASSIGNMENT
OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY

 

97

--------------------------------------------------------------------------------


 


PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SECTION 9.1D AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY
REASON OF THIS AGREEMENT.


 


B.            ASSIGNMENTS BY LENDERS.


 

(I)            ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE
ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT

 

(A)           SUCH LENDER OBTAINS BORROWER’S PRIOR WRITTEN CONSENT FOR ALL
ASSIGNMENTS EXCEPT (I) ASSIGNMENTS MADE TO ANOTHER LENDER OR AN AFFILIATE OR
APPROVED FUND OF THE LENDER, (II) DURING THE PRIMARY SYNDICATION OF THE LOANS
AND OBTAINING OF COMMITMENTS UNDER THE LOANS TO PERSONS APPROVED BY THE BORROWER
ON OR PRIOR TO THE CLOSING DATE, OR (III) AFTER THE OCCURRENCE OR DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT;

 

(B)           EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT
OF THE ASSIGNING LENDER’S LOANS OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR
AN AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER, THE
AGGREGATE AMOUNT OF THE LOANS SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF
THE DATE OF THE ASSIGNMENT AGREEMENT WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO THE AGENT) SHALL NOT BE LESS THAN $1,000,000 OR AN INTEGRAL
MULTIPLE OF $1,000,000 IN EXCESS THEREOF (WHICH MINIMUM AMOUNTS MAY BE SATISFIED
THROUGH AGGREGATION OF ALL RELATED FUNDS), UNLESS THE AGENT OTHERWISE CONSENTS,
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD;

 

(C)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOANS ASSIGNED; AND

 

(D)           (I)            SUBJECT TO SECTION 9.1B(II), THE PARTIES TO EACH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE AGENT AN ASSIGNMENT AGREEMENT VIA AN
ELECTRONIC SETTLEMENT SYSTEM ACCEPTABLE TO THE AGENT (OR, IF PREVIOUSLY AGREED
WITH THE AGENT, MANUALLY), AND SHALL PAY TO THE AGENT A PROCESSING AND RECORDING
FEE OF $3,500 (WHICH FEE MAY BE WAIVED OR REDUCED IN THE REASONABLE DISCRETION
OF THE AGENT), AND THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL
DELIVER TO THE AGENT, IF REQUIRED, APPLICABLE TAX FORMS.

 

(II)           SUBJECT TO ACCEPTANCE AND RECORDING THEREOF BY THE AGENT PURSUANT
TO SECTION 9.1C, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AGREEMENT, THE ELIGIBLE ASSIGNEE THEREUNDER SHALL BE A PARTY TO THIS AGREEMENT
AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AGREEMENT, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AGREEMENT, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AGREEMENT COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO) BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
SECTION 2.7 WITH RESPECT TO FACTS AND CIRCUMSTANCES OCCURRING PRIOR TO THE
EFFECTIVE DATE OF SUCH ASSIGNMENT.  AN ELIGIBLE ASSIGNEE SHALL NOT BE ENTITLED
TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.7 THAN THE ASSIGNING LENDER WOULD
HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE LOAN OR PORTION OF THE LOAN
ASSIGNED TO SUCH ELIGIBLE ASSIGNEE, UNLESS THE GRANT TO SUCH ELIGIBLE ASSIGNEE
IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  EXCEPT IN THE CASE OF AN
ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, OR AN APPROVED FUND

 

98

--------------------------------------------------------------------------------


 

WITH RESPECT TO A LENDER, ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS PARAGRAPH SHALL
BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SECTION 9.1D.

 


C.            THE REGISTER.  THE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN NEW YORK A COPY
OF EACH ASSIGNMENT AGREEMENT DELIVERED TO IT AND A REGISTER FOR THE RECORDATION
OF THE NAMES AND ADDRESSES OF THE LENDERS AND PRINCIPAL AMOUNTS OF THE LOANS
(EACH, A “REGISTERED LOAN”) OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE AGENT WILL RECORD ALL TRANSFERS OF THE
LOANS, OR ANY PORTION THEREOF, IN THE REGISTER.  THE ENTRIES IN THE REGISTER
SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR, AND THE BORROWER, THE AGENT AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER AND LENDERS AT ANY REASONABLE TIME AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.


 


D.            PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWER, THE AGENT OR ANY OTHER LENDER, SELL
PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR
SPONSOR GUARANTOR OR ANY OF THE AFFILIATES OR SUBSIDIARIES OF THE BORROWER OR
SPONSOR GUARANTOR) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF
THE LOANS OWING TO IT); PROVIDED THAT


 

(I)            SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED,

 

(II)           SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, AND

 

(III)          THE BORROWER, THE AGENT AND THE OTHER LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, Modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, Modification or waiver with respect to any action
(i) effecting the extension of the final maturity of the  Loan allocated to such
participation, (ii) effecting a reduction of the principal amount of or
affecting the rate of interest payable on any Loan or any fee allocated to such
participation, or (iii) releasing all or substantially all of the Collateral
other than in connection with payment of the Loans in full.  Subject to
Section 9.1E, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.1B; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.3 as though it were a Lender, provided such Participant
agrees to be subject to Section 9.4 as though it were a Lender.

 


E.             LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.10 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF
IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.10E UNLESS
THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH

 

99

--------------------------------------------------------------------------------


 


PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH
SECTION 2.10E(V) AS THOUGH IT WERE A LENDER.


 


F.             CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER
THAT IS A FUND MAY CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF THE LOANS
OWING TO IT AND THE NOTES, IF ANY, HELD BY IT TO THE TRUSTEE FOR HOLDERS OF
OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH FUND AS SECURITY FOR SUCH
OBLIGATIONS OR SECURITIES; PROVIDED THAT UNLESS AND UNTIL SUCH TRUSTEE ACTUALLY
BECOMES A LENDER IN COMPLIANCE WITH THE OTHER PROVISIONS OF THIS SECTION 9.1,
(I) NO SUCH PLEDGE SHALL RELEASE THE PLEDGING LENDER FROM ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND (II) SUCH TRUSTEE SHALL NOT BE ENTITLED TO EXERCISE ANY
OF THE RIGHTS OF A LENDER UNDER THIS AGREEMENT AND THE NOTES EVEN THOUGH SUCH
TRUSTEE MAY HAVE ACQUIRED OWNERSHIP RIGHTS WITH RESPECT TO THE PLEDGED INTEREST
THROUGH FORECLOSURE OR OTHERWISE.


 


G.            SPV LENDER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING
VEHICLE (A “SPV”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE
BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE THE BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPV TO MAKE ANY LOAN,
(II) IF AN SPV ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE
ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE
SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPV
HEREUNDER SHALL UTILIZE THE LOAN COMMITMENT OF THE GRANTING LENDER TO THE SAME
EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY
HERETO HEREBY AGREES THAT NO SPV SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR
PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN
WITH THE GRANTING LENDER).  AN SPV SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.10 THAN THE GRANTING LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE LOAN OR PORTION OF THE LOAN GRANTED TO SUCH SPV,
UNLESS THE GRANT TO SUCH SPV IS MADE WITH THE BORROWERS’ PRIOR WRITTEN CONSENT. 
IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH
AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE
DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING
COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPV, IT WILL NOT INSTITUTE
AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPV ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN ADDITION,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 9.1, ANY SPV
MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE BORROWER
AND THE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR ASSIGN ALL OR A
PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING LENDER OR TO ANY FINANCIAL
INSTITUTIONS (CONSENTED TO BY THE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT
SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPV TO SUPPORT THE FUNDING OR MAINTENANCE
OF LOANS AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION
RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER
OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPV.  THIS
SECTION 9.1 MAY NOT BE AMENDED WITHOUT THE WRITTEN CONSENT OF THE SPV.


 


H.            TRANCHE A-2.  BORROWER, AT BORROWER’S OPTION, MAY SOLICIT AND
OBTAIN A LENDER, WHICH LENDER MUST BE AN ELIGIBLE ASSIGNEE, CONSISTENT WITH
SECTION 9.1 B ABOVE, FOR THE PURPOSE OF COMMITTING TO FUND THE PORTION OF
TRANCHE A-2 THAT, AS OF THE CLOSING DATE, IS NOT COVERED BY A LOAN COMMITMENT OF
A LENDER.  UPON EXECUTION AND DELIVERY OF AN ASSUMPTION AGREEMENT, AGREEING TO
BE BOUND BY THE TERMS OF THIS AGREEMENT AND THE LOAN DOCUMENTS, SUCH LENDER MAY
AND SHALL BECOME A LENDER HEREUNDER.

 

100

--------------------------------------------------------------------------------


 

9.2         Expenses; Indemnity; Damage Waiver.

 


A.            COSTS AND EXPENSES.  IN ADDITION TO (BUT NOT IN DUPLICATION OF)
THE ADMINISTRATIVE FEE SET FORTH IN SECTION 2.6, AND THE REIMBURSEMENT OF COSTS
AND EXPENSES THE BORROWER HAS HERETOFORE AGREED TO IN WRITING TO PAY TO THE
AGENT, THE BORROWER SHALL PAY: (I) ALL REASONABLE, ACTUAL OUT-OF-POCKET EXPENSES
INCURRED BY THE AGENT AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL FOR THE AGENT AND ITS AFFILIATES INCURRED IN THE
PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED); (II) ALL OUT-OF-POCKET
EXPENSES INCURRED BY THE AGENT OR, FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ANY LENDER, INCLUDING DOCUMENTARY, STAMP OR
SIMILAR TAXES AND THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
AGENT OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF THEIR
RIGHTS IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING
ITS RIGHTS UNDER THIS SECTION 9.2A, OR IN CONNECTION WITH THE LOANS MADE
HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS, AND (III) ALL
REASONABLE, ACTUAL OUT-OF-POCKET EXPENSES INCURRED BY THE AGENT AND ITS
AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
FOR THE AGENT AND ITS AFFILIATES, IN CONNECTION WITH EACH PERMITTED COLLATERAL
ASSET SALE AND LOAN DISBURSEMENT REQUESTED PURSUANT TO SECTION 3.3.


 


B.            INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY
AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY OUTSIDE COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR THE USE OF THE
PROCEEDS THEREFROM, (III)  ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY, OR ANY ENVIRONMENTAL CLAIM RELATED
IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY GUARANTOR, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY (INCLUDING, WITHOUT LIMITATION, UNDER APPLICABLE LAWS RELATING TO
PREFERENCE AND FRAUDULENT TRANSFERS AND CONVEYANCES) AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO AND WHETHER SUCH MATTER IS INITIATED BY A
THIRD PARTY OR BY THE BORROWER OR ANY OF ITS AFFILIATES, PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


C.            REIMBURSEMENT BY THE LENDERS.  TO THE EXTENT THAT THE BORROWER
FAILS TO PAY ANY AMOUNT REQUIRED UNDER SECTION 9.2A OR 9.2B TO BE PAID BY IT TO
AGENT (OR ANY SUB-AGENT THEREOF) OR ANY RELATED PARTY OF ANY OF THE FOREGOING,
EACH LENDER SEVERALLY AGREES TO PAY TO THE AGENT (OR ANY SUCH SUB-AGENT) OR SUCH
RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS
OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS
SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR
INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY
BE, WAS INCURRED BY OR ASSERTED AGAINST AGENT (OR ANY SUCH SUB-AGENT) IN ITS
CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING
FOR AGENT (OR ANY SUCH SUB- AGENT) IN CONNECTION WITH SUCH CAPACITY.  THE
OBLIGATIONS OF THE LENDERS UNDER THIS SECTION 9.2C ARE SUBJECT TO THE PROVISIONS
OF SECTION 9.12.

 

101

--------------------------------------------------------------------------------


 


D.            WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN  OR THE USE OF THE
PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN SECTION 9.2B ABOVE SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, UNLESS SUCH DAMAGES ARE DIRECTLY CAUSED SOLELY BY THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT.


 


E.             PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION 9.2 SHALL BE
PAYABLE PROMPTLY AFTER DEMAND THEREFOR.


 

9.3         Right of Set-Off.

 

Without limitation of any other rights of the Agent or Lenders, if an Event of
Default shall have occurred and be continuing, subject to the Agent’s consent,
Agent, Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Agent, Lender, or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the Obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to Agent or Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such Obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  Agent
and each Lender agrees promptly to notify the Borrower and the Agent after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

9.4         Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Pro Rata Share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for Cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, to the end that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that (i)  if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii)  the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiaries thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff

 

102

--------------------------------------------------------------------------------


 

and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

 

9.5         Amendments and Waivers.

 


A.            AMENDMENT AND WAIVERS.  NO AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER OF ANY PROVISION OF THIS AGREEMENT OR OF THE NOTES, OR CONSENT TO ANY
DEPARTURE BY THE BORROWER OR ANY OTHER LOAN PARTY THEREFROM, SHALL IN ANY EVENT
BE EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF THE REQUISITE LENDERS; PROVIDED
THAT ANY SUCH AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT WHICH: 
(A) REDUCES OR FORGIVES THE PRINCIPAL AMOUNT OF ANY OF THE LOANS; (B) REDUCES OR
INCREASES THE PERCENTAGE SPECIFIED IN THE DEFINITION OF THE “REQUISITE LENDERS”
(IT BEING UNDERSTOOD THAT, WITH THE CONSENT OF THE REQUISITE LENDERS, ADDITIONAL
EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT MAY BE INCLUDED IN THE
DEFINITION OF THE “REQUISITE LENDERS” ON SUBSTANTIALLY THE SAME BASIS AS THE
LOANS WHICH ARE INCLUDED ON THE CLOSING DATE); (C) CHANGES IN ANY MANNER ANY
PROVISION OF THIS AGREEMENT WHICH, BY ITS TERMS, EXPRESSLY REQUIRES THE APPROVAL
OR CONCURRENCE OF ALL THE LENDERS; (D) POSTPONES THE SCHEDULED FINAL MATURITY
DATE OF ANY OF THE LOANS; (E) POSTPONES THE DATE OR REDUCES THE AMOUNT OF ANY
SCHEDULED PAYMENT (BUT NOT PREPAYMENT) OF PRINCIPAL OF ANY OF THE LOANS;
(F) POSTPONES THE DATE ON WHICH ANY INTEREST, ANY FEES OR ANY AMOUNTS DUE UNDER
SECTION 2.7B(II) ARE PAYABLE; (G) DECREASES THE INTEREST RATE BORNE BY ANY OF
THE LOANS (OTHER THAN ANY WAIVER OF ANY INCREASE IN THE INTEREST RATE APPLICABLE
TO ANY OF THE LOANS PURSUANT TO SECTION 2.5E) OR THE AMOUNT OF ANY FEES PAYABLE
HEREUNDER OR ANY AMOUNTS PAYABLE UNDER SECTION 2.7B(II); (H) INCREASES THE LOAN
COMMITMENT OF ANY LENDER PERMITTED HEREUNDER (OTHER THAN WITH RESPECT TO TRANCHE
A-2, UP TO A MAXIMUM AMOUNT OF $10,000,000, AND SUBJECT TO THE PROVISIONS OF
SECTION 9.1H HEREIN); (I) RELEASES ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR
ANY OF THE GUARANTIES (EXCEPT TO THE EXTENT OTHERWISE REQUIRED OR PERMITTED TO
BE RELEASED UNDER THE TERMS OF THE LOAN DOCUMENTS); AND (J) CHANGES IN ANY
MANNER THE PROVISIONS CONTAINED IN SECTION 7.1 OR THIS SECTION 9.5; SHALL BE
EFFECTIVE ONLY IF EVIDENCED BY A WRITING SIGNED BY OR ON BEHALF OF ALL THE
LENDERS TO WHOM OBLIGATIONS ARE OWED BEING DIRECTLY AFFECTED BY SUCH AMENDMENT,
MODIFICATION, TERMINATION, WAIVER OR CONSENT (THE CONSENT OF THE REQUISITE
LENDERS NOT BEING REQUIRED FOR ANY SUCH CHANGE); PROVIDED, FURTHER THAT ANY
AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT WHICH AMENDS OR MODIFIES
THE DEFINITION OF “APPROVED FUND,” “ELIGIBLE ASSIGNEE,” OR “FUND,” SHALL BE
EFFECTIVE ONLY IF EVIDENCED BY A WRITTEN CONCURRENCE OF THE REQUISITE LENDERS
AND THE AGENT.  IN ADDITION, (I) ANY AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER OF ANY OF THE PROVISIONS CONTAINED IN SECTION 3.2, AND CHANGES TO THE
“SCHEDULES OF APPROVED SALES PRICES” AGENT’S APPROVAL RIGHTS OVER “CHANGE
ORDERS”, THE “DEVELOPMENT BUDGET”, “DEVELOPMENT DRAW SCHEDULE”, “DEVELOPMENT
SCHEDULE” CHANGES TO “MINIMUM SALES PRICES”, “PAYMENT AND PERFORMANCE BOND” AND
CHANGES FOR PERIODS FOLLOWING THE CLOSING DATE SHALL BE EFFECTIVE ONLY IF
EVIDENCED BY A WRITING SIGNED BY OR ON BEHALF OF THE AGENT AND THE REQUISITE
LENDERS, (II) NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION
OF ANY NOTE SHALL BE EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF THE LENDER
WHICH IS THE HOLDER OF THAT NOTE, (III) NO AMENDMENT, MODIFICATION, TERMINATION
OR WAIVER OF ANY PROVISION OF SECTION 8 OR OF ANY OTHER PROVISION OF THIS
AGREEMENT WHICH, BY ITS TERMS, EXPRESSLY REQUIRES THE APPROVAL OR CONCURRENCE OF
THE AGENT SHALL BE EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF THE AGENT AND
(IV) IN EACH INSTANCE WHERE APPROVAL OF THE AGENT IS REQUIRED IN SECTIONS 2.12B,
5.24, 5.25B AND 9.3, SUCH APPROVAL SHALL ALSO BE REQUIRED FROM THE REQUISITE
LENDERS.  ANY WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE SPECIFIC PURPOSE FOR WHICH IT WAS GIVEN.  NO NOTICE TO OR DEMAND ON
THE BORROWER IN ANY CASE SHALL ENTITLE THE BORROWER TO ANY OTHER OR FURTHER
NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.  ANY AMENDMENT,
MODIFICATION, TERMINATION, WAIVER OR CONSENT EFFECTED IN ACCORDANCE WITH THIS
SECTION 9.5 SHALL BE BINDING UPON EACH LENDER AT THE TIME OUTSTANDING, EACH
FUTURE LENDER AND, IF SIGNED BY THE BORROWER, ON THE BORROWER.


 


B.            NON-CONSENTING LENDERS.  EACH LENDER GRANTS (X) TO THE AGENT THE
RIGHT, BUT NOT THE OBLIGATION, TO PURCHASE ALL (BUT NOT LESS THAN ALL) OF SUCH
LENDER’S LOAN COMMITMENTS AND LOANS OWING TO IT AND THE NOTES HELD BY IT AND ALL
OF ITS RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN

 

103

--------------------------------------------------------------------------------


 


DOCUMENTS, AND (Y) TO THE BORROWER THE RIGHT TO CAUSE AN ASSIGNMENT OF ALL (BUT
NOT LESS THAN ALL) OF SUCH LENDER’S LOANS OWING TO IT, ITS PARTICIPATIONS IN THE
NOTES HELD BY IT AND ALL OF ITS RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS TO ELIGIBLE ASSIGNEES, WHICH RIGHT MAY BE EXERCISED BY THE
AGENT OR THE BORROWER, AS THE CASE MAY BE, IF SUCH LENDER (A “NON-CONSENTING
LENDER”) REFUSES TO EXECUTE ANY AMENDMENT, WAIVER OR CONSENT WHICH REQUIRES THE
WRITTEN CONSENT OF  LENDERS OTHER THAN REQUISITE LENDERS AND TO WHICH THE
REQUISITE LENDERS, THE AGENT AND THE BORROWER HAS OTHERWISE AGREED; PROVIDED
THAT SUCH NON-CONSENTING LENDER SHALL RECEIVE, IN CONNECTION WITH SUCH
ASSIGNMENTS, PAYMENT EQUAL TO THE AGGREGATE AMOUNT OF OUTSTANDING LOANS OWED TO
SUCH LENDER (TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST, FEES AND OTHER
AMOUNTS (OTHER THAN INDEMNITIES) OWED TO SUCH LENDER).  EACH LENDER AGREES THAT
IF THE AGENT OR THE BORROWER, AS THE CASE MAY BE, EXERCISES THEIR OPTION
HEREUNDER, IT SHALL PROMPTLY EXECUTE AND DELIVER ALL AGREEMENTS AND
DOCUMENTATION NECESSARY TO EFFECTUATE SUCH ASSIGNMENT AS SET FORTH IN
SECTION 9.1.  THE BORROWER SHALL BE ENTITLED (BUT NOT OBLIGATED) TO EXECUTE AND
DELIVER SUCH AGREEMENT AND DOCUMENTATION ON BEHALF OF SUCH NON-CONSENTING LENDER
AND ANY SUCH AGREEMENT AND/OR DOCUMENTATION SO EXECUTED BY THE BORROWER SHALL BE
EFFECTIVE FOR PURPOSES OF DOCUMENTING AN ASSIGNMENT PURSUANT TO SECTION 9.1.


 

9.6         Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another such covenant shall not avoid the occurrence of a
Default or Event of Default if such action is taken or condition exists.

 

9.7         Notices.

 


A.            NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SECTION 9.7B BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS:

 

If to Borrower:

 

Royal Islands Bahamas Ltd.

 

 

One Cumberland Street

 

 

P.O. Box N-1991

 

 

Nassau, The Bahamas

 

 

Attention: Treasurer

 

 

Facsimile: (242) 323-0641

 

 

 

with copies to:

 

Cypress Equities I, LP

 

 

15601 Dallas Parkway, Suite 400

 

 

Addison, Texas 75001

 

 

Attention: Rick Bower, Senior Vice
                 President of Finance

 

 

Facsimile: (972) 361-5928

 

 

 

with copies to:

 

RIBL US Borrower LLC

 

 

790 East Broward Boulevard Suite 201-B

 

 

Fort Landerdale, Florida 33301

 

 

Attention: Bob Dwors

 

 

Facsimile: (954) 779-2468

 

104

--------------------------------------------------------------------------------


 

with copies to:

 

Vinson & Elkins LLP

 

 

Trammell Crow Center

 

 

2001 Ross Avenue, Suite 3700

 

 

Dallas, Texas 75201

 

 

Attention: William D. Young, Esq.

 

 

Facsimile: (214) 999-7805

 

 

 

If to the Agent:

 

iStar Financial Inc.

 

 

1114 Avenue of the Americas

 

 

New York, New York 10036

 

 

Attention: Chief Operating Officer

 

 

Facsimile: (212) 930-9494

 

 

 

with a copy to:

 

iStar Financial Inc.

 

 

1114 Avenue of the Americas

 

 

New York, New York 10036

 

 

Attention: General Counsel

 

 

Facsimile: (212) 930-9492

 

 

 

with a copy to:

 

iStar Asset Services Inc.

 

 

180 Glastonbury Boulevard, Suite 201

 

 

Glastonbury, Connecticut 06033

 

 

Attention: President (Loan No. M00150401)

 

 

Facsimile: (860) 815-5901)

 

 

 

(except with respect to notices given under Article 2 hereof) with copies to:

 

Katten Muchin Rosenman LLP
525 West Monroe Street, Suite 1900

 

 

Chicago, Illinois 60661

 

 

Attention: Ann Marie Sink, Esq.

 

 

Facsimile: (312) 902-1061

 

If to a Lender, to it at its address (or telecopier number) set forth on such
Lender’s signature page attached hereto.  Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given on the same Business Day as when sent, provided that the sender
has received electronic evidence of receipt.  Notices delivered through
electronic communications to the extent provided in Section 9.7B below, shall be
effective as provided in said Section 9.7B.

 


B.            ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER PURSUANT TO SECTION 2.3, IF SUCH LENDER HAS NOTIFIED THE AGENT THAT
IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH SECTION BY ELECTRONIC
COMMUNICATION.  THE AGENT OR THE BORROWER MAY, IN THEIR DISCRETION, AGREE TO
ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.  UNLESS
THE AGENT OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER COMMUNICATIONS SENT TO AN
E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF AN
ACKNOWLEDGMENT FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT
REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN
ACKNOWLEDGMENT), PROVIDED THAT IF SUCH NOTICE OR OTHER COMMUNICATION IS NOT SENT
DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION
SHALL BE DEEMED TO HAVE BEEN SENT AT THE OPENING OF BUSINESS ON THE NEXT
BUSINESS DAY

 

105

--------------------------------------------------------------------------------


 


FOR THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS POSTED TO AN INTERNET OR
INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE
INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING
CLAUSE (I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND
IDENTIFYING THE WEBSITE ADDRESS THEREFOR.  AGENT AND LENDERS EACH HEREBY AGREES
TO RECEIVE NOTICES ELECTRONICALLY AS PROVIDED IN THIS SECTION 9.7B, PROVIDED,
THAT SUCH NOTICES SHALL NOT BE EFFECTIVE UNLESS NOTICE HAS ALSO BEEN PROPERLY
GIVEN BY ANOTHER MEANS AS PROVIDED IN SECTION 9.7A ABOVE.


 


C.            CHANGE OF ADDRESS, ETC.  ANY PARTY HERETO MAY CHANGE ITS ADDRESS
OR TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO
THE OTHER PARTIES HERETO.


 

9.8         Survival of Representations, Warranties and Agreements.

 

All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.

 

Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the Borrower set forth in Sections 2.10, 9.2, and 9.18 and the
agreements of the Lenders set forth in Sections 8.2, 8.3, 8.4, 9.2C, 9.3, 9.4
and 9.19 shall survive the payment of the Loans and the reimbursement of any
amounts drawn or paid thereunder, and the termination of this Agreement.

 

9.9         Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  All rights and remedies existing under
this Agreement and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

9.10       Marshalling; Payments Set Aside.

 

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in favor of the Borrower or any other party or against or in payment of any or
all of the Obligations.  To the extent that the Borrower makes a payment or
payments to the Agent or the Lenders (or to the Agent for the benefit of the
Lenders), or Agent or the Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

9.11       Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

106

--------------------------------------------------------------------------------


 

9.12       Obligations Several; Independent Nature of the Lenders’ Rights.

 

The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Loan Commitments of any other Lender
hereunder.  Nothing contained herein or in any other Loan Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

9.13       Maximum Amount.

 


A.            IT IS THE INTENTION OF THE BORROWER AND THE LENDERS TO CONFORM
STRICTLY TO THE USURY AND SIMILAR LAWS RELATING TO INTEREST FROM TIME TO TIME IN
FORCE, AND ALL AGREEMENTS BETWEEN THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES AND THE LENDERS, WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER ORAL OR WRITTEN, ARE HEREBY EXPRESSLY LIMITED SO THAT IN NO CONTINGENCY
OR EVENT WHATSOEVER, WHETHER BY ACCELERATION OF MATURITY HEREOF OR OTHERWISE,
SHALL THE AMOUNT PAID OR AGREED TO BE PAID IN THE AGGREGATE TO THE LENDERS AS
INTEREST (WHETHER OR NOT DESIGNATED AS INTEREST, AND INCLUDING ANY AMOUNT
OTHERWISE DESIGNATED BUT DEEMED TO CONSTITUTE INTEREST BY A COURT OF COMPETENT
JURISDICTION) HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR IN ANY OTHER
AGREEMENT GIVEN TO SECURE THE INDEBTEDNESS OR OBLIGATIONS OF THE BORROWER TO THE
LENDERS, OR IN ANY OTHER DOCUMENT EVIDENCING, SECURING OR PERTAINING TO THE
INDEBTEDNESS EVIDENCED HEREBY, EXCEED THE MAXIMUM AMOUNT PERMISSIBLE UNDER
APPLICABLE USURY OR SUCH OTHER LAWS (THE “MAXIMUM AMOUNT”).  IF UNDER ANY
CIRCUMSTANCES WHATSOEVER FULFILLMENT OF ANY PROVISION HEREOF, OR ANY OF THE
OTHER LOAN DOCUMENTS, AT THE TIME PERFORMANCE OF SUCH PROVISION SHALL BE DUE,
SHALL INVOLVE EXCEEDING THE MAXIMUM AMOUNT, THEN, IPSO FACTO, THE OBLIGATION TO
BE FULFILLED SHALL BE REDUCED TO THE MAXIMUM AMOUNT.  FOR THE PURPOSES OF
CALCULATING THE ACTUAL AMOUNT OF INTEREST PAID AND/OR PAYABLE HEREUNDER IN
RESPECT OF LAWS PERTAINING TO USURY OR SUCH OTHER LAWS, ALL SUMS PAID OR AGREED
TO BE PAID TO THE HOLDER HEREOF FOR THE USE, FORBEARANCE OR DETENTION OF THE
INDEBTEDNESS OF THE BORROWER EVIDENCED HEREBY, OUTSTANDING FROM TIME TO TIME
SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRO-RATED,
ALLOCATED AND SPREAD FROM THE DATE OF DISBURSEMENT OF THE PROCEEDS OF THE NOTES
UNTIL PAYMENT IN FULL OF ALL OF SUCH INDEBTEDNESS, SO THAT THE ACTUAL RATE OF
INTEREST ON ACCOUNT OF SUCH INDEBTEDNESS IS UNIFORM THROUGH THE TERM HEREOF. 
THE TERMS AND PROVISIONS OF THIS SECTION SHALL CONTROL AND SUPERSEDE EVERY OTHER
PROVISION OF ALL AGREEMENTS BETWEEN THE BORROWER OR ANY ENDORSER OF THE NOTES
AND THE LENDERS.


 


B.            IF UNDER ANY CIRCUMSTANCES ANY LENDER SHALL EVER RECEIVE AN AMOUNT
WHICH WOULD EXCEED THE MAXIMUM AMOUNT, SUCH AMOUNT SHALL BE DEEMED A PAYMENT IN
REDUCTION OF THE PRINCIPAL AMOUNT OF THE LOANS AND SHALL BE TREATED AS A
VOLUNTARY PREPAYMENT UNDER SECTION 2.7A(I) AND SHALL BE SO APPLIED IN ACCORDANCE
WITH SECTION 2.7 HEREOF OR IF SUCH EXCESSIVE INTEREST EXCEEDS THE UNPAID BALANCE
OF THE LOANS AND ANY OTHER INDEBTEDNESS OF THE BORROWER IN FAVOR OF SUCH LENDER,
THE EXCESS SHALL BE DEEMED TO HAVE BEEN A PAYMENT MADE BY MISTAKE AND SHALL BE
REFUNDED TO THE BORROWER.


 

9.14       Headings.

 

Section and Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

107

--------------------------------------------------------------------------------


 

9.15       Applicable Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

9.16       Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of the Lenders (it being understood that the Lenders’
rights of assignment are subject to Section 9.1).  Neither the Borrower’s rights
or obligations hereunder nor any interest therein may be assigned or delegated
by the Borrower without the prior written consent of all Lenders.

 

9.17       Consent to Jurisdiction and Service of Process.

 


A.            SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT SITTING IN NEW YORK CITY, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.


 


B.            WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN  SECTION 9.17A.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


C.            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.7.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

108

--------------------------------------------------------------------------------


 

9.18       Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

9.19       Confidentiality.

 

Each of the Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
it, its Affiliates’ and their respective partners, directors, officers,
employees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential as provided
herein), (b) to the extent requested by any regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder in each case
during the existence of an Event of Default, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.19, to
(i) any assignee or pledgee of or Participant in, or any prospective assignee or
pledgee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any of its Subsidiaries or Affiliates.

 

For purposes of this Section 9.19, “Information” means all written or oral
information received from the Borrower or any of its Subsidiaries or Affiliates
relating to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.19 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

9.20       Limitation of Liability.

 

The Loans and Obligations hereunder shall be recourse to the Borrower at all
times.  Certain obligations of the Borrower and its Subsidiaries are guaranteed
by (i) the Sponsor Guarantor pursuant to the Recourse Guaranty and the
Non-Recourse Guaranty and (ii) the Subsidiary Guarantors pursuant to the

 

109

--------------------------------------------------------------------------------


 

Subsidiary Guaranty, respectively.  Except for the obligations of (i) the
Sponsor Guarantor under the Recourse Guaranty and the Non-Recourse Guaranty,
(ii) the Subsidiary Guarantors under the Subsidiary Guaranty and (iii) the
Shareholder Pledgor under the Pledge Agreement, in no event shall the properties
or assets of the direct or indirect owners of Borrowers, or any directors,
officers or managers thereof be subject to satisfaction of any liabilities or
obligations of Borrower under any Loan Documents.

 

9.21       Counterparts; Integration; Effectiveness; Electronic Execution.

 


A.            COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND ANY
SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE AGENT CONSTITUTE
THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT SHALL BECOME EFFECTIVE
WHEN IT SHALL HAVE BEEN EXECUTED BY THE AGENT AND WHEN THE AGENT SHALL HAVE
RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF
EACH OF THE OTHER PARTIES HERETO REQUIRED PURSUANT TO SECTION 3, AND THEREAFTER
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS AGREEMENT OR ANY DOCUMENT OR INSTRUMENT DELIVERED IN
CONNECTION HEREWITH BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT OR SUCH OTHER DOCUMENT OR INSTRUMENT, AS
APPLICABLE.


 


B.            ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AGREEMENT
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 

9.22       USA Patriot Act Notification.

 

The following notification is provided to the Borrower pursuant to Section 326
of the USA Patriot Act of 2001, 31 U.S.C. Section 5318, as amended:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each Person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.

 

What this means for the Borrower:  When the Borrower opens an account, if the
Borrower is an individual, the Agent and the Lenders will ask for the Borrower’s
name, residential address, tax identification number, date of birth, and other
information that will allow the Agent and the Lenders to identify the Borrower,
and, if the Borrower is not an individual, the Agent and the Lenders will ask
for the Borrower’s name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify the Borrower. 
The Agent and the Lenders may also ask, if the Borrower is an individual, to see
the Borrower’s driver’s license or other identifying documents, and, if the
Borrower is not an individual, to see the Borrower’s legal organizational
documents or other identifying documents.

 

110

--------------------------------------------------------------------------------


 

9.23       Lender Disclosure.  The Borrower, Sponsor Guarantor, Lenders, and
Agent, for themselves and their respective Related Parties (collectively, the
“Loan Group”), hereby acknowledge that each of Behringer Harvard RI Lender, LLC,
a Delaware limited liability company (“Behringer”) and CSSF Master Fund, LP, a
Texas limited partnership (“CSSF”) is a Lender hereunder and that each of
Behringer and CSSF and/or its affiliates also has an interest, directly or
indirectly, in the Borrower.  The Loan Group agrees that (a) with respect to all
matters relating to the Project, the Loans, the Loan documents, any Loan
Parties, and any matters arising under or in connection with any of the above,
neither CSSF or Behringer shall  owe any fiduciary duty or other duty of loyalty
to any of the Loan Group, (b) each of CSSF and Behringer may act in its own self
interest with respect to the Project, the Loans, the Loan Documents and all
matters arising under or in connection with any of the above )including, but not
limited to, exercising all rights and remedies of a Lender or Loan Party
thereunder), regardless of the impact of any of the Loan Parties, (c) except as
otherwise expressly required in this Agreement, neither CSSF or Behringer shall
have any duty to disclose information relating to the Project, the Loans, the
Loan documents or any matters arising under or in connection with any of the
above to any of the Loan Parties or consult with any of the Loan Parties with
respect to the Project, the Loans, the Loan Documents or any matters arising
under or in connection with any of the above, and (d) neither CSSF or Behringer
shall have any liability to any Loan Party for its good faith reliance on the
provisions of this Section 9.23.  The provisions of this Section 9.23 are in
addition to, and not in derogation of, any other exculpation and/or limitations
contained in this Agreement or between the provisions of this Section 9.23 and
any other provision of this Agreement or of any of the other Loan Documents, the
provisions of this Section 9.23 shall control.

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

THE BORROWER:

 

 

ROYAL ISLAND BAHAMAS LTD,

 

a Bahamian company

 

 

 

By:

/s/ Brian Parro

 

 

Name: Brian Parro

 

Title: Director

 

 

 

ROYAL ISLAND GOLF CLUB BAHAMAS LTD,

 

a Bahamian company

 

 

 

By:

/s/ Brian Parro

 

Name: Brian Parro

 

Title: Director

 

 

 

RIBL US BORROWER LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Brian Parro

 

 

Name: Brian Parro

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

 

 

iSTAR FINANCIAL INC.,

 

a Maryland corporation, individually as a Lender
and as the Agent

 

 

 

 

By:

        /s/ Daniel Abrams

 

 

Name: Daniel Abrams

 

Title: Executive Vice President

 

 

Address: 1114 Avenue of the Americas

 

                39th Floor

 

                New York, New York 10036

 

                Attention: Chief Operating Officer

 

 

 

BEHRINGER HARVARD RI LENDER, LLC,

 

a Delaware limited liability company, a Lender

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Name:  Gerald J. Reihsen, III

 

Title:  Secretary

 

 

Address: 15601 Dallas Parkway

 

                Suite 600

 

                Addison, Texas 75001

 

                Attention: James Fant

 

 

 

CSSF MASTER FUND, LP,

 

a Texas limited partnership, a Lender

 

 

By:

  /s/ Warren W. Garden

 

 

Name:    Warren W. Garden

 

Title: Authorized Agent

 

 

Address: 100 Crescent Court

 

                Suite 475

 

                Dallas, Texas 75201

 

                Attention: J. Richard Rees

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

APPLICABLE MARGINS

 

BASE RATE MARGIN

 

Until Maturity Date

 

Tranche A-1:

500 bps

 

 

Tranche A-2:

650 bps

 

 

Tranche B:

800 bps

 

 

 

From Maturity Date to Extended Maturity Date

 

Tranche A-1:

700 bps

 

 

Tranche A-2:

850 bps

 

 

Tranche B:

1000 bps

 

1

--------------------------------------------------------------------------------


 

Exhibit A
Legal Description

 

A.            ALL that Island known as “Royal Island” one of the Islands of the
Commonwealth of The Bahamas situate between Latitude 25° and 26’ and Longitude
76° and 77’ near Egg Island and in the vicinity of the Northern end of the
Island of Eleuthera another Island in the said Commonwealth.

 

B.            ALL that Cay known as “Rat Cay” one of the Islands of the
Commonwealth of The Bahamas situate approximately in Latitude 25° and 31’ North
and Longitude 76° and 53 ½’ West near Royal Island and in the vicinity Eleuthera
another island in the said Commonwealth which said Cay has such position shape
boundaries marks and dimensions as are shown on a plan attached to a Crown Grant
dated the 12th April, 1937 in favour of Woodford Thomas Stewart and recorded in
the Registry of Records in the City of Nassau in the said Commonwealth in book R
19 at page 202.

 

C.            ALL that Cay known as “Chicken Cay” one of the islands of the
Commonwealth of The Bahamas containing Seventeen (17) acres near Royal Island
and in the vicinity of Eleuthera another Island in the said Commonwealth which
said Cay has position shape boundaries marks and dimensions as are shown on a
plan attached to a Crown Grant 20th November, 1919 in favour of J. Dorsett, L.
Albury and M. Leveaux and recorded in the Registry of Records in the City of
Nassau in the said Commonwealth in book Y 10 at page 296.

 

--------------------------------------------------------------------------------


 

Exhibit G-1
Bailment Letter

 

[TO BE OBTAINED FROM WAREHOUSEMAN

WHO IS STORING THE MATERIALS]

 

[TO BE PLACED ON THE LETTERHEAD OF WAREHOUSEMAN [1]]

 

CERTIFIED MAIL (RETURN RECEIPT REQUESTED)

 

                        , 20         [2]

 

[Insert Lender’s Name [A]]

c/o iStar Financial, Inc.

1114 Avenue of the Americas

38th Floor

New York, New York 10036

Attention:  Nina B. Matis, Esq.

 

Re:          [Insert Borrower’s name [B]] – Bailee Letter

 

Dear Madam:

 

We hereby acknowledge that                                    [Insert Borrower’s
name [B]], a                                                   [Insert type of
entity [C]] (“Borrower”), has entered into a (1) [Development Loan and Security
Agreement – Confirm Document Title [D]] (“Loan Agreement”) with you and a
(2) [Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing – Confirm Document Title [E]] (“Mortgage”) in favor of you, pursuant to
which documents Borrower has granted to you a first priority security interest
in the materials, including those listed in Appendix A attached hereto, and
proceeds thereof (the “Materials”).  We further acknowledge that, pursuant to
our agreements with Borrower, we have received and are maintaining possession of
the Materials, which are presently kept at our premises located at: 
                                       [Insert address of facilities [3]].  We
further acknowledge that we have received and hold possession of the Materials
for your benefit and that we shall continue to hold possession of the Materials
for your benefit until the first to occur of (i) we receive written notice from
you that your security interest has been terminated or (ii) the Materials are
delivered to the Borrower’s construction site located at
                                       [Insert location of Development [F]].

 

We hereby waive, surrender and relinquish any rights in or to the Materials,
including, without limitation, any security interests and any liens, including,
without limitation warehouse or similar liens, either as provided by applicable
law or to which we may otherwise be entitled.  We agree that no negotiable
warehouse receipts or documents of title will be issued covering the Materials. 
We also agree that we have not acquired any rights in the Materials sufficient
to transfer an interest or grant a security interest in or to the Materials.

 

Borrower has informed us that, according to the terms of the Loan Agreement and
the Mortgage, you have the right to inspect the Materials and, upon default by
Borrower, the right to take possession of the Materials upon payment in full of
all storage charges incurred by the Borrower and owing to us.  We agree to
permit you and/or your representative access to the Materials at your request
without first receiving the consent or permission of Borrower.  Additionally, we
give you and your representative the right to remove the Materials upon our
receipt of notice from you of Borrower’s default, without first

 

1

--------------------------------------------------------------------------------


 

receiving the consent or permission of Borrower, after payment of any
outstanding storage charges incurred by the Borrower.

 

 

Very truly yours,

 

 

    [4]                               

, a

 

 

 

 

 

 

 

By:

              [5]

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

APPENDIX A

 

MATERIALS

 

[6]

 

3

--------------------------------------------------------------------------------


 

Instructions to Warehouseman on How to Complete

Exhibit G-1

 

The numbered items below refer to the bracketed numbers set forth in the form of
Exhibit G-1 to which these instructions are attached.

 

To complete this letter, the following items must be completed by the
warehouseman who is storing Materials.

 

Item

 

Instructions

 

 

 

1.

 

Delete this note line, and all lines above it and have completed letter put on
warehouseman’s letterhead.

 

 

 

2.

 

Insert date the letter is executed by you, the warehouseman, and remove
bracketed number.

 

 

 

3.

 

Insert address where Materials are being stored and remove bracketed text.

 

 

 

4.

 

Insert your firm’s complete name, state of formation, and type of entity (i.e.
ABC Storage, Inc., a New York corporation; 123 Warehouse LLC, a Delaware limited
liability company), and remove brackets and number.

 

 

 

5.

 

Have a person with authority to bind your firm execute this letter, insert such
person’s name and title in space indicated, and remove brackets and number.

 

 

 

6.

 

Add or attach a complete list of all Materials being stored for this project
onto or as Appendix A and remove brackets and number.

 

4

--------------------------------------------------------------------------------


 

Instructions to Attorney on How to Complete

Exhibit G-1

 

The lettered items below refer to the bracketed letters set forth in the form of
Exhibit G-1 to which these instructions are attached.

 

The following items must be completed by the Attorney who is drafting the Loan
Agreement to which this exhibit is attached (or otherwise these items should be
completed before sending on to warehouseman).

 

Item

 

Instructions

 

 

 

A.

 

Insert Lender’s complete name and remove brackets and related text.

 

 

 

B.

 

Insert Borrower’s complete name and remove brackets and related text (2 places).

 

 

 

C.

 

Insert Borrower’s state of formation and type of entity (i.e. a New York
corporation, a Delaware limited liability company) and remove brackets and
related text.

 

 

 

D.

 

Insert exact title of loan agreement and remove brackets and related text.

 

 

 

E.

 

Insert exact title of mortgage or deed of trust and remove brackets and related
text.

 

 

 

F.

 

Insert location of development/construction site and remove brackets and related
text.

 

5

--------------------------------------------------------------------------------


 

Exhibit G-2
Bailment Letter

 

[TO BE OBTAINED FROM CONTRACTOR OR MANUFACTURER WHICH MANUFACTURED OR SUPPLIED
MATERIALS AND IS STORING THEM AT THEIR FACILITY OR ON ITS LOT]

 

[TO BE PLACED ON THE LETTERHEAD OF CONTRACTOR OR MANUFACTURER [1]]

 

CERTIFIED MAIL (RETURN RECEIPT REQUESTED)

 

                        , 20         [2]

 

[Insert Lender’s Name [A]]

c/o iStar Financial, Inc.

1114 Avenue of the Americas

38th Floor

New York, New York 10036

Attention:  Nina B. Matis, Esq.

 

Re:          [Insert Borrower’s name [B]] – Bailee Letter

 

Dear Madam:

 

We hereby acknowledge that (i) we have manufactured or supplied the materials
listed in Appendix A attached hereto, (ii) we have not yet been paid in full for
such materials, (iii) we are owed $      [3]        as payment for such
materials, which amount is inclusive of applicable retainage, if any, (iv) upon
our receipt of payment in the amount set forth above (in clause iii), title
shall immediately transfer to Borrower, and (v) we are storing, and after
receipt of the payment in the amount set forth above (in clause iii) we shall
continue to store such materials at our premises located at: 
                                             [Insert address of facilities
[4]].  We further hereby acknowledge that                                   
[Insert Borrower’s name [B]], a                         
                         [Insert type of entity [C]] (“Borrower”), has entered
into a (1) [Development Loan and Security Agreement – Confirm Document Title
[D]] (“Loan Agreement”) with you and a (2) [Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing – Confirm Document Title [E]]
(“Mortgage”) in favor of you, pursuant to which documents Borrower has granted
to you a first priority security interest in the materials, including those
listed in Appendix A attached hereto, and proceeds thereof (the “Materials”). 
Upon our receipt of the payment referenced in clause (iii) above, we shall
continue to hold possession of the Materials for your benefit until the first to
occur of (a) we receive written notice from you that your security interest has
been terminated or (b) the Materials are delivered to the Borrower’s
construction site located at                                        [Insert
location of Development [F]].

 

Upon our receipt of the payment referenced in clause (iii) above, we shall be
deemed to have waived, surrendered and relinquished any rights in or to the
Materials, including, without limitation, any security interests and any liens,
including, without limitation warehouse or similar liens, either as provided by
applicable law or to which we may otherwise be entitled.  We agree that no
negotiable warehouse receipts or documents of title will be issued covering the
Materials.  Upon our receipt of the payment referenced in clause (iii) above, we
shall be deemed to have agreed that we have not acquired and shall not acquire
any rights in the Materials sufficient to transfer an interest or grant a
security interest in or to the Materials.

 

1

--------------------------------------------------------------------------------


 

Borrower has informed us that, according to the terms of the Loan Agreement and
the Mortgage, you have the right to inspect the Materials and, upon default by
Borrower, the right to take possession of the Materials upon payment in full of
all storage charges incurred by the Borrower and owing to us.  We agree to
permit you and/or your representative access to the Materials at your request
without first receiving the consent or permission of Borrower.  Additionally,
following our receipt of the payment referenced in clause (iii) above, we give
you and your representative the right to remove the Materials upon our receipt
of notice from you of Borrower’s default, without first receiving the consent or
permission of Borrower, after payment of any outstanding storage charges
incurred by the Borrower.

 

 

Very truly yours,

 

 

    [5]                               

, a

 

 

 

 

 

 

 

By:

              [6]

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

APPENDIX A

 

MATERIALS

 

[7]

 

3

--------------------------------------------------------------------------------


 

Instructions to Contractor or Manufacturer to Complete

Exhibit G-2

 

The numbered items below refer to the bracketed numbers set forth in the form of
Exhibit G-2 to which these instructions are attached.

 

To complete this letter, the following items must be completed by the Contractor
or Manufacturer who is storing the Materials at a facility they own or control.

 

Item

 

Instructions

 

 

 

1.

 

Delete this note line, and all lines above it and have completed letter put on
Contractor’s or Manufacturer’s letterhead.

 

 

 

2.

 

Insert date the letter is executed by you, the Contractor or Manufacturer, and
remove bracketed number.

 

 

 

3.

 

Insert amount owed for just the Materials. Do not include installation or
delivery/rigging costs and remove bracketed number.

 

 

 

4.

 

Insert address where Materials are being stored and remove brackets and related
text.

 

 

 

5.

 

Insert your firm’s complete name, state of formation, type of entity (i.e., ABC
Curtain Wall, Inc., a New York corporation; 123 Heating LLC, a Delaware limited
liability company), and remove brackets and number.

 

 

 

6.

 

Have a person with authority to bind your firm execute this letter, insert such
person’s name and title in space indicated, and remove brackets and number.

 

 

 

7.

 

Add or attach complete list of Materials being stored for this project onto or
as Appendix A and remove brackets and number.

 

4

--------------------------------------------------------------------------------


 

Instructions to Attorney on How to Complete

Exhibit G-2

 

The lettered items below refer to the bracketed letters set forth in the form of
Exhibit G-2 to which these instructions are attached.

 

The following items must be completed by the Attorney who is drafting the Loan
Agreement to which this exhibit is attached (or otherwise these items should be
completed before sending on to Contractor or Manufacturer).

 

Item

 

Instructions

 

 

 

A.

 

Insert Lender’s complete name and remove brackets and related text.

 

 

 

B.

 

Insert Borrower’s complete name and remove brackets and related text (2 places).

 

 

 

C.

 

Insert Borrower’s state of formation and type of entity (i.e. a New York
corporation, a Delaware limited liability company) and remove brackets and
related text.

 

 

 

D.

 

Insert exact title of loan agreement and remove brackets and related text.

 

 

 

E.

 

Insert exact title of mortgage or deed of trust and remove brackets and related
text.

 

 

 

F.

 

Insert location of development/construction site and remove brackets and related
text.

 

5

--------------------------------------------------------------------------------


 

Schedule 1.4(A)
Plans and Specifications

 

1

--------------------------------------------------------------------------------


 

Schedule 1.4(C)
Request for Advance

 

Borrower’s Sworn Statement

 

Lender: iStar Financial

 

Asset Mgr

 

Name & Tel No.

 

Borrower’s Legal

 

Name

 

 

Servicer

 

Name & Tel No.

 

Entity:

 

Addrs

 

 

Prj Dvlpmnt

 

Name & Tel No.

 

 

 

Addrs

 

 

Form Setup

 

Name & Tel No.

 

 

 

City/St/Zip

Borrower: Contact

 

Signatory

 

Name

 

Borrower’s

 

Name & Tel No.

 

 

 

 

Tel No.

 

Disbursement

 

Addrs

 

 

Authorized

 

Name

 

Contact:

 

Addrs

 

 

Representative

 

Tel No.

 

 

 

City/St/Zip

Loan Agreement

 

Loan No.:

 

1234

 

Project short name:

 

Project Short Name

For reference only -

 

Dated:

 

May 2, 2006

 

 

 

 

Construction Agreement: For reference
only, the Agreement is dated:

 

May 2, 2006

 

Project name & location:

 

Name

 

 

 

 

 

 

 

 

Addrs

 

 

 

 

 

 

 

 

Addrs

Borrower’s requested disbursement is Number: 1

 

 

 

City/St/Zip

Contractor’s payment application                        #

 

Desired Disbursement Date:

 

Borrower hereby requests a disbursement of Loan proceeds in the following
amounts and for the following purposes:

 

Requested disbursement for Construction Costs

 

$

—

 

 

 

 

 

Requested disbursement for other Hard Costs

 

$

—

 

 

 

 

 

Requested disbursement for Soft Costs

 

$

—

 

 

 

 

 

Total of disbursements:

 

$

—

 

 

 

 

 

Less Equity and Other Funds

 

$

—

 

 

 

 

 

Total Funding Requested:

 

$

—

 

 

 

 

 

Less Interest Reserve (Budget Line # 13)

 

$

—

 

 

 

 

 

Less Loan fees and expenses

 

$

—

 

 

 

 

 

TOTAL AMOUNT TO BE FORWARDED

 

$

—

 

 

Attached hereto are the following (check applicable):

 

 

 

 

 

 

 

o

BSS Disbursement Worksheet, setting forth on a line by line basis, the amount of
this requested disbursement, reconciled against, and consistent with the BSS
Disbursement Summary & Budget, also attached.

 

o

If applicable, Application for Payment executed by Contractor, certified by
Design Professional of Record, and reviewed and approved by Borrower’s
Representative, including all attachments noted as iStar Required Documents.

 

 

 

 

 

o

All Executed and Pending Contracts, since last sworn statement.

 

o

Copies of any invoices evidencing or creating all Soft Costs

 

 

 

 

 

o

 

 

o

Copy of active BSS Error Report is REQUIRED to be attached for this disbursement

 

Certification by Borrower

 

As of the date of this Borrower’s Sworn Statement, Borrower hereby represents,
warrants, and certifies to Lender

 

(i) that all conditions precedent to the advance requested hereby set forth in
the Loan Documents, to the extent not waived in writing by Lender, have been
satisfied as required by such Loan Documents.

 

(ii) Borrower is requesting the funds described above and in the attachments
hereto, which funds (a) Borrower is entitled to receive under the Loan Documents
and (b) shall be used and applied for the uses and purposes set forth above and
in the attachments hereto, and

 

(iii) that each party which is to receive proceeds from this request is entitled
to the sums being requested.  All capitalized terms used but not defined herein
shall have the meaning ascribed thereto in the [Development] Loan and Security
Agreement between Borrower and Lender referenced above.

 

State

Borrower:

 

 

County of

 

 

 

Subscribed and Sworn before me this          day

 

 

 

of                           , 20    

a

 

 

 

 

 

 

Please enter the Desired Disbursement Date above

By:

 

 

 

 

Name:

 

 

Notary Public (Seal)

Title:

 

 

My Commission expires:

Date Printed:

 

1/11/07

 

 

1

--------------------------------------------------------------------------------


 

Borrower’s Disbursement

 

 

 

BSS Disbursement Worksheet

 

Reference Number:

 

1

 

 

Contractor’s Pay Application #:

 

0

 

Project Short Name

Period from:

 

1/1/00

 

 

Period to:

 

1/1/01

 

 

 

 

To enter a new application number, revision, or

 

 

date data for listing above, run “Save

 

 

Disbursement Info” macro via toolbar Icon.

 

 

ENTER CONTRACTOR’S APPLICATION NUMBER AND DISBURSEMENT DATES ABOVE, THEN
BELOW, ONLY IN FORM COLUMNS [A], [B], and [C], ENTER DETAILS OF REQUESTS

 

Cells that are gray can be selected and filled-in, or after selecting:

 

·                 For each new Request: Use “Insert Line” icon or <Control> and
“n” to insert a new role below selected cell

 

·                 For each new Contract: Use “Insert Sub-category” icon or
<Control> + <Shift> and “N” to insert a new sub-category under that Budget line
item.

 

LAND

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current & Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

1  Acquisition Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.01 Acquisition

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

HARD COSTS

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

2 General Construction Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.01 General Construction

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

3 Construction Manager Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.01 Construction Manager

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

SOFT COSTS

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

4  Reports (appraisal, environ., acct.) Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.01 Reports (appraisal, environ., acct.)

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

2

--------------------------------------------------------------------------------


 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

5 Municipal Fees Budget

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.01 Municipal Fees

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

3

--------------------------------------------------------------------------------


 

Borrower’s Disbursement

 

 

 

BSS Disbursement Worksheet

 

Reference Number:

 

1

 

 

Contractor’s Pay Application #:

 

0

 

 

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

6 Insurance Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.01 Insurance

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

7 Architect/Engineering/Space  Planning Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.01 Architect/Engineering/Space
   Planning

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

8 Taxes During Construction Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.01 Taxes During Construction

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

9 Legal/Other Consultants Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.01 Legal/Other Consultants

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

10 Dev. Fee/Const. Oversight/
Gen. Conditions Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.01 Dev. Fee/Const. Oversight/
    Gen. Conditions

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

4

--------------------------------------------------------------------------------


 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

11 Miscellaneous Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11.01 Miscellaneous

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

12 Brokerage Fees Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.01 Brokerage Fees

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

5

--------------------------------------------------------------------------------


 

Borrower’s Disbursement

 

 

 

BSS Disbursement Worksheet

 

Reference Number:

 

1

 

 

Contractor’s Pay Application #:

 

0

 

 

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

13 Interest Reserve Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.01 Interest Reserve

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Request

 

#

 

Balance to
Complete

 

Percent
Complete

 

97 Lender’s Monthly Expenses Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

97.01 Lender’s Monthly Expenses

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

6

--------------------------------------------------------------------------------


 

Borrower’s Disbursement

 

 

 

BSS Disbursement Worksheet

 

Reference Number:

 

1

 

 

Contractor’s Pay Application #:

 

0

 

 

 

CONTINGENCY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

 

 

 

 

#

 

Balance
Remaining

 

Percent
Expended

 

98 Hard Costs Contingency

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

98.1 Hard Costs Contingency

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

 

 

 

 

#

 

Balance
Remaining

 

Percent
Expended

 

99 Soft Costs Contingency

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

99.1 Soft Costs Contingency

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
 Prior
Disbursements

 

This Deposit

 

#

 

Balance
Available

 

Percent
Available

 

100 Sales Deposits Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100 Sales Deposits

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

$

—

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

[A]

 

[B]

 

[C]

 

 

 

 

 

All Change Orders
& Reallocations

 

Current CO &
Reallocations

 

Current &
Prior
Disbursements

 

This Deposit

 

#

 

Balance
Available

 

Percent
Available

 

101 Equity Contingency Budget

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

101 Equity Contingency

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction description 1

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

No Transfers Needed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roll Up Total

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

$

—

 

0

%

 

--------------------------------------------------------------------------------

PREPARED
BY:                                                                                                      

CONTACT PHONE NUMBER AND EMAIL ADDRESS: 
(                )                                             @                            

 

7

--------------------------------------------------------------------------------


 

Loan Number # 1234

 

Borrower’s Disbursement #:

1

 

Contractor’s Pay Application #:

0

 

BSS Disbursement Summary & Current Budget

Period from:

1/1/00

 

Project Short Name

Period to:

1/1/01

 

SAMPLE FORM ONLY, iStar will customize to specific

Contractor’s Contract Date (ref. only):

5/2/06

 

Project’s budget

Net Saleable or Rentable Square Footage:

0

 

 

 

 

Cost per SF

 

Commitment
Budget

 

Prior
Change
Orders &
Reallocations

 

Total
Change
Orders &
Reallocations

 

Current
Adjusted
Budget

 

Prior
Disbursements
Requested

 

Current
Disbursements
Requested

 

Total
Disbursements
Thru This Date

 

Balance to
Complete

 

% Complete
To Date

 

Hard Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Acquisition

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

 

CONSTRUCTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.0

%

2

General Construction

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.0

%

3

Construction Manager

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.0

%

TOTAL CONSTRUCTION

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

TOTAL HARD COSTS

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

Soft Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

Reports (appraisal, environ, acct.)

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

5

Municipal Fees

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

6

Insurance

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

7

Architect/Engineering/Space Planning

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

8

Taxes During Construction

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

9

Legal/Other Consultants

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

10

Dev. Fee/Const. Oversight/Gen. Conditions

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

11

Miscellaneous

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

12

Brokerage Fees

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

13

Interest Reserve

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

97

Lender’s Monthly Expenses

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

TOTAL SOFT COSTS

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

98

Hard Costs Contingency

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

$

—

 

0.0

%

99

Soft Costs Contingency

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

$

—

 

0.0

%

TOTAL PROJECT BUDGET

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

100

Sales Deposits

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

$

—

 

0.0

%

101

Equity Contingency

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

$

—

 

0.0

%

 

8

--------------------------------------------------------------------------------


 

For Servicing Use Only

 

Loan Number  # 1234

 

Borrower’s Disbursement #:1

 

 

Project’s Sources and Uses

 

 

 

 

 

 

 

 

 

 

 

Sources

 

 

 

 

 

 

 

 

 

 

 

Initial Advance

 

 

 

 

 

iStar Advance

 

$

—

 

 

 

<>Advance

 

$

—

 

 

 

Total Advance

 

$

—

 

 

 

 

 

 

 

 

 

Initial Equity

 

$

—

 

 

 

Equity from Sales Deposits Prior Periods*

 

$

—

 

 

 

Addtl Equity from Deposits this Period

 

$

—

 

 

 

Addl Equity Prior Periods

 

$

—

 

 

 

Addl Equity this Period

 

$

—

 

 

 

Total Equity

 

$

—

 

 

 

 

 

 

 

 

 

Total Loan Amount

 

 

 

 

 

 

 

 

 

 

 

iStar Advance

 

$

—

 

 

 

<>Loan

 

$

—

 

 

 

 

 

 

 

 

 

Total Debt

 

$

—

 

 

 

 

 

 

 

 

 

Total Sources

 

$

—

 

 

 

 

 

 

 

 

 

Uses

 

 

 

 

 

Adjusted Project Cost

 

$

—

 

 

 

Project is in Balance

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Deposit Rules

 

 

 

$

—

 

a) Minimum Percentage for Deposit Reserve

 

10.0

%

 

 

b) Maximum Percentage of Deposits available

 

20.0

%

 

 

c) Minimum Initial Equity Amount

 

$

2,500,000

 

 

 

 

Project Short Name

Details for This Disbursement

 

 

 

Available Funds

 

Basis of Allocation

 

Prior
Investment

 

Current
Request

 

Expended
to Date

 

Bal to
Compl

 

% Compl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advances

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iStar Advance

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

<>Advance

 

$

—

 

Allocation is at 50

%

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted Equity

 

 

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

Sales Deposits:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Addition

 

 

 

$

—

 

 

 

$

—

 

$

—

 

$

—

 

 

 

Equity Contingency:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Addition

 

 

 

$

—

 

 

 

$

—

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iStar Advance

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

<>Loan

 

$

—

 

Allocation is at 100

%

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project

 

 

 

 

 

$

—

 

$

—

 

$

—

 

$

—

 

0.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add amount of Sales Deposits transferred

 

$

—

 

 

 

 

 

 

 

 

 

Add amount of Equity Contingency transferred

 

$

—

 

 

 

 

 

 

 

 

 

Less Expenses

 

$

—

 

 

 

 

 

 

 

 

 

Less Interest funded from Int. Res. (in line nbr.)  13

 

$

—

 

 

 

 

 

 

 

 

 

Amount:

 

 

 

 

 

Total N/A

 

 

 

 

 

 

 

 

Servicing Use Only:

 

 

 

 

Inspecting Consultant Report

 

 

 

 

 

 

 

Draw Amount Approved

 

 

 

 

 

 

 

Project Budget

 

 

 

 

 

 

 

Balance to Finish

 

 

 

 

 

 

 

Title Insurance:

 

 

 

 

 

 

Hard Costs Contingency is in balance

 

Soft Costs Contingency is in balance

 

9

--------------------------------------------------------------------------------


 

Owner Insurance Log

 

Owner/Borrower (address):

Project

 

BSS LINE
NO.

 

Design Professional/Consultant/Vendor

 

Brief Description of Services

 

Type of Bond, Insurance
or Certificate

 

Document
Issued (Y/N)

 

Date of
Insurance
Expiration

 

Comments (Note other additional
insureds)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Non-Compliance Log

 

Owner/Borrower

Project

 

Failing Test Result/Nonconforming Item

 

Resolution

 

Tracking
No.

 

Date

 

Report No.

 

Comments

 

Date

 

Report No.

 

Comments

 

Resolved

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

Modified AIA Form G702 – Contractor’s Application and Certification for Payment

 

Owner/Borrower (address):

Project (address):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contractor (address):

Architect (address):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contractor’s

 

Period

 

Contract for:

 

Contract Date

 

Job No.

 

Application No.

 

From

 

To

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHANGE ORDER SUMMARY

 

 

 

$ 0

 

 

 

ADDITIONS

 

DEDUCTIONS

 

Total changes approved in previous months

 

 

 

 

 

Changes approved this Month:

 

 

 

 

 

 

 

 

 

 

 

TOTALS   

 

$

0

 

$

0

 

NET CHANGE BY CHANGE ORDERs

 

$0

 

 

CONTRACTOR’S APPLICATION FOR PAYMENT

 

Application is made for payment, as shown below, in connection with the
Contract, identified above.

 

 

 

 

 

 

 

 

 

 

 

1.CONTRACT SUM

 

 

 

$

—

 

 

 

 

 

 

 

2.NET CHANGE BY CHANGE ORDERS

 

OK

 

$

—

 

 

 

 

 

 

 

3.CONTRACT SUM TO DATE (Line 1+2)

 

 

 

$

—

 

 

 

 

 

 

 

4.TOTAL COMPLETED & STORED TO DATE

 

 

 

$

—

 

 

 

 

 

 

 

5.RETAINAGE

 

 

 

$

—

 

 

 

 

 

 

 

6.TOTAL EARNED LESS RETAINAGE (Line 4 Less Line 5 Total)

 

 

 

$

—

 

 

 

 

 

 

 

7.LESS PREVIOUS CERTIFICATES FOR PAYMENT (Line 6 on prior G702)

 

 

 

$

—

 

 

 

 

 

 

 

8.CURRENT PAYMENT DUE

 

OK

 

$

—

 

 

 

 

 

 

 

9.BALANCE TO FINISH, INCLUDING RETAINAGE

 

 

 

 

 

(Line 3 less Line 6)

 

$

0

 

OK

 

 

Attached hereto are the following (check applicable):

 

 

 

 

 

 

 

o    Contractor’s, Architect of Record’s, and Borrower’s Representative’s
notarized signatures on Mod AIA Form G702 Certificate for Payment (on following
page)



o    iStar’s Modified AIA Form G703 Continuation Sheet — Contractor’s
Application & Certification for Payment



o    Subcontractor, suppliers & materialmen pay applications and/or invoices
substantiating individual lines of the Schedule of Values



o    Lien Waiver Log and Lien Waivers for Contractor, each sub or material
supplier



o    Contractor’s Contingency Transfer Log (iStar Interactive Form)



o    Contractor’s Stored Materials Log (iStar Interactive Form)



o    Bailee’s Letter, Bill of Sale, Insurance Certificate, etc. for each
material stored off-site being requisitioned this pay application



o    Insurance and P&P Bond Log

 

 

o    Contractor’s General Conditions Worksheet



o    Change Order Log & CO’s (executed cover sheet only for iStar, full CO with
all backup for Inspecting Consultant)



o    Pending CO Log, Construction Change Directive (CCD) Log and/or Cost Issue
Log



o    Request For Information (RFI) Log including Drawing & Specification Change
Log



o    Shop Drawing & Submittal Log



o    Updated construction Schedule (changes made since last pay application)



o    Copies of all new Permits &/or Development Authority Approvals,
Municipal &/or Threshold Inspections, etc. either obtained by Contractor(s) or
Borrower



o    Project Team Directory including all subs, consultants, etc. (changes made
since last pay app)

 

Balance of page Intentionally left Blank

 

12

--------------------------------------------------------------------------------


 

Contractor’s Certificate for PAYMENT

This Certificate is delivered to Owner/Borrower, pursuant to the terms of a
Construction Loan Agreement (the “Loan Agreement”) between Owner/Borrower and
iStar Financial, Inc. (“Lender”) and pursuant to the agreement for construction
of the Project between Owner and Contractor (the “Construction Contract”).  As
of the date of this Application, Contractor hereby represents and warrants to
Borrower as follows:

(1)   the Contractor has carried out and supervised the construction of the
Project to date;

(2)   to the best of Contractor’s knowledge, information and belief, the Work
(as defined in the Construction Contract) covered by this Application has been
completed substantially in accordance with the Contract Documents (as defined in
the Construction Contract) and all applicable building codes;

(3)   all amounts have been paid to the Contractor for Work of which previous
Applications were issued and payments have been received from the
Owner/Borrower,

(4)   current payments shown herein are now due and payable;

(5)   no default has occurred under the terms of the Construction Contract as of
the date hereof;

(6)   the lien waiver log attached is an accurate and complete schedule of all
lien waivers heretofore delivered;

(7)   construction of the Project is being diligently prosecuted substantially
in accordance with the Construction Schedule attached hereto;

(8)   the change order log attached is an accurate and complete schedule of all
change orders pending or agreed to by the parties since the date of the last
Application, and the Contractor’s knowledge, no other change order or amendment,
modification or supplement is currently required to the Contract Documents, or
the Construction Schedule, to substantially complete the Project on, or before,
the substantial completion date set forth in the Construction Contract;

(9)   the drawing changes log attached sets forth all changes and modifications
to the Contract Documents, including field changes and drawing revisions, since
the date of the last Application; and

(10) minutes of all meetings among Contractor, Owner/Borrower and Architect
since the date of the last Application are those attached.

 

 

Contractor: 

 

State

 

 

 

 

 

 

County of

By: 

 

 

 

 

 

Subscribed and Sworn before me this            day of                     ,
200    

Name: 

 

 

 

 

 

 

Title: 

 

Notary Public (Seal)

My Commission expires:

 

 

 

 

 

Dated: 

 

 

 

Architect of Record’s Certificate for Payment

 

In accordance with the Contract Documents, based on limited on-site observations
and the documents comprising the application for payment, the Architect
certifies to the Owner/Borrower that to the best of the Architect’s knowledge,
information and belief the Work has progressed as indicated, the quality of the
Work is substantially in accordance with the Contract Documents, and the
Contractor is entitled to payment of the AMOUNT CERTIFIED.

 

AMOUNT CERTIFIED$

 

To the best of the Architect’s knowledge the AMOUNT CERTIFIED is payable only to
the Contractor named herein.  Issuance, payment and acceptance of payment are
without prejudice to any rights of the Borrower/Owner or Contractor under the
Contract Documents.  Architect hereby represents to Borrower/Owner that:

 

(1)   construction of the Project appears to be being diligently prosecuted in
accordance with the Construction Schedule attached hereto;

 

(2)   the Change Order Log attached is an accurate and complete schedule of all
change orders contemplated, initiated and/or approved by the undersigned and/or
Owner/Borrower;

 

(3)   the Drawing Changes Log attached sets forth all changes and modifications
to the Contract Documents executed by the undersigned, since the date of the
last Application; and

 

(4)   the Contract Documents, as revised and so indicated in the Drawings
Changes Log are complete in all material respects to construct the Project.

 

 

Architect: 

 

State

 

 

 

 

 

 

County of

By: 

 

 

 

 

 

Subscribed and Sworn before me this            day of                     ,
200    

Name: 

 

 

 

 

 

 

Title: 

 

Notary Public (Seal)

My Commission expires:

 

 

 

 

 

Dated: 

 

 

 

Owner’s/Borrower’s Authorized Representative Certificate for Payment

 

The Owner’s/Borrower’s Authorized Representative has thoroughly reviewed and
approved the documents comprising the application for payment, and to the best
of the Representative’s knowledge, information and belief, the Contractor is
entitled to payment of the AMOUNT CERTIFIED above.

 

Authorized Representative: 

 

State

 

 

 

 

 

 

County of

By: 

 

 

 

 

 

Subscribed and Sworn before me this            day of                     ,
200    

Name: 

 

 

 

 

 

 

Title: 

 

Notary Public (Seal)

My Commission expires:

 

 

 

 

 

Dated: 

 

 

 

13

--------------------------------------------------------------------------------


 

Contractor’s Application & Certification for Payment – Modified AIA Form G703
Continuation Sheet

 

Owner/Borrower (address):

Owner info entered on Contr G702 Form is automatically copied to here

Project (address):

Proj. info entered on Contr G702 Form is automatically copied to here

 

 

 

 

Contractor (address):

Contractor info entered on Contr G702 Form is automatically copied to here

Architect (address):

Architect info entered on Contr G702 Form is automatically copied to here

 

 

 

 

 

Contract For:

Contract Date

Job Number

Contractor’s Application No..

User Notes and Tips

Period:

 

Copied from G702

Copied from G702

Copied from G702

Copied from G702

 

 

 

 

 

 

 

 

 

 

D

 

E

 

F

 

G

 

H

 

I

 

J

 

K

 

L

 

M

 

Schedule
Line No.

 

Line Item
Description
(Trade)

 

Name of
Contractor
(or enter
Unsigned)

 

Original
Schedule
of Values

 

Schd of
Value
Budget
Revisions
(Buy-out)

 

Contractor
Contingency
Usage

 

Actual
Contract
Amount

 

Previously
Executed
Owner
Change
Orders

 

Owner
Change
Orders in
Current
Period

 

Adjusted
Contract
Amount

 

Prior
Paid
Work
Completed
&
Materials
Installed

 

Prior Paid
Stored
Materials (Not now
installed)

 

Work
Complete this
Request (this
Payment)

 

[g321791ka07i001.jpg]

 

[g321791ka07i001.jpg]

 

[g321791ka07i001.jpg]

 

[g321791ka07i001.jpg]

 

(See Log)

 

(See Log)

 

D-E-F

 

 

 

[g321791ka07i001.jpg]

 

G+H+I

 

 

 

(See Log)

 

[g321791ka07i001.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N

 

O

 

P

 

Q

 

R

 

S

 

T

 

U

 

V

 

W

 

X

 

Y

 

Added Stored
Materials
This
Request

 

Total
Completed
and Stored
to Date

 

Balance to
Become
Due w/o
Retainage

 

Percent
Complete

 

Retainage
%

 

Previously
held
retainage

 

Retainage
Held This
Period

 

Retainage
Previously
Released

 

Retainage
Released
This Period

 

Total Net
Retain-age

 

Net  Request
This Period

 

Balance to
Become Due
Including
Retainage

 

(See Log)

 

K-L-M-N

 

J-O

 

O/J

 

[g321791ka07i001.jpg]

 

 

 

(M-N)-R

 

 

 

[g321791ka07i001.jpg]

 

S-T-(U)-(V)

 

M-N-V-(T)

 

P-W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Contractor’s Contingency Transfer Log
For use with the G703 Form

 

Owner/Borrower (address):
Owner info entered on Contr G702 Form is automatically copied to here

 

Project (address):
Proj. info entered on Contr G702 Form is automatically copied to here

 

 

 

Contractor (address):
Contractor info entered on Contr G702 Form is automatically copied to here

 

Architect (address):
Architect info entered on Contr G702 Form is automatically copied to here

 

 

 

 

Transaction Description

 

G703 LINE NO.

 

Buy-Out?
(Y/N)

 

Transferred Amt
[Positive amts go to G703]

 

Running Total

 

Comments

 

Original Contingency Amount

 

0

 

 

 

 

 

$

—

 

 

 

Owner’s Change Orders to Contr’s Contingency

 

0

 

 

 

$

—

 

$

—

 

Sum of ‘H’ & ‘I’ on Contr’s
Contingency, line #0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Amounts Transferred to G703  

 

$

—

 

$

—

 

 

 

 

15

--------------------------------------------------------------------------------


 

Contractor’s Stored Material Log
For use with G703 Form

 

Owner/Borrower (address):
Owner info entered on Contr G702 Form is automatically copied to here

 

Project (address):
Proj. info entered on Contr G702 Form is automatically copied to here

 

 

 

Contractor (address):
Contractor info entered on Contr G702 Form is automatically copied to here

 

Architect (address):
Architect info entered on Contr G702 Form is automatically copied to here

 

 

 

 

G-703
LINE NO.

 

SUBCONTRACTOR
and/or SUPPLIER
and/or Warehouseman

 

DESCRIPTION OF
MATERIAL STORED
(Attach Invoices, Listings,
and/or Document(s)

 

STORAGE
LOCATION

 

STORED
MATERIALS
PRIOR PAID

 

MTLS INSTALLED
THIS REQUEST

 

ADDED MTLS
STORED THIS
REQUEST

 

CURRENT VALUE OF
STORED MTLS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

$

—

 

The cap for the Total Value of Stored Materials is set at $500,000

 

Totals

 

$

—

 

$

—

 

$

—

 

$

—

 

 

16

--------------------------------------------------------------------------------


 

Contractor’s Bond & Insurance Log

 

Owner/Borrower (address):
Owner info entered on Contr G702 Form is automatically copied to here

 

Project
Proj. info entered on Contr G702 Form is automatically copied to here

 

 

 

Contractor (address):
Contractor info entered on Contr G702 Form is automatically copied to here

 

Architect (address):
Architect info entered on Contr G702 Form is automatically copied to here

 

 

 

 

G703
LINE NO.

 

Contractor Name

 

Contract Amount

 

Trade Description

 

Bond
Required
(Y/N)

 

Date of
Bond
Issuance

 

Insurance
Certificate
Issued (Y/N)

 

Date of
Insurance
Expiration

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Permit Log

 

Owner/Borrower (address):
Owner info entered on Contr G702 Form is automatically copied to here

 

Project (address):
Project info entered on Contr G702 Form is automatically copied to here

 

 

 

Contractor (address):
Contractor info entered on Contr G702 Form is automatically copied to here

 

Architect (address):
Architect info entered on Contr G702 Form is automatically copied to here

 

 

 

 

PERMIT/APPROVAL

 

AGENCY

 

REGULATED ACTIVITY

 

STATUS

 

PERMIT/APPROVAL ISSUANCE DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

Schedule 5.6B

 

Borrower shall at all times provide, maintain and keep in force or cause to be
provided, maintained and kept in force, at no expense to Agent, the following
policies of insurance with respect to the Mortgaged Property and Borrower, as
applicable:

 

(1)          During Construction –

a.  Owner’s Requirements:

 

(I)            FROM THE CLOSING OF THE LOAN UNTIL REPLACED BY PERMANENT PROPERTY
INSURANCE, BUILDER’ RISK COVERAGE SHALL BE PROVIDED UNDER A CONTRACTORS “ALL
RISK” INSURANCE POLICY, IN AN AMOUNT NOT LESS THAN $250,000,000 ANY ONE LOSS AND
IN THE AGGREGATE. THE POLICY SHALL INCLUDE COVERAGE FOR: (1) NAMED WINDSTORM
INCLUDING STORM SURGE WITH SUB-LIMITS OF $120,000,000 EACH AND EVERY LOSS,
(2) FLOOD AND EARTHQUAKE WITH SUB-LIMITS EACH NOT LESS THAN $50,000,000 EACH AND
EVERY LOSS, AND (3) LOSS SUFFERED WITH RESPECT TO BORROWER’S MATERIALS,
EQUIPMENT, MACHINERY, AND SUPPLIES WHETHER ON-SITE, IN TRANSIT, OR STORED OFF
SITE.

 

(II)           FOREIGN COMMERCIAL GENERAL LIABILITY AND UMBRELLA LIABILITY
COVERAGE, INCLUDING BUT NOT LIMITED TO, COVERAGE FOR PERSONAL AND ADVERTISING
INJURY, BODILY INJURY, PROPERTY DAMAGE, WITH COMBINED LIMITS OF NOT LESS THAN
$50,000,000 PER OCCURRENCE AND IN THE ANNUAL AGGREGATE.  THE POLICIES DESCRIBED
IN THIS PARAGRAPH SHALL COVER, WITHOUT LIMITATION: INDEPENDENT CONTRACTORS,
CONTRACTUAL LIABILITY AND PRODUCTS-COMPLETED OPERATIONS LIABILITY COVERAGE. THE
COMPLETED OPERATIONS COVERAGE SHOULD BE MAINTAINED FOR SEVEN YEARS.  BORROWER
SHALL ADD AGENT, ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS AS ADDITIONAL
INSURED.

 

(III)          COMMERCIAL AUTO LIABILITY - COVERING ALL OWNED, BORROWED, HIRED
AND NON-OWNED VEHICLES WITH MINIMUM LIMITS OF $1,000,000 PER OCCURRENCE.

 

(IV)          FOREIGN VOLUNTARY WORKERS’ COMPENSATION AND EMPLOYERS’ LIABILITY
INSURANCE IN THE AMOUNT OF $1,000,000 PER ACCIDENT, $1,000,000 PER EMPLOYEE AND
$1,000,000 PER POLICY LIMIT COVERING BORROWER AND ITS EMPLOYEES AT THE SITE.

 

b. OCIP - Borrower shall provide the foreign commercial general liability,
automobile liability, and umbrella liability policies stated above through the
purchase of a Wrap-up, such as an Owner Controlled Insurance Program. This
program shall provide coverage for all parties engaged in construction
operations at the Project with limits approved by Agent.

 

c. Contractor and Subcontractor Requirements - Contractors and subcontractors
participating in the OCIP shall provide and maintain the insurance coverage
required in the Borrower’s OCIP manual.

 

(2)          General Requirements of Insurance Policies.

 

a.  All insurance policies shall be issued by an insurer or insurers with
an A.M. Best rating of A-, VI or better and/or a Standard and Poor’s rating of
“A”, or equivalent rating from another agency acceptable to the Agent and be
authorized in the state where the Project is located.

 

b.  The borrower’s Contractors “all-risk” policy shall name Agent as an insured.

 

1

--------------------------------------------------------------------------------


 

c. The foreign commercial general liability, automobile liability and umbrella
liability policies of the Borrower shall name Lender, its subsidiaries,
successors, assigns, directors, officers, and employees as Additional
Insured-Mortgagee.

 

d. Borrower shall pay the premiums for the insurance policies as the same become
due and payable.  Borrower shall deliver to the Agent copies of the insurance
policies required to be maintained within sixty (60) days after the Closing
Date.  Borrower shall deliver a certificate or other evidence of insurance
acceptable to Agent evidencing the insurance required hereunder on the closing
date, together with receipts for the payment of premiums. Not later than fifteen
(15) days prior to the expiration date of each of the insurance policies the
Borrower shall deliver to the Agent a certificate of insurance evidencing
renewal of coverage as required herein.  Within ten (10) days after such
renewal, Borrower shall deliver to the Agent evidence of payment of premium
satisfactory to the Agent.  Not later than ninety (90) days after the renewal of
each of the insurance policies, Borrower shall deliver to Agent an original or
certified copy (as required pursuant to this Section) of a renewal policy or
policies.

 

e.  Each insurance policy shall contain a provision whereby the insurer agrees
that so long as the Loan is outstanding, such policy shall not be canceled or
fail to be renewed, lapsed or materially changed without in each case, at least
thirty (30) days prior written notice to the Agent, except ten (10) days for
non-payment of premium.

 

f.  The interests of Agent shall not be invalidated by any action or inaction of
Borrower, and such policies shall insure Agent regardless of any breach or
violation by Borrower, of any warranties, declarations or conditions in such
policies.

 

g. Any insurance maintained pursuant to this Agreement may be evidenced by
blanket insurance policies covering the premises and other properties or assets
of the Borrower or its affiliates; provided that any such policy shall in all
other respects comply with the requirements of this section.  Agent, in its
reasonable discretion, shall determine whether such blanket policies contain
sufficient limits of insurance.

 

h. Any insurance carried by Agent shall be for its sole benefit and shall not
inure to the benefit of the Borrower and Insurance required from Borrower shall
be primary to any available, if any, to Agent.

 

i. All required policies shall provide that insurers have waived rights of
subrogation against Agent  The required insurance shall be primary without right
of contribution from any insurance, which may be carried by Agent.

 

j. The required limits listed above are minimum limits established by Agent and
nothing contained herein shall be construed to mean the required limits are
adequate or appropriate to protect the Borrower from greater loss.

 

2

--------------------------------------------------------------------------------


 

Schedule 12.1
Development Budget

 

1

--------------------------------------------------------------------------------


 

Schedule 12.2
Development Draw Schedule

 

1

--------------------------------------------------------------------------------


 

Schedule 12.3
Development Schedule

 

1

--------------------------------------------------------------------------------


 

Schedule 13
Entitlements Documents

 

1

--------------------------------------------------------------------------------

 